Exhibit 10.3

 



FOURTH AMENDMENT TO CREDIT AGREEMENT

 

FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of November 30, 2016 (this
“Fourth Amendment”), among Overseas Shipholding Group, Inc., a Delaware
corporation (“Holdings”), International Seaways, Inc. (f/k/a OSG International,
Inc.), a corporation that is organized under the laws of the Marshall Islands
(the “Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the other Guarantors party hereto (including, without limitation,
New Subsidiary HoldCo (as defined below), and Jefferies Finance LLC, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and the collateral agent for the Secured Parties (in such capacity, the
“Collateral Agent”). All capitalized terms used herein and not otherwise defined
herein shall have the respective meanings provided to such terms in the Credit
Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Holdings, the Borrowers, the other Loan Parties, the lenders party
thereto from time to time (each, a “Lender” and, collectively, the “Lenders”),
the Administrative Agent and the other parties thereto are parties to that
certain Credit Agreement, dated as of August 5, 2014 (as amended prior to the
date hereof, as further amended on the date hereof by this Fourth Amendment and
as may hereafter be further amended, amended and restated, modified,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Credit Agreement”); and

 

WHEREAS, pursuant to Section 11.02(e) of the Credit Agreement (as in effect
immediately prior to the Fourth Amendment Effective Date (as defined below) (the
“Existing Credit Agreement”)), and in accordance with the other terms and
conditions set forth in the Existing Credit Agreement, Holdings, the Borrowers
and other the Loan Parties desire to amend the Existing Credit Agreement in
connection with the effectiveness of the OIN Spinoff (as defined in the Existing
Credit Agreement), pursuant to which Holdings shall pay a dividend or other
distribution to its shareholders of 100% of the Equity Interests of the
Administrative Borrower held by Holdings, and following which the Administrative
Borrower shall become a publicly held company.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

SECTION I. Amendments to the Credit Agreement. On the Fourth Amendment Effective
Date, the parties hereto agree that:

 

1.                  the Credit Agreement shall be amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
Credit Agreement attached as Exhibit A hereto;

 

2.                  the Exhibits to the Credit Agreement shall be amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and

 



 

 

 

to add the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the Exhibits to the
Credit Agreement attached as Exhibit B hereto; and

  

3.                  the Credit Agreement shall be further amended to attach
Schedule 1.01(j), 3.07(e) and 5.22 and amended Schedule 3.05(b), 3.07(a),
3.07(c), 3.07(d), 3.07(e), 3.27 and 4.01(f) thereto in the form attached hereto
as Exhibit C.

 

SECTION II. Effectiveness. This Fourth Amendment shall become effective as of
the date (the “Fourth Amendment Effective Date”) on which the following
conditions have been satisfied:

 

1.                  the Administrative Agent shall have received copies of
signature pages to this Fourth Amendment, duly executed and delivered (including
by way of facsimile or other electronic transmission) by the Administrative
Agent, the Collateral Agent and the Loan Parties;

 

2.                  the Administrative Agent shall have received a solvency
certificate in the form of Exhibit L to the Credit Agreement (appropriately
completed and modified to reflect the transactions contemplated by this Fourth
Amendment), dated the Fourth Amendment Effective Date and signed by the chief
financial officer of the Administrative Borrower, certifying that the Restricted
Parties on a consolidated basis after giving effect to the OIN Spinoff to occur
on the Fourth Amendment Effective Date, the Fourth Amendment and the other
transactions contemplated thereby are Solvent;

 

3.                  the Administrative Borrower shall have (x) formed
International Seaways Operating Corporation a new direct Wholly Owned Restricted
Subsidiary of the Administrative Borrower that is organized under the laws of
the Marshall Islands (“New Subsidiary HoldCo”), and (y) subject to Section 5.22
of the Credit Agreement, contributed to New Subsidiary HoldCo substantially all
of the assets of the Administrative Borrower (including all of the Equity
Interests held by the Administrative Borrower in any of its Subsidiaries) and
substantially all of the liabilities (excluding the Obligations) of the
Administrative Borrower (in each case, other than (i) immaterial or
non-operational assets and/or liabilities described on Annex I hereto and (ii)
the Equity Interests issued to the Administrative Borrower by the New Subsidiary
HoldCo, the Co-Borrower, OSG Nakilat Corporation and Tankers International LLC);

 

4.                  (x) the Administrative Borrower shall directly own 100% of
the Equity Interests of New Subsidiary HoldCo and shall have pledged all of the
Equity Interests of New Subsidiary HoldCo and all intercompany loans held by it
of New Subsidiary HoldCo pursuant to the Security Documents and (y) New
Subsidiary HoldCo shall have become a Guarantor under the Credit Agreement in
accordance with the terms of the Existing Credit Agreement and shall have
pledged all of its assets (other than Excluded Collateral) as Collateral
pursuant to the Security Documents and, pursuant to Section 5.10 of the Credit
Agreement, in connection with the joinder of New Subsidiary HoldCo as a
Guarantor under the Credit Agreement, (i) New Subsidiary HoldCo shall have
executed and delivered to the Administrative Agent and the Collateral Agent
joinders to the Credit Agreement and the relevant Security Documents and shall
have taken all actions and delivered all documents required to be taken or
delivered by a Guarantor on the Closing Date pursuant to Section 4.01 of the
Existing Credit Agreement as if it

 



 - 2 - 

 

 

had been a Guarantor on such date, (ii) deliver opinions of counsel to New
Subsidiary HoldCo in form and substance, and from counsel, reasonably acceptable
to the Administrative Agent, and (iii) take all actions necessary or reasonably
advisable to cause such Lien to be duly perfected to the extent required by such
Security Documents in accordance with all applicable Legal Requirements,
including the filing of financing statements and intellectual property security
agreements in such jurisdictions as may be necessary or reasonably advisable for
such perfection with the requisite priority set forth in the Loan Documents as
in effect immediately prior to the Fourth Amendment Effective Date (which
actions shall include delivery of certificated Equity Interests of the
Subsidiaries of the Administrative Borrower contributed to New Subsidiary HoldCo
pursuant to Section II(3) and, subject to Section 5.22 of the Credit Agreement,
all other actions to cause such Lien on the other assets contributed by the
Administrative Borrower to New Subsidiary Holdco that would have been taken had
New Subsidiary Holdco owned such assets on the Closing Date (in a manner
consistent with actions taken for perfection in respect of such assets when
owned by the Administrative Borrower prior to the Fourth Amendment Effective
Date);

 

5.                  prior to or simultaneously with the consummation of the OIN
Spinoff, Holdings shall have (x) set aside in an escrow account established by
Holdings on terms, and pursuant to arrangements, reasonably satisfactory to the
Administrative Agent cash in an aggregate amount of not less than the sum of (1)
all accrued and unpaid interest on the Existing OSG Notes (as defined in the
Existing Credit Agreement) through the date of the consummation of the OIN
Spinoff and (2) all interest expense that will accrue under the respective
Existing OSG Notes from the date of the consummation of the OIN Spinoff through
the maturity of the respective Existing OSG Notes and (y) provided the
Administrative Agent with reasonably satisfactory (to the Administrative Agent)
evidence of compliance with the matters set forth in preceding clause (x);

 

6.                  simultaneously with the consummation of the OIN Spinoff,
Holdings shall have distributed 100% of the Equity Interests in the
Administrative Borrower to its equityholders;

 

7.                  the Administrative Agent shall have received a certificate
of the secretary or assistant secretary of each Loan Party dated the Fourth
Amendment Effective Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its incorporation or organization, as the case may be (or that no
amendments, modifications or other changes have been made to the Organizational
Documents of such Loan Party since the Organizational Documents of such Loan
Party were delivered and certified to the Administrative Agent on the Closing
Date (or, if applicable, the date of joinder of such Loan Party as a Guarantor
under the Loan Documents)), (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the OIN Spinoff (solely with respect Holdings and the Administrative
Borrower) and the execution, delivery and performance of this Fourth Amendment,
and performance of the Credit Agreement and any other Loan Document to which
such person is a party (as amended through and including the Fourth Amendment
Effective Date), and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing the Fourth Amendment and any

 



 - 3 - 

 

 

Loan Document or any other document delivered in connection herewith (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate
required by this paragraph 7) (or that no amendments, modifications or other
changes have been made to the incumbency and specimens provided and certified by
the officers of such Loan Party to the Administrative Agent on the Closing Date
(or, if applicable, the date of joinder of such Loan Party as a Guarantor under
the Loan Documents));

 

8.                  the Administrative Agent shall have received a certificate
as to the good standing of each Loan Party (in so-called “long-form” if
available) as of a recent date and a “bring down” good standing certificate of
each Loan Party as of the Fourth Amendment Effective Date (or, in each case,
local equivalent thereof), in each case, from such Secretary of State (or local
equivalent authority or registry);

 

9.                  the Administrative Agent shall have received an Officer’s
Certificate from the chief executive officer or chief financial officer of the
Administrative Borrower, dated the Fourth Amendment Effective Date, certifying
that (i) the OIN Spinoff has occurred and the Loan Parties are in compliance
with the OIN Spinoff Conditions (as defined in the Existing Credit Agreement) as
of the Fourth Amendment Effective Date, (ii) on the Fourth Amendment Effective
Date, subject to Section 5.22 of the Credit Agreement, the only assets and
liabilities of the Administrative Borrower are the Obligations, immaterial or
non-operational assets and/or liabilities described on Annex I hereto and the
Equity Interests issued to the Administrative Borrower by New Subsidiary HoldCo,
the Co-Borrower, OSG Nakilat Corporation and Tankers International LLC, (iii)
the Administrative Borrower shall have no further liabilities under any tax
sharing or similar arrangement with Holdings or any of its Subsidiaries for all
periods from and after the Fourth Amendment Effective Date other than residual
accrued but unpaid liabilities arising from periods prior the Fourth Amendment
Effective Date, as described on Annex I, (iv) each of the conditions set forth
in Sections (II)(3) through and including (II)(6) and Section (II)(11) of this
Fourth Amendment have been satisfied and (v) the Administrative Borrower, after
the use of its commercially reasonable efforts, was not able to obtain the
consent of all third parties that are required to effect the transfer of the
Equity Interests issued to the Administrative Borrower by OSG Nakilat
Corporation and Tankers International LLC to New Subsidiary Holdco;

 

10.              the Administrative Agent shall have received, on behalf of
itself, the other Agents, the Lenders and the Issuing Bank, favorable written
opinions from each of (i) Cleary Gottlieb Steen & Hamilton LLP, special counsel
for the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) each counsel listed on Schedule 4.01(f) to the
Credit Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, in each case (A) dated the Fourth Amendment Effective Date
(except with respect to a favorable written opinion from Liberian counsel which
shall be dated and delivered to the Administrative Agent within fifteen (15)
Business Days after the Effective Date, or by such later date the Administrative
Agent shall agree in its reasonable judgment), (B) addressed to the Agents, the
Lenders and the Issuing Bank (and, to the extent customary and appropriate,
allowing for reliance by their permitted successors and assigns on customary
terms) and (C) covering such matters relating to the Fourth Amendment and the
transactions contemplated thereby as the Administrative Agent shall reasonably
request;

 



 - 4 - 

 

 

11.              (a) no Default shall have occurred and be continuing on the
Fourth Amendment Effective Date or would occur after giving effect to this
Fourth Amendment and (b) both immediately before and after giving effect to this
Fourth Amendment, each of the representations and warranties made by any Loan
Party (other than Holdings) set forth in Article III of the Credit Agreement or
in any other Loan Document shall be true and correct in all material respects
(or true and correct in all respects in the case of representations and
warranties qualified by materiality or Material Adverse Effect) on and as of the
Fourth Amendment Effective Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (or true and correct in all
respects in the case of representations and warranties qualified by materiality
or Material Adverse Effect) on and as of such earlier date);

 

12.              the Borrower shall have paid to the Administrative Agent and
its Affiliates, all costs, fees and expenses (including legal fees and expenses
of White & Case LLP) owing in connection with this Fourth Amendment and the
other Loan Documents to the extent invoiced (in the case of costs and expenses)
at least one Business Day prior to the Fourth Amendment Effective Date; and

 

13.              the Administrative Agent shall have received a duly executed
letter evidencing the acceptance by the Co-Borrower of its appointment as agent
for the service of process for each Loan Party, which acceptance shall be in
form and substance reasonably satisfactory to the Administrative Agent.

 

SECTION III. Reaffirmation of Guaranty and Security. Each Loan Party (other than
Holdings), by its signature below, hereby:

 

(a)    agrees that, notwithstanding the effectiveness of this Fourth Amendment
or the Credit Agreement, after giving effect to this Fourth Amendment, the
Security Documents shall continue to be in full force and effect and (b) affirms
and confirms all of its obligations and liabilities under the Credit Agreement
and each other Loan Document, in each case after giving effect to this Fourth
Amendment, including its guarantee of the Guaranteed Obligations and the pledge
of and/or grant of a security interest in its assets as Collateral pursuant to
the Security Documents to secure such Obligations, all as provided in the
Security Documents as originally executed, and acknowledges and agrees that such
obligations, liabilities, guarantee, pledge and grant continue in full force and
effect in respect of, and to secure, the Secured Obligations under the Credit
Agreement and the other Loan Documents, in each case after giving effect to this
Fourth Amendment; and

 

(b)   after giving effect to this Fourth Amendment, each Lien granted by it to
the Collateral Agent for the benefit of the Secured Parties under each of the
Loan Documents to which it is a party shall (i) continue in full force and
effect during the term of the Credit Agreement and (ii) continue to secure the
Secured Obligations, in each case on and subject to the terms and conditions set
forth in the Credit Agreement and the other Loan Documents.

 

SECTION IV. Release of Holdings as Guarantor. By its execution below, each of
Holdings and the Administrative Borrower certifies to the Administrative Agent
and the

 



 - 5 - 

 

 

Collateral Agent that, on the Fourth Amendment Effective Date, and immediately
after giving effect to this Fourth Amendment, the Administrative Agent is
permitted under all applicable Loan Documents to release Holdings as a Guarantor
under the Loan Documents and the Collateral Agent is permitted under all
applicable Loan Documents to release its Lien on the assets of Holdings
constituting Pledged Collateral under the Holdings Pledge Agreement on the
Fourth Amendment Effective Date and terminate the Holdings Pledge Agreement
simultaneously with the effectiveness of this Fourth Amendment and requests that
the Administrative Agent and the Collateral Agent, as applicable, release such
Liens and Guarantees and terminate such Holdings Pledge Agreement. In reliance
on the certifications contained in the preceding sentence, on the Fourth
Amendment Effective Date simultaneously with the effectiveness of this Fourth
Amendment and, in each case without recourse or warranty, by its signature
below, (x) the Administrative Agent hereby releases Holdings as a Guarantor
under the Loan Documents, (y) the Collateral Agent hereby releases its Lien on
the assets of Holdings constituting Pledged Collateral under the Holdings Pledge
Agreement on the Fourth Amendment Effective Date and terminates the Holdings
Pledge Agreement and (z) each of the Administrative Agent and Collateral Agent,
as applicable, agrees to take all action expressly required under the Loan
Documents as in effect immediately prior to the Fourth Amendment to evidence
such releases.

 

SECTION V. Miscellaneous Provisions.

 

1.                  Except as expressly provided herein, (a) the Credit
Agreement and the other Loan Documents shall be unmodified and shall continue to
be in full force and effect in accordance with their terms, and (b) this Fourth
Amendment shall not be deemed a waiver or modification of any other term or
condition of any Loan Document and shall not be deemed to prejudice any right or
rights which Administrative Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document or any of the instruments
or agreements referred to therein, as the same may be amended from time to time.

 

2.                  This Fourth Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Fourth Amendment shall be effective as delivery of an original
executed counterpart of this Fourth Amendment.

 

3.                  THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, AND THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE
HEADING “GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS”, AS SET
FORTH IN SECTION 11.09 OF THE CREDIT AGREEMENT, ARE INCORPORATED HEREIN BY THIS
REFERENCE.

 

4.                  From and after the date hereof, (a) all references in the
Credit Agreement and each of the other Loan Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby,
and (b) this Fourth Amendment shall be deemed to constitute a “Loan Document”
for all purposes of the Credit Agreement.

 

 



 - 6 - 

 

 

[Remainder of page left intentionally blank.]

 

 

 

*        *        *

 

 - 7 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fourth Amendment as of the date first above
written.

 

  OVERSEAS SHIPHOLDING GROUP,   INC., as Holdings           By: /s/ Ian T.
Blackley     Name: Ian T. Blackley   Title: President              
INTERNATIONAL SEAWAYS, INC.   (f/k/a OSG INTERNATIONAL, INC.), as   the
Administrative Borrower and a   Guarantor           By: /s/ Lois K. Zabrocky    
Name: Lois K. Zabrocky   Title: President               OIN DELAWARE LLC, as the
Co-   Borrower and a Guarantor               By: /s/ Lois K. Zabrocky     Name:
Lois K. Zabrocky   Title: Manager

 

 

 

 

 



[Signature Page to Fourth Amendment to OIN Credit Agreement]



 

 



 

  INTERNATIONAL SEAWAYS   OPERATING CORPORATION, as   Subsidiary Guarantor      
        By: /s/ Lois K. Zabrocky     Name: Lois K. Zabrocky   Title: President

 

 

  1372 TANKER CORPORATION   AFRICA TANKER CORPORATION   ALCESMAR LIMITED  
ALCMAR LIMITED   AMALIA PRODUCT CORPORATION   AMBERMAR PRODUCT CARRIER  
CORPORATION   ANDROMAR LIMITED   ANTIGMAR LIMITED   ARIADMAR LIMITED   ATALMAR
LIMITED   ATHENS PRODUCT TANKER   CORPORATION   AURORA SHIPPING CORPORATION  
BATANGAS TANKER CORPORATION   CABO HELLAS LIMITED   CABO SOUNION LIMITED  
CARIBBEAN TANKER CORPORATION   CARL PRODUCT CORPORATION   CONCEPT TANKER
CORPORATION   DELTA AFRAMAX CORPORATION   EIGHTH AFRAMAX TANKER   CORPORATION  
EPSILON AFRAMAX CORPORATION   FIRST UNION TANKER CORPORATION   FRONT PRESIDENT
INC.   GOLDMAR LIMITED   JADEMAR LIMITED   KIMOLOS TANKER CORPORATION   KYTHNOS
CHARTERING   CORPORATION

 

 

[Signature Page to Fourth Amendment to OIN Credit Agreement]



 

 

 

  LEYTE PRODUCT TANKER   CORPORATION   LUXMAR PRODUCT TANKER   CORPORATION  
MAJESTIC TANKERS CORPORATION   MAPLE TANKER CORPORATION   MAREMAR PRODUCT TANKER
  CORPORATION   MILOS PRODUCT TANKER   CORPORATION   MINDANAO TANKER CORPORATION
  OAK TANKER CORPORATION   OCEANIA TANKER CORPORATION   OIN CHARTERING INC.
(f/k/a   International Seaways, Inc.)   OSG CLEAN PRODUCTS INTERNATIONAL, INC.  
OVERSEAS SHIPPING (GR) LTD   PEARLMAR LIMITED   PETROMAR LIMITED   REYMAR
LIMITED   RICH TANKER CORPORATION   ROSALYN TANKER CORPORATION   ROSEMAR LIMITED
  RUBYMAR LIMITED   SAKURA TRANSPORT CORP.   SAMAR PRODUCT TANKER CORPORATION  
SERIFOS TANKER CORPORATION   SEVENTH AFRAMAX TANKER   CORPORATION   SHIRLEY
AFRAMAX CORPORATION   SIFNOS TANKER CORPORATION   SILVERMAR LIMITED   SIXTH
AFRAMAX TANKER   CORPORATION   SKOPELOS PRODUCT TANKER   CORPORATION   STAR
CHARTERING CORPORATION   THIRD UNITED SHIPPING   CORPORATION   TOKYO TRANSPORT
CORP.

 

 

[Signature Page to Fourth Amendment to OIN Credit Agreement]

 

 



 

 

  URBAN TANKER CORPORATION   VIEW TANKER CORPORATION, as   Guarantors    

 



  By: /s/ Lois K. Zabrocky     Name: Lois K. Zabrocky   Title: President

 

 

  INTERNATIONAL SEAWAYS SHIP   MANAGEMENT LLC, as Guarantor           By: /s/
Lois K. Zabrocky     Name: Lois K. Zabrocky   Title: Manager               OSG
LIGHTERING LLC, as Guarantor           By: /s/ Lois K. Zabrocky     Name: Lois
K. Zabrocky   Title: Senior Vice President and Manager               OSG SHIP
MANAGEMENT (UK) LTD, as   Guarantor           By: /s/ Lois K. Zabrocky     Name:
Lois K. Zabrocky   Title: Director

 

 

 

 

[Signature Page to Fourth Amendment to OIN Credit Agreement]

 

 

 

  JEFFERIES FINANCE LLC, as   Administrative Agent and as Collateral   Agent    
      By: /s/ J Paul McDonnell     Name: J Paul McDonnell   Title: Managing
Director

 

 

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment to OIN Credit Agreement]

 

 

 

Exhibit A

 

Amended Credit Agreement

  

 

 

 

 

 

Dated as of August 5, 2014

 

CREDIT AGREEMENT

among

OVERSEAS SHIPHOLDING GROUP, INC.,

as Holdings,OSG INTERNATIONAL SEAWAYS, INC. (f/k/a OSG INTERNATIONAL, INC.),
as the Administrative Borrower,


OIN DELAWARE LLC,
as the Co-Borrower,


THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO,

JEFFERIES FINANCE LLC,
BARCLAYS BANK PLC
and
UBS SECURITIES LLC,
as
Joint Lead Arrangers and Joint Book Running Managers,

JEFFERIES FINANCE LLC,
as Administrative Agent,

 

JEFFERIES FINANCE LLC,
as Syndication Agent,

 

BARCLAYS BANK PLC and UBS SECURITIES LLC,
as Co-Documentation Agents,

 

JEFFERIES FINANCE LLC,

as Collateral Agent and Mortgage Trustee,

 

JEFFERIES FINANCE LLC, 

as Swingline Lender,

  

and

 

JEFFERIES FINANCE LLC,

as Issuing Bank

 

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 2 Section 1.01 Defined Terms 2 Section 1.02
Classification of Loans and Borrowings 6261 Section 1.03 Terms Generally 6261
Section 1.04 Accounting Terms; GAAP 6362 Section 1.05 Resolution of Drafting
Ambiguities 6362 Section 1.06 Rounding 6362 Section 1.07 Currency Equivalents
Generally 6362 Section 1.08 Change in Currency 6463 Section 1.09 Available
Amount Transactions 6463       ARTICLE II THE CREDITS 6463 Section 2.01
Commitments 6463 Section 2.02 Loans 6564 Section 2.03 Borrowing Procedure 6665
Section 2.04 Repayment of Loans 6766 Section 2.05 Fees 6867 Section 2.06
Interest on Loans 6968 Section 2.07 Termination and Reduction of Commitments
7069 Section 2.08 Interest Elections 70 Section 2.09 Amortization of Term
Borrowings 71 Section 2.10 Optional and Mandatory Prepayments of Loans 7271
Section 2.11 Alternate Rate of Interest 7675 Section 2.12 Increased Costs;
Change in Legality 7675 Section 2.13 Breakage Payments 7877 Section 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs 7978 Section 2.15
Taxes 8079 Section 2.16 Mitigation Obligations; Replacement of Lenders 8382
Section 2.17 Swingline Loans 8685 Section 2.18 Letters of Credit 8887 Section
2.19 Nature of Obligations 9493 Section 2.20 Extensions of Term Loans and
Revolving Commitments 9695 Section 2.21 Increases of the Commitments 9998
Section 2.22 Discounted Voluntary Prepayments 102 Section 2.23 Specified
Refinancing Term Loans and Specified Refinancing Revolving Commitments 104103  
    ARTICLE III REPRESENTATIONS AND WARRANTIES 107106 Section 3.01 Organization;
Powers 107106 Section 3.02 Authorization; Enforceability 107106 Section 3.03 No
Conflicts; No Default 107106 Section 3.04 Financial Statements; Projections
108107 Section 3.05 Properties 109108 Section 3.06 Intellectual Property 109
Section 3.07 Equity Interests and Subsidiaries 110109 Section 3.08 Litigation;
Compliance with Legal Requirements 110

 

 i 

 

 

    Page       Section 3.09 Agreements 111110 Section 3.10 Federal Reserve
Regulations 111110 Section 3.11 Investment Company Act; etc. 111110 Section 3.12
Use of Proceeds 111 Section 3.13 [Reserved] 111 Section 3.14 Taxes 111 Section
3.15 No Material Misstatements 112111 Section 3.16 Labor Matters 112 Section
3.17 Solvency 112 Section 3.18 Employee Benefit Plans 112 Section 3.19
Environmental Matters 113 Section 3.20 Insurance 114113 Section 3.21 Security
Documents 114 Section 3.22 Anti-Terrorism Law; Foreign Corrupt Practices Act 115
Section 3.23 Concerning Vessels 117116 Section 3.24 Form of Documentation;
Citizenship 117 Section 3.25 Compliance with ISM Code and ISPS Code 117 Section
3.26 Threatened Withdrawal of DOC, SMC or ISSC 117 Section 3.27 Deposit Accounts
and Securities Accounts 118117       ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS
118117 Section 4.01 Conditions to Initial Credit Extension 118117 Section 4.02
Conditions to All Credit Extensions 124123       ARTICLE V AFFIRMATIVE COVENANTS
124 Section 5.01 Financial Statements, Reports, etc. 124 Section 5.02 Litigation
and Other Notices 128127 Section 5.03 Existence; Businesses and Properties
128127 Section 5.04 Insurance 129127 Section 5.05 Obligations and Taxes 130128
Section 5.06 Employee Benefits 130129 Section 5.07 Maintaining Records; Access
to Properties and Inspections; Quarterly Lender Calls 130129 Section 5.08 Use of
Proceeds 131130 Section 5.09 Compliance with Environmental Laws and other Legal
Requirements 131130 Section 5.10 Additional Collateral; Additional Guarantors
131130 Section 5.11 Security Interests; Further Assurances 133132 Section 5.12
Certain Information Regarding the Loan Parties 134133 Section 5.13 Appraisals
134133 Section 5.14 Deposit Accounts; Securities Accounts 135133 Section 5.15
Post-Closing Matters 136134 Section 5.16 Flag of Vessel; Vessel Classifications;
Operation of Vessels 136135 Section 5.17 Designation of Subsidiaries 137136
Section 5.18 Material Agreements 138137 Section 5.19 Ship Management 138137
Section 5.20 Maintenance of Ratings 138137 Section 5.21 Agent for Service of
Process 138137 Section 5.22 Post-Fourth Amendment Matters 137

 

 ii 

 

 

    Page       ARTICLE VI NEGATIVE COVENANTS 139138 Section 6.01 Indebtedness
139138 Section 6.02 Liens 141140 Section 6.03 Sale and Leaseback Transactions
144143 Section 6.04 Investments, Loans and Advances 144143 Section 6.05 Mergers
and Consolidations 146145 Section 6.06 Asset Sales 147146 Section 6.07
Acquisitions 148147 Section 6.08 Dividends 149148 Section 6.09 Transactions with
Affiliates 150149 Section 6.10 Financial Covenant 151149 Section 6.11
Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Certain Other Documents, etc. 151150 Section 6.12 Limitation on Certain
Restrictions on Subsidiaries 151150 Section 6.13 Limitation on Issuance of
Capital Stock 152151 Section 6.14 Business 152151 Section 6.15 [Reserved] 153152
Section 6.16 Fiscal Periods 153152 Section 6.17 No Further Negative Pledge
153152 Section 6.18 Anti-Terrorism Law; Anti-Money Laundering 153152 Section
6.19 Embargoed Person 154153 Section 6.20 Restrictions on Chartering, etc.
154153 Section 6.21 Additional Holdings Covenants; 154153 Section 6.22 Amended
Reorganization Plan and Confirmation Order 154153       ARTICLE VII GUARANTEE
154153 Section 7.01 The Guarantee 154153 Section 7.02 Obligations Unconditional
155154 Section 7.03 Reinstatement 156155 Section 7.04 Subrogation; Subordination
156155 Section 7.05 Remedies 156155 Section 7.06 Instrument for the Payment of
Money 156155 Section 7.07 Continuing Guarantee 156155 Section 7.08 General
Limitation on Guarantee Obligations 156155 Section 7.09 Release of Guarantors
157156 Section 7.10 Right of Contribution 157156 Section 7.11 Keepwell 157156  
    ARTICLE VIII EVENTS OF DEFAULT 157156 Section 8.01 Events of Default 157156
Section 8.02 Rescission 160159       ARTICLE IX APPLICATION OF COLLATERAL
PROCEEDS 161160 Section 9.01 Application of Proceeds 161160       ARTICLE X THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT 162161 Section 10.01 Appointment
162161

 



 iii 

 

 

    Page       Section 10.02 Agent in Its Individual Capacity 163162 Section
10.03 Exculpatory Provisions 163162 Section 10.04 Reliance by Agent 164163
Section 10.05 Delegation of Duties 164163 Section 10.06 Successor Agent 164163
Section 10.07 Non-Reliance on Agent and Other Lenders 165164 Section 10.08 Name
Agents 165164 Section 10.09 Indemnification 165164 Section 10.10 Withholding
Taxes 166165 Section 10.11 Lender’s Representations, Warranties and
Acknowledgements 166165 Section 10.12 Security Documents and Guarantees 166165
Section 10.13 Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim 168167 Section 10.14 Ship Mortgage Trust 168167       ARTICLE XI
MISCELLANEOUS 169168 Section 11.01 Notices 169168 Section 11.02 Waivers;
Amendment 172171 Section 11.03 Expenses; Indemnity 174173 Section 11.04
Successors and Assigns 177176 Section 11.05 Survival of Agreement 182181 Section
11.06 Counterparts; Integration; Effectiveness 183182 Section 11.07 Severability
183182 Section 11.08 Right of Setoff; Marshalling; Payments Set Aside 183182
Section 11.09 Governing Law; Jurisdiction; Consent to Service of Process 183182
Section 11.10 Waiver of Jury Trial 184183 Section 11.11 Headings 185184 Section
11.12 Confidentiality 185184 Section 11.13 Interest Rate Limitation 186185
Section 11.14 Assignment and Acceptance 186185 Section 11.15 Obligations
Absolute 186185 Section 11.16 Waiver of Defenses; Absence of Fiduciary Duties
187186 Section 11.17 Patriot Act 187186 Section 11.18 Bank Product Providers
187186 Section 11.19 EXCLUDED SWAP OBLIGATIONS 188187 Section 11.20 [Reserved]
188187 Section 11.21 Judgment Currency 188187 Section 11.22 Waiver of Sovereign
Immunity 189188 Section 11.23 Revolving Credit Facility Priority 189188

 

 iv 

 

 

ANNEXES     Annex I — Initial Lenders and Commitments SCHEDULES     Schedule
1.01(a) — Collateral Vessels Schedule 1.01(b) — Approved Classification
Societies Schedule 1.01(c) — Acceptable Flag Jurisdictions Schedule 1.01(d) —
Acceptable Third Party Technical Managers Schedule 1.01(e) — Unrestricted
Subsidiaries Schedule 1.01(f) — Mortgaged Property Schedule 1.01 (g) — Demise
Charters Schedule 1.01 (h) — Subsidiary Guarantors Schedule 1.01(i) —
Indebtedness to be Refinanced Schedule 1.01(j) — Unrestricted Subsidiaries on
the Fourth Amendment  Effective Date Schedule 3.05(b) — Real Property Schedule
3.07(a) — Equity Interests Schedule 3.07(c) — Corporate Organizational Chart
Schedule 3.07(d) — Immaterial Subsidiaries Schedule 3.14 — Taxes3.07(e) — Direct
Subsidiaries of the Administrative Borrower Schedule 3.20 — Insurance Schedule
3.27 — Specified Accounts and Residual Bank Accounts Schedule 4.01(f) — Local
Counsel Schedule 5.15 — Post-Closing Matters Schedule 5.22 — Post-Fourth
Amendment Effective Date Matters Schedule 6.01(c) — Existing Indebtedness
Schedule 6.02(c) — Existing Liens Schedule 6.04(b) — Existing Investments
Schedule 6.09(e) — Certain Affiliate Transactions Schedule 6.09(f) — Certain
Affiliate Transactions - Intercompany Claims       EXHIBITS     Exhibit A — Form
of Assignment and Acceptance Exhibit B — Form of Borrowing Request Exhibit C —
Form of Compliance Certificate Exhibit D — Form of Intercompany Subordination
Agreement Exhibit E — Form of Interest Election Request Exhibit F — Form of LC
Request Exhibit G — Form of Auction Procedures Exhibit H-1 — Form of Term Note
Exhibit H-2 — Form of Revolving Note Exhibit H-3 — Form of Swingline Note
Exhibit I — Form of Perfection Certificate Exhibit J-1 — Form of Security
Agreement Exhibit J-2 — Form of Holdings Pledge Agreement Exhibit K — Form of
Portfolio Interest Certificate Exhibit L — Form of Solvency Certificate Exhibit
M — Form of Bank Product Provider Letter Agreement

 

 v 

 

 

    Page

 

Exhibit N — Form of Joinder Agreement Exhibit O — Form of Quiet Enjoyment
Agreement Exhibit P — Form of Collateral Vessel Mortgage

 

 vi 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as amended, supplemented or otherwise modified from time
to time, this “Agreement”), dated as of August 5, 2014, is among Overseas
Shipholding Group, Inc., a Delaware corporation (“Holdings”), OSG International
Seaways, Inc. (f/k/a OSG International, Inc.), a Marshall Islands corporation
(the “Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower”), the other Guarantors from time to time party
hereto, the Lenders from time to time party hereto, Jefferies Finance LLC,
Barclays Bank PLC and UBS Securities LLC, as joint lead arrangers and joint book
running managers (in such capacity, the “Arrangers”), Jefferies Finance LLC, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Barclays Bank PLC and UBS Securities LLC, as co-documentation agents
(in such capacity, the “Documentation Agents”), Jefferies Finance LLC, as
syndication agent (in such capacity, the “Syndication Agent”), Jefferies Finance
LLC, as collateral agent and mortgage trustee for the Secured Parties (in such
capacity, the “Collateral Agent” or the “Mortgage Trustee” as the context
requires), Jefferies Finance LLC, as swingline lender (in such capacity, the
“Swingline Lender”), and Jefferies Finance LLC, as an issuing bank for the
Lenders (in such capacity, the “Issuing Bank”).

 

WITNESSETH:

 

WHEREAS, (a) HoldingsOSG, the Administrative Borrower and certain of the other
Companies are Debtors in the Bankruptcy Case filed under the Bankruptcy Code in
the Bankruptcy Court and (b) HoldingsOSG, the Administrative Borrower and such
other Companies are proponents of the Amended Reorganization Plan, which Amended
Reorganization Plan has been confirmed by the Bankruptcy Court by the
Confirmation Order on July 18, 2014;

 

WHEREAS, in connection with the Amended Reorganization Plan, the Borrowers have
requested that the Lenders make available, on the effective date of the Amended
Reorganization Plan, a senior secured term loan facility to be available for
borrowings on the date hereof, in an aggregate principal amount of $628,375,000
and a senior secured revolving credit facility to be available for borrowings
from time to time on and after the date hereof until the Revolving Maturity
Date, in an aggregate principal amount not in excess of $50,000,000, in each
case all as more particularly set forth herein;

 

WHEREAS, the Borrowers have requested the Swingline Lender to extend credit, at
any time and from time to time prior to the Revolving Maturity Date, in the form
of Swingline Loans, in an aggregate principal amount at any time outstanding not
in excess of $10,000,000. The Borrowers also have requested the Issuing Bank to
issue Letters of Credit, in an aggregate face amount at any time outstanding not
in excess of $20,000,000, to be used by the Administrative Borrower and its
Wholly Owned Restricted Subsidiaries as provided herein;

 

WHEREAS, the Borrowers have agreed to secure all of their respective Obligations
by granting to the Collateral Agent and the Mortgage Trustee (as applicable),
for the benefit of the Secured Parties, a perfected lien on substantially all of
their respective assets, subject to certain agreed exceptions contained herein
and in the other Loan Documents;

 

WHEREAS, the Guarantors have agreed to guarantee the Obligations of the
Borrowers hereunder and to secure their respective Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a perfected lien
on substantially all of their respective assets, subject to certain agreed
exceptions contained herein and in the other Loan Documents; and

 

WHEREAS, the Lenders are willing to extend such credit to the Borrowers, the
Swingline Lender is willing to extend such Swingline Loans to the Borrowers, and
the Issuing Bank is willing to issue Letters of Credit for the account of the
Borrowers, in each case on the terms and subject to the conditions set forth
herein.

 

 

 

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the other Loan Documents, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01         Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, is used when such Loan
comprising such Borrowing is, or the Loans comprising such Borrowing are,
bearing interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

 

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

 

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

 

“Acceptable Flag Jurisdiction” shall mean such flag jurisdictions as are listed
on Schedule 1.01(c) or otherwise approved by the Administrative Agent (such
approval not to be unreasonably withheld).

 

“Acceptable Third Party Technical Managers” shall mean those third party
technical managers as are listed on Schedule 1.01(d).

 

“Acquisition Consideration” shall mean the purchase consideration for a
Permitted Acquisition and all other payments (including related acquisition
fees, costs and expenses), directly or indirectly, by any Restricted Party in
exchange for, or as part of, or in connection with, a Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of a Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions or
repayments of Indebtedness and/or Contingent Obligations, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any person or business; provided that any
such future payment that is subject to a contingency shall be considered
Acquisition Consideration only to the extent of the reserve, if any, required
under GAAP (as determined at the time of the consummation of such Permitted
Acquisition) to be established in respect thereof by a Restricted Party.

 

“Additional Permitted Unsecured Debt” shall mean unsecured Indebtedness of the
Administrative Borrower, which may be (x) incurred on a joint and several
unsecured basis by the

 

 2 

 

 

Co-Borrower and (y) guaranteed on an unsecured basis by the Co-Borrower (if not
a co-issuer thereof) and the Subsidiary Guarantors, so long as (i) any such
Indebtedness does not mature earlier than 91 days after the Latest Maturity Date
in effect at the time of the incurrence or issuance of such Indebtedness, (ii)
such Indebtedness does not have any scheduled prepayment, amortization,
redemption, sinking fund or similar obligations prior to 91 days after such
Latest Maturity Date (other than customary offers to purchase upon a change of
control or asset sale), (iii) such Indebtedness does not contain any financial
maintenance covenants (whether stated as a covenant, default or otherwise), (iv)
such Indebtedness otherwise contains terms and conditions (excluding economic
terms such as interest rate and redemption premiums) which, taken as a whole,
are not more restrictive on the Administrative Borrower and its Restricted
Subsidiaries in any material respect than the terms and conditions of the Loan
Documents as in effect on the Closing Date (provided that a certificate of a
Responsible Officer of the Administrative Borrower that is delivered to the
Administrative Agent in good faith at least five Business Days prior to the
incurrence of such Additional Permitted Unsecured Debt, together with a
reasonably detailed description of the material terms and conditions of such
Additional Permitted Unsecured Debt or drafts of the documentation relating
thereto, stating that the Administrative Borrower has determined in good faith
that such terms and conditions satisfy the requirements set forth in this clause
(iv) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent provides notice to the
Administrative Borrower of an objection (including a reasonable description of
the basis upon which it objects) within five Business Days after being notified
of such determination by the Administrative Borrower), and (v) such Indebtedness
is not guaranteed by any person other than the Co-Borrower, or a Subsidiary
Guarantor or Holdings.

 

“Additional Permitted Unsecured Debt Documents” shall mean any indenture,
purchase agreement, note agreement, loan agreement or other agreement, document
or instrument (including any note or guarantee) issued or executed and delivered
with respect to any Additional Permitted Unsecured Debt.

 

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the greater of (x) an interest rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) determined by the
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by 1 minus the Statutory Reserves (if
any) for such Eurodollar Borrowing for such Interest Period and (y) 1.00% per
annum.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
administrative agent pursuant to Article X.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Borrower” shall have the meaning assigned to such term in the
preamble hereto.

 

“Administrative Expense Claims” shall have the meaning assigned to such term in
the Amended Reorganization Plan.

 

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied from time to time by the Administrative Agent.

 

“Advisors” shall mean legal counsel (including local and foreign counsel),
auditors, accountants, consultants, appraisers, engineers or other advisors.

 

 3 

 

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that (x) for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns 15% or more
of any class of Equity Interests of the person specified and (ii) any person
that is an officer or director of the person specified and (y) for purposes of
this Agreement, Jefferies LLC and its Affiliates shall be deemed to be
Affiliates of Jefferies Finance LLC.

 

“Agents” shall mean the Arrangers, the Documentation Agent, the Syndication
Agent, the Administrative Agent, the Collateral Agent and the Mortgage Trustee;
and “Agent” shall mean any of them, as the context may require.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) equal to the greatest of (a) the Base
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%, (c) the Adjusted LIBOR Rate for an Interest Period of one
month, plus 1.00% and (d) 2.00% per annum. If the Administrative Agent shall
have reasonably determined that it is unable to ascertain the Federal Funds
Effective Rate or the Adjusted LIBOR Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) or (c), as applicable, of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base
Rate, the Federal Funds Effective Rate or the then applicable Adjusted LIBOR
Rate shall be effective on the effective date of such change in the Base Rate,
the Federal Funds Effective Rate or the then applicable Adjusted LIBOR Rate,
respectively.

 

“Alternative Currency” shall mean, for Letters of Credit, Euros, Pounds Sterling
and any other currency agreed to by the Administrative Agent, the Issuing Bank
and the Administrative Borrower; provided that each such currency is a lawful
currency that is readily available, freely transferable and not restricted, able
to be converted into Dollars and readily available in the London interbank
deposit market.

 

“Amended Plan Documents” shall mean, collectively, the Amended Reorganization
Plan and related Disclosure Statement filed by HoldingsOSG and the other Debtors
with the Bankruptcy Court on July 16, 2014 (as amended, restated, modified or
otherwise supplemented from time to time as, and to the extent, permitted by the
Commitment Letter and this Agreement, together with any exhibits, documents,
supplements, attachments and agreements related thereto).

 

“Amended Reorganization Plan” shall mean the first amended joint plan of
reorganization relating to the Debtors’ Bankruptcy Case as filed with the
Bankruptcy Court on July 16, 2014 (as amended, restated, modified or otherwise
supplemented from time to time as, and to the extent, permitted by the
Commitment Letter and this Agreement).

 

“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.22(a).

 

“Applicable Margin” shall mean, for any day, with respect to (i) any Term Loan
that is an ABR Loan, 3.75% per annum, (ii) any Term Loan that is a Eurodollar
Loan, 4.75% per annum, (iii) any Revolving Loan that is an ABR Loan, 3.50% per
annum, (iv) any Revolving Loan that is a Eurodollar Loan, 4.50% per annum, and
(v) any Swingline Loan, 3.50% per annum.

 

 4 

 

 

“Approved Broker” shall mean any of Compass Maritime Services, H. Clarkson &
Co., Ltd., Fearneys A/S or any other independent shipbroker to be mutually
agreed upon between the Collateral Agent and the Administrative Borrower.

 

“Approved Classification Society” shall mean any classification society set
forth on Schedule 1.01(b) or otherwise approved by the Administrative Agent
(such approval not to be unreasonably withheld).

 

“Approved Electronic Communications” shall mean any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agents or the
Lenders by means of electronic communications pursuant to Section 11.01(b).

 

“Approved Fund” shall mean, with respect to any Lender (including an Eligible
Assignee that becomes a Lender), any person (other than a natural person) that
is engaged in making, purchasing, holding or investing in bank and other
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered, advised (in an investment advisory capacity)
or managed by (a) such Lender (or such Eligible Assignee), (b) an Affiliate of
such Lender (or such Eligible Assignee) or (c) an entity or an Affiliate of an
entity that administers, advises (in an investment advisory capacity) or manages
such Lender (or such Eligible Assignee).

 

“Arrangers” shall have the meaning assigned to such term in the preamble hereto.

 

“Asset Sale” shall mean (a) any disposition of any property by any Restricted
Party and (b) any issuance or sale of any Equity Interests of any Restricted
Subsidiary of the Administrative Borrower, in each case, to any person other
than the Administrative Borrower or a Wholly Owned Restricted Subsidiary
thereof. Notwithstanding the foregoing, an “Asset Sale” shall not include any
disposition of property permitted by, or expressly referred to in, Section
6.06(a), 6.06(c), 6.06(d), 6.06(e), 6.06(f), 6.06(g), 6.06(h), 6.06(i), 6.06(j),
6.06(k) or 6.06(l).

 

“Assignee Group” shall mean two or more Approved Funds administered, advised (in
an investment advisory capacity) or managed by the same investment advisor or
manager or by an Affiliate of such investment advisor or manager.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender, as assignor, and an assignee (with the consent of any party whose
consent is required pursuant to Section 11.04(b)), and accepted by the
Administrative Agent, substantially in the form of Exhibit A, or such other form
approved by the Administrative Agent.

 

“Assignment and Assumption of Lease” shall mean that certain Assignment and
Assumption of Lease by and between OSG and Subsidiary HoldCo, dated as of
November 30, 2016.

 

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the Administrative Borrower’s then-current
weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments (and substantially similar payments) during the
remaining term of the lease included in any such Sale and Leaseback Transaction.

 

 5 

 

 

“Auction Manager” shall mean (i) Jefferies Finance LLC or an Affiliate of
Jefferies Finance LLC designated by it to the extent that Jefferies Finance LLC
or such Affiliate agrees to act as an Auction Manager in connection with a
Discounted Prepayment Offer or (ii) another investment bank of recognized
standing selected by the Administrative Borrower which shall have been engaged
by the Administrative Borrower to act as an Auction Manager in connection with a
Discounted Prepayment Offer.

 

“Auction Notice” shall mean an auction notice given by the Administrative
Borrower in accordance with the Auction Procedures with respect to a Discounted
Prepayment Offer.

 

“Auction Procedures” shall mean the auction procedures with respect to
Discounted Prepayment Offers set forth in Exhibit G.

 

“Available Amount” shall mean, as of any date, an amount (which shall not be
less than zero), determined on a cumulative basis, equal to, without
duplication:

 

(a)          $0; plus

 

(b)          the Retained Excess Cash Flow Amount; plus

 

(c)          the cumulative amount of Net Cash Proceeds received after the
Closing Date that have been contributed as a capital contribution to Holdings or
otherwise received by Holdings in respect of the issuance of Qualified Capital
Stock by Holdings(x) after the Closing Date and prior to the OIN Spinoff that
have been contributed as a capital contribution to OSG or otherwise received by
OSG in respect of the issuance of Qualified Capital Stock by OSG (in each case,
solely to the extent that such Net Cash Proceeds have been substantially
contemporaneously contributed to the Administrative Borrower), but excluding any
such sale or issuance by HoldingsOSG of its Equity Interests upon exercise of
any warrant or option to directors, officers or employees of any Company or any
Subsidiary thereof and (y) after the OIN Spinoff that have been contributed as a
capital contribution to the Administrative Borrower or otherwise received by the
Administrative Borrower in respect of the issuance of Qualified Capital Stock by
the Administrative Borrower, but excluding any such sale or issuance by the
Administrative Borrower of its Equity Interests upon exercise of any warrant or
option to directors, officers or employees of any Company or any Subsidiary
thereof; provided that (in either case) such proceeds were not obtained in
connection with the Transactions or used for expenditures that would otherwise
have constituted Capital Expenditures; minus

 

(d)          the cumulative amount of the Available Amount used to make
Permitted Acquisitions in reliance on clause (xi)(II) of the definition of
“Permitted Acquisition” contained herein; minus

 

(e)          the cumulative amount of Investments made in reliance on Section
6.04(o), minus

 

(f)          the cumulative amount of Dividends made in reliance on Section
6.08(f), minus

 

(g)          the cumulative amount of Restricted Debt Payments made in reliance
on Section 6.11(a), minus

 

(h)          with respect to the calculation of the Available Amount for the
Excess Cash Flow Period commencing January 1, 2016, the cumulative amount of
Dividends made in reliance on Section 6.08(h).

 

“Bank Product” shall mean transactions under Hedging Agreements extended to the
Administrative Borrower or a Subsidiary Guarantor by a Bank Product Provider.

 

 6 

 

 

“Bank Product Agreements” shall mean those agreements entered into from time to
time by any Borrower or Subsidiary Guarantor with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

 

“Bank Product Obligations” shall mean (a) all Hedging Obligations pursuant to
Hedging Agreements entered into with one or more of the Bank Product Providers,
and (b) all amounts that the Administrative Agent or any Lender is obligated to
pay to a Bank Product Provider as a result of the Administrative Agent or such
Lender purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to any Borrower or any
Subsidiary Guarantor; provided that, in order for any item described in clause
(a) or (b) above, as applicable, to constitute “Bank Product Obligations,” the
applicable Bank Product must have been provided on or after the Closing Date and
the Administrative Agent shall have received a Bank Product Provider Letter
Agreement from the applicable Bank Product Provider (and acknowledged by the
Administrative Borrower) within 30 days after the date of the provision of the
applicable Bank Product to any Borrower or any Subsidiary Guarantor.

 

“Bank Product Provider” shall mean any Agent, any Lender or any of their
respective Affiliates (or any person who at the time the respective Bank Product
Agreement was entered into by such person was an Agent, a Lender or an Affiliate
thereof); provided, however, that no such person shall constitute a Bank Product
Provider with respect to a Bank Product (x) unless and until the Administrative
Agent shall have received a Bank Product Provider Letter Agreement from such
person with respect to the applicable Bank Product (and acknowledged by the
Administrative Borrower) within 30 days after the provision of such Bank Product
to any Borrower or Subsidiary Guarantor or (y) to the extent such person
constitutes a “Bank Product Provider” (or similar term) under the ABL Loan
Documents.

 

“Bank Product Provider Letter Agreement” shall mean a letter agreement
substantially in the form of Exhibit M, or in such other form reasonably
satisfactory to the Administrative Agent, duly executed by the applicable Bank
Product Provider, the applicable Borrower or Subsidiary Guarantor, the
Administrative Agent and, in any event, acknowledged by the Administrative
Borrower.

 

“Bankruptcy Case” shall mean the bankruptcy case of the Debtors listed as Case
Number 12-20000 (PJW) filed under Chapter 11 of the Bankruptcy Code in the
Bankruptcy Court.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

 

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware.

 

“Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure and the
Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy
Court for the District of Delaware.

 

“Base Rate” shall mean, for any day, the prime rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish
for any reason such rate of interest, “Base Rate” shall mean the prime lending
rate as set forth on the Bloomberg page PRIMBB Index (or successor page) for
such day (or such other service as reasonably determined by the Administrative
Agent from time to time for purposes of providing quotations of prime lending
interest rates); each change in the Base Rate shall be effective on the date
such change is effective. The Base Rate is not necessarily the lowest rate
charged by any financial institution to its customers.

 

 7 

 

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Board of Directors” shall mean, with respect to any person, (a) in the case of
any corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (c) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such person, or if such
general partner does not have a board of managers or board of directors, the
functional equivalent of the foregoing, and (d) in any other case, the
functional equivalent of the foregoing.

 

“Borrowers” shall mean, collectively, the Administrative Borrower and the
Co-Borrower; and “Borrower” shall mean any one of them.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” shall mean a request by the Administrative Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit B, or such other form as mutually agreed to by the Administrative Agent
and the Administrative Borrower from time to time.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law or other
governmental action to close; provided, however, that when used in connection
with a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.

 

“Capital Expenditures” shall mean, without duplication, (a) any expenditure for
any purchase or other acquisition of any asset, including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of the Administrative Borrower and its Restricted
Subsidiaries prepared in accordance with GAAP, and (b) Capital Lease Obligations
and Synthetic Lease Obligations, but excluding (i) expenditures made in
connection with the replacement, substitution or restoration of property to the
extent made with the Net Cash Proceeds from Asset Sales or Casualty Events, (ii)
the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent of the
gross amount of such purchase price that is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time and
(iii) Permitted Acquisitions.

 

“Capital Lease” shall mean, with respect to any person, any lease of, or other
arrangement conveying the right to use, any property by such person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such person prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any Capital Lease, any lease entered
into as part of any Sale and Leaseback Transaction or any Synthetic Lease, or a
combination thereof, which obligations are (or would be, if such Synthetic Lease
or other lease were accounted for as a Capital Lease) required to be classified
and accounted for as Capital Leases on a balance sheet of such person in
accordance with GAAP as in effect on the Closing Date, and the amount of such
obligations shall be the capitalized amount thereof (or the amount that would be
capitalized if such Synthetic Lease or other lease were accounted for as a
Capital Lease) determined in accordance with GAAP as in effect on the Closing
Date.

 

 8 

 

 

“Capital Requirements” shall mean, as to any person, any matter, directly or
indirectly, (i) regarding capital adequacy, capital ratios, capital
requirements, liquidity requirements, the calculation of such person’s capital
or similar matters, or (ii) affecting the amount of capital required to be
obtained or maintained by such person or any person controlling such person
(including any direct or indirect holding company), or the manner in which such
person or any person controlling such person (including any direct or indirect
holding company), allocates capital to any of its contingent liabilities
(including letters of credit), advances, acceptances, commitments, assets or
liabilities.

 

“Cash Collateralized” shall mean, with respect to any Letter of Credit, as of
any date, that the Borrowers shall have deposited with the Collateral Agent for
the benefit of the Secured Parties, an amount in cash equal to 103% of the LC
Exposure as at such date plus any accrued and unpaid interest thereon. “Cash
Collateralize” shall have the correlative meaning.

 

“Cash Equivalents” shall mean, as of any date of determination and as to any
person, any of the following (a) marketable securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such person, (b) marketable direct
obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than one year from the date of acquisition by such person
and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s, (c) time deposits and certificates of
deposit of any Lender or any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia having, capital and
surplus aggregating in excess of $500,000,000 and a rating of “A” (or such other
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) with maturities of not more than one year from the date of acquisition by
such person, (d) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any person meeting the qualifications specified in clause (c) above, which
repurchase obligations are secured by a valid perfected security interest in the
underlying securities, (e) commercial paper issued by any person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s, and in each case maturing not
more than one year after the date of acquisition by such person, (f) investments
in money market funds at least 95% of whose assets are comprised of securities
of the types described in clauses (a) through (e) above, and (g) in the case of
any Foreign Restricted Subsidiary only, instruments equivalent to those referred
to in clauses (a) through (f) above denominated in a foreign currency, which are
substantially equivalent in credit quality and tenor to those referred to above
and customarily used by businesses for short term cash management purposes in
any jurisdiction outside of the United States to the extent reasonably required
in connection with any business conducted by any Foreign Subsidiary organized in
such jurisdiction.

 

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind or the accretion or capitalization of interest as
principal and (b) items described in clause (c) or, other than to the extent
paid in cash or Cash Equivalents, clause (g) of the definition of “Consolidated
Interest Expense”. Notwithstanding anything to the contrary contained herein,
for purposes of determining Cash Interest Expense for any period ending prior to
the first anniversary of the Closing Date (other than for the purposes of
calculating Excess Cash Flow), Cash Interest Expense shall be an amount equal to
actual Cash Interest Expense for the period from the Closing Date through the
date of determination multiplied by a fraction the numerator of which is 365 and
the denominator of which is the number of days from the Closing Date through the
date of determination.

 

 9 

 

 

“Casualty Event” shall mean any loss of title (other than through a consensual
disposition of such property in accordance with this Agreement) or any loss of
or damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of any Restricted
Party. “Casualty Event” shall include any taking of all or any part of any Real
Property, Vessel or Chartered Vessel of any Restricted Party or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Legal Requirement, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property, Vessel or Chartered Vessel of
any Restricted Party or any part thereof by any Governmental Authority, or any
settlement in lieu thereof.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

“CEXIM Loan Documents” shall mean that certain Loan Agreement, dated as of
August 10, 2009 (as amended, supplemented or otherwise modified prior to the
Closing Date), by and among the Subsidiaries of the Administrative Borrower
party thereto as borrowers, HoldingsOSG, as guarantor, and Export-Import Bank of
China, as original lender and agent, and any security agreements and related
documents entered into in connection therewith.

 

“Change in Control” shall mean the occurrence of any of the following:

 

(a)          Holdingsthe Administrative Borrower at any time ceases to own
directly 100% of the Equity Interests of the Administrative BorrowerSubsidiary
HoldCo or ceases to have the power to vote, or direct the voting of, any such
Equity Interests (it being understood and agreed that, for the avoidance of
doubt, the consummation by Holdings of the OIN Spinoff shall not, in and of
itself, constitute a “Change in Control” for purposes of this clause (a));

 

(b)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or group or its respective subsidiaries, and any person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that, for purposes of this clause, such person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of either (x) Voting Equity Interests of Holdingsthe
Administrative Borrower representing 50% or more of the voting power of the
total outstanding Voting Equity Interests of Holdingsthe Administrative Borrower
or (y) 50% or more of the total economic interests of the Equity Interests of
Holdingsthe Administrative Borrower (in either case, taking into account in the
numerator all such securities that such person or group has the right to acquire
(whether pursuant to an option right or otherwise) and taking into account in
the denominator all securities that any person has the right to acquire (whether
pursuant to an option right or otherwise)); or

 

(c)          during any period of 12 consecutive months, a majority of the
members of the Board of Directors of Holdingsthe Administrative Borrower cease
to be composed of individuals (i) who were members of that Board of Directors at
the commencement of such period, (ii) whose election or nomination to that Board
of Directors was approved by individuals referred to in preceding clause (i)
constituting at the time of such election or nomination at least a majority of
that Board of Directors or (iii) whose election or nomination to that Board of
Directors was approved by individuals referred to in preceding clauses (i) and
(ii) constituting at the time of such election or nomination at least a majority
of that Board of Directors.

 

 10 

 

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, order, rule,
regulation, policy, or treaty, (b) any change in any law, order, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that, notwithstanding anything
herein to the contrary, (x) requests, rules, guidelines or directives under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Charges” shall have the meaning assigned to such term in Section 11.13.

 

“Charter Contract Lien Restrictions” shall mean, subject to Section 5.16(h), any
provisions in a charter contract for a Vessel that prohibits or limits the
placing of a preferred ship mortgage or other Lien for the benefit of the
Collateral Agent on such Vessel.

 

“Chartered Vessels” shall mean the vessels demise chartered by the
Administrative Borrower or any of its Restricted Subsidiaries from a third
party. The Chartered Vessels as of the Closing Date are identified as such on
Schedule 1.01(a).

 

“Claims” shall have the meaning assigned to such term in Section 11.03(b).

 

“Class” shall mean the respective facility and commitments utilized in making
Loans hereunder, including (i) as of the Closing Date, (x) the Revolving Loans
and the Initial Term Loans made pursuant to Section 2.01 on such date and (y)
the Swingline Loans and (ii) additional Classes of Revolving Loans or Term Loans
that may be added after the Closing Date pursuant to Sections 2.20, 2.21 and
2.23.

 

“Closing Date” shall mean August 5, 2014.

 

“Closing Date Material Adverse Effect” shall mean any event, change, effect,
development, circumstance or condition that, either individually or in the
aggregate, has caused or would reasonably be expected to cause a material
adverse change in, or a material adverse effect on, the financial condition,
shareholders’ equity or results of operations of HoldingsOSG and its
Subsidiaries, taken as a whole, other than those events that (a) could
reasonably be expected to result from the filing or commencement of the
Bankruptcy Case or the announcement of the filing, commencement or process of
the Bankruptcy Case, (b) are the result of any action approved by the Bankruptcy
Court prior to May 2, 2014, (c) events set forth in the Prior Plan Documents or
the Amended Reorganization Plan (without regard to “risk factor” or other
forward looking disclosure and based solely on facts as disclosed therein and
without giving effect to any developments not disclosed therein) (provided that
changes in the underlying facts or related events may constitute a Closing Date
Material Adverse Effect), or (d) are the result of any change after May 2, 2014
in global, national or regional political conditions (including acts of
terrorism or war), macroeconomic factors, interest rates, currency exchange
rates, or in the general business, market and economic conditions affecting the
industries and regions in which HoldingsOSG and its Subsidiaries operate, in
each case, to the extent that any such change does not have a disproportionate
impact on HoldingsOSG and its Subsidiaries, taken as a whole, relative to other
persons operating in the industries in which HoldingsOSG and its Subsidiaries
operate.

 

“Co-Borrower” shall have the meaning assigned to such term in the preamble
hereto.

 

 11 

 

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean, collectively, all of the Collateral Vessels, the
Security Agreement Collateral, the Mortgaged Property and all other property of
whatever kind and nature, whether now existing or hereafter acquired, pledged or
purported to be pledged as collateral or otherwise subject to a security
interest or purported to be subject to a security interest under any Security
Document other than, in each case, the Excluded Collateral.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other person appointed as the successor collateral
agent pursuant to Article X (it being understood that, unless the context
expressly requires otherwise, the term “Collateral Agent” shall include the
Collateral Agent acting in its capacity as the Mortgage Trustee).

 

“Collateral Vessel” shall mean (i) initially, the Vessels identified on Schedule
1.01(a) and (ii) thereafter, (x) any additional Vessel acquired by a Borrower or
a Subsidiary Guarantor after the Closing Date (other than an Excluded Vessel)
and (y) any Vessel that ceases to be an Excluded Vessel after the Closing Date.

 

“Collateral Vessel Mortgage” shall mean a first preferred ship mortgage
substantially in the form of Exhibit P or such other form as may be reasonably
satisfactory to the Administrative Agent and the Administrative Borrower.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment (including an Extended Revolving Commitment and a Specified
Refinancing Revolving Commitment), Swingline Commitment or Term Commitment.

 

“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).

 

“Commitment Letter” shall mean the Commitment Letter, dated May 2, 2014, among
HoldingsOSG, the Administrative Borrower, OBS, Jefferies Finance LLC, Barclays
Bank PLC, UBS AG, Stamford Branch, and UBS Securities LLC.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in Section
11.01(b).

 

“Companies” shall mean Holdings, the Administrative Borrower and its Restricted
Subsidiaries; and “Company” shall mean any one of them.

 

“Compliance Certificate” shall mean a certificate of a Financial Officer of the
Administrative Borrower substantially in the form of Exhibit C or such other
form as the Administrative Agent and the Administrative Borrower may agree to
from time to time.

 

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated June 2014 and relating to the Transactions.

 

“Confirmation Order” shall have the meaning assigned to such term in Section
4.01(d)(ii).

 

 12 

 

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the Administrative Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of the Administrative Borrower and its Restricted Subsidiaries
(other than cash, Cash Equivalents and marketable securities) which may properly
be classified as current assets on a consolidated balance sheet of the
Administrative Borrower and its Restricted Subsidiaries in accordance with GAAP.

 

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of the Administrative Borrower and its Restricted
Subsidiaries which may properly be classified as current liabilities (other than
the current portion of any Loans or other long-term Indebtedness) on a
consolidated balance sheet of the Administrative Borrower and its Restricted
Subsidiaries in accordance with GAAP.

 

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of the Administrative Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (i) adding thereto, without duplication, in each case
only to the extent (and in the same proportion) deducted in determining such
Consolidated Net Income (and, with respect to the portion of Consolidated Net
Income attributable to any Restricted Subsidiary of the Administrative Borrower,
only if a corresponding amount of cash would be permitted to be distributed to
the Administrative Borrower by such Restricted Subsidiary by operation of the
terms of its Organizational Documents and all agreements, instruments, Orders
and other Legal Requirements applicable to such Restricted Subsidiary or its
equityholders during such period):

 

(a)          Consolidated Interest Expense for such period;

 

(b)          Consolidated Amortization Expense for such period;

 

(c)          Consolidated Depreciation Expense for such period;

 

(d)          Consolidated Tax Expense for such period;

 

(e)          non-recurring transaction costs and expenses (including legal,
accounting, tax and appraisal and collateral field exam costs and expenses)
incurred, prior to, or within 135 days following, the Closing Date, in
connection with the Transactions during such period;

 

(f)          extraordinary losses or charges for such period;

 

(g)          the aggregate amount of all other non-cash charges reducing
Consolidated Net Income during such period (including (x) any write-down,
write-off or impairment of assets (other than current assets) and (y) non-cash
stock based compensation expense, but excluding the amortization of a prepaid
cash item that was paid in a prior period);

 

 13 

 

 

(h)          non-recurring fees and expenses incurred during such period in
connection with any Permitted Acquisition or incurrence or issuance of
Indebtedness (other than intercompany Indebtedness);

 

(i)          (x) non-recurring cash charges incurred during such period in
respect of restructurings, business process optimizations, headcount reductions
or other similar actions, including severance charges in respect of employee
terminations and related employee replacement costs and (y) non-recurring fees
and expenses incurred during such period in respect of the OIN Spinoff;

 

(j)          to the extent actually reimbursed in cash to the Administrative
Borrower or any Restricted Subsidiary thereof, expenses incurred during such
period to the extent covered by indemnification provisions in any agreement in
connection with a Permitted Acquisition;

 

(k)          to the extent covered by insurance and actually reimbursed in cash
to the Administrative Borrower or any Restricted Subsidiary thereof, expenses
incurred during such period with respect to liability or Casualty Events or
business interruption;

 

(l)          other non-recurring charges incurred during such period in an
aggregate amount not to exceed $10,000,000; and

 

(m)          solely with respect to any period prior to the Fourth Amendment
Effective Date, to the extent that any HoldingsOSG Specified Expenses would have
been added back to Consolidated EBITDA pursuant to clauses (i)(a) through (l)
above had such charge, tax or expense been incurred directly by the
Administrative Borrower, such HoldingsOSG Specified Expenses.

 

(ii) subtracting therefrom, without duplication,

 

(a)          the aggregate amount of all non-cash income increasing Consolidated
Net Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business) for such period;

 

(b)          any extraordinary income or gains for such period;

 

(c)          any gains on extinguishment of debt (including as a result of the
acquisition of any Term Loans by the Administrative Borrower or any of its
Subsidiaries); and

 

(d)          the aggregate amount of any cash payments or cash charges during
such period on account of any non-cash charges that were added back to
Consolidated EBITDA in a prior period pursuant to clause (i)(g) above.

 

Notwithstanding anything to the contrary contained herein, for the purpose of
calculating the Total Secured Leverage Ratio and the Total Leverage Ratio for
any period that includes the fiscal quarters of the Administrative Borrower
ended on September 30, 2013, December 31, 2013, March 31, 2014, June 30, 2014 or
September 30, 2014, (i) Consolidated EBITDA for the fiscal quarter ended on
September 30, 2014 shall be calculated on a pro forma basis in accordance with
the definition of Consolidated EBITDA contained herein as if the Transactions
had been consummated on July 1, 2014, (ii) Consolidated EBITDA for the fiscal
quarter ended on June 30, 2014 shall be deemed to be $13,700,000, (iii)
Consolidated EBITDA for the fiscal quarter ended on March 31, 2014 shall be
deemed to be $38,600,000, (iv) Consolidated EBITDA for the fiscal quarter ended
on December 31, 2013 shall be

 

 14 

 

 

deemed to be $29,000,000, and (v) Consolidated EBITDA for the fiscal quarter
ended on September 30, 2013 shall be deemed to be $24,200,000.

  

“Consolidated Indebtedness” shall mean, as at any date, an amount equal to the
sum of, without duplication, (i) the aggregate principal amount of all
Indebtedness of the Administrative Borrower and its Restricted Subsidiaries on
such date (to the extent such Indebtedness would be included on a balance sheet
prepared in accordance with GAAP) consisting only of Indebtedness for borrowed
money and obligations in respect of Capital Lease Obligations, (ii) the
aggregate principal amount of all debt obligations of the Administrative
Borrower and its Restricted Subsidiaries evidenced by bonds, debentures, notes,
loan agreements or similar instruments (other than performance, surety or
similar bonds to the extent not otherwise included in clause (i) above), (iii)
the aggregate amount of unreimbursed drawings in respect of letters of credit
(or similar facilities) issued for the account of the Administrative Borrower or
any of its Restricted Subsidiaries, (iv) the aggregate principal amount of all
Pool Financing Indebtedness of the Administrative Borrower or any of its
Restricted Subsidiaries (whether such Pool Financing Indebtedness is a several
or joint and several obligation of the Administrative Borrower or any such
Restricted Subsidiary and whether the obligations of the Administrative Borrower
or any such Restricted Subsidiary are directly to the lender thereof, the
respective Pool Operator or otherwise) and (v) the aggregate amount of all
Contingent Obligations of the Administrative Borrower and its Restricted
Subsidiaries in respect of Indebtedness of third persons of the type described
in preceding clauses (i) through (iv), in each case calculated on a consolidated
basis for the Administrative Borrower and its Restricted Subsidiaries.

 

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Administrative Borrower and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP plus, without duplication:

 

(a)          imputed interest on Capital Lease Obligations and Attributable
Indebtedness of the Administrative Borrower and its Restricted Subsidiaries for
such period;

 

(b)          commissions, discounts and other fees and charges owed by the
Administrative Borrower or any of its Restricted Subsidiaries with respect to
letters of credit securing financial obligations, bankers’ acceptance financing,
receivables financings and similar credit transactions for such period;

 

(c)          amortization of debt issuance costs, debt discount or premium and
other financing fees and expenses incurred by the Administrative Borrower or any
of its Restricted Subsidiaries for such period;

 

(d)          cash contributions to any employee stock ownership plan or similar
trust made by the Administrative Borrower or any of its Restricted Subsidiaries
to the extent such contributions are used by such plan or trust to pay interest
or fees to any person (other than the Administrative Borrower or any of its
Wholly Owned Restricted Subsidiaries) in connection with Indebtedness incurred
by such plan or trust for such period;

 

(e)          all interest paid or payable with respect to discontinued
operations of the Administrative Borrower or any of its Restricted Subsidiaries
for such period;

 

(f)          the interest portion of any payment obligations of the
Administrative Borrower or any of its Restricted Subsidiaries for such period
deferred for payment at any future time, whether or not such future payment is
subject to the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness and/or
Contingent Obligations, “earn-outs” and other agreements to make any payment the
amount of which is, or the

 

 15 

 

 

terms of payment of which are, in any respect subject to or contingent upon the
revenues, income, cash flow or profits (or the like) of any person or business;
and

 

(g)          all interest on any Indebtedness of the Administrative Borrower or
any of its Restricted Subsidiaries of the type described in clause (e) or (j) of
the definition of “Indebtedness” contained herein for such period;

 

provided that Consolidated Interest Expense shall be calculated after giving
effect to Hedging Agreements (including associated costs) intended to protect
against fluctuations in interest rates, but excluding unrealized gains and
losses with respect to any such Hedging Agreements.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense for any period ending prior to the
first anniversary of the Closing Date (other than for purposes of calculating
Excess Cash Flow), Consolidated Interest Expense shall be an amount equal to
actual Consolidated Interest Expense from the Closing Date through the date of
determination multiplied by a fraction the numerator of which is 365 and the
denominator of which is the number of days from the Closing Date through the
date of determination.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Administrative Borrower and its Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP
(after deduction for minority interests and, solely with respect to any period
prior to the Fourth Amendment Effective Date, adjusted to reflect any
HoldingsOSG Specified Expenses during such period as though such HoldingsOSG
Specified Expenses had been incurred directly by the Administrative Borrower and
such HoldingsOSG Specified Expenses would have been included in the calculation
of the net income (or loss) of the Administrative Borrower for such period);
provided that there shall be excluded from such net income (to the extent
otherwise included therein), without duplication:

 

(a)          the net income (or loss) for such period of any person (other than
the Administrative Borrower ) that is not a Restricted Subsidiary of the
Administrative Borrower (including any Unrestricted Subsidiary) or that is
accounted for the by the equity method of accounting, except to the extent that
cash in an amount equal to any such income has actually been received by the
Administrative Borrower or (subject to clause (b) below) any of its Restricted
Subsidiaries from such person during such period;

 

(b)          the net income of any Restricted Subsidiary of the Administrative
Borrower during such period to the extent that the declaration and/or payment of
dividends or similar distributions by such Restricted Subsidiary of that income
is not permitted by operation of the terms of its Organizational Documents or
any agreement (other than any Loan Document), instrument, Order or other Legal
Requirement applicable to that Restricted Subsidiary or its equityholders during
such period, except that the Administrative Borrower’s equity in the net loss of
any such Restricted Subsidiary for such period shall be included in determining
Consolidated Net Income; and

 

(c)          except for determinations expressly required to be made on a Pro
Forma Basis, the net income (or loss) of any person accrued prior to the date it
becomes a Restricted Subsidiary of the Administrative Borrower or all or
substantially all of the property of such person is acquired by the
Administrative Borrower or any of its Restricted Subsidiaries.

 

“Consolidated Secured Indebtedness” shall mean, as at any date of determination,
the aggregate amount of Consolidated Indebtedness that, as of such date, is
secured by a Lien on any asset or property of the Administrative Borrower or any
of its Restricted Subsidiaries.

 

 16 

 

 

“Consolidated Tax Expense” shall mean, for any period, the sum of, without
duplication, (i) the tax expense (including federal, state, local and foreign
income taxes) of the Administrative Borrower and its Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP and (ii)
the aggregate amount of all Permitted Tax Distributions made during such period
(it being understood and agreed that, for the avoidance of doubt, Consolidated
Tax Expense shall exclude the IRS Claims (as defined in the Amended
Reorganization Plan) that are settled with the IRS as part of the Amended
Reorganization Plan).

 

“Consolidated Total Assets” shall mean, at any date of determination, the net
book value of all assets of the Administrative Borrower and its Restricted
Subsidiaries (or, for purposes of Sections 3.07(d)(ii) and 5.17, all of its
Subsidiaries) determined on a consolidated basis in accordance with GAAP on such
date; provided that, except for purposes of Sections 3.07(d)(ii) and 5.17, the
net book value attributable to any Unrestricted Subsidiaries shall be excluded.

 

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing any Indebtedness,
leases or other obligations (including dividends on Disqualified Capital Stock)
(“primary obligations”) of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation agreement,
understanding or arrangement of such person, whether or not contingent: (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor; (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth,
net equity, liquidity, level of income, cash flow or solvency of the primary
obligor; (c) to purchase or lease property, securities or services primarily for
the purpose of assuring the primary obligor of any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation;
(d) with respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement or equivalent obligation arises (which
reimbursement obligation shall constitute a primary obligation); or (e)
otherwise to assure or hold harmless the primary obligor of any such primary
obligation against the payment of such primary obligation; provided, however,
that the term “Contingent Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or any
product warranties given in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation, or portion thereof, in respect of
which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such person may be liable, whether singly or
jointly, pursuant to the terms of the instrument, agreements or other documents
or, if applicable, unwritten enforceable agreement, evidencing such Contingent
Obligation) or, if not stated or determinable, the amount that can reasonably be
expected to become an actual or matured liability in respect thereof (assuming
such person is required to perform thereunder) as determined by such person in
good faith.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Controlled Account” shall mean each Specified Account that is not a
Non-Controlled Account (it being understood and agreed that the OIN
Concentration Account shall at all times be deemed to be a Controlled Account).

 

“Corrective Extension Amendment” shall have the meaning assigned to such term in
Section 2.20(e).

 

 17 

 

  

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the extension
of the expiry date or renewal, or an amendment or other modification to increase
the amount, of any then existing Letter of Credit, by the Issuing Bank.

 

“Debtor” shall mean any of HoldingsOSG and any of its Subsidiaries that are
identified as debtors and debtors-in-possession in the Bankruptcy Case.

 

“Debt Issuance” shall mean the incurrence by any Restricted Party of any
Indebtedness after the Closing Date (other than as permitted by Section 6.01).

 

“Debt Service” shall mean, for any period, the sum of (i) Cash Interest Expense
for such period plus (ii) scheduled principal amortization of all Indebtedness
(including the principal component of Capital Lease Obligations) of the
Administrative Borrower and its Restricted Subsidiaries for such period.

 

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

 

“Default Excess” shall have the meaning assigned to such term in Section
2.16(c).

 

“Default Period” shall have the meaning assigned to such term in Section
2.16(c).

 

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

 

“Defaulted Loans” shall have the meaning assigned to such term in Section
2.16(c).

 

“Defaulting Lender” shall mean any Lender that has (a) failed to fund its
portion of any Borrowing, or any portion of its participation in any Letter of
Credit or Swingline Loan, within one Business Day of the date on which it shall
have been required to fund the same (unless the subject of a good faith dispute
between the Administrative Borrower and such Lender related hereto), (b)
notified the Administrative Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally, (c) failed, within three Business Days after written
request by the Administrative Agent or the Administrative Borrower, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans (unless the subject of a good faith dispute between
the Administrative Borrower and such Lender); provided, that any such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent or the Administrative Borrower, (d)
otherwise failed to pay over to the Administrative Borrower, the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due (unless the subject of a good faith
dispute), or (e) at any time after the Closing Date (i) been (or has a parent
company that has been) adjudicated as, or determined by any Governmental
Authority having regulatory authority over such person or its properties or
assets to be, insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or custodian appointed

 

 18 

 

 

for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment unless, in the
case of any Lender referred to in this clause (e), the Administrative Borrower,
the Administrative Agent, the Swingline Lender and the Issuing Bank shall be
satisfied that such Lender intends, and has all approvals required to enable it,
to continue to perform its obligations as a Lender hereunder. For the avoidance
of doubt, a Lender shall not be deemed to be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in such Lender or
its parent by a Governmental Authority; provided, that, as of any date of
determination, the determination of whether any Lender is a Defaulting Lender
hereunder shall not take into account, and shall not otherwise impair, any
amounts funded by such Lender which have been assigned by such Lender to an SPC
pursuant to Section 11.04(h). Any determination by the Administrative Agent that
a Lender is a Defaulting Lender shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender upon delivery
of written notice of such determination by the Administrative Agent to the
Administrative Borrower and each other. In no event shall the reallocation of
funding obligations provided for in Section 2.16(c) as a result of a Lender
being a Defaulting Lender nor the performance by non-Defaulting Lenders of such
reallocated funding obligations by themselves cause the relevant Defaulting
Lender to become a non-Defaulting Lender.

 

“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.

 

“Deposit Account Bank” shall mean a financial institution with whom a Deposit
Account is maintained.

 

“Deposit Account Control Agreement” shall mean a letter agreement, in form and
substance reasonably satisfactory to the Collateral Agent, executed by the
relevant Loan Party, the Collateral Agent and the relevant Deposit Account Bank
(or, with respect to any Deposit Accounts located outside of the United States,
customary security arrangements in the applicable jurisdictions for perfecting a
security interest in such Deposit Accounts and the assets deposited therein or
credited thereto).

 

“Disclosure Statement” shall mean the first amended disclosure statement with
respect to the Amended Reorganization Plan as filed with the Bankruptcy Court on
May 2, 2014 (as amended, restated, modified or otherwise supplemented from time
to time as, and to the extent, permitted by the Commitment Letter).

 

“Discounted Prepayment Offer” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Disposition” or “disposition” shall mean, with respect to any property, any
conveyance, sale, lease, sublease, assignment, transfer or other disposition of
such property (including (i) by way of merger or consolidation, (ii) any Sale
and Leaseback Transaction and (iii) any Synthetic Lease).

 

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or instrument into which it is convertible or
for which it is exchangeable or exercisable), or upon the happening of any
event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the 91st day after the
Latest Maturity Date in effect at the time of the issuance of such Disqualified
Capital Stock, (b) is convertible into or exchangeable or exercisable (unless at
the sole option of the issuer thereof) for (i) debt securities or other
indebtedness or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to the date that is 91 days after the Latest Maturity
Date in effect at the time

 

 19 

 

 

of the issuance of such Disqualified Capital Stock, or (c) contains any
repurchase or payment obligation which may come into effect prior to the date
that is 91 days after such Latest Maturity Date. For the avoidance of doubt, any
Equity Interest that may or shall be repurchased or redeemed (but only to the
extent permitted hereunder at such time) from officers, directors or employees
or former officers, directors or employees (or their transferees, estates or
beneficiaries under their estates) of any Company, upon their death, disability,
retirement, severance or termination of employment or service shall not be
deemed to be “Disqualified Capital Stock” for such reason alone.

 

“Disqualified Institutions” shall mean those persons (including any such
person’s Affiliates that are clearly identifiable on the basis of such
Affiliates’ names) identified by the Administrative Borrower to the
Administrative Agent in writing from time to time to the extent such person is
identified by name and is directly engaged in substantially similar business
operations as the Administrative Borrower or any of its Restricted Subsidiaries
(in each case, other than a bona fide debt fund or an investment vehicle that is
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course), which
designations shall not apply retroactively to disqualify any persons that have
previously acquired an assignment or participation interest in the Loans or the
Commitments.

 

“Dividend” shall mean, with respect to any person, that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside or otherwise reserved, directly
or indirectly, any funds for any of the foregoing purposes, or shall have
permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any of the outstanding Equity Interests of such person (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made or required to be made by such person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of or otherwise reserving any funds
for the foregoing purposes.

 

“Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.

 

“Dollar Amount” shall mean, at any time, with respect to any Letter of Credit
(and any related LC Exposure), (A) if denominated in Dollars, the amount thereof
and (B) if denominated in any Alternative Currency, the amount thereof converted
to Dollars in accordance with Sections 1.07, 2.18(e) and 2.18(m).

 

“Dollars” or “$” shall mean lawful money of the United States.

 

“DSF Loan Documents” shall mean that certain Second Amended and Restated Loan
Agreement, dated as of August 28, 2008 (as amended, supplemented or otherwise
modified prior to the Closing Date) by and among the Subsidiaries of the
Administrative Borrower party thereto as borrowers, HoldingsOSG, the
Administrative Borrower and OIN, as guarantors, Danish Ship Finance, as agent,
and the lenders from time to time party thereto, and any security agreements and
related documents entered into in connection therewith.

 



“Effective Yield” shall mean, as to any tranche of term loans (including the
Term Loans), the effective yield on such tranche of term loans, as reasonably
determined by the Administrative Agent, taking into account the applicable
interest rate margins, interest rate benchmark floors and all fees,

 

 20 

 

 

including recurring, up-front or similar fees or original issue discount
(amortized over four years following the date of incurrence thereof; provided,
that if the stated maturity date of a new tranche of term loans is less than
four years from the date of determination, then the “Effective Yield” for such
tranche of term loans shall be determined using an assumed amortization period
equal to the actual remaining life to maturity of such tranche) payable
generally to the lenders making such tranche of term loans, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the lenders thereunder.

 

“Eligible Assignee” shall mean any person that meets the requirements to be an
assignee under Section 11.04(b) (subject to such consents, if any, as may be
required under Section 11.04(b)) but, in any event, excluding Disqualified
Institutions.

 

“Embargoed Person” shall have the meaning assigned to such term in Section 6.19.

 

“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA which is, or at any time during which the applicable
statute of limitations remains open was, maintained or contributed to by any
Company or any of its ERISA Affiliates, other than a Multiemployer Plan.

 

“Employee Matters Agreement” shall mean that certain Employee Matters Agreement
by and between OSG and the Administrative Borrower, dated as of November 30,
2016, as amended from time to time in accordance with the provisions therewith.

 

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

 

“Environment” shall mean air, land, soil, surface waters, ground waters, stream
and river sediments.

 

“Environmental Claim” shall mean any claim, notice, demand, Order, action, suit
or proceeding alleging or asserting liability or obligations under Environmental
Law, including liability or obligation for investigation, assessment,
remediation, removal, cleanup, response, corrective action, monitoring,
post-remedial or post-closure studies, investigations, operations and
maintenance, injury, damage, destruction or loss to natural resources, personal
injury, wrongful death, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release of Hazardous Material in, on, into or from the Environment at
any location or from any Vessel or Chartered Vessel or (ii) any violation of or
non-compliance with Environmental Law.

 

“Environmental Law” shall mean any and all applicable current and future Legal
Requirements relating to the Environment, the Release or threatened Release of
Hazardous Material, exposure to Hazardous Materials, natural resource damages,
or occupational safety or health.

 

“Environmental Permit” shall mean any permit, license, approval, consent,
registration, notification, exemption or other authorization required by or from
a Governmental Authority under any Environmental Law.

 

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such person, including, if such person is a
partnership, partnership interests (whether general or limited), or if such
person is a limited liability company, membership interests, and any other
interest or participation that confers on a person the right to

 

 

 21 

 

 

receive a share of the profits and losses of, or distributions of property of,
such partnership, whether outstanding on the date hereof or issued on or after
the Closing Date, but excluding debt securities convertible or exchangeable into
such equity.

 

“Equity Issuance” shall mean, without duplication, (x) (i) any issuance or sale
by Holdings after the ClosingOSG after the Closing Date and prior to the Fourth
Amendment Effective Date of any Equity Interests in OSG (including any Equity
Interests issued upon exercise of any warrant or option or equity-based
derivative) or any warrants or options or equity-based derivatives to purchase
Equity Interests in OSG or (ii) any contribution to the capital of OSG or (y)
(i) any issuance or sale by the Administrative Borrower after the Fourth
Amendment Effective Date of any Equity Interests in Holdingsthe Administrative
Borrower (including any Equity Interests issued upon exercise of any warrant or
option or equity-based derivative) or any warrants or options or equity-based
derivatives to purchase Equity Interests in Holdingsthe Administrative Borrower
or (ii) any contribution to the capital of Holdingsthe Administrative Borrower;
provided, however, that (in either case) an Equity Issuance shall not include
any issuance of Disqualified Capital Stock or Debt Issuance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414(b) or (c) of the Code (and, for purposes of
Section 302 of ERISA and each “applicable section” under Section 414(t)(2) of
the Code, under Section 414(b), (c), (m) or (o) of the Code), or under Section
4001 of ERISA.

 

“ERISA Event” shall mean: (a) the occurrence of a “reportable event” within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan for which the requirement to provide notice to the
PBGC has not been waived; (b) the failure to meet the minimum funding standard
of Section 412 or 430 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by any Company or any of its ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan, in any case, resulting in liability to any Company or any of its ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the
PBGC of proceedings to terminate any Pension Plan under Section 4042 of ERISA,
or the occurrence of any event or condition which would reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the imposition of
liability on any Company or any of its ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (g) the withdrawal of any Company or any of its ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan which withdrawal would reasonably be expected
to result in liability to any Company or any of its ERISA Affiliates, or the
receipt by any Company or any of its ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (h) the imposition of a Lien pursuant to
Section 430(k) of the Code or pursuant to ERISA with respect to any Pension Plan
or a violation of Section 436 of the Code; or (i) the occurrence of a non-exempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which would reasonably be expected to result in liability
to any Company or any of its ERISA Affiliates.

 

 22 

 

 

“Euro” shall mean the single currency of the participating member states as
described in any EMU Legislation.

 

“Eurodollar Borrowing” shall mean a Eurodollar Revolving Borrowing or a
Eurodollar Term Borrowing.

 

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar Term
Loan.

 

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

 

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

 

“Eurodollar Term Borrowing” shall mean a Borrowing comprised of Eurodollar Term
Loans.

 

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

 

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, the sum, without
duplication, of:

 

(a)          the sum, without duplication, of:

 

(i)          Consolidated EBITDA for such Excess Cash Flow Period;

 

(ii)         cash items of income (including cash gains) during such Excess Cash
Flow Period not included in calculating Consolidated EBITDA (other than cash
items of income (including cash gains) to the extent arising from any Asset Sale
permitted hereunder or any Casualty Event, in each case, so long as the Net Cash
Proceeds received therefrom are applied and/or reinvested pursuant to Section
2.10(b)(v));

 

(iii)        the decrease, if any, in the Net Working Capital from the beginning
to the end of such Excess Cash Flow Period; and

 

(iv)        the amount of any refund received in cash during such Excess Cash
Flow Period on account of cash taxes (including penalties and interest) paid in
any prior Excess Cash Flow Period to the extent deducted from Excess Cash Flow
in any prior Excess Cash Flow Period pursuant to clause (b)(i) below and,
without duplication, the reversal, during such Excess Cash Flow Period, of any
reserve established pursuant to clause (b)(i) below; minus

 

(b)          the sum, without duplication, of:

 

(i)          the amount of any cash Consolidated Tax Expense paid or payable by
the Administrative Borrower and its Restricted Subsidiaries with respect to such
Excess Cash Flow Period and for which, to the extent required under GAAP,
reserves have been established;

 

 23 

 

 

(ii)         the amount of any Permitted Tax Distributions paid in cash during
such Excess Cash Flow Period;

 

(iii)        the amount of Debt Service for such Excess Cash Flow Period;

 

(iv)        amounts actually paid and applied to the permanent repayments and
prepayments of principal of Indebtedness (other than Loans) made by the
Administrative Borrower and its Restricted Subsidiaries during such Excess Cash
Flow Period but only to the extent that (A) (i) such repayments and prepayments
by their terms cannot be reborrowed or redrawn, and (ii) such repayments and
prepayments do not occur in connection with a refinancing of all or a portion of
such Indebtedness, and (B) the amounts used to make such payments are funded
from Internally Generated Funds (other than on reliance on the use of the
Available Amount (other than clause (a) of the definition thereof));

 

(v)         the sum of (i) Capital Expenditures made in cash during such Excess
Cash Flow Period, to the extent funded from Internally Generated Funds, and (ii)
cash consideration paid during such Excess Cash Flow Period to make Permitted
Acquisitions to the extent funded from Internally Generated Funds (other than on
reliance on the use of the Available Amount (other than clause (a) of the
definition thereof));

 

(vi)        the increase, if any, in the Net Working Capital from the beginning
to the end of such Excess Cash Flow Period;

 

(vii)       cash items of expense (including cash losses) during such Excess
Cash Flow Period not deducted in calculating Consolidated EBITDA; and

 

(viii)      so long as the OIN Spinoff has not been consummated, the sum of,
without duplication, (i) the amount of cash Dividends paid to HoldingsOSG
pursuant to Section 6.08(d) (as such Section was in effect immediately prior to
the Fourth Amendment Effective Date) (or any cash Investment made to HoldingsOSG
in lieu of any such cash Dividend pursuant to Section 6.04(q) (as such Section
was in effect immediately prior to the Fourth Amendment Effective Date)) during
such Excess Cash Flow Period and prior to the Fourth Amendment Effective Date,
(ii) the amount of cash Dividends paid to HoldingsOSG prior to the Fourth
Amendment Effective Date pursuant to Section 6.08(f) (as such Section was in
effect immediately prior to the Fourth Amendment Effective Date) to the extent
that such cash Dividends are used by HoldingsOSG prior to the Fourth Amendment
Effective Date to make an interest payment or pay a third party expense that is
then due and owing on the Existing OSG Notes and such cash Dividends are made
solely on reliance on clause (a) of the definition of “Available Amount”
contained herein and (iii) the amount of cash Investments made to HoldingsOSG
prior to the Fourth Amendment Effective Date pursuant to Section 6.04(o) (as
such Section was in effect immediately prior to the Fourth Amendment Effective
Date) to the extent that such cash Investments are used by HoldingsOSG prior to
the Fourth Amendment Effective Date to make an interest payment or pay a third
party expense that is then due and owing on the Existing OSG Notes and such cash
Investments are made solely on reliance on clause (a) of the definition of
“Available Amount” contained herein.

 

“Excess Cash Flow Period” shall mean each fiscal year of the Administrative
Borrower (commencing with its fiscal year ending December 31, 2015); provided
that, with respect to the fiscal year

 



 24 

 

 

of the Administrative Borrower ending December 31, 2015, Excess Cash Flow Period
shall mean the period from and including July 1, 2015 through and including
December 31, 2015.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” shall mean and refer to the rate determined by the Issuing Bank
to be the rate quoted by the person acting in such capacity as the spot rate for
the purchase by such person of such currency with Dollars through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Issuing Bank may obtain such spot rate from another
financial institution designated by the Issuing Bank if the person acting in
such capacity so elects; and provided further that the Issuing Bank may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in an Alternative Currency.

 

“Exchange Rate Reset Date” shall have the meaning assigned to such term in
Section 2.18(m).

 

“Excluded Account” shall mean any Deposit Account or Securities Account (a) (i)
to secure corporate credit card obligations of the Administrative Borrower or
any of its Restricted Subsidiaries or (ii) to secure operating lease obligations
of the Administrative Borrower or any of its Restricted Subsidiaries, in each
case, in the ordinary course of business and solely to the extent that (x) the
granting of a security interest in any such Deposit Account or Securities
Account is prohibited by, or constitutes a violation or breach of, a restriction
pursuant to the applicable contract governing the respective credit card or
lease obligations and (y) the only proceeds held in such Deposit Account or
Securities Account are used for the purposes set forth in preceding clause (i)
or (ii), as applicable, (b) that is identified as such on Schedule 3.27 as being
maintained, and for so long as it remains maintained, by any Borrower or
Subsidiary Guarantor in the ordinary course of business as agent or
administrator exclusively for any pool arrangement with third parties so long as
the proceeds held in (or credited to) such Deposit Accounts or Securities
Accounts are distributed promptly pursuant to the rules of the relevant pool
arrangement to such Borrower, Subsidiary Guarantor and third parties or (c) that
is the account of OSG Ship Management (UK) Ltd., number 33892379, at Barclays
Bank PLC to secure the payment of moneys and the discharge of liabilities owed
to Barclays Bank PLC in connection with the corporate payroll activities of OSG
Ship Management (UK) Ltd. in the ordinary course of business and solely to the
extent that (w) the granting of a security interest in such account is
prohibited by, or constitutes a violation or breach of, a restriction pursuant
to the Deed of Charge over Credit Balances By a Chargor for Own Liabilities,
between Barclays Bank PLC and OSG Ship Management (UK) Ltd., as in effect on the
date hereof (and any successor agreement thereto entered into in the ordinary
course of business), (x) the only proceeds held in such account are used for the
purposes set forth in this clause (c) and (y) the aggregate average daily
balance of such account does not exceed £200,000.

 



“Excluded Collateral” shall mean: (i) any contract, instrument, license or other
agreement to which any Loan Party is a party, any of its rights or interests
thereunder, or any assets subject thereto, the granting of a security interest
in which is prohibited by, or constitutes a violation or breach of a restriction
pursuant to applicable Legal Requirements or the respective contract,
instrument, license or other agreement (including any requirement to obtain the
consent of any Governmental Authority or third party (other than Holdingsthe
Administrative Borrower or any of its Subsidiaries or Controlled Affiliates)),,
in each case, only for so long as the grant of such security interest shall
constitute or result in (x) the abandonment, invalidation or unenforceability of
any right, title or interest of any Loan Party therein or (y) a breach or
termination pursuant to the terms of, or a default under, any such contract,
instrument, license, property rights or other agreement (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant or any other applicable
Legal

 

 25 

 

 

Requirement (including the Bankruptcy Code) or principles of equity); provided,
however, that such security interest shall attach immediately and automatically
at such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied or any such consent has been obtained; and
provided, further, that, to the extent severable, shall attach immediately to
any portion of such contract, instrument, license or other agreement or any
rights or interests thereunder or any assets subject thereto that does not
result in any of the consequences specified in preceding clause (x) or (y)
including any proceeds and receivables of any such contract, instrument, license
or other agreement or any rights or interests thereunder or any assets subject
thereto; (ii) any Margin Stock; (iii) any Equity Interests in, and assets of,
any Joint Ventures or non-Wholly Owned Subsidiaries to the extent the pledge
thereof would (A) violate or breach the terms of, or require the consent of any
third party (other than Holdingsthe Administrative Borrower or any of its
Subsidiaries or Controlled Affiliates) pursuant to, any shareholder or similar
arrangements (including joint venture agreements) relating to such Joint Venture
or non-Wholly Owned Subsidiary, except to the extent that any such consent has
been obtained, or (B) result (including following any exercise of remedies) in a
change in control, repurchase obligation or other materially adverse consequence
to any of the Loan Parties; (iv) any property subject to a Lien securing
Purchase Money Obligations permitted hereunder to the extent that a grant of a
security interest therein would violate the terms of such Indebtedness, other
than proceeds and receivables thereof; (v) any United States “intent to use”
trademark applications filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. Section 1051, prior to the accepted filing of a “Statement of Use” and
issuance of a “Certificate of Registration” pursuant to Section 1(d) of the
Lanham Act or an accepted filing of an “Amendment to Allege Use” whereby such
intent-to-use trademark application is converted to a “use in commerce”
application pursuant to Section 1(c) of the Lanham Act; (vi) assets to the
extent a security interest in such assets would result in a material adverse tax
consequence to the Administrative Borrower, as reasonably determined by the
Administrative Borrower in consultation with the Administrative Agent; (vii)
assets as to which the costs of obtaining and/or perfecting such security
interest are excessive in relation to the practical benefit of the security to
be afforded thereby (as reasonably determined by the Administrative Borrower and
the Administrative Agent); (viii) assets owned by a Subsidiary Guarantor after
release of the Subsidiary Guarantor from its Guarantee pursuant to the Loan
Documents; (ix) any Specified OBS Collateral[reserved]; (x) any leasehold
interests in Real Property; (xi) any Excluded Accounts; (xii) motor vehicles,
aircraft and other assets subject to certificates of title (other than Vessels)
to the extent that a Lien on such assets cannot be perfected solely by the
filing of a financing statement; (xiii) commercial tort claims with respect to
claimed damages of less than $2,500,000; (xiv) letter of credit rights (other
than to the extent consisting of supporting obligations that can be perfected
solely by the filing of a financing statement); (xv) any Equity Interests in any
Unrestricted Subsidiary; and (xvi) Pool Financing Receivables and any proceeds
thereof that are the subject of a Lien incurred under a Pool Financing (for so
long as such Lien remains in effect); provided, however, it is understood and
agreed that (x) to the extent any consent of a third party (that is not
Holdingsthe Administrative Borrower or any of its Subsidiaries or Controlled
Affiliates) is required by the terms of any charter to a third party with
respect to any Vessel that will comprise Collateral in order for a Loan Party to
grant a Collateral Vessel Mortgage on such Vessel, such Loan Party shall use its
commercially reasonable efforts to promptly obtain such consent in coordination
with the Administrative Agent and (y) to the extent that any asset or property
(including a Vessel) that is owned by a Loan Party ceases to be Excluded
Collateral because none of the applicable exclusions set forth above continue to
apply to such asset or property, such asset or property shall thereafter
constitute Collateral and the applicable Loan Party shall take all such actions
as may be required by the Loan Documents to grant a perfected security interest
therein to the Collateral Agent for the benefit of the Secured Parties.

 

“Excluded Subsidiary” shall mean (a) Immaterial Subsidiaries, (b) any Subsidiary
that is not a Wholly Owned Subsidiary, (c) any Subsidiary that is prohibited by
any applicable Legal Requirement of any Governmental Authority or by any
contractual obligation existing on the Closing Date (or, if later, the date it
became a Restricted Subsidiary so long as such contractual obligation was
existing prior to

 

 26 

 

 

becoming a Restricted Subsidiary and was not entered into in contemplation
thereof and only applies to such Restricted Subsidiary) from guaranteeing the
Obligations or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a Guarantee unless such consent,
approval, license or authorization has been received, (d) Unrestricted
Subsidiaries and (e) Shirley Tanker SRL; provided, that (i) any Subsidiary of
the Administrative Borrower that provides a guarantee or is otherwise an obligor
in respect of the obligations under the Additional Permitted Unsecured Debt
Documents shall be required to be a Subsidiary Guarantor hereunder and (ii) in
no event shall Subsidiary HoldCo constitute an Excluded Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation incurred after the Closing Date if, and to the extent that, all or a
portion of the Guarantee of such Guarantor of, or the grant by such Guarantor of
a security interest to secure, such Swap Obligation (or any Guarantee thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such Guarantor or the grant of such security interest would
otherwise have become effective with respect to such Swap Obligation but for
such Guarantor’s failure to constitute an “eligible contract participant” at
such time. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of the
applicable Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.

 

“Excluded Taxes” shall mean, with respect to a Recipient of any payment to be
made by or on account of any obligation of any Borrower hereunder, (a) income or
franchise taxes and backup withholding taxes imposed on (or measured by) its net
income (i) by the jurisdiction under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) that are Other
Connection Taxes, including (for the avoidance of doubt) U.S. federal income tax
imposed on the net income of a Foreign Lender as a result of such Foreign Lender
engaging in a trade or business in the United States; (b) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 2.16), any U.S. Federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 2.15 (it being
understood and agreed, for the avoidance of doubt, that any withholding tax
imposed on a Foreign Lender as a result of a Change in Law or regulation or
interpretation thereof occurring after the time such Foreign Lender became a
party to this Agreement shall not be an Excluded Tax under this clause (b)); (c)
taxes imposed as a result of a Foreign Lender’s failure to comply with Section
2.15(f); (d) branch profits taxes imposed by any jurisdiction described in
clause (a) above; (e) any U.S. federal withholding taxes imposed under FATCA;
and (f) any U.S. federal withholding taxes imposed as a result of such Foreign
Lender’s failure to comply with Section 2.15(g).

 

“Excluded Vessel” shall mean any Vessel owned by a Loan Party that constitutes
Excluded Collateral. The Excluded Vessels as of the Closing Date are identified
as such on Schedule 1.01(a), which Schedule also sets forth the basis for each
such Vessel being an Excluded Vessel.

 

“Executive Order” shall have the meaning assigned to such term in Section
3.22(a).

 

 27 

 

 

“Existing 2018 OSG Notes” shall mean HoldingsOSG’s 8.125% Senior Notes due 2018
in an aggregate principal amount not to exceed $300,000,000.

 

“Existing 2024 OSG Notes” shall mean HoldingOSG’s 7.500% Senior Notes due 2024
in an aggregate principal amount not to exceed $146,000,000 (although as part of
(and to the extent provided in) the Amended Reorganization Plan, certain holders
may elect to receive, in respect of their existing notes, notes with a maturity
date thereof of no earlier than February 15, 2021 and that may have certain
other changes to the terms thereof as provided for in the Amended Reorganization
Plan.

 

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

 

“Existing OSG Notes” shall mean, collectively, the Existing 2018 Notes and the
Existing 2024 Notes.

 

“Extended Revolving Commitments” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Extended Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Extended Term Loans” shall have the meaning assigned to such term in Section
2.21(a).

 

“Extending Lender” shall have the meaning assigned to such term in Section
2.21(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.20(a).

 

“Extension Amendment” shall have the meaning assigned to such term in Section
2.20(d).

 

“Extension Election” shall have the meaning assigned to such term in Section
2.20(c).

 

“Extension Request” shall have the meaning assigned to such term in Section
2.20(a).

 

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Board of
Directors or, pursuant to a specific delegation of authority by such Board of
Directors or a designated senior executive officer, of the Administrative
Borrower, or the Subsidiary of the Administrative Borrower selling such asset
(or, in the case of an OIN Spinoff, Holdings).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements (and related legislation or official administrative guidance)
implementing the foregoing.

 

“FCPA” shall have the meaning assigned to such term in Section 3.22(d).

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal

 

 28 

 

 

Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary to the next
1/100th of 1%) of the quotations for the day for such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“Fee Letter” shall mean the confidential Fee Letter, dated May 2, 2014, among
HoldingsOSG, the Administrative Borrower, OBS, Jefferies Finance LLC, Barclays
Bank PLC, UBS AG, Stamford Branch, and UBS Securities LLC.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees, the Fronting Fees and the other fees referred to in Section
2.05.

 

“Final Order” shall mean an order or judgment of the Bankruptcy Court, as
entered on the docket of the Bankruptcy Court that has not been reversed,
stayed, superseded or vacated, and as to which: (a) the time to appeal, seek
review or rehearing or petition for certiorari has expired and no timely-filed
appeal or petition for review, rehearing, remand or certiorari is pending; or
(b) any appeal taken or petition for certiorari filed has been resolved by the
highest court to which the order or judgment was appealed or from which
certiorari was sought, provided, however, that the possibility that a motion
under Rule 59 or Rule 60 of the Federal Rules of Civil Procedure, or any
analogous rule under the Bankruptcy Rules or other rules governing procedure in
cases before the Bankruptcy Court, may be filed with respect to such order shall
not cause such order not to be a Final Order.

 

“Financial Assets” has the meaning specified in the UCC.

 

“Financial Officer” of any person shall mean any of the chief financial officer,
principal accounting officer, treasurer or assistant treasurer of such person.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“First Amendment” shall mean the First Amendment, dated as of the First
Amendment Effective Date, to this Agreement.

 

“First Amendment Effective Date” shall mean June 3, 2015.

 

“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is (a) the most
senior Lien to which such Collateral is subject (subject only to non-consensual
Permitted Liens that arise under any Legal Requirement), or (b) a Collateral
Vessel Mortgage duly recorded or registered in accordance with the laws of the
applicable Acceptable Flag Jurisdiction in which such Collateral Vessel is
registered covering a Collateral Vessel (subject only to Permitted Collateral
Vessel Liens which may, under applicable law, be entitled to priority over such
Collateral Vessel Mortgage).

 

“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

 

“Foreign Restricted Subsidiary” shall mean any Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

 

 29 

 

 

“Fourth Amendment” shall mean the Fourth Amendment, dated as of the Fourth
Amendment Effective Date, to this Agreement.

 

“Fourth Amendment Effective Date” shall mean November 30, 2016.

 

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

 

“Funding Default” shall have the meaning assigned to such term in Section
2.16(c).

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

 

“Governmental Approval” shall mean any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

 

“Governmental Authority” shall mean any federal, state, local or foreign
(whether civil, administrative, criminal, military or otherwise) court, central
bank or governmental agency, tribunal, authority, instrumentality, regulatory or
self-regulatory, body or any subdivision thereof or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers of
or pertaining to any government or any court, in each case whether associated
with a state of the United States, the United States, or a foreign entity or
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Granting Lender” shall have the meaning assigned to such term in Section
11.04(h).

 

“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.

 

“Guarantees” shall mean the guarantees issued pursuant to Article VII by each of
the Guarantors.

 

“Guarantors” shall mean (i) Holdings, (ii) each Subsidiary Guarantor and (iiiii)
each Borrower in its capacity as a guarantor of the Bank Product Obligations of
another Restricted Party.

 

“Hazardous Materials” shall mean hazardous substances, hazardous wastes,
hazardous materials, or any other pollutants, contaminants, chemicals, wastes,
materials, compounds, constituents or substances, defined under, subject to
regulation under, or which can give rise to liability or obligations under, any
Environmental Laws, including polychlorinated biphenyls (“PCBs”) or any
substance or compound containing PCBs, asbestos or any asbestos-containing
materials in any form or condition, lead-based paint, urea formaldehyde,
pesticides, radon or any other, radioactive materials including any source,
special nuclear or by-product material, petroleum, petroleum products,
petroleum-derived substances, crude oil or any fraction thereof, or any mold,
microbial or fungal contamination that could pose a risk to human health or the
Environment.

 

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, futures contracts or other
liabilities for the purchase or sale of currency or other commodities at a
future date in the nature of a

 

 30 

 

 

futures contract or any other similar transactions or any combination of any of
the foregoing (including any options or warrants to enter into any of the
foregoing), whether or not any such transaction is governed by, or otherwise
subject to, any master agreement or any netting agreement, and (b) any and all
transactions or arrangements of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement (or similar documentation) published from time to time by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such agreement or
documentation, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

 

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

 

“Hedging Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any netting agreements
relating to such Hedging Agreements (to the extent, and only to the extent, such
netting agreements are legally enforceable in Insolvency Proceedings against the
applicable counterparty obligor thereunder), (i) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in preceding clause (i), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include an Agent, a Lender or any Affiliate of an Agent or a Lender).

 

“Holdings” shall have the meaning assigned to such term in the preamble hereto;
provided, however, that, if clause (ii)(A) of OIN Spinoff Conditions is
applicable, from and after the OIN Spinoff, the term “Holdings” instead shall
refer to New Holdings..

 

“Holdings Pledge Agreement” shall mean a Pledge Agreement substantially in the
form of Exhibit J-2 between Holdings and the Collateral Agent for the benefit of
the Secured Parties.

 

“Holdings Specified Expenses” shall mean any charge, tax or expense incurred or
accrued by Holdings during any period to the extent that the Administrative
Borrower or any of its Restricted Subsidiaries has paid a Dividend (or has made
an Investment in lieu thereof pursuant to Section 6.04(q)) to Holdings in
respect thereof pursuant to Sections 6.08(c), (d) and (e).

 

“Immaterial Subsidiary” shall mean, as of any date of determination, any Wholly
Owned Restricted Subsidiary of the Administrative Borrower (i) whose total
assets (on a consolidated basis including its Restricted Subsidiaries, but
excluding the value attributable to any Unrestricted Subsidiary) as of the last
day of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) did not exceed 2.0% of
Consolidated Total Assets as of such date or (ii) whose gross revenues (on a
consolidated basis including its Restricted Subsidiaries, but excluding the
revenues of any Unrestricted Subsidiary) for such Test Period did not exceed
2.0% of the consolidated gross revenues of the Administrative Borrower and its
Restricted Subsidiaries for such period, but excluding the revenues of any
Unrestricted Subsidiary; provided, however, (x) a Wholly Owned Restricted
Subsidiary of the Administrative Borrower that no longer meets the foregoing
requirements of this definition or is otherwise required to become a Loan Party
pursuant to Section 5.10 shall no longer constitute an Immaterial Subsidiary for
purposes of this Agreement and (y) notwithstanding the foregoing, the
Administrative Borrower may elect to cause an Immaterial Subsidiary to become a
Loan Party pursuant to Section 5.10, in which case such Immaterial Subsidiary
shall, upon satisfaction of the provisions of such Section, no longer constitute
an Immaterial Subsidiary. Notwithstanding the foregoing, (i) the total assets

 

 31 

 

 

(as determined above) of all Immaterial Subsidiaries shall not exceed 5.0% of
the Consolidated Total Assets, (ii) the gross revenues (as determined above) of
all Immaterial Subsidiaries shall not exceed 5.0% of the consolidated gross
revenues of Administrative Borrower and its Restricted Subsidiaries (as
determined above) and (iii) any Restricted Subsidiary of the Administrative
Borrower that guarantees or is an obligor of the Indebtedness incurred under
this Agreement and the other Loan Documents or Indebtedness under the Additional
Permitted Unsecured Debt Documents shall not be deemed an Immaterial Subsidiary.

 

“Increasing Lenders” shall have the meaning assigned to such term in Section
2.21(b).

 

“Incremental Joinder Agreement” shall have the meaning assigned to such term in
Section 2.21(d).

 

“Incremental Loan Amendment” shall have the meaning assigned to such term in
Section 2.21(d).

 

“Incremental Revolving Loans” shall have the meaning assigned to such term in
Section 2.21.2.21(a).

 

“Incremental Revolving Commitments” shall have the meaning assigned to such term
in Section 2.21.2.21(a).

 

“Incremental Term Loans” shall have the meaning assigned to such term in Section
2.21.2.21(a).

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes, loan agreements or similar
instruments; (c) all obligations of such person under conditional sale or other
title retention agreements relating to property purchased by such person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property); (d)
all obligations of such person issued or assumed as part of the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business on normal trade
terms and not overdue by more than 90 days); (e) all indebtedness secured by any
Lien on property owned or acquired by such person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not the obligations secured thereby have been assumed, but limited to the lower
of (i) the Fair Market Value of such property and (ii) the amount of the
Indebtedness secured; (f) all Capital Lease Obligations, other Purchase Money
Obligations and Synthetic Lease Obligations of such person; (g) all obligations
of such person, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any Equity Interests of such person, valued, in the
case of a redeemable preferred Equity Interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; (h) all
Bank Product Obligations under Hedging Agreements valued at the Hedging
Termination Value thereof; (i) all obligations of such person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (j) all
Contingent Obligations of such person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (i) above; provided
that the term “Indebtedness” shall not include (i) preferred or prepaid
revenues, (ii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
seller of such asset, (iii) any obligations constituting the exercise of
appraisal rights and settlements of any claim of actions (whether actual,
contingent or potential) with respect thereto, (iv) any Indebtedness of
Holdingsthe Administrative Borrower appearing on the balance sheet of any the
Co-Borrower or any Subsidiary Guarantor, or solely by reason of push down
accounting under GAAP, in each case, so long as neither the Administrative
Borrower nor any Restricted Subsidiary thereof has any obligation with respect
thereto and

 

 32 

 

 

the holder of such Indebtedness has no recourse to the Administrative Borrower
or any Restricted Subsidiary thereof with respect thereto and (v) those
intercompany payment obligations as and to the extent described in Schedule
6.09(e). The Indebtedness of any person shall include the Indebtedness of any
other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except to
the extent that terms of such Indebtedness expressly provide that such person is
not liable therefor.

 

“Indemnified Taxes” shall mean (a) all Taxes other than Excluded Taxes and (b)
to the extent not covered in preceding clause (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).

 

“Information” shall have the meaning assigned to such term in Section 11.12.

 

“Initial Term Loans” shall mean the term loans made on the Closing Date pursuant
to Section 2.01(a).

 

“Insolvency Laws” shall mean the Bankruptcy Code, and all other insolvency,
bankruptcy, receivership, liquidation, conservatorship, assignment for the
benefit of creditors, moratorium, rearrangement, reorganization, or similar
Legal Requirements of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Insolvency Proceeding” shall mean (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under United States federal
or state or non-United States Legal Requirements, including the Bankruptcy Code.

 

“Insurance Deliverables Requirement” shall mean, in relation to each Collateral
Vessel, with respect to (i) marine, hull and machinery insurance and increased
value insurance, (ii) marine protection and indemnity insurance (including (x)
insurance for liability arising out of pollution and spillage or leakage of
cargo and (y) cargo liability insurance), (iii) war risks insurance and
increased value insurance, (iv) such other marine insurance that has been
reasonably requested by the Administrative Agent with the written consent of the
Administrative Borrower (not to be unreasonably withheld or delayed), in each
case that is required to be maintained in accordance with the terms of this
Agreement, the Administrative Borrower shall have delivered to, or cause to be
delivered, a letter of undertaking from a marine insurance broker attaching
cover notes and certificates of entry evidencing such insurance, together with
notices of assignment and loss payee clauses, and letters of undertaking issued
by the protection and indemnity association, each of which shall be reasonably
satisfactory to the Administrative Agent.

 

“Intellectual Property” shall mean any and all intellectual property rights
recognized under applicable law, whether arising under United States laws or
otherwise, including patents and patent applications; trademarks, trade names,
service marks, copyrights, domain names and applications for registration
thereof; trade secrets, proprietary information, inventions, databases, rights
in software, formulae, works of authorship, know-how and processes and the
goodwill associated with any of the foregoing.

 

“Intercompany Note” shall mean a promissory note (which may be a global
intercompany note) in form and substance reasonably satisfactory to the
Administrative Agent.

 

 33 

 

 

“Intercompany Subordination Agreement” shall mean an intercompany subordination
agreement substantially in the form of Exhibit D.

 

“Interest Election Request” shall mean a request by the Administrative Borrower
to convert or continue a Revolving Borrowing or a Term Borrowing in accordance
with Section 2.08(b), substantially in the form of Exhibit E or such other form
as the Administrative Agent and the Administrative Borrower may agree to from
time to time.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
all Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such ABR Loan is outstanding, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Eurodollar Loan is a part and, in the
case of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Term Loan, the applicable Maturity Date for such Term
Loan, and (d) with respect to any Revolving Loan or Swingline Loan, the
Revolving Maturity Date (or such earlier date on which the Revolving Commitments
are terminated).

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, three or six
months thereafter, as the Administrative Borrower may elect; provided, that (a)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Internally Generated Funds” shall mean funds not constituting the proceeds of
any Indebtedness, Debt Issuance, Equity Issuance, Asset Sale or Casualty Event
(in each case, without regard to the exclusions from the definitions thereof,
other than in the case of an Asset Sale only, any disposition of assets
permitted by Section 6.06(a) or 6.06(h)).

 

“Interpolated Screen Rate” shall mean, with respect to the applicable Eurodollar
Loan, the rate which results from interpolating on a linear basis between:

 

(a)          the applicable LIBOR Screen Rate for the longest period for which a
LIBOR Screen Rate is available for such Eurodollar Loan, which period is less
than the Interest Period of such Eurodollar Loan; and

 

(b)          the applicable LIBOR Screen Rate for the shortest period for which
a LIBOR Screen Rate is available for such Eurodollar Loan, which period exceeds
the Interest Period of such Eurodollar Loan.

 

“Investments” shall have the meaning assigned to such term in Section 6.04. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment or any write-offs or write-downs
thereof.

 

 34 

 

 

“ISM Code” shall mean the International Safety Management Code for the Safe
Operation of Ships and for Pollution Prevention, adopted by the International
Maritime Organization.

 

“ISP” shall mean, with respect to any Letter of Credit, the ‘International
Standby Practices 1998’ (or ‘ISP 98’) published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit).

 

“ISPS Code” shall mean the International Code for the Security of Ships and Port
Facilities adopted by the International Maritime Organization.

 

“Issuing Bank” shall mean, as the context may require, (a) each of (i) Jefferies
Finance LLC (directly or through its affiliates, indirectly through Natixis, New
York Branch, or its affiliates or through any other financial institution
acceptable to Jefferies Finance LLC) and (ii) any other Lender reasonably
acceptable to the Administrative Agent and the Administrative Borrower that
agrees to issue Letters of Credit hereunder, with respect to Letters of Credit
issued by it; (b) any other Lender that may become an Issuing Bank pursuant to
Sections 2.18(j) and (k) with respect to Letters of Credit issued by such
Lender; and/or (c) collectively, all of the foregoing, as the context may
require. Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by one or more Affiliates of such Issuing Bank
(and such Affiliate shall be deemed to be an “Issuing Bank” for all purposes of
the Loan Documents). In the event that there is more than one Issuing Bank at
any time, references herein and in the other Loan Documents to the Issuing Bank
shall be deemed to refer to the Issuing Bank in respect of the applicable Letter
of Credit or to all Issuing Banks, as the context requires.

 

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit N.

 

“Joint Venture” shall mean any person other than a Subsidiary of the
Administrative Borrower (i) in which the Administrative Borrower or any
Restricted Subsidiary thereof holds or acquired a beneficial ownership interest
(by way of ownership of Equity Interests or other evidence of ownership) in
excess of 20.0% of the Equity Interests of such person and (ii) which is engaged
in a business permitted by Section 6.14(b).

 

“Judgment Currency” shall have the meaning assigned to such term in Section
11.21.11.21(a).

 

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.21.11.21(a).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Class of Loans at such time under this
Agreement.

 

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18. The amount of the LC Commitment shall be
$20,000,000 on the Closing Date, but in no event shall the LC Commitment exceed
the Total Revolving Commitments.

 

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate amount
available to be drawn under all outstanding Letters of Credit at such time plus
(b) the aggregate principal amount of all Reimbursement Obligations outstanding
at such time. The LC Exposure of any Lender at any time shall

 

 35 

 

 

mean its Pro Rata Percentage of the aggregate LC Exposure at such time. For all
purposes of this Agreement and the other Loan Documents, if, on any date of
determination, a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP (or
any other equivalent applicable rule with respect to force majeure events), such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn thereunder.

 

“LC Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).

 

“LC Request” shall mean a request by the Administrative Borrower in accordance
with the terms of Section 2.18(b) and substantially in the form of Exhibit F, or
such other form as the Issuing Bank and the Administrative Borrower may agree to
from time to time.

 

“LC Sub-Account” shall mean a cash collateral account maintained with, and under
the sole dominion and control of, the Collateral Agent, which shall contain
amounts deposited therein as cover for liabilities in respect of Letters of
Credit as collateral security to be applied in accordance with Section 2.18(i).

 

“Legal Requirements” shall mean, as to any person, any treaty, law (including
the common law), statute, ordinance, code, rule, regulation, guidelines,
license, permit requirement, judgment, decree, verdict, order, consent order,
consent decree, writ, declaration or injunction, policies and procedures, Order
or determination of an arbitrator or a court or other Governmental Authority,
and the interpretation or administration thereof, in each case applicable to or
binding upon such person or any of its property or to which such person or any
of its property is subject.

 

“Lenders” shall mean (a) the financial institutions and other persons party
hereto as “Lenders” on the date hereof, and (b) each financial institution or
other person that becomes a party hereto pursuant to an Assignment and
Acceptance, other than, in each case, any such financial institution or person
that has ceased to be a party hereto pursuant to an Assignment and Acceptance.
Unless the context clearly indicates otherwise, the term “Lenders” shall include
the Issuing Bank and the Swingline Lender.

 

“Letter of Credit” shall mean any letter of credit issued or to be issued by the
Issuing Bank for the account of the Borrowers pursuant to Section 2.18.

 

“Letter of Credit Expiration Date” shall mean, subject to Section 2.18(c), the
date which is five Business Days prior to the Revolving Maturity Date.

 

“Letter of Credit Extension” shall mean, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

 

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, (x) the rate per annum equal to the rate determined by
the Administrative Agent at approximately 11:00 a.m., London, England time, on
the date that is two Business Days prior to the commencement of such Interest
Period to be the London interbank offered rate as administered by ICE Benchmark
Administration Limited (or any other person that takes over the administration
of such rate) that appears on the Reuters Screen LIBOR01 Page (or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion, in
each case, the “LIBOR Screen Rate”) for deposits in Dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period (or, if such LIBOR Screen Rate is not available for the Interest Period
of that Eurodollar Loan, the LIBOR Rate shall be the rate per annum determined
by the Administrative Agent to be the Interpolated Screen Rate

 

 36 

 

 

for such Eurodollar Loan) or, if different, the date on which quotations would
customarily be provided by leading banks in the London interbank market for
deposits in Dollars for delivery on the first day of such Interest Period,
provided that if such rate is below zero, the LIBOR Rate will be deemed to be
zero, or (y) if the rates referenced in preceding clause (x) are not available,
the rate per annum equal to the rate at which the Administrative Agent is
offered deposits in Dollars at approximately 11:00 a.m., London, England time,
two Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period. “Reuters Screen LIBOR01 Page” shall mean the display designated on the
Reuters 3000 Xtra Page (or such other page as may replace such page on such
service for the purpose of displaying the rates at which Dollar deposits are
offered by leading banks in the London interbank deposit market).

 

“LIBOR Screen Rate” shall have the meaning provided in the definition of “LIBOR
Rate” contained herein.

 

“Lien” shall mean, with respect to any property, (a) any preferred ship
mortgage, maritime lien, mortgage, deed of trust, lien (statutory or other),
judgment lien, pledge, encumbrance, charge, assignment, hypothecation, deposit
arrangement, security interest or encumbrance of any kind or any arrangement to
provide priority or preference, in each of the foregoing cases whether voluntary
or imposed or arising by operation of law, and any agreement to give any of the
foregoing, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

“Loan” or “Loans” shall mean, as the context may require, a Revolving Loan, a
Swingline Loan or a Term Loan.

 

“Loan Documents” shall mean this Agreement, the Notes, if any, the Security
Documents, each Joinder Agreement, the Intercompany Subordination Agreement,
each Intercompany Note, each Incremental Joinder Agreement, any documents or
certificates executed by any Borrower in favor of the Issuing Bank relating to
Letters of Credit, the Letters of Credit and all other documents, certificates,
instruments or agreements executed by or on behalf of a Loan Party for the
benefit of any Agent, the Issuing Bank or any Lender in connection herewith on
or after the date hereof and, except for purposes of Section 11.02(b), the Fee
Letter. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

“Loan Parties” shall mean the Borrowers and the Guarantors.

 

“Loan to Value Test” shall mean, at any time, that the sum of the then aggregate
outstanding principal amount of all Loans at such time and the Dollar Amount of
the aggregate LC Exposure at such time shall be no greater than 65% of the
aggregate Fair Market Value of all Collateral Vessels at such time

 

“Majority Revolving Lenders” shall mean, at any time, Revolving Lenders having
outstanding Revolving Loans, LC Exposure and unused Revolving Commitments
representing more than 50% of the sum of all outstanding Revolving Loans, LC
Exposure and unused Revolving Commitments at such time; provided, that, (a) if
there are fewer than three Revolving Lenders at any time, then Majority
Revolving Lenders shall then mean all Revolving Lenders, (b) if there are three
Revolving Lenders at any time, then Majority Revolving Lenders shall then mean,
in addition to, and not in limitation of, the provisions of this definition that
precede this proviso, at least two Revolving Lenders and (c) Revolving

 



 37 

 

 

Lenders that are Affiliates of one another shall be counted as a single
Revolving Lender for purposes of foregoing clauses (a) and (b) of this proviso.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

  

“Material Adverse Effect” shall mean (a) a material adverse effect on, or a
material adverse change in, the condition (financial or otherwise), results of
operations, business, properties, assets or liabilities (contingent or
otherwise) of the Restricted Parties, taken as a whole (including, for the
avoidance of doubt, as a result of any event, change, effect, circumstance,
condition, development or occurrence prior to the Fourth Amendment Effective
Date relating to HoldingsOSG that is a material adverse effect on, or a material
adverse change in, the condition (financial or otherwise), results of
operations, business, properties, assets or liabilities (contingent or
otherwise) of the Restricted Parties, taken as a whole), (b) a material
impairment of the ability of the Loan Parties to fully and timely perform any of
their obligations under any Loan Document, (c) a material impairment of the
rights of or benefits or remedies available to the Lenders, the Issuing Bank or
any Agent under any Loan Document, or (d) a material adverse effect on the
Collateral or any material portion thereof or on the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on the Collateral or the validity, enforceability, perfection or
priority of such Liens.

 

“Material Non-Public Information” shall mean information and documentation that
is (i) not publicly available and (ii) material with respect to Holdings, the
Administrative Borrower and its Subsidiaries or any of their respective
securities for purposes of foreign, United States Federal and state securities
laws.

 

“Maturity Date” shall mean, as the context may require, the Term Loan Maturity
Date or the Revolving Maturity Date.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 11.13.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” shall mean an agreement, including a mortgage, deed of trust or any
other document, creating and evidencing a First Priority Lien in favor of the
Collateral Agent on Mortgaged Property in form and substance reasonably
satisfactory to the Administrative Agent, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign Legal
Requirements.

 

“Mortgage Policy” shall mean an ALTA mortgage title insurance policy or an
unconditional commitment therefor issued by one or more title insurance
companies reasonably satisfactory to the Collateral Agent (it being understood
that the Collateral Agent may, in its reasonable discretion, accept a municipal
zoning letter in lieu of a zoning endorsement to such Mortgage Policy).

 

“Mortgage Trustee” shall have the meaning assigned to such term in the preamble
hereto.

 

“Mortgaged Property” shall mean (a) each Real Property owned in fee (if any)
identified in Schedule 1.01(f) and (b) each other Real Property owned in fee by
any Borrower or Subsidiary Guarantor with a Fair Market Value in excess of
$10,000,000, if any, which shall be subject to a Mortgage delivered after the
Closing Date pursuant to Section 5.10.

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA and subject to Title IV of ERISA to
which any Company or any of its

 

 38 

 

 

ERISA Affiliates is making or obligated to make contributions or during the
preceding five plan years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” shall mean: (a) with respect to any Asset Sale (other than
any issuance or sale of Equity Interests), the proceeds thereof in the form of
cash, Cash Equivalents and marketable securities (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable, or by the sale,
transfer or other disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received) received by
any Restricted Party (including cash proceeds subsequently received (as and when
received by any Restricted Party) in respect of non-cash consideration initially
received) net of (i) reasonable and customary selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, survey costs, title insurance premiums,
related search and recording charges, mortgage recording taxes and transfer and
similar taxes and the Administrative Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale (after taking into account
any available tax credits or deductions and any tax sharing arrangements)), (ii)
amounts provided as a reserve, in accordance with GAAP, against (x) any
liabilities under any indemnification obligations associated with such Asset
Sale or (y) any other liabilities retained by any Restricted Party associated
with the properties sold in such Asset Sale (provided that, to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), and (iii) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money that is secured by a Lien on the properties sold in such Asset Sale (so
long as such Lien was permitted to encumber such properties under the Loan
Documents at the time of such sale) and which is repaid with such proceeds
(other than (x) any such Indebtedness assumed by the purchaser of such
properties and (y) the Secured Obligations; (b) with respect to any Debt
Issuance, incurrence or issuance of any Specified Refinancing Term Loans or
Refinancing Notes or issuance or sale of Equity Interests by any Restricted
Subsidiary of the Administrative Borrower, the cash proceeds thereof received by
any Restricted Party, net of reasonable and customary fees, commissions, costs
and other expenses incurred in connection therewith; and (c) with respect to any
Casualty Event, the cash insurance proceeds, condemnation awards and other
compensation received by any Restricted Party in respect thereof, net of all
reasonable costs and expenses incurred in connection with the collection of such
proceeds, awards or other compensation in respect of such Casualty Event.

 

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

 

“New Holdings” shall have the meaning assigned to such term in the definition of
“OIN Spinoff Conditions” contained herein.

 

“New Lender” shall have the meaning assigned to such term in Section 2.21(c).

 

“Non-Controlled Account” shall mean any Specified Account (or newly established
Deposit Account or Securities Account into which proceeds of Collateral are paid
(or required to be paid)) with respect to which any of the following is true:

 

(a)          such Deposit Account or Securities Account is used exclusively as a
payroll or pension account; or

 

(b)          the aggregate average daily balances of such Deposit Account or
Securities Account, when aggregated with the aggregate average daily balances of
all other Deposit Accounts and Securities Accounts deemed Non-Controlled
Accounts pursuant to this clause (b), does not exceed $2,500,000 in the
aggregate (it being understood that the average daily balances of the Deposit
Accounts or

 

 39 

 

 

Securities Accounts described in clause (a) of this definition shall not be
counted toward such $2,500,000 limit).

  

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
that does not provide for payments pursuant to such Plan of Reorganization in
respect of the Revolving Exposure to be made with the priority specified in
ARTICLE IX and that has not been approved by the Majority Revolving Lenders.

 

“Non-Recourse Debt” shall mean Indebtedness:

 

(a)          as to which neither the Administrative Borrower nor any of its
Restricted Subsidiaries (i) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness), (ii)
is directly or indirectly liable as a guarantor or otherwise, or (iii)
constitutes the lender;

 

(b)          no default with respect to which (including any rights that the
holders of the Indebtedness may have to take enforcement action against an
Unrestricted Subsidiary) would permit upon notice, lapse of time or both any
holder of any other Indebtedness of the Administrative Borrower or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of the Indebtedness to be accelerated or payable prior to its stated
maturity; and

 

(c)          as to which the lenders have been notified in writing that they
will not have any recourse to the stock or assets of the Administrative Borrower
or any of its Restricted Subsidiaries.

 

“Non-U.S. Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees, officers or directors employed, or otherwise engaged,
outside the United States.

 

“Notes” shall mean any notes evidencing the Term Loans, Revolving Loans or
Swingline Loans issued pursuant to Section 2.04(e), if any, substantially in the
form of Exhibit H-1, H-2 or H-3, respectively.

 

“NY UCC” shall mean the UCC as in effect in the State of New York.

 

“Obligation Currency” shall have the meaning assigned to such term in Section
11.21.

 

“Obligations” shall mean (a) all obligations of the Borrowers and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any Insolvency Proceeding, regardless
of whether allowed or allowable in such Insolvency Proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by the
Borrowers and the other Loan Parties from time to time under this Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of Reimbursement Obligations, interest thereon and obligations to provide cash
collateral, and (iii) all other monetary obligations, including fees (including
the fees provided for in the Fee Letter), costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such Insolvency Proceeding), of
the Borrowers and the other Loan Parties under this Agreement and the other Loan
Documents and (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrowers and the other Loan Parties under or
pursuant to this Agreement and the other Loan Documents, in each case, whether
direct or indirect (including those

 

 40 

 

 

acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising; provided, that in no circumstances shall Excluded
Swap Obligations constitute Obligations.

 

“OBS” shall mean OBS Bulk Ships, Inc., a Delaware corporation.

 

“OBS Credit Agreements” shall mean (i) the ABL credit agreement, dated as of the
date hereof, among Holdings, OBS, the other borrowers party thereto, the other
guarantors party thereto, the lenders party thereto from time to time, Wells
Fargo Bank, National Association, as the initial administrative agent, Wells
Fargo Bank, National Association, as the initial collateral agent, and the other
agents and arrangers party thereto (together with the related loan documents
thereunder) and (ii) the term loan credit agreement, dated as of the date
hereof, among Holdings, OBS, the other guarantors party thereto, the lenders
party thereto from time to time, Jefferies Finance LLC, as the initial
administrative agent, Jefferies Finance LLC, as the initial collateral agent and
the other agents and arrangers party thereto (together with the related loan
documents thereunder).

 

“OFAC” shall have the meaning assigned to such term in Section 3.22(b).

 

“Officer’s Certificate” shall mean, as to any person, a certificate executed by
any of the chairman of the Board of Directors (if an officer), the chief
executive officer, the president or one of the Financial Officers of such
person, each in his or her official (and not individual) capacity.

 

“OIN Concentration Account” shall mean, subject to the requirements of Section
5.22, (i) prior to the Fourth Amendment Effective Date, the Deposit Account of
the Administrative Borrower at JPMorgan Chase with account number (and any
replacement Deposit Account or Deposit Accounts in respect thereof) and (ii)
after the Fourth Amendment Effective Date, the Deposit Account of Subsidiary
HoldCo at JPMorgan Chase with account number (and any replacement Deposit
Account or Deposit Accounts in respect thereof).

 

“OIN Spinoff” shall mean athe dividend or other distribution by HoldingsOSG to
its shareholdersequityholders of at least 25100% of the Equity Interests of
either (x) New Holdings (to the extent that clause (ii)(A) of the definition of
OIN Spinoff Conditions is applicable) or (y) the Administrative Borrower (to the
extent that clause (ii)(B) of the definition of OIN Spinoff Conditions is
applicable)on the Fourth Amendment Effective Date.

 



“OIN Spinoff Conditions” shall mean (i) immediately before and after giving
effect to the OIN Spinoff, no Default shall have occurred and be continuing,
(ii) immediately prior to the consummation of the OIN Spinoff, either (A) (I)
Holdings shall have (x) formed a new holding company that is organized under the
laws of one of the states of the United States or another jurisdiction
reasonably acceptable to the Administrative Agent (“New Holdings”) and (y)
contributed all of the Equity Interests of the Administrative Borrower to New
Holdings, (II) New Holdings (x) shall own 100% of the Equity Interests of the
Administrative Borrower and (y) shall have become a Guarantor hereunder and
shall have pledged all of the Equity Interests of the Administrative Borrower
and all intercompany loans held by it of the Administrative Borrower or any of
its Subsidiaries pursuant to the Holdings Pledge Agreement and (III) the
Administrative Agent, the Collateral Agent and the respective Loan Parties
(including New Holdings) shall have entered into such amendments to this
Agreement (including an amendment and restatement hereof) and the other Loan
Documents (without the further consent of any Lender) to reflect the foregoing
and to make such other technical changes to this Agreement and the other Loan
Documents in connection therewith, or (B) (I) the Administrative Borrower shall
have (x) formed a new Wholly Owned Restricted Subsidiary that is organized under
the laws of the Republic of the Marshall Islands or another jurisdiction outside
the United States that is reasonably acceptable to the Administrative Agent
(“New Subsidiary HoldCo”) and (y) contributed substantially all of the assets of
the Administrative Borrower (including all

 

 41 

 

 

of the Equity Interests held by the Administrative Borrower in any of its
Subsidiaries) and substantially all of the liabilities (excluding the
Obligations) of the Administrative Borrower (in each case, other than immaterial
or non-operational assets and/or liabilities reasonably acceptable to the
Administrative Agent) to New Subsidiary HoldCo (provided that (i) the
Administrative Borrower shall only be obligated to use commercially reasonable
efforts to transfer the Equity Interests issued to the Administrative Borrower
by OSG Nakilat Corporation and Tankers International LLC to New Subsidiary
Holdco, in each case, to the extent that the consent of one or more third
parties is required to effect any such transfer and (ii) the Administrative
Borrower shall be afforded a reasonable period of time after the OIN Spinoff
before third party cash payments shall be required to be directed to Controlled
Accounts of New Subsidiary Holdco as opposed to Controlled Accounts of the
Administrative Borrower), (II) (x) the Administrative Borrower shall own 100% of
the Equity Interests of New Subsidiary HoldCo and shall have pledged all of the
Equity Interests of New Subsidiary HoldCo and all intercompany loans held by it
of New Subsidiary HoldCo pursuant to the Security Documents and (y) New
Subsidiary HoldCo shall have become a Guarantor hereunder and shall have pledged
all of its assets (other than Excluded Collateral) as Collateral pursuant to the
Security Documents and (III) the Administrative Agent, the Collateral Agent and
the respective Loan Parties (including New Subsidiary HoldCo) shall have entered
into such amendments to this Agreement (including an amendment and restatement
hereof) and the other Loan Documents (without the further consent of any Lender)
to reflect the foregoing and to make such other technical changes to this
Agreement and the other Loan Documents in connection therewith (including,
without limitation, amendments (A) to reflect the holding company status of the
Administrative Borrower and restrict certain transfers of assets to, and certain
fundamental changes affecting, the Administrative Borrower, (B) to require that
the Administrative Borrower at all times shall own 100% of the Equity Interests
of New Subsidiary HoldCo, (C) to include additional restrictions on fundamental
changes affecting New Subsidiary Holdco, (D) to reflect that the Administrative
Borrower is a public company without a parent holding company and (E) to release
Holdings from (i) the Guarantee and Holdings’ obligations under the Credit
Agreement and (ii) to the extent that Holdings no longer owns an Equity Interest
in the Administrative Borrower, the Holdings Pledge Agreement) and (iii)
simultaneously with the consummation of the OIN Spinoff, Holdings shall have (x)
set aside in an escrow account established by Holdings on terms, and pursuant to
arrangements, reasonably satisfactory to the Administrative Agent cash in an
aggregate amount of not less than the sum of (1) all accrued and unpaid interest
on the Existing OSG Notes through the date of the consummation of the OIN
Spinoff and (2) all interest expense that will accrue under the respective
Existing OSG Notes from the date of the consummation of the OIN Spinoff through
the maturity of the respective Existing OSG Notes (it being understood and
agreed that, to the extent that Holdings distributes less than 100% of the
Equity Interests in either New Holdings (to the extent that clause (ii)(A) above
is applicable) or the Administrative Borrower (to the extent that clause (ii)(B)
above is applicable) to its shareholders, such escrow arrangements may not be
amended, modified or otherwise waived without the consent of the Administrative
Agent) and (y) distributed at least 25% of the Equity Interests in either New
Holdings (to the extent that clause (ii)(A) above is applicable) or the
Administrative Borrower (to the extent that clause (ii)(B) above is applicable)
to its shareholders; provided that, for the avoidance of doubt, if all other OIN
Spinoff Conditions are met, the Administrative Agent and the Collateral Agent
shall enter into such amendments to this Agreement (including an amendment and
restatement hereof) and the other Loan Documents as contemplated above without
unreasonable delay.

 

“Order” shall mean any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.

 

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation, articles of
incorporation or deed of incorporation and by-laws (or similar documents) of
such person, (ii) in the case of any limited liability company, the certificate
or articles of formation or organization and operating agreement or memorandum
and articles of association (or similar constituent documents) of such person,
(iii) in the case of any limited partnership, the certificate

 

 42 

 

 

of formation and limited partnership agreement (or similar constituent
documents) of such person (and, where applicable, the equityholders or
shareholders registry of such person), (iv) in the case of any general
partnership, the partnership agreement (or similar constituent document) of such
person, (v) in any other case, the functional equivalent of the foregoing, and
(vi) any shareholder, voting trust or similar agreement between or among any
holders of Equity Interests of such person.

 

“OSG” shall mean Overseas Shipholding Group, Inc., a Delaware corporation.

 

“OSG Specified Expenses” shall mean any charge, tax or expense incurred or
accrued by OSG prior to the Fourth Amendment Effective Date during any period to
the extent that the Administrative Borrower or any of its Restricted
Subsidiaries has paid a Dividend (or has made an Investment in lieu thereof
pursuant to Section 6.04(q) (as such Section was in effect immediately prior to
the Fourth Amendment Effective Date)) to OSG in respect thereof prior to the
Fourth Amendment Effective Date pursuant to Sections 6.08(c), (d) and (e), in
each case, as such Sections were in effect immediately prior to the Fourth
Amendment Effective Date.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction (including any subdivision or taxing authority thereof)
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any and all present or future stamp, documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges (including fees and expenses to the extent incurred with respect
to any such Taxes or charges) or similar levies (including interest, fines,
penalties and additions with respect to any of the foregoing) arising from any
payment made or required to be made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

 

“Participant” shall have the meaning assigned to such term in Section 11.04(e).

 

“Participant Register” shall have the meaning assigned to such term in Section
11.04(e).

 

“Patriot Act” shall have the meaning assigned to such term in Section 3.22(a).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Pension Plan” shall mean any Employee Benefit Plan subject to the provisions of
Title IV of ERISA or Section 412 or 430 of the Code or Section 302 or 303 of
ERISA which is maintained or contributed to by any Company or any of its ERISA
Affiliates or to which any Company or any of its ERISA Affiliates has an
obligation to contribute.

 

“Perfection Certificate” shall mean a perfection certificate in the form of
Exhibit I or any other form reasonably approved by the Collateral Agent.

 

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person,
(b) acquisition of all of the Equity Interests of any person, and otherwise

 



 43 

 

  

causing such person to become a Wholly Owned Restricted Subsidiary of such
person, or (c) merger or consolidation or any other combination with any person,
if each of the following conditions is met:

 

(i)          no Event of Default then exists or would result therefrom;

 

(ii)         after giving effect to such transaction on a Pro Forma Basis, the
Administrative Borrower shall be in compliance with a Total Leverage Ratio of no
greater than 6.00:1.00 for the Test Period most recently ended for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a)(iii) or (b)(iii), as applicable;

 

(iii)        no Restricted Party shall, in connection with any such transaction,
assume or remain liable with respect to any Indebtedness of the related seller
or the business, person or properties acquired, except to the extent permitted
to be incurred under Section 6.01;

 

(iv)        the person or business to be acquired shall be, or shall be engaged
in, a business of the type that the Administrative Borrower and its Restricted
Subsidiaries are permitted to be engaged in under Section 6.14(b);

 

(v)         the Board of Directors of the person to be acquired shall not have
indicated its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

 

(vi)        all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable Legal Requirements and
the Organizational Documents of the relevant Companies;

 

(vii)       the Administrative Borrower shall have provided the Administrative
Agent with (A) historical financial statements for the last three fiscal years
(or, if less, the number of years since formation) of the person or business to
be acquired (audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period that is
available and (B) all such other information and data relating to such
transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent;

 

(viii)      prior to the proposed date of consummation of the transaction, the
Administrative Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate of the Administrative Borrower certifying that such
transaction complies with this definition (which shall have attached thereto
reasonably detailed backup data and calculations showing such compliance);

 

(ix)         (a) in the case of an acquisition of all or substantially all of
the property of any person, (A) the person making such acquisition is the
Administrative BorrowerSubsidiary HoldCo or aanother Subsidiary Guarantor, and
(B) to the extent required under the Loan Documents, including Section 5.10,
upon consummation of the Permitted Acquisition, the person being so acquired
becomes a Subsidiary Guarantor, (b) in the case of an acquisition of the Equity
Interests of any person, (A) the person making such acquisition is the
Administrative Borrower or aSubsidiary HoldCo or another Subsidiary Guarantor,
(B) no less than 100% of the Equity Interests of the target person shall be
acquired by the person making such acquisition, and (C) to the extent required
under the Loan Documents, including Section 5.10, upon consummation of the
Permitted Acquisition, the person the Equity Interests of which are being so
acquired becomes a Subsidiary Guarantor, and (c) in the case of a merger or
consolidation or any other combination with any person, the person surviving
such merger, consolidation or other

 

 44 

 

 

combination (x) is the Administrative Borrower or aSubsidiary HoldCo or another
Subsidiary Guarantor or (y) to the extent required under the Loan Documents,
including Section 5.10, upon consummation of the Permitted Acquisition becomes a
Subsidiary Guarantor;

 

(x)          in the case of the acquisition of 100% of the Equity Interests of
any person (including by way of merger, consolidation or other combination),
such person shall own no Equity Interests of any other person (other than de
minimis amounts) unless either (x) such person owns 100% of the Equity Interests
of such other person or (y) if such person owns Equity Interests in any other
person which is not a Wholly Owned Subsidiary of such person, (1) such
non-Wholly Owned Subsidiary shall not have been created or established in
contemplation of, or for purposes of, the respective Permitted Acquisition, (2)
any such non-Wholly Owned Subsidiary of the respective person shall have been a
non-Wholly Owned Subsidiary of such person prior to the date of the respective
Permitted Acquisition and (3) such person and/or its Wholly Owned Subsidiaries
own at least 90% of the total value of all the assets owned by such person and
its Subsidiaries (for purposes of such determination, excluding the value of the
Equity Interests of non-Wholly Owned Subsidiaries held by such person and its
Wholly Owned Subsidiaries); and

 

(xi)         the aggregate amount of Acquisition Consideration for all Permitted
Acquisitions in any fiscal year of the Administrative Borrower shall not exceed
(I) $100,000,000 plus (II) the Available Amount as in effect immediately prior
to such Permitted Acquisition.

 

“Permitted Bareboat Charter” shall mean, as of any time, each of no more than
two bareboat charters of Vessels to OSG Bulk Ships, Inc. or a Subsidiary
thereof, each covering no more than one Vessel, so long as: (a) each such
bareboat charter is entered into on bona fide arm’s length terms at the time at
which the Vessel is fixed; (b) no such bareboat charter, nor the performance
thereof by the parties thereto, will materially impair the value of the Vessel
subject to such bareboat charter; and (c) to the extent that such bareboat
charter is of a Collateral Vessel: (1) the lien of the relevant Collateral
Vessel Mortgage in favor of the Mortgage Trustee, and the ability of the
Mortgage Trustee to foreclose on such Collateral Vessel Mortgage and to exercise
its remedies thereunder, is not impaired in any material respect; and (2) OSG
Bulk Ships, Inc., or any such Subsidiary thereof that is the charterer under
such bareboat charter, shall, in such bareboat charter: (i) acknowledge for the
benefit of the Secured Parties (as express third party beneficiaries) the
existence of such Collateral Vessel Mortgage and that under the terms of such
Collateral Vessel Mortgage, none of the shipowner, any charterer, the master of
the vessel, or any other Person has any right, power or authority to create,
incur or permit to be placed or imposed upon the Collateral Vessel, any lien
whatsoever other than “Permitted Collateral Vessel Liens” as defined in such
Collateral Vessel Mortgage; (ii) undertake for the benefit of the Secured
Parties (as express third party beneficiaries) to comply, and provide such
information and documents to enable the owner of such Collateral Vessel to
comply, with all such instructions or directions in regard to the employment,
creation of liens, insurances, operation, repairs and maintenance of the
Collateral Vessel as laid down in the relevant Collateral Vessel Mortgage and
the financing documents collateral thereto or as may be directed from time to
time during the currency of such bareboat charter by the Mortgage Trustee in
conformity therewith; (iii) subordinate any lien the charterer has under such
bareboat charter against such Collateral Vessel to the lien of the Mortgage
Trustee under the relevant Collateral Vessel Mortgage (and the Secured Parties
shall be express third party beneficiaries thereof); and (iv) agree for the
benefit of the Secured Parties (as express third party beneficiaries) that the
Mortgage Trustee, upon the occurrence of an Event of Default, shall have the
right but not the obligation to perform the owner’s obligations under such
bareboat charter and to exercise the rights of the owner under such bareboat
charter; it being understood that the terms and provisions of the bareboat
charter addressing the items in this clause (c)(2) shall be in form and
substance reasonably

 

 45 

 

 

satisfactory to the Administrative Agent. Notwithstanding anything to the
contrary herein, the Obligations of each Loan Party with respect to any
Collateral Vessel that is the subject of a Permitted Bareboat Charter shall be
deemed satisfied to the extent such Obligations are carried out by the charterer
under such Permitted Bareboat Charter in accordance with the terms thereof.

 

“Permitted Charter” shall mean a charter to a third party:

 

(a)          which is a time charter, voyage charter, consecutive voyage
charter, contract of affreightment or Permitted Bareboat Charter;

 

(b)          which is entered into on bona fide arm's length terms at the time
at which the Vessel or Chartered Vessel is fixed; and

 

(c)          demise charters existing on the Closing date as identified on
Schedule 1.01(g).

 

“Permitted Chartered Vessel Liens” shall have the meaning assigned to such term
in Section 5.16(e)(ii).

 

“Permitted Collateral Vessel Liens” shall mean the Liens permitted pursuant to
clauses (a), (e), (j), (n), (r), (s), (t) and (v) of Section 6.02.

 

“Permitted Hedging Agreement” shall mean any Hedging Agreement to the extent
constituting a swap, cap, collar, forward purchase or similar agreements or
arrangements dealing with interest rates or currency exchange rates, either
generally or under specific contingencies, in each case entered into in the
ordinary course of business and not for speculative purposes.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the
Administrative Borrower or any of its Restricted Subsidiaries issued in exchange
for, or the net proceeds of which are used to extend, renew, refund, refinance,
replace, defease or discharge other Indebtedness of the Administrative Borrower
or any of its Restricted Subsidiaries, as applicable; provided that:

 

(i)          the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness being extended, renewed,
refunded, refinanced, replaced, defeased or discharged (plus all accrued and
unpaid interest on such Indebtedness being extended, renewed, refunded,
refinanced, replaced, defeased or discharged and the amount of all fees and
expenses, including premiums, incurred in connection therewith);

 

(ii)         such Permitted Refinancing Indebtedness has a final maturity date
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, renewed, refunded, refinanced, replaced, defeased
or discharged;

 

(iii)        if the Indebtedness being extended, renewed, refunded, refinanced,
replaced, defeased or discharged is subordinated in right of payment to the
Obligations, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Obligations on terms at least as favorable to the holders of the
Obligations as those contained in the documentation governing the Indebtedness
being extended, renewed, refunded, refinanced, replaced, defeased or discharged;

 

 46 

 

 

(iv)        such Permitted Refinancing Indebtedness is incurred by the
Restricted Party who is the obligor on the Indebtedness being extended, renewed,
refunded, refinanced, replaced, defeased or discharged and does not add any
additional obligors or guarantors with respect thereto; and

 

(v)         if such Permitted Refinancing Indebtedness is secured, it shall not
be secured by any assets other than the assets that secured the Indebtedness
being extended, renewed, refunded, refinanced, replaced, defeased or discharged.

 

“Permitted Tax Distributions” shall mean payments, dividends or distributions by
Subsidiary HoldCo to the Administrative Borrower to Holdings to enable
Holdingsthe Administrative Borrower to pay its consolidated or combined federal,
state or local taxes then due and payable for the respective period, which
payments by Subsidiary HoldCo to the Administrative Borrower to Holdings are not
in excess of the lesser of (x) the tax liabilities that would have been payable
by the Administrative Borrower and its Restricted Subsidiaries on a stand-alone
basis for the respective period (calculated, for the avoidance of doubt, without
regard to the operations of any Unrestricted Subsidiary and without regard to
any investment credits, foreign tax credits, net operating losses, capital
losses or other tax attributes to the extent Holdings previously reimbursed the
Administrative Borrower or its Restricted Subsidiary for utilizing such tax
attribute in calculating Holdings’ consolidated or combined federal, state or
local tax liability) and (y) the actual tax liabilities then due and payable by
Holdingsthe Administrative Borrower for the respective period.

 

“Person” and “person” shall mean any natural person, corporation, business
trust, joint venture, trust, association, company (whether limited in liability
or otherwise), partnership (whether limited in liability or otherwise) or
Governmental Authority, or any other entity, in any case, whether acting in a
personal, fiduciary or other capacity.

 

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency Proceeding.

 

“Platform” shall mean IntraLinks, SyndTrak or a substantially similar electronic
transmission system.

 

“Pool Financing” shall mean a financing arrangement entered into by a Pool
Operator, as agent for the applicable Shipping Pool, on behalf of the members or
participants therein with a third-party lender, which financing is secured by
the Pool Financing Receivables of the Vessels in such Shipping Pool.

 

“Pool Financing Indebtedness” shall mean indebtedness incurred by a Pool
Operator, as agent for the applicable Shipping Pool, on behalf of the members or
participants therein, under and pursuant to a Pool Financing.

 

“Pool Financing Receivables” shall mean, with respect to a Vessel in a Shipping
Pool, (I) Moneys (as defined in Section 1-201 of the UCC) and claims for payment
due or to become due to the Administrative Borrower or a Restricted Subsidiary
thereof that owns such Vessel, or to the Pool Operator of such Shipping Pool on
such Vessel owner’s behalf, whether as charter hire, freights, passage moneys,
proceeds of off-hire and loss of hire insurances, loans, indemnities, payments
or otherwise, under, and all claims for damages arising out of any breach of,
any time or voyage charter, affreightment or other contract for the use or
employment of such Vessel and (II) all remuneration for salvage and towage
services, demurrage and detention moneys and any other moneys whatsoever due or
to become due to such Vessel

 

 47 

 

 

owner, or the Pool ManagerOperator on such Vessel owner’s behalf, arising from
the use or employment of such Vessel.

 

“Pool Operator” shall mean a third-party operator or manager of any Shipping
Pool.

 

“Pounds Sterling” shall mean freely transferable lawful money of the United
Kingdom.

 

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

 

“Prior Plan Documents” shall mean, collectively, that certain joint plan of
reorganization and related disclosure statement relating to the Bankruptcy Case
and filed by the Debtors with the Bankruptcy Court on March 7, 2014.

 

“Priority Claims” shall have the meaning assigned to such term in the Amended
Reorganization Plan.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term hereunder, the calculation thereof
after giving effect on a pro forma basis to (x) the incurrence of any
Indebtedness (other than revolving Indebtedness, except to the extent the same
is incurred to refinance other outstanding Indebtedness, to finance a Permitted
Acquisition or other Investment or to finance a Dividend or Restricted Debt
Payment) after the first day of the relevant Test Period, as if such
Indebtedness had been incurred (and the proceeds thereof applied) on the first
day of such Test Period, (y) the permanent repayment of any Indebtedness (other
than revolving Indebtedness, except to the extent accompanied by a corresponding
permanent commitment reduction) after the first day of the relevant Test Period,
as if such Indebtedness had been retired or repaid on the first day of such Test
Period, and (z) any Permitted Acquisition or other Investment then being
consummated as well as any other Permitted Acquisition or other Investment if
consummated after the first day of the relevant Test Period and on or prior to
the date of the respective Permitted Acquisition or other Investment then being
effected, with the following rules to apply in connection therewith:

 

(i)          all Indebtedness (x) (other than revolving Indebtedness, except to
the extent that the same is incurred to refinance other outstanding
Indebtedness, to finance Permitted Acquisitions or other Investments or to
finance a Dividend or Restricted Debt Payment) incurred or issued after the
first day of the relevant Test Period (whether incurred to finance a Permitted
Acquisition or other Investment, to pay a Dividend to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period and remain outstanding
through the date of determination and (y) (other than revolving Indebtedness,
except to the extent accompanied by a corresponding permanent commitment
reduction) permanently retired or redeemed after the first day of the relevant
Test Period shall be deemed to have been retired or redeemed on the first day of
such Test Period and remain retired through the date of determination;

 

(ii)         all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness, or (y) the rates which would
have been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); and

 

 48 

 

 

(iii)        in making any determination of Consolidated EBITDA on a Pro Forma
Basis, pro forma effect shall be given to any Permitted Acquisition or other
Investment if effected during the respective Test Period as if same had occurred
on the first day of the respective Test Period, and taking into account, in the
case of any Permitted Acquisition or other Investment, factually supportable and
identifiable cost savings and expenses which would otherwise be accounted for as
an adjustment pursuant to Article 11 of Regulation S-X under the Securities Act,
as if such cost savings or expenses were realized on the first day of the
respective period.

 

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the Total Revolving Commitments of all Lenders represented by such
Lender’s Revolving Commitment.

 

“Process Agent” shall have the meaning assigned to such term in Section
11.09(d).

 

“Professional Fees Claims” shall have the meaning assigned to such term in the
Amended Reorganization Plan.

 

“Projections” shall have the meaning assigned to such term in Section 3.04(c).

 

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any person and whether now in
existence or owned or hereafter entered into or acquired, including all Real
Property, Vessels, Chartered Vessels, cash, securities, accounts, revenues and
contract rights.

 

“Public Lenders” shall mean Lenders that do not wish to receive Material
Non-Public Information with respect to Holdings, the Administrative Borrower or
its Subsidiaries.

 

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets or the cost of installation, construction or improvement of
any fixed or capital assets; provided, however, that (i) such Indebtedness is
incurred within 120 days after such acquisition, installation, construction or
improvement of such fixed or capital assets by such person and (ii) the amount
of such Indebtedness (x) does not exceed the lesser of 100% of the Fair Market
Value of such fixed or capital asset or the cost of the acquisition,
installation, construction or improvement thereof, as the case may be, and (y)
equals at least 50% of the lesser of the two amounts referred to in preceding
clause (x).

 

“Purchase Price” shall have the meaning assigned to such term in Section
11.04(k).

 

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that do not constitute Disqualified Capital Stock.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, fee, mineral or other estate) in and to any and all
parcels of or interests in real property owned,

 

 49 

 

 

leased or operated by any Person, whether by lease, license or other means,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, all improvements and appurtenant fixtures and equipment, all
general intangibles and contract rights and other property and rights incidental
to the ownership, lease or operation thereof.

 

“Recipient” shall mean the Administrative Agent, any Lender or any Issuing Bank,
as applicable.

 

“Refinancing” shall mean the repayment in full of (together with any applicable
prepayment premium or fee, with the commitments thereunder being terminated, and
all guarantees and security in respect thereof being released) all of the
outstanding indebtedness of HoldingsOSG and its Subsidiaries listed on Schedule
1.01(i).

 

“Refinancing Amendment” shall mean an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrowers, the Administrative Agent and the Lenders providing Specified
Refinancing Term Loans or Specified Refinancing Revolving Commitments, effecting
the incurrence of such Specified Refinancing Term Loans or Specified Refinancing
Revolving Commitments in accordance with Section 2.23.

 

“Refinancing Notes” shall mean one or more series of (1) senior secured notes
secured by the Collateral on a first lien “equal and ratable” basis with the
Liens securing the Obligations; provided, however, for the avoidance of doubt,
any such Liens securing such senior secured notes shall provide for the
Revolving Obligations to have the same priority (and to have the same protective
provisions) vis-à-vis such senior secured notes (and the holders and
representatives thereof) as are set forth in this Agreement and the other Loan
Documents vis-à-vis the Term Loans, or (2) senior unsecured notes or senior
secured notes secured by the Collateral on a “junior” basis with the Liens
securing the Obligations, in each case, in respect of a refinancing of
outstanding Indebtedness of the Borrowers under any one or more Classes of Term
Loans (subject to the proviso at the end of clause (e) below) with the consent
of the Administrative Agent (not to be unreasonably withheld, conditioned or
delayed); provided that, (a) if such Refinancing Notes shall be secured, (i)
then such Refinancing Notes shall only be secured by a security interest in the
Collateral that secured the Classes of Term Loans being refinanced, and (ii)
then such Refinancing Notes shall be issued subject to customary intercreditor
arrangements that are reasonably satisfactory to the Administrative Agent (but
giving effect to the proviso in clause (1) above); (b) no Refinancing Notes
shall (i) mature prior to the Latest Maturity Date then in effect immediately
after giving effect to such refinancing or (ii) be subject to any amortization
prior to the final maturity thereof, or be subject to any mandatory redemption
or prepayment provisions or rights prior to such final maturity (except
customary assets sale or change of control offer provisions); (c) the covenants,
events of default, guarantees, collateral and other terms of such Refinancing
Notes are customary for similar debt securities in light of then prevailing
market conditions at the time of issuance (it being understood that no
Refinancing Notes shall include any financial maintenance covenants (including
by way of a cross-default to this Agreement), but that customary
cross-acceleration provisions may be included and that any negative covenants
with respect to indebtedness, investments, liens or restricted payments shall be
incurrence-based) and in any event are not more restrictive, when taken as a
whole, to the Administrative Borrower and its Restricted Subsidiaries than those
set forth in this Agreement (other than with respect to interest rate,
prepayment premiums and redemption provisions), except for covenants or other
provisions applicable only to periods after the Latest Maturity Date then in
effect immediately after giving effect to such refinancing (provided that a
certificate of a Responsible Officer of the Administrative Borrower that is
delivered to the Administrative Agent in good faith at least five Business Days
prior to the incurrence of such Refinancing Notes, together with a reasonably
detailed description of the material terms and conditions of such Refinancing
Notes or drafts of the documentation relating thereto, stating that the
Administrative Borrower has determined in good faith that such terms and
conditions satisfy the requirement set forth in this clause (c), shall be
conclusive

 

 50 

 

 

evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Administrative Borrower of its
objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)); (d) (w) such Refinancing Notes
may not have Liens that are more extensive (or on different collateral) than
those which applied to the Class of Term Loans being refinanced, (x) the
borrower or issuer of the Refinancing Notes shall be the Administrative
Borrower, although the Co-Borrower may be a co-borrower or co-issuer with
respect thereto, (y) the guarantors with respect to the Refinancing Notes shall
only be one or more of the Guarantors and, if not otherwise a co-borrower or
co-issuer thereof, the Co-Borrower, and (z) the aggregate principal amount (or
accreted value, if applicable) of such Refinancing Notes shall not exceed the
aggregate principal amount (or accreted value, if applicable) of the Term Loans
being so refinanced (plus all accrued and unpaid interest on such Term Loans and
the amount of all fees and expenses, including premiums, incurred in connection
therewith); and (e) the Net Cash Proceeds of such Refinancing Notes shall be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Term Loans under the applicable Classes of Term Loans
being so refinanced; provided, however, the Net Cash Proceeds from any issuance
of Refinancing Notes may not be used to prepay any Class of outstanding Term
Loans that are either unsecured or secured on a junior basis to the Obligations
at a time when more senior Term Loans are outstanding (or will remain
outstanding after giving effect to any such prepayment).

 

“Refinancing Notes Indentures” shall mean, collectively, the indentures or other
similar agreements pursuant to which any Refinancing Notes are issued, together
with all instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but only to the extent permitted under the terms of the Loan
Documents.

 

“Register” shall have the meaning assigned to such term in Section 11.04(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligations” shall mean the Borrowers’ obligations under Section
2.18(e) to reimburse LC Disbursements.

 

“Reinvestment Proceeds Account” shall have the meaning assigned to such term in
Section 2.10(b)(vi).

 

“Related Person” shall mean, with respect to any person, (a) each Affiliate of
such person and each of the officers, directors, employees, Advisors, attorneys,
agents, representatives, controlling persons and shareholders, partners, members
and trustees of each of the foregoing, and (b) if such person is an Agent, each
other person designated, nominated or otherwise mandated by or assisting such
Agent pursuant to Section 10.05 or any comparable provision of any Loan
Document.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto, from or through the Environment.

 

 51 

 

 

“Required Insurance” shall mean insurance of the type, deductibles and amounts
as set forth on Schedule 3.20.

 

“Required Lenders” shall mean, at any date of determination, Lenders having
Loans, LC Exposure, unused Revolving Commitments and Term Loan Commitments
representing more than 50% of the sum of all outstanding Loans, LC Exposure,
unused Revolving Commitments and Term Loan Commitments at such time; provided,
however, for purposes of determining the Required Lenders at any time, the LC
Exposure shall be the Dollar Amount thereof at such time.

 

“Residual Bank Accounts” shall mean any (a) Deposit Accounts identified as such
in Part B of Schedule 3.27 that (i) are Deposit Accounts held at HSBC Bank USA,
National Association that are currently securing obligations under the CEXIM
Loan Documents as to which, after repayment of the obligations under the CEXIM
Loan Documents on or promptly following the Closing Date, HSBC Bank USA,
National Association has been directed pursuant to a standing instruction to
transfer all assets deposited therein or credited thereto to a Specified Account
that is not a Residual Bank Account and/or (ii) are Controlled Accounts that are
intended to be closed within three months following the Closing Date or (b)
Deposit Accounts identified as such in Part D of Schedule 3.27 that are
Controlled Accounts of the Administrative Borrower that are intended to be
closed within three months following the Fourth Amendment Effective Date.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with significant responsibility for the administration of the
obligations of such person in respect of this Agreement.

 

“Restricted Debt Payment” shall mean any payment, prepayment, purchase,
repurchase, redemption, retirement, defeasance or other acquisition for value of
any Restricted Indebtedness.

 

“Restricted Indebtedness” shall mean Indebtedness of any Company, the payment,
prepayment, repurchase, defeasance or acquisition for value of which is
restricted under Section 6.11.

 

“Restricted Parties” shall mean the Administrative Borrower and its Restricted
Subsidiaries; and “Restricted Party” shall mean any one of them.

 

“Restricted Subsidiary” shall mean, at any time, any direct or indirect
Subsidiary of the Administrative Borrower that is not then an Unrestricted
Subsidiary; provided that upon the occurrence of an Unrestricted Subsidiary
ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be included in
the definition of “Restricted Subsidiary”.

 

“Retained Excess Cash Flow Amount” shall mean, at any date of determination, an
amount equal to (a) the sum of the amounts of Excess Cash Flow for all Excess
Cash Flow Periods ending on or prior to the date of determination for which the
amount of Excess Cash Flow shall have been calculated as provided in Section
5.01(f) and with respect to which any payment required under Section 2.10(b)(v)
has been paid, minus (b) the sum at the time of determination of the aggregate
amount of prepayments required to be made pursuant to Section 2.10(b)(v) through
the date of determination (whether or not such prepayments are accepted by
Lenders), minus (c) the amount by which the required Excess Cash Flow payment
for the respective Excess Cash Flow Period has been reduced pursuant to the
proviso to Section 2.10(b)(v).

 

“Revolver Covenant Event of Default” shall have the meaning assigned to such
term in Section 8.01(d).

 

 52 

 

 

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans hereunder up to the amount set forth on
Annex I hereto or on Schedule 1 to the Assignment and Acceptance pursuant to
which such Lender assumed its Revolving Commitment, as applicable, as the same
may be (a) increased from time to time pursuant to Section 2.21, (b) reduced
from time to time pursuant to Section 2.07 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
11.04. In addition, the Revolving Commitment of each Lender shall include any
Extended Revolving Commitments and Specified Refinancing Revolving Commitments
of such Lender. The aggregate principal amount of the Lenders’ Revolving
Commitments on the Closing Date is $50,000,000.

 

“Revolving Commitment Increase Lender” shall have the meaning assigned to such
term in Section 2.21(e).

 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate Dollar Amount at such time of such Lender’s LC
Exposure, plus the aggregate principal amount at such time of such Lender’s
Swingline Exposure.

 

“Revolving Facility” shall mean, at any time and with respect to any Revolving
Lender, such Revolving Lender’s respective Revolving Commitments and the
extensions of credit thereunder at such time.

 

“Revolving Lender” shall mean a Lender with a Revolving Commitment or with
outstanding Revolving Exposure.

 

“Revolving Loan” shall mean a revolving loan made by the Lenders to the
Borrowers pursuant to Section 2.01(a); provided that, at any time that any
Incremental Revolving Commitments, Specified Refinancing Revolving Commitments
or Extended Revolving Commitments have been made available, the Incremental
Revolving Loans and other revolving loans outstanding in respect thereof also
shall be Revolving Loans.

 

“Revolving Maturity Date” shall mean February 5, 2019; provided, however, (i) to
the extent that any of the Existing 2018 OSG Notes (or any Indebtedness incurred
to refund, refinance, replace, defease or discharge the Existing 2018 OSG Notes
to the extent that any such Indebtedness has any scheduled prepayment,
amortization, maturity, redemption, sinking fund or similar payment prior to the
date that is 91 days after the Revolving Maturity Date in effect at the time of
the incurrence or issuance of such Indebtedness) are outstanding on December 29,
2017, then the Revolving Maturity Date instead shall be December 29, 2017, (ii)
that with respect to any Extended Revolving Commitments (and any related
outstandings), the Revolving Maturity Date with respect thereto instead shall be
the final maturity date as specified in the applicable Extension Amendment,
(iiiii) that with respect to any Specified Refinancing Revolving Commitments
(and related outstandings), the Revolving Maturity Date with respect thereto
instead shall be the final maturity date as specified in the applicable
Refinancing Amendment, and (iviii) that with respect to any Class of Incremental
Revolving Commitments, the Revolving Maturity Date with respect thereto shall be
the Revolving Maturity Date of the Revolving Facility subject to such increase
(as specified in the applicable Incremental Loan Amendment).

 

 53 

 

 

“Revolving Obligations” shall mean (i) all Revolving Loans, Swingline Loans,
Letters of Credit (including LC Exposure and the requirement to Cash
Collateralize such LC Exposure) and Revolving Commitments and (ii) all
Obligations relating to the Indebtedness and Revolving Commitments described in
preceding clause (i). For the avoidance of doubt, Revolving Obligations includes
all interest, fees and expenses accruing or incurred during the pendency of any
Insolvency Proceeding with respect to Revolving Obligations, whether or not such
interest, fees or expenses are allowed claims under any such Insolvency
Proceeding.

 

“Rights Offering” shall mean that certain rights offering by HoldingsOSG with
respect to its common Equity Interests in an aggregate amount equal to at least
$1,510,000,000.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., and its successors.

 

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

 

“Sanctions Authority” shall mean the respective governmental institutions and
agencies of the United States, European Union, United Kingdom and the United
Nations, including the U.S. Treasury Department, the U.S. Commerce Department,
the U.S. State Department, the United Nations Security Council, or other
relevant sanctions authority of the United States, European Union, United
Kingdom or the United Nations.

 

“Sanctions Laws” shall mean the economic or financial sanctions laws and/or
regulations, trade embargoes, prohibitions, restrictive measures, decisions,
executive orders or notices from regulators implemented, adapted, imposed,
administered, enacted and/or enforced by any Sanctions Authority.

 

“SEC” shall mean the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions thereof.

 

“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all Bank Product Obligations of the
Borrowers and the Subsidiary Guarantors; provided, that in no circumstances
shall Excluded Swap Obligations constitute Secured Obligations.

 

“Secured Parties” shall mean, collectively, (a) the Administrative Agent, (b)
the Collateral Agent, (c) the Lenders, (d) the Issuing Bank and (e) each Bank
Product Provider.

 

“Securities Account” has the meaning specified in the UCC.

 

“Securities Account Control Agreement” shall mean a letter agreement, in form
and substance reasonably satisfactory to the Collateral Agent, executed by the
relevant Loan Party, the Collateral Agent and the relevant Securities
Intermediary (or, with respect to any Securities Accounts located outside of the
United States, customary security arrangements in the applicable jurisdictions
for perfecting a security interest in such Securities Accounts and the assets
deposited therein or credited thereto).

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Collateral” shall mean “Securities Collateral” (as defined in the
Security Agreement) collectively with “Securities Collateral” (as defined in the
Holdings Pledge Agreement).

 

 54 

 

 

“Securities Intermediary” has the meaning specified in the UCC.

 

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit J-1 among the Borrowers, the Subsidiary Guarantors and the Collateral
Agent for the benefit of the Secured Parties.

 

“Security Agreement Collateral” shall mean all property from time to time
pledged or granted as collateral pursuant to the Security Agreement or the
Holdings Pledge Agreement.

 

“Security Documents” shall mean the Security Agreement, the Holdings Pledge
Agreement, each Collateral Vessel Mortgage, each Mortgage, each Deposit Account
Control Agreement, each Securities Account Control Agreement and each other
security document or pledge agreement delivered in accordance with applicable
local Legal Requirements to grant a valid, enforceable, perfected security
interest (with the priority required under the Loan Documents) in any property
as collateral for the Secured Obligations, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Security
Agreement, the Holdings Pledge Agreement, any Collateral Vessel Mortgage, any
Mortgage, any Deposit Account Control Agreement, any Securities Account Control
Agreement or any other such security document or pledge agreement to be filed or
registered with respect to the security interests in property created pursuant
to the Security Agreement, the Holdings Pledge Agreement, any Collateral Vessel
Mortgage, any Mortgage, any Deposit Account Control Agreement, any Securities
Account Control Agreement and any other document or instrument utilized to
pledge any property as collateral for the Secured Obligations.

 

“Separation and Distribution Agreement” shall mean that certain Separation and
Disbursement Agreement by and among OSG and the Administrative Borrower, dated
as of November 30, 2016.

 

“Shipping Pool” shall mean a shipping pool arrangement in which a Vessel has
been entered, or in which a Vessel is a member, together with other vessels
owned or operated by third parties that are part of such shipping pool
arrangement.

 

“Solvent” shall mean, with respect to any person, that, as of the date of
determination, (a) the fair value of the properties of such person will exceed
its debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such person will be greater than
the amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) such person generally will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured, (d) such person will not
have unreasonably small capital with which to conduct its business in which it
is engaged as such business is now conducted and is proposed, contemplated or
about to be conducted following the Closing Date, and (e) such person is not
“insolvent” as such term is defined under any bankruptcy, insolvency or similar
laws of any jurisdiction in which any person is organized. For the purposes of
this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time represents the amount that can be reasonably expected to
become an actual or matured liability.

 

“SPC” shall have the meaning assigned to such term in Section 11.04(h).

 

“Specified Accounts” shall mean (i) each Reinvestment Proceeds Account, (ii) the
OIN Concentration Account and (iii) any other Deposit Account or Securities
Account into which payments in respect of receivables, accounts, chattel paper,
payment intangibles, charters and other contracts owed to

 

 55 

 

 

any Borrower or Subsidiary Guarantor are paid (or credited to) or are required
to be paid (or credited to), but excluding the Excluded Accounts.

 

“Specified Joint Venture” shall mean any Restricted Party’s Equity Interest in
the following Joint Ventures: (a) TI Africa Limited; (b) TI Asia Limited; and
(c) OSG Nakilat Corporation.

 

“Specified OBS Collateral” shall mean (i) the Equity Interests of OBS held by
Holdings or any of its Subsidiaries and (ii) all intercompany Indebtedness owed
to Holdings by OBS or any of its Subsidiaries.

 

“Specified Refinancing Revolving Commitment” shall have the meaning assigned to
such term in Section 2.23(a).

 

“Specified Refinancing Term Loans” shall have the meaning assigned to such term
in Section 2.23(a).

 

“Shirley Transfer” shall mean the following, in each case to occur within 45
days after the Closing Date (as such date may be extended by the Administrative
Agent in its sole discretion): (i) the transfer of legal ownership of Overseas
Shirley by Shirley Tanker SRL to Shirley Aframax Corporation, a Marshall Islands
corporation that is a Wholly-Owned Restricted Subsidiary of the Administrative
Borrower and a Subsidiary Guarantor, (ii) the registration of the Overseas
Shirley in the ownership of Shirley Aframax Corporation under the laws and flag
of the Republic of the Marshall Islands and (iii) the satisfaction by Shirley
Aframax Corporation of the Vessel Collateral Requirements with respect to the
Overseas Shirley.

 

“Statutory Reserves” shall mean for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under regulations issued from time to time
(including Regulation D, issued by the Board (the “Reserve Requirements”)) by
member banks of the United States Federal Reserve System in New York City with
deposits exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)). Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under the Reserve Requirements.

 

“Subordinated Indebtedness” shall mean unsecured Indebtedness of the
Administrative Borrower or any of its Restricted Subsidiaries that is by its
terms subordinated (on terms reasonably satisfactory to the Administrative
Agent) in right of payment to all or any portion of the Obligations.

 

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the

 

 56 

 

 

parent and/or one or more subsidiaries of the parent. Unless the context
requires otherwise, “Subsidiary” refers to a Subsidiary of the Administrative
Borrower.

 

“Subsidiary Guarantor” shall mean Subsidiary HoldCo and each other Restricted
Subsidiary of the Administrative Borrower listed on Schedule 1.01(h), as well as
any additional Restricted Subsidiary of the Administrative Borrower that is not
an Excluded Subsidiary and becomes a Subsidiary Guarantor pursuant to Section
5.10.

 

“Subsidiary HoldCo” shall mean International Seaways Operating Corporation, a
direct Wholly Owned Restricted Subsidiary of the Administrative Borrower that is
organized under the laws of the Republic of the Marshall Islands.

 

“Swap Obligation” shall mean, with respect to any Borrower and any Subsidiary
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

 

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
revolving loans pursuant to Section 2.17, as the same may be reduced from time
to time pursuant to Section 2.17; provided that in no event shall the Swingline
Commitment exceed the Total Revolving Commitments. The aggregate principal
amount of the Swingline Commitment shall be $10,000,000 on the Closing Date.

 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

 

“Swingline Loan” shall mean any revolving loan made by the Swingline Lender
pursuant to Section 2.17.

 

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

“Synthetic Lease” shall mean, as to any person, (a) any lease (including leases
that may be terminated by the lessee at any time) of any property (i) that is
accounted for as an operating lease under GAAP and (ii) in respect of which the
lessee retains or obtains ownership of the property so leased for U.S. federal
income tax purposes, other than any such lease under which such person is the
lessor or (b)(i) a synthetic, off-balance sheet or tax retention lease, or (ii)
an agreement for the use or possession of property (including a Sale and
Leaseback Transaction), in each case under this clause (b), creating obligations
that do not appear on the balance sheet of such person but which, upon the
application of any Insolvency Laws to such person, would be characterized as the
indebtedness of such person (without regard to accounting treatment).

 

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which any Restricted Party is
or may become obligated to make (a)

 

 57 

 

 

any payment in connection with a purchase by any third party from a person other
than a Restricted Party of any Equity Interest or Restricted Indebtedness or (b)
any payment (other than on account of a permitted purchase by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness.

 

“Tax Returns” shall mean all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.

 

“Taxes” shall mean (i) any and all present or future taxes, duties, levies,
imposts, assessments, fees, deductions, withholdings or other similar charges,
imposed by a Governmental Authority, whether computed on a separate,
consolidated, unitary, combined or other basis and any and all liabilities
(including interest, fines, penalties or additions with respect to any of the
foregoing) with respect to the foregoing, and (ii) any transferee, successor,
joint and several, contractual or other liability (including liability pursuant
to Treasury Regulation § 1.1502-6 (or any similar provision of state, local or
non-U.S. law)) in respect of any item described in clause (i).

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term Commitment” shall mean, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder on the Closing Date in the amount set
forth on Annex I hereto or on Schedule 1 to the Assignment and Acceptance
pursuant to which such Lender assumed its Term Commitment, as applicable, as the
same may be (a) increased from time to time pursuant to Section 2.21 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.04. In addition, the Term Commitment of each
Lender shall include any commitment to make Extended Term Loans or Specified
Refinancing Term Loans. The aggregate principal amount of the Lenders’ Term
Commitments on the Closing Date is $628,375,000.

 

“Term Lender” shall mean a Lender with a Term Commitment or outstanding Term
Loans.

 

“Term Loans” shall mean the Initial Term Loans made by the Lenders to the
Borrowers on the Closing Date pursuant to Section 2.01(a). Unless the context
shall otherwise require, the term “Term Loans” also shall include any
Incremental Term Loans, any Extended Term Loans and any Specified Refinancing
Term Loans made or extended after the Closing Date.

 

“Term Loan Maturity Date” shall mean August 5, 2019; provided, however, that
with respect to (i) any Class of Incremental Term Loans, the Term Loan Maturity
Date with respect thereto shall be as specified in the applicable Incremental
Loan Amendment, (ii) any Class of Specified Refinancing Term Loans, the Term
Loan Maturity Date with respect thereto shall be as specified in the applicable
Refinancing Amendment and (iii) any Class of Extended Term Loans, the Term Loan
Maturity Date with respect thereto instead shall be as specified in the
applicable Extension Amendment.

 

“Term Loan Repayment Date” shall have the meaning specified in Section 2.09.

 

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Administrative Borrower then last ended (in each case taken as one accounting
period).

 

“Third Amendment” shall mean the Third Amendment, dated as of the Third
Amendment Effective Date, to this Agreement.

 

“Third Amendment Effective Date” shall mean September 20, 2016.

 

 58 

 

 

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
(i) Consolidated Indebtedness of the Administrative Borrower and its Restricted
Subsidiaries on such date to (ii) Consolidated EBITDA of the Administrative
Borrower and its Restricted Subsidiaries for the Test Period then most recently
ended.

 

“Total Revolving Commitments” shall mean the aggregate principal amount of all
Revolving Commitments, which as of the Closing Date is in the aggregate amount
of $75,000,000.

 

“Total Revolving Exposure” shall mean, with respect to all Revolving Lenders at
any time, the aggregate principal amount at such time of all outstanding
Revolving Loans, plus the aggregate Dollar Amount at such time of the LC
Exposure, plus (other than for purposes of calculating the Applicableapplicable
Commitment Fee Percentagepercentage) the aggregate principal amount at such time
of the Swingline Exposure.

 

“Total Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of (i) Consolidated Secured Indebtedness of the Administrative Borrower
and its Restricted Subsidiaries on such date to (ii) Consolidated EBITDA of the
Administrative Borrower and its Restricted Subsidiaries for the Test Period then
most recently ended.

 

“Transaction Documents” shall mean, collectively, the Amended Plan Documents,
any of the agreements entered into pursuant to the Rights Offering and the Loan
Documents.

 

“Transactions” shall mean, collectively, the transactions to occur pursuant to,
or contemplated by, the Transaction Documents, including (a) the execution,
delivery and performance by the Loan Parties of the Loan Documents to which they
are a party and the initial Credit Extension hereunder on the Closing Date and
the use of the proceeds thereof, (b) the Rights Offering, (c) the Refinancing,
(d) the consummation of the transactions contemplated by the Amended Plan
Documents and (e) the payment of the fees and expenses related to the foregoing.

 

“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.

 

“Transition Services Agreement” shall mean that certain Separation and
Disbursement Agreement by and among OSG and the Administrative Borrower, dated
as of November 30, 2016.

 

“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury under the Code, as amended from time to time.

 

“Trust Property” shall mean (a) the security, powers, rights, titles, benefits
and interests (both present and future) constituted by and conferred on the
Mortgage Trustee under or pursuant to the Collateral Vessel Mortgages (including
the benefits of all covenants, undertakings, representations, warranties and
obligations given, made or undertaken to the Mortgage Trustee in the Collateral
Vessel Mortgages), (b) all moneys, property and other assets paid or transferred
to or vested in the Mortgage Trustee, or any agent of the Mortgage Trustee
whether from any Loan Party or any other person, and (c) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by the Mortgage Trustee or any agent of the Mortgage Trustee in
respect of the same (or any part thereof).

 

“Type” shall mean, when used in reference to any Loan or Borrowing, shall refer
to whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBOR Rate or the
Alternate Base Rate.

 

 59 

 

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

“UKBA” shall mean the U.K. Bribery Act.

 

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the actuarial assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

 

“United States” and “U.S.” shall mean the United States of America.

 

“Unrestricted Subsidiary” shall mean (a) as of the Closing Date, any Subsidiary
of the Administrative Borrower that is set forth on Schedule 1.01(e) and (b) any
other Subsidiary of the Administrative Borrower (other than the Co-Borrower)
that is designated by the Board of Directors of the Administrative Borrower
after the Closing Date as an Unrestricted Subsidiary pursuant to a resolution of
such Board of Directors (provided that no such resolution of such Board of
Directors shall be required with respect to the designation of Shirley Tanker
SRL as an Unrestricted Subsidiary promptly following completion of the Shirley
Transfer) and such designation otherwise complies with Section 5.17 (in each
case until such time (if any) as the Board of Directors of the Administrative
Borrower designates any such Subsidiary as a Restricted Subsidiary pursuant to
such Section 5.17), but (in each case) only to the extent that such Subsidiary:

 

(i)          has no Indebtedness other than Non-Recourse Debt;

 

(ii)         except as permitted by Section 6.09, is not party to any agreement,
contract, arrangement or understanding with the Administrative Borrower or any
Restricted Subsidiary of the Administrative Borrower unless the terms of any
such agreement, contract, arrangement or understanding are not less favorable to
the Administrative Borrower or such Restricted Subsidiary than those that might
be obtained at the time from persons who are not Affiliates of the
Administrative Borrower;

 

(iii)        is a person with respect to which neither the Administrative
Borrower nor any of its Restricted Subsidiaries has any direct or indirect
obligation (x) to subscribe for additional Equity Interests or (y) to maintain
or preserve such person’s financial condition or to cause such person to achieve
any specified levels of operating results;

 

(iv)        has not guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of the Administrative Borrower or any of its
Restricted Subsidiaries; and

 

(v)         does not hold any Indebtedness of, or Lien on any property of, the
Administrative Borrower or any of its Restricted Subsidiaries, and does not own
any Equity Interests in the Administrative Borrower or any of its Restricted
Subsidiaries.

 

For the avoidance of doubt, (x) a Subsidiary of an Unrestricted Subsidiary shall
be an Unrestricted Subsidiary and, (y) prior to the consummation of the Shirley
Transfer, Shirley Tanker SRL may not be, or be designated as, an Unrestricted
Subsidiary and (z) in no event shall Subsidiary HoldCo be designated as, or
constitute, an Unrestricted Subsidiary.

 

“Unsecured Credit Agreement” shall mean that certain credit agreement, dated as
of February 9, 2006 (as amended, supplemented or otherwise modified prior to the
Closing Date), by and

 

 60 

 

 

among HoldingsOSG, OBS, the Administrative Borrower, U.S. Bank National
Association in its capacity as successor and administrative agent and the
lenders party thereto from time to time.

 

“Vessel Appraisal” shall mean a written desktop appraisal of each Collateral
Vessel delivered to the Administrative Agent and the Collateral Agent, in form,
scope and methodology reasonably acceptable to the Collateral Agent and prepared
by an Approved Broker, addressed to the Collateral Agent and upon which the
Administrative Agent, the Collateral Agent and the Lenders are expressly
permitted to rely.

 

“Vessel Collateral Requirements” shall mean, with respect to a Collateral
Vessel, the requirement that:

 

(a)          the entity that owns such Collateral Vessel shall have duly
authorized, executed and delivered, and caused to be recorded or registered in
accordance with the laws of the applicable Acceptable Flag Jurisdiction in which
such Collateral Vessel is registered, a Collateral Vessel Mortgage with respect
to such Collateral Vessel and such Collateral Vessel Mortgage shall be effective
to create in favor of the Mortgage Trustee for the benefit of the Secured
Parties a legal, valid and enforceable first preferred ship mortgage lien upon
such Collateral Vessel, subject only to Permitted Collateral Vessel Liens
related thereto;

 

(b)          all filings, deliveries of instruments and other actions necessary
or desirable in the reasonable opinion of the Collateral Agent to perfect and
preserve the security interests described in clause (a) above under the laws of
the Acceptable Flag Jurisdiction in which such Collateral Vessel is registered
and (if required) in the jurisdiction of organization of the entity that is the
owner of such Collateral Vessel shall have been duly effected and the Collateral
Agent shall have received evidence thereof in form and substance reasonably
satisfactory to it and such customary legal opinions reasonably satisfactory to
it; and

 

(c)          the Administrative Agent shall have received each of the following:

 

(i)          certified copies of all technical management agreements and
commercial management agreements, if any, and all pooling agreements and charter
contracts having a remaining term in excess of six months related to such
Collateral Vessel;

 

(ii)         a confirmation of class certificate issued by an Approved
Classification Society showing the Collateral Vessel to be free of overdue
recommendations issued not more than 10 days prior to the date such vessel
becomes a Collateral Vessel and copies of all ISM and ISPS Code documentation
for such Collateral Vessel and its owner or manager, as appropriate, which shall
be valid and unexpired;

 

(iii)        a certificate of ownership and encumbrance or transcript of
register confirming registration of such Collateral Vessel under the law and
flag of the applicable Acceptable Flag Jurisdiction, the record owner of the
Collateral Vessel and all Liens of record (which shall be only Permitted
Collateral Vessel Liens) for such Collateral Vessel, such certificate to be
issued within 60 days of the date such vessel becomes a Collateral Vessel, and
reasonably satisfactory to the Administrative Agent;

 

(iv)        a report, addressed to and in form and scope reasonably acceptable
to the Administrative Agent, from a firm of marine insurance brokers reasonably
acceptable to the Administrative Agent (including Marsh and Willis), confirming
the particulars and placement of the marine insurances covering such Collateral
Vessel and its compliance with the provisions hereunder, the endorsement of loss
payable clauses and notices of

 

 61 

 

 

assignment on the policies, and containing such other confirmations and
undertakings as are customary in the New York market (including the Insurance
Deliverables Requirement);

 

(v)         a customary letter of undertaking addressed to the Administrative
Agent, issued by the protection and indemnity association in which such
Collateral Vessel is entered; and

 

(vi)        a report from an independent marine insurance consultant appointed
by the Administrative Agent confirming the adequacy of the marine insurances
covering such Collateral Vessel.

 

“Vessels” shall mean the vessels owned by the Administrative Borrower or any of
its Restricted Subsidiaries. The Vessels as of the Closing Date are identified
on Schedule 1.01(a).

 

“Voting Equity Interests” shall mean, with respect to any person, any class or
classes of Equity Interests pursuant to which the holders thereof have the power
under ordinary circumstances to vote for persons to serve on the Board of
Directors of such person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:

 

(i)          the sum of the products obtained by multiplying (a) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

 

(ii)         the then outstanding principal amount of such Indebtedness.

 

“Wholly Owned Restricted Subsidiary” shall mean a Wholly Owned Subsidiary that
is a Restricted Subsidiary. Unless the context requires otherwise, “Wholly Owned
Restricted Subsidiary” refers to a Wholly Owned Restricted Subsidiary of the
Administrative Borrower.

 

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares and other
nominal shares required to be held by local nationals, in each case to the
extent required under applicable Legal Requirements) is at the time owned by
such person and/or one or more Wholly Owned Subsidiaries of such person and (b)
any partnership, association, joint venture, limited liability company or other
entity in which such person and/or one or more Wholly Owned Subsidiaries of such
person have a 100% Equity Interest (other than directors’ qualifying share and
other nominal shares required to be held by local nationals, in each case to the
extent required under applicable Legal Requirements) at such time. Unless the
context requires otherwise, “Wholly Owned Subsidiary” refers to a Wholly Owned
Subsidiary of the Administrative Borrower.

 

Section 1.02         Section 1.02         Classification of Loans and
Borrowings. For purposes of this Agreement, Loans may be classified and referred
to by Class (e.g., a “Revolving Loan”) or by Class and Type (e.g., a “Eurodollar
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

 62 

 

 

Section 1.03         Section 1.03         Terms Generally. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The phrase “Material Adverse Effect” shall be deemed to be followed
by the phrase “, individually or in the aggregate.” The words “asset” and
“property” shall be construed to have the same meaning and effect. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (a) any definition of or
reference to any Loan Document, agreement, instrument or other document herein
shall be construed as referring to such Loan Document, agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth in any Loan Document), (b) any reference herein to any person shall be
construed to include such person’s successors and assigns, (c) the words
“herein,” “hereof’ and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits,
exhibits, Schedules and schedules shall be construed to refer to Articles and
Sections of, and Exhibits, exhibits, Schedules and schedules to, this Agreement,
unless otherwise indicated and (e) any reference to any law or regulation shall
(i) include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting or supplementing such law or regulation, and (ii)
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time. This Section 1.03 shall apply, mutatis
mutandis, to all Loan Documents.

 

Section 1.04         Section 1.04         Accounting Terms; GAAP. Except as
otherwise expressly provided herein, all financial statements to be delivered
pursuant to this Agreement shall be prepared in accordance with, and all terms
of an accounting or financial nature shall be construed and interpreted in
accordance with, GAAP as in effect from time to time. If at any time any change
in GAAP would affect the computation of any financial ratio set forth in any
Loan Document, and the Administrative Borrower, the Required Lenders or the
Administrative Agent shall so request, the Administrative Agent and the
Administrative Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to approval by the Required Lenders and the Administrative
Borrower); provided, that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein,
and the Administrative Borrower shall provide to the Administrative Agent and
the Lenders within five days after delivery of each certificate or financial
report required hereunder that is affected thereby a written statement of a
Financial Officer of the Administrative Borrower setting forth in reasonable
detail the differences (differences that would have resulted if such financial
statements had been prepared as if such change had been implemented.

 

Section 1.05         Section 1.05         Resolution of Drafting Ambiguities.
Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other Loan
Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

 

Section 1.06         Rounding. Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

Section 1.07         Currency Equivalents Generally.

 



 63 

 

 

(a)          Any amount specified in this Agreement (other than in Section 2.18
or as set forth in clause (b) of this Section 1.07) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
applicable Exchange Rate; provided that (x) the determination of any Dollar
Amount shall be made in accordance with Section 2.18(m) and (y) if any basket
amount expressed in Dollars is exceeded solely as a result of fluctuations in
applicable currency exchange rates after the last time such basket was utilized,
such basket will not be deemed to have been exceeded solely as a result of such
fluctuations in currency exchange rates.

 

(b)          For purposes of determining the Total Secured Leverage Ratio and
the Total Leverage Ratio, amounts denominated in a currency other than Dollars
will be converted to Dollars at the Exchange Rate as of the date of calculation,
and will, in the case of Indebtedness, reflect the currency translation effects,
determined in accordance with GAAP, of Swap Obligations permitted hereunder for
currency exchange risks with respect to the applicable currency in effect on the
date of determination of the Dollar equivalent of such Indebtedness.

 

(c)          For the purposes of determining the Dollar Amount of any amount
specified in Article II on any date, any amount in a currency other than Dollars
shall be converted to Dollars at the Exchange Rate as of the most recent
Exchange Rate Reset Date occurring on or prior to such date.

 

Section 1.08         Section 1.08         Change in Currency.

 

(a)          Each obligation of any Loan Party to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.

 

(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)          If a change in any currency of a country occurs, this Agreement
will, to the extent the Administrative Agent (acting reasonably and after
consultation with the Administrative Borrower) specifies to be necessary, be
amended to comply with any generally accepted conventions and market practice
relating to the applicable currency and otherwise to reflect the change in
currency.

 

Section 1.09         Available Amount Transactions. If more than one action
occurs on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Available Amount immediately prior
to the taking of such action, the permissibility of the taking of each such
action shall be determined independently and in no event may any two or more
such actions be treated as occurring simultaneously.

 

 64 

 

 

ARTICLE II

THE CREDITS

 

Section 2.01         Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, (a) each Term
Lender agrees, severally and not jointly, to make Initial Term Loans to the
Borrowers (on a joint and several basis) on the Closing Date in the principal
amount equal to its Term Commitment on the Closing Date and (b) each Revolving
Lender agrees, severally and not jointly, to make Revolving Loans to the
Borrowers (on a joint and several basis), at any time and from time to time on
or after the Closing Date until the earlier of the Revolving Maturity Date and
the termination of the Revolving Commitment of such Revolving Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Revolving Lender’s Revolving Exposure
exceeding such Revolving Lender’s Revolving Commitment; provided, however, no
Revolving Loans shall be permitted to be made on the Closing Date. Amounts paid
or prepaid in respect of Term Loan may not be reborrowed. Within the limits set
forth in clause (b) of the second preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrowers may borrow, pay or
prepay and reborrow Revolving Loans.

 

Section 2.02         Section 2.02         Loans. (a) Each Loan (other than
Swingline Loans) shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their applicable Commitments;
provided, that the failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). Except
for Revolving Loans deemed made pursuant to Section 2.18(e), any Borrowing shall
be in an aggregate principal amount that is (i) an integral multiple of $100,000
and not less than $500,000 or (ii) equal to the remaining available balance of
the applicable Commitments.

 

(b)          Subject to Sections 2.11 and 2.12, each Borrowing of Loans shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Administrative
Borrower may request pursuant to Section 2.03. Each Lender may at its option
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided, that any exercise of such option
shall not affect the obligation of the Lender to make such Loan or the Borrowers
to repay such Loan in accordance with the terms of this Agreement. Borrowings of
more than one Type may be outstanding at the same time; provided, that the
Administrative Borrower shall not be entitled to request any Borrowing that, if
made, would result in more than 10 Eurodollar Borrowings in the aggregate
outstanding hereunder at any one time (or such greater number of Eurodollar
Borrowings as may be acceptable to the Administrative Agent in its sole
discretion). For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

 

(c)          Except with respect to Revolving Loans made pursuant to Section
2.18(e), each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate from time to
time not later than 10:00 a.m., New York City time, and the Administrative Agent
shall promptly credit or remit the amounts so received to an account in the
United States as directed by the Administrative Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, promptly return
the amounts so received to the respective Lenders.

 



(d)          Unless the Administrative Agent shall have received written notice
from a Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent

 

 65 

 

 

such Lender’s portion of such Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the date of such Borrowing in accordance with clause (c) above, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrowers on such date a corresponding amount.
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrowers (on a joint and
several basis) agree to repay to the Administrative Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the Borrowers until the date such amount
is repaid to the Administrative Agent at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation, and (ii) in the case of the Borrowers, the greater of
the interest rate applicable at the time to ABR Loans of the applicable Class
and the interest rate applicable to such Borrowing. If such Lender shall
subsequently repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement, and the Borrowers’ obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(d)
shall cease and any amounts previously so repaid by the Borrowers shall be
returned to the Borrowers.

 

(e)          Notwithstanding any other provision of this Agreement, the
Borrowers shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the applicable Maturity Date.

 

Section 2.03         Section 2.03         Borrowing Procedure. (a) To request a
Revolving Borrowing or a Term Borrowing, the Administrative Borrower shall
deliver a written request (by hand delivery, email through a “pdf” copy or
telecopier, or facsimile transmission (or transmit by other electronic
transmission if arrangements for doing so have been approved in writing by the
Administrative Agent)), a duly completed and executed Borrowing Request to the
Administrative Agent (i) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, on the third Business Day before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 1:00
p.m., New York City time, one Business Day prior to the proposed Borrowing. Each
Borrowing Request for a Revolving Loan or a Term Loan shall be irrevocable and
shall specify the following information in compliance with Section 2.02:

 

(i)          the aggregate principal amount of such Borrowing, which shall
comply with the requirements of Section 2.02(a);

 

(ii)         the date of such Borrowing, which shall be a Business Day;

 

(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)        in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period” contained herein;

 

(v)         the location and number of the respective Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.02(c);

 

(vi)        that the conditions set forth in Sections 4.02(b) and (c) are
satisfied as of the date of the notice; and

 

 66 

 

 

(vii)       whether the requested Borrowing is to be a Revolving Borrowing or a
Term Borrowing.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Administrative Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

 

(b)          The Co-Borrower hereby irrevocably appoints the Administrative
Borrower as its agent to request and receive Loans and Letters of Credit
pursuant to this Agreement in the name or on behalf of the Co-Borrower. The
Administrative Agent and the Lenders may disburse the Loans to such bank account
of the Administrative Borrower or the Co-Borrower or otherwise make such Loans
to a Borrower and provide such Letters of Credit to a Borrower as the
Administrative Borrower may designate or direct, without notice to the other
Borrower or any Guarantor. The Administrative Borrower hereby accepts the
appointment by the Co-Borrower to act as the agent of the Co-Borrower and agrees
to ensure that the disbursement of any Loans to a Borrower requested by or paid
to or for the account of such Borrower, or the issuance of any Letter of Credit
for a Borrower hereunder, shall be paid to or for the account of such Borrower.
The Co-Borrower hereby irrevocably appoints and constitutes the Administrative
Borrower as its agent to receive statements on account and all other notices
from the Agents and the Lenders with respect to the Obligations or otherwise
under or in connection with this Agreement and the other Loan Documents. Any
notice, election, representation, warranty, agreement or undertaking made on
behalf of the Co-Borrower by the Administrative Borrower shall be deemed for all
purposes to have been made by the Co-Borrower, as the case may be, and shall be
binding upon and enforceable against the Co-Borrower to the same extent as if
made directly by the Co-Borrower.

 

(c)          All Loans or Letters of Credit requested by the Administrative
Borrower for ultimate use by the Loan Parties may be drawn or obtained in the
name of the Administrative Borrower or the name of the Co-Borrower. Upon
request, the Administrative Borrower shall promptly confirm for the
Administrative Agent that each Loan or Letter of Credit has been issued in the
name of the appropriate Borrower and, in the event of any error, the respective
records shall be adjusted without prejudice to the rights of the Agents or the
Lenders.

 

Section 2.04         Section 2.04         Repayment of Loans. (a) Each of the
Borrowers hereby unconditionally promises, jointly and severally, to pay to (i)
the Administrative Agent for the account of each Term Lender, the principal
amount of each Term Loan of such Term Lender as provided in Section 2.09, (ii)
the Administrative Agent for the account of each Revolving Lender, the then
unpaid principal amount of each Revolving Loan of such Revolving Lender on the
Revolving Maturity Date and (iii) the Swingline Lender, the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Maturity
Date and the date that is three Business Days after such Swingline Loan is made;
provided, that on each date that a Revolving Borrowing is made, the Borrowers
shall repay all Swingline Loans that were outstanding on the date such Borrowing
was requested.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 



(c)          The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type and Class thereof
and the Interest Period applicable thereto,

 

 67 

 

 

(ii) the amount of any principal or interest due and payable or to become due
and payable from Borrowers to each Lender hereunder, and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

  

(d)          The entries made in the accounts maintained pursuant to clauses (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrowers and the other Loan Parties to
pay, and perform, the Obligations in accordance with the Loan Documents. In the
event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
entries, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

 

(e)          Any Lender by written notice to the Administrative Borrower (with a
copy to the Administrative Agent) may request that Loans of any Class made by it
be evidenced by a promissory note. In such event, the Borrowers shall promptly
(and, in all events, within five Business Days of receipt of written notice)
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in the form of Exhibit H-1, H-2 or H-3, as the case may be.

 

Section 2.05         Section 2.05         Fees.

 

(a)          Commitment Fee. The Borrowers, jointly and severally, agree to pay
to the Administrative Agent for the account of each Revolving Lender a
commitment fee (a “Commitment Fee”) equal to 0.50% per annum of the average
daily unused amount of the Revolving Commitment of such Revolving Lender during
the period from and including the date hereof to but excluding the date on which
such Revolving Commitment terminates. Accrued Commitment Fees shall be payable
in arrears (A) on the last Business Day of March, June, September and December
of each year, commencing on the first such date to occur after the date hereof,
and (B) on the date on which such Revolving Commitment terminates. Commitment
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing Commitment Fees, the Revolving Commitment
of a Revolving Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and Dollar Amount of the LC Exposure of such
Revolving Lender (and the Swingline Exposure of such Revolving Lender shall be
disregarded for such purpose).

 

(b)          Administrative Agent and Collateral Agent Fees. The Borrowers,
jointly and severally, agree to pay to the Administrative Agent and the
Collateral Agent (as applicable), for their own account, the fees set forth in
the Fee Letter and such other fees payable in the amounts and at the times
separately agreed upon between and/or among the Administrative Borrower, the
Administrative Agent and the Collateral Agent (the “Administrative Agent Fees”).

 



(c)          LC and Fronting Fees. The Borrowers, jointly and severally, agree
to pay (i) to the Administrative Agent for the account of each Revolving Lender
a participation fee (the “LC Participation Fee”) with respect to its
participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin from time to time used to determine the interest
rate on Eurodollar Loans pursuant to Section 2.06 on the average daily amount of
the Dollar Amount of such Revolving Lender’s LC Exposure (excluding any portion
thereof attributable to Reimbursement Obligations) during the period from and
including the Closing Date to but excluding the later of the date on which such
Revolving Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank
for its own account a fronting fee (“Fronting Fee”), which shall accrue at the
rate of 0.25% per annum (or such other rate per annum as the Issuing Bank

 

 68 

 

 

and the Administrative Borrower may from time to time agree) on the average
daily amount of the Dollar Amount of the LC Exposure (excluding any portion
thereof attributable to Reimbursement Obligations) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s customary fees and charges with respect
to the administration, issuance, amendment, negotiation, renewal, payment or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
LC Participation Fees and Fronting Fees shall be payable in arrears (i) on the
last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and (ii) on
the date on which the Revolving Commitments terminate and no Letters of Credit
remain outstanding. Any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this Section 2.05(c) shall be payable within five
Business Days after demand therefor. All LC Participation Fees and Fronting Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Default under Section 8.01(a) or (b) or any Event of Default
under Section 8.01(a), (b), (g) or (h), the LC Participation Fee shall accrue,
after as well as before judgment, at a rate per annum equal to 2% in excess of
the rate then borne by the LC Participation Fee. Each payment of fees hereunder
on any Letters of Credit denominated in an Alternative Currency shall be made in
Dollars.

 

(d)          Other Fees. The Borrowers, jointly and severally, agree to pay the
Agents, each for their own accounts, such fees payable in the amounts and at the
times as have been or may be separately agreed upon between the Borrowers and
the applicable Agent.

 

(e)          Payment of Fees. All Fees shall be paid on the dates due, in
immediately available funds in Dollars, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders, except that the
Borrowers shall pay (i) the Fronting Fees directly to the Issuing Bank and (ii)
the Fees provided under Section 2.05(d) directly to the applicable Agents. Once
paid, none of the Fees shall be refundable under any circumstances.

 

(f)          Any fees otherwise payable by the Borrowers to any Defaulting
Lender pursuant to this Section 2.05 shall be subject to Section 2.16(c).

 

Section 2.06         Section 2.06         Interest on Loans. (a) Subject to the
provisions of Section 2.06(c), the Loans comprising each ABR Borrowing,
including each Swingline Loan, shall bear interest at a rate per annum equal to
the Alternate Base Rate in effect from time to time plus the Applicable Margin.

 

(b)          Subject to the provisions of Section 2.06(c), the Loans comprising
each Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.

 

(c)          Notwithstanding the foregoing, (i) upon the occurrence and during
the continuance of any Default under Section 8.01(a) or (b) or any Event of
Default under Section 8.01(a), (b), (g) or (h), each Loan shall bear interest,
after as well as before judgment, at a rate per annum equal to the rate which is
2% in excess of the rate then borne by such Loans, and (ii) without duplication
of any amounts payable pursuant to preceding clause (i), (x) overdue principal
and, to the extent permitted by applicable law, overdue interest, in respect of
the Loans shall bear interest, after as well as before judgment, at a rate per
annum equal to the rate which is 2% in excess of the rate applicable to
respective Term Loans from time to time, and (y) without duplication of any
amounts payable pursuant to the last sentence of Section 2.05(c) in respect of
the LC Participation Fee, all other overdue amounts owing under the Loan
Documents shall

 

 69 

 

 

bear interest, after as well as before judgment, at a rate per annum equal to
the rate which is 2% in excess of the rate otherwise applicable to ABR Loans
from time to time (in each such case, the “Default Rate”).

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided, that (i) interest accrued
pursuant to Section 2.06(c) (and all interest on past due interest) shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan or Swingline Loan), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual numbers of days elapsed (including the
first day but excluding the last day); provided, that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13, bear interest
for one day. The applicable Alternate Base Rate or Adjusted LIBOR Rate shall be
determined by the Administrative Agent in accordance with the provisions of this
Agreement and such determination shall be conclusive absent manifest error.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
Insolvency Proceeding.

 

Section 2.07         Section 2.07         Termination and Reduction of
Commitments. (a) Subject to the provisions of Section 2.21, the Term Commitments
shall automatically terminate at 5:00 p.m., New York City time, on the Closing
Date. The Revolving Commitments, the Swingline Commitment and the LC Commitment
shall automatically terminate on the Revolving Maturity Date.

 

(b)          At their option, the Borrowers may at any time terminate, or from
time to time permanently reduce, the Commitments of any Class; provided, that
(i) each reduction of the Commitments of any Class shall be in an amount that is
an integral multiple of $100,000 and not less than $500,000 and (ii) the
Revolving Commitments shall not be terminated or reduced if, after giving effect
to any concurrent prepayment of the Revolving Loans or Swingline Loans in
accordance with Section 2.10, the Total Revolving Exposure would exceed the
Total Revolving Commitments.

 

(c)          Upon the incurrence of any Specified Refinancing Revolving
Commitments, the Revolving Commitments of the Revolving Lenders under the Class
of Revolving Loans being refinanced shall be automatically and permanently
reduced on a ratable basis by an amount equal to 100% of the Specified
Refinancing Revolving Commitments so incurred.

 

(d)          The Administrative Borrower shall notify the Administrative Agent
in writing of any election to terminate or reduce Commitments of any Class under
Section 2.07(b) at least five Business Days prior to the effective date of such
termination or reduction (which effective date shall be a Business Day),
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each notice delivered by the Administrative
Borrower pursuant to this Section 2.07 shall be irrevocable; provided, that a
notice of termination of all then remaining Commitments delivered by the
Administrative Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities in order to refinance in full the
Obligation hereunder, in which case such notice may be revoked by the
Administrative Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments for such Class.

 

 70 

 

 

Section 2.08         Section 2.08         Interest Elections. (a) Each Revolving
Borrowing and Term Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrowers may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.08. The
Borrowers may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
Notwithstanding anything herein to the contrary, the Borrowers shall not be
entitled to request any conversion or continuation that, if made, would result
in more than eight periods with respect to Eurodollar Borrowings outstanding
hereunder at any one time (or such greater number of Eurodollar Borrowings as
may be acceptable to the Administrative Agent in its sole discretion). This
Section 2.08 shall not apply to Swingline Borrowings, which may not be converted
into a Eurodollar Borrowing and shall, at all times, be maintained as an ABR
Borrowing.

 

(b)          To make an election pursuant to this Section 2.08, the
Administrative Borrower shall deliver, by hand delivery, email through “pdf”
copy or telecopies, or facsimile transmission (or transmit by other electronic
transmission if arrangements for doing so have been approved in writing by the
Administrative Agent), a duly completed and executed Interest Election Request
to the Administrative Agent not later than the time that a Borrowing Request
would be required under Section 2.03 if the Administrative Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each Interest Election Request shall be
irrevocable.

 

(c)          Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
contained herein.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Administrative Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)          If an Interest Election Request with respect to a Eurodollar
Borrowing is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is

 

 71 

 

 

repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing, the
Administrative Agent or the Required Lenders may require, by notice to the
Administrative Borrower, that (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.09         Section 2.09         Amortization of Term Borrowings. (a)
The Borrowers, jointly and severally, shall pay to the Administrative Agent, for
the account of the Term Lenders, on each March 31, June 30, September 30 and
December 31 (commencing on September 30, 2014) or, if any such date is not a
Business Day, on the immediately following Business Day (each such date, a “Term
Loan Repayment Date”), a principal amount of the Initial Term Loans equal to
0.25% of the initial aggregate principal amount of such Initial Term Loans (as
adjusted from time to time pursuant to Section 2.10), together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.

 

(b)          To the extent not previously irrevocably paid in full in cash, all
Term Loans of a Class shall be due and payable on the Term Loan Maturity Date
for such Class of Term Loans.

 

Section 2.10         Section 2.10         Optional and Mandatory Prepayments of
Loans. (a) Optional Prepayments. Subject to the provisions of Section 2.10(h),
the Borrowers shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty (except as
provided in Section 2.10(g)) subject to the requirements of this Section 2.10;
provided, that each partial prepayment shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000.

 

(b)          Mandatory Prepayments.

 

(i)          In the event of the termination of all the Revolving Commitments,
the Borrowers, jointly and severally, shall, on the date of such termination,
repay or prepay all outstanding Revolving Loans and Swingline Loans and either
(A) replace all outstanding Letters of Credit or (B) Cash Collateralize all
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(i).

 

(ii)         In the event of any partial reduction of the Revolving Commitments
by the Borrowers, then (x) at or prior to the effective date of such reduction,
the Administrative Agent shall notify the Administrative Borrower and the
Revolving Lenders of the Total Revolving Exposure after giving effect thereto
and (y) if the Total Revolving Exposures would exceed the aggregate amount of
Revolving Commitments after giving effect to such reduction, then the Borrowers,
jointly and severally, shall, on the date of such reduction, first, repay or
prepay Swingline Loans, second, repay or prepay Revolving Loans and third,
replace outstanding Letters of Credit or Cash Collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.17(i) in an
aggregate amount sufficient to eliminate such excess.

 

(iii)        If at any time the Total Revolving Exposure exceeds the Revolving
Commitments at such time, the Borrowers, jointly and severally, shall, without
notice or demand, immediately first, repay or prepay Swingline Loans, second,
repay or prepay Revolving Loans, and third, replace outstanding Letters of
Credit or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.18(i) in an aggregate amount sufficient to
eliminate such excess.

 

 72 

 

 

(iv)        In the event that the aggregate Dollar Amount of the LC Exposure
exceeds the LC Commitment then in effect, the Borrowers, jointly and severally,
shall, without notice or demand, immediately replace outstanding Letters of
Credit or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.18(i) in an aggregate amount sufficient to
eliminate such excess.

 

(v)         No later than the earlier of (i) 90 days after the end of each
Excess Cash Flow Period and (ii) the date on which the financial statements with
respect to such fiscal year in which such Excess Cash Flow Period occurs are
delivered pursuant to Section 5.01(a), the Borrowers, jointly and severally,
shall (subject to Section 2.10(h)) make prepayments in accordance with Section
2.10(d) in an aggregate principal amount equal to (x) 50% of Excess Cash Flow
for the Excess Cash Flow Period then ended if the Total Leverage Ratio at the
end of such period is greater than or equal to 4.75:1.00, (y) 25% of Excess Cash
Flow for the Excess Cash Flow Period then ended if the Total Leverage Ratio at
the end of such period is less than 4.75:1.00 but greater than or equal to
4.00:1.00 and (z) 0% of Excess Cash Flow for the Excess Cash Flow Period then
ended if the Total Leverage Ratio at the end of such period is less than
4.00:1.00; provided that the aggregate principal amount of optional prepayments
of Term Loans made pursuant to Section 2.10(a) (but excluding, for the avoidance
of doubt, any Term Loans prepaid pursuant to a Discounted Prepayment Offer) and
the aggregate principal amount of optional prepayments of Revolving Loans (but
only to the extent accompanied by a permanent reduction in the Total Revolving
Commitments), in each case made during such Excess Cash Flow Period with
Internally Generated Funds shall reduce on a dollar-for-dollar basis the amount
of such mandatory prepayment otherwise required pursuant to this Section
2.10(b)(v) in respect of such Excess Cash Flow Period.

 

(vi)        Not later than five Business Days following the receipt of any Net
Cash Proceeds of any Asset Sale or Casualty Event by any Restricted Party (other
than (i) Net Cash Proceeds of less than $5,000,000 in the aggregate in any
fiscal year of the Administrative Borrower and (ii) up to $78,000,000 of Net
Cash Proceeds in the aggregate from the sales prior to the First Amendment
Effective Date of (x) the Vessels Cabo Sounion, Overseas Eliane, Overseas
Equatorial and Overseas Sovereign and (y) certain Real Property located in
Manila, Philippines), the Borrowers, jointly and severally, shall (subject to
Section 2.10(h)) apply 100% of such Net Cash Proceeds to make prepayments in
accordance with Section 2.10(d); provided that: (x) so long as no Default shall
then exist or would arise therefrom, such Net Cash Proceeds shall not be
required to be so applied on such date to the extent that the Administrative
Borrower shall have delivered an Officer’s Certificate to the Administrative
Agent on or prior to such date stating that such Net Cash Proceeds are
reasonably expected to be reinvested (or committed to be reinvested) in fixed or
capital assets of any Borrower or any Subsidiary Guarantor (or, with respect to
the Net Cash Proceeds from the sale of any Equity Interests in any Specified
Joint Venture, in a vessel (or vessels) that will become a Collateral Vessel (or
Collateral Vessels)) within 12 months following the date of such Asset Sale or
Casualty Event, as applicable (which Officer’s Certificate shall set forth the
estimates of the Net Cash Proceeds to be so expended); provided that, if the
property subject to such Asset Sale or Casualty Event constituted Collateral or
Equity Interests in a Specified Joint Venture, then all property purchased or
otherwise acquired with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the First Priority perfected Lien (subject
to Permitted Liens or, in the case of any Vessels, Permitted Collateral Vessel
Liens) of the applicable Security Documents in favor of the Collateral Agent,
for its benefit and for the benefit of the other Secured Parties in accordance
with Section 5.10 and the preceding proviso in the case of the sale of any
Equity Interests in any Specified Joint Ventures; and (y) if all or any portion
of such Net Cash Proceeds is not so reinvested within such 12-month period (or
if committed to be reinvested pursuant to a legally binding commitment within
such 12-month period

 

 73 

 

 

 

and not so reinvested within six months thereafter), such unused portion shall
be applied on the last day of such period as a mandatory prepayment as provided
in this Section 2.10(b)(vi); and provided, further, that (x) so long as no
Default then exists or would result therefrom and (y) if the Net Cash Proceeds
of any Asset Sales and/or Casualty Events exceed $10,000,000 in the aggregate,
such Net Cash Proceeds shall be deposited in a Deposit Account (a “Reinvestment
Proceeds Account”) of the Administrative Borrower with the Administrative Agent
(or another Deposit Bank reasonably satisfactory to the Administrative Agent)
pursuant to a cash collateral arrangement in form and substance reasonably
satisfactory to the Administrative Agent (and subject to a Deposit Account
Control Agreement) whereby such Net Cash Proceeds shall be disbursed to the
Administrative Borrower from time to time as needed to pay actual costs incurred
by it or the applicable Subsidiary Guarantor in connection with the replacement
or restoration of the respective properties or assets (or, with respect to the
Net Cash Proceeds from the sale of any Equity Interests in any Specified Joint
Venture, in connection with the reinvestment in or purchase of a Collateral
Vessel (or Collateral Vessels)) (pursuant to such certification requirements as
may be reasonably established by the Administrative Agent) (it being understood
and agreed that at any time while an Event of Default has occurred and is
continuing, the Required Lenders may direct the Administrative Agent (in which
case the Administrative Agent shall, and is hereby authorized by the
Administrative Borrower to, follow said directions) to apply any or all proceeds
then on deposit in such Reinvestment Proceeds Account to the repayment of the
Secured Obligations).

 

(vii)       Not later than one Business Day following the receipt of any Net
Cash Proceeds of any Debt Issuance by any Restricted Party, the Borrowers,
jointly and severally, shall (subject to Section 2.10(h)) make prepayments in
accordance with Section 2.10(d) in an aggregate principal amount equal to 100%
of such Net Cash Proceeds.

 

(viii)      Upon the incurrence or issuance by any Borrower of any Refinancing
Notes or any Specified Refinancing Term Loans, the Borrowers, jointly and
severally, shall (subject to Section 2.10(h)) prepay an aggregate principal
amount of the applicable Class or Classes of Term Loans that are to be
refinanced with the proceeds of such Refinancing Notes or Specified Refinancing
Term Loans in accordance with Section 2.10(d) in an aggregate principal amount
equal to 100% of the Net Cash Proceeds received therefrom.

 

(c)          [Reserved].

 

(d)          Application of Prepayments. Prior to any optional prepayment
hereunder, the Administrative Borrower shall select the Borrowing or Borrowings
to be prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.10(e), subject to the provisions of this Section 2.10(d).
Any prepayments pursuant to Sections 2.10(b)(v)-(vii) shall be applied (i)
first, to prepay principal of outstanding Term Loans and, to the extent so
applied, to reduce future scheduled amortization payments required under Section
2.09 (including the payment due on the applicable Term Loan Maturity Date) on a
pro rata basis among the payments remaining to be made on each Term Loan
Repayment Date, and (ii) second, to the extent there are prepayment amounts
remaining after the application of such prepayments under preceding clause (i),
such excess amounts shall be applied to the prepayment of principal of
outstanding Revolving Loans (but without any corresponding reduction in
Revolving Commitments (unless an Event of Default then exists, in which case the
Revolving Commitments shall be so reduced and the Borrowers shall comply with
Sections 2.10(b)(i)-(iv)). Any prepayments of Term Loans pursuant to Section
2.10(b)(viii) shall be applied to reduce future scheduled amortization payments
required under Section 2.09 (including the payment due on the applicable Term
Loan Maturity Date) on a pro rata basis among the payments remaining to be made
on each Term Loan Repayment Date. Optional prepayments of Term Loans pursuant to
Section 2.10(a) shall be applied to reduce future scheduled amortization
payments under Section 2.09 (including the payment due on the applicable Term
Loan

  

 74 

 

 

Maturity Date) in the manner directed by the Administrative Borrower in the
respective notice of prepayment or, in the absence of such direction, in direct
order of maturity. Amounts to be applied pursuant to this Section 2.10 to the
prepayment of Loans of any Class shall be applied first to reduce outstanding
ABR Loans of such Class. Any amounts remaining after each such application shall
be applied to prepay Eurodollar Loans of such Class.

 

(e)          Notice of Prepayment. The Administrative Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, on the third Business Day before the date of prepayment (ii) in the case
of prepayment of an ABR Borrowing (other than a Swingline Borrowing), not later
than 1:00 p.m., New York City time, one Business Day before the date of
prepayment, and (iii) in the case of prepayment of a Swingline Borrowing, not
later than 1:00 p.m., New York City time, on the date of prepayment. Each such
notice shall be irrevocable; provided, that a notice of prepayment of all
outstanding Loans may state that such notice is conditioned upon the
effectiveness of other credit facilities in order to refinance in full all
Obligations hereunder, in which case such notice may be revoked by the
Administrative Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Each such
notice shall specify the Class of Loans being prepaid, the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment. Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the applicable Lenders of the contents thereof. Such notice to the
Lenders may be by electronic communication. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.10. Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.06.

 

(f)          Notwithstanding the foregoing provisions of this Section 2.10, (i)
in the case of any mandatory prepayment of the Term Loans (other than any
mandatory prepayment pursuant to Section 2.10(b)(vii) or (viii)), any Term
Lender may waive, by written notice to the Administrative Borrower and the
Administrative Agent on or before the date on which such mandatory prepayment
would otherwise be required to be made hereunder, the right to receive its pro
rata share of the amount of such mandatory prepayment of its Term Loans, and
(ii) if any Term Lender or Term Lenders elect to waive the right to receive the
amount of such mandatory prepayment, all of the amount that otherwise would have
been applied to mandatorily prepay the Term Loans of such Term Lender or Term
Lenders may be retained by the Borrowers.

 

(g)          Any (x) conversion of Initial Term Loans into any new or
replacement tranche of term loans bearing interest at an Effective Yield less
than the Effective Yield applicable to the Initial Term Loans (as such
comparative yields are determined by the Administrative Agent), (y) optional or
mandatory prepayment with respect to all or any portion of the Initial Term
Loans with the proceeds of new term loans bearing interest at an Effective Yield
less than the Effective Yield applicable to the Initial Term Loans (as such
comparative yields are determined by the Administrative Agent), and (z)
amendment to this Agreement that, directly or indirectly, reduces the Effective
Yield applicable to the Initial Term Loans (other than, in each case, any such
conversion, prepayment or amendment in connection with a Change of Control), in
each case, shall be accompanied by the payment by the Borrowers (on a joint and
several basis) of a prepayment premium equal to 1.00% of the aggregate principal
amount of such Initial Term Loans repaid, converted or repriced, if such
repayment, conversion or repricing is effected on or prior to the twelve month
anniversary of the First Amendment Effective Date. Any such determination by the
Administrative

 

 75 

 

 

Agent as contemplated by the preceding sentence shall be conclusive and binding
on the Borrowers and all Lenders, absent manifest error.

 

(h)          Restrictions on Term Loan Prepayments. Notwithstanding anything to
the contrary set forth in this Agreement or in any other Loan Document, (x) if
any Revolving Lender has any Revolving Exposure or any other outstanding
Revolving Obligations and any Event of Default has occurred and is continuing,
no optional prepayment of Term Loans shall be permitted pursuant to this Section
2.10 and (y) if any Event of Default has occurred and is continuing at the time
any mandatory repayment of Terms Loans is otherwise required to be made pursuant
to this Section 2.10, then (i) (x) Swingline Loans, and if no Swingline Loans
are or remain outstanding, Revolving Loans, and if no Swingline Loans or
Revolving Loans are or remain outstanding, LC Exposure, shall first be repaid in
full in cash or, in the case of Letters of Credit, Cash Collateralized, as
applicable, in the amount otherwise required to be applied to the repayment of
Term Loans pursuant to this Section 2.10 in the absence of this clause (h) and
(y) if any Event of Default has occurred and is continuing, the Revolving
Commitments also shall be permanently reduced by the amount of any required
payment pursuant to preceding clause (x) (determined as if Revolving Loans and
Swingline Loans were outstanding in such amount) and (ii) after application
pursuant to preceding clause (i), any excess portion of such mandatory repayment
of Term Loans not so applied shall be applied to the repayment of Term Loans as
otherwise required by this Section 2.10 in the absence of this clause (h). If
any Lender collects or receives any amounts received on account of the
Obligations to which it is not entitled as a result of the application of this
Section 2.10(h), such Lender shall hold the same in trust for the Revolving
Lenders and shall forthwith deliver the same to the Administrative Agent and/or
the Collateral Agent, for the account of the applicable Revolving Lenders, to be
applied in accordance with this Section 2.10(h). Without limiting the generality
of the foregoing, this Section 2.10(h) is intended to constitute and shall be
deemed to constitute a “subordination agreement” within the meaning of Section
510(a) of the Bankruptcy Code and is intended to be and shall be interpreted to
be enforceable to the maximum extent permitted pursuant to applicable
non-bankruptcy law.

 

Section 2.11         Section 2.11         Alternate Rate of Interest. If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)          the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBOR Rate for such Interest Period;
or

 

(b)          the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to the
Administrative Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Administrative Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Section 2.12         Section 2.12         Increased Costs; Change in Legality.
(a) If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, liquidity or similar requirement against
property of, deposits with or for the

 

 76 

 

 

account of, or credit extended by or participated in by, any Lender (except any
such reserve requirement reflected in the Adjusted LIBOR Rate) or the Issuing
Bank;

 

(ii)         impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than with respect to Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein; or

 

(iii)        subject any Lender or the Issuing Bank to any Taxes (other than (A)
Indemnified Taxes or Other Taxes indemnified pursuant to Section 2.15, (B) Taxes
described in clauses (b) through (f) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its Loans, principal, letters of credit, Commitments
or other Obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrowers
will, jointly and severally, pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered; it being understood that this Section 2.12 shall not apply
to Taxes that are Indemnified Taxes or Other Taxes indemnified pursuant to
Section 2.15.

 

(b)          If any Lender or the Issuing Bank determines (in good faith, but in
its sole absolute discretion) that any Change in Law regarding Capital
Requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loans made by such Lender, or participations in
Letters of Credit or Swingline Loans held by such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrowers will, jointly and severally, pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company, for any such reduction suffered.

 

(c)          A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section 2.12 shall be delivered to the Administrative
Borrower (with a copy to the Administrative Agent) and shall be conclusive and
binding absent manifest error. The Borrowers, jointly and severally, shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that (i) the Borrowers shall not be required to compensate a Lender or
the Issuing Bank for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Administrative Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor, (ii) if the Change in Law giving rise
to such

 

 77 

 

 

increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to indicate the period of retroactive effect thereof
and (iii) such increased costs or reductions shall only be payable by the
Borrowers to the applicable Lender or the Issuing Bank under this Section 2.12
to the extent that such Lender or Issuing Bank is generally imposing such
charges on similarly situated borrowers.

 

(e)          Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Eurodollar Loan or to give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan, then, by written notice to the Administrative
Borrower and to the Administrative Agent:

 

(i)          such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness (as determined in good faith by such
Lender)) be made by such Lender hereunder (or be continued for additional
Interest Periods and ABR Loans will not thereafter (for such duration) be
converted into Eurodollar Loans), whereupon any request for a Eurodollar Loan
(or to convert an ABR Loan to a Eurodollar Loan or to continue a Eurodollar Loan
for an additional Interest Period) shall, as to such Lender only, be deemed a
request for an ABR Loan (or a request to continue an ABR Loan as such for an
additional Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
the case may be), unless such declaration shall be subsequently withdrawn by
such Lender by written notice to the Administrative Borrower and to the
Administrative Agent; and

 

(ii)         such Lender may require that all outstanding Eurodollar Loans made
by it be converted to ABR Loans, in which event all such Eurodollar Loans shall
be automatically converted to ABR Loans as of the effective date of such notice
as provided in Section 2.12(f).

 

In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

 

(f)          For purposes of clause (e) of this Section 2.12, a notice to the
Administrative Borrower by any Lender shall be effective as to each Eurodollar
Loan made by such Lender, if lawful, on the last day of the Interest Period then
applicable to such Eurodollar Loan; in all other cases such notice shall be
effective on the date of receipt by the Administrative Borrower.

 

Section 2.13         Section 2.13         Breakage Payments. In the event of (a)
the payment or prepayment, whether optional or mandatory, of any principal of
any Eurodollar Loan earlier than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (whether or
not such notice is permitted to be withdrawn by the Borrowers), or (d) the
assignment of any Eurodollar Loan earlier than the last day of the Interest
Period applicable thereto as a result of a request by the Administrative
Borrower pursuant to Section 2.16, then, in any such event, the Borrowers,
jointly and severally, shall compensate each Lender for the loss, cost and
expense attributable to such event (including any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits). Each Lender shall calculate any amount or amounts in good
faith and in a commercially reasonable manner. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.13 shall be delivered to the
Administrative Borrower (with a copy to the Administrative Agent) and shall be
conclusive and binding

 

 78 

 

 

absent manifest error. The Borrowers, jointly and severally, shall pay such
Lender the amount shown as due on any such certificate within 10 Business Days
after receipt thereof. Notwithstanding the foregoing, this Section 2.13 shall
not apply to losses, costs or expenses resulting from Taxes, as to which Section
2.15 shall govern.

 

Section 2.14         Section 2.14         Payments Generally; Pro Rata
Treatment; Sharing of Setoffs. (a) The Borrowers shall make each payment
required to be made hereunder or under any other Loan Document (whether of
principal, interest, fees or Reimbursement Obligations or of amounts payable
under Section 2.12, 2.13 or 2.15, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 520
Madison Avenue, New York, New York, 10022; Attn: Account Manager – Overseas
Shipholding, GroupInternational Seaways, Inc. (OIN), except that payments
pursuant to Section 2.12, 2.13, 2.15 and 11.03 shall be made directly to the
persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in Dollars; provided that, LC
Disbursements paid by the Borrowers in respect of Letters of Credit denominated
in an Alternative Currency shall be made in such Alternative Currency.

 

(b)          Subject to Section 9.01, if at any time insufficient funds are
received by and available to the Administrative Agent to pay in full all amounts
of principal, Reimbursement Obligations, interest and fees then due hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties.

 

(c)          Other than in connection with a prepayment of the Term Loans
pursuant to Section 2.22 or as provided in Section 2.10(b)(viii), if any Lender
shall, by exercising any right of setoff or counterclaim (including pursuant to
Section 11.08) or otherwise (including by exercise of its rights under the
Security Documents), obtain payment in respect of any principal of or interest
on any of its Revolving Loans, Term Loans, or participations in LC Disbursements
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender entitled thereto, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Term Loans and participations in
LC Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided, that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.14(c) shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender (x)

 

 79 

 

 

as consideration for the assignment of or sale of a participation in any of its
Revolving Loans, Term Loans or participations in LC Disbursements or Swingline
Loans to any Eligible Assignee or participant, other than to any Company or any
Affiliate thereof (as to which the provisions of this Section 2.14(c) shall
apply) or (y) in connection with any prepayment of Revolving Loans in accordance
with Section 2.21(e). Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable Legal Requirements, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation. If under applicable Insolvency
Law any Secured Party receives a secured claim in lieu of a setoff or
counterclaim to which this Section 2.14(c) applies, such Secured Party shall to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights to which the Secured Party is entitled under
this Section 2.14(c) to share in the benefits of the recovery of such secured
claim.

 

(d)          Unless the Administrative Agent shall have received written notice
from the Administrative Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules or practices on interbank compensation.

 

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.02(c), 2.14(d), 2.17(d), 2.18(d), 2.18(e) or 11.03(e),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

Section 2.15         Section 2.15         Taxes. (a) Any and all payments by or
on account of any obligation of the Loan Parties hereunder or under any other
Loan Document shall be made without setoff, counterclaim or other defense and
free and clear of and without deduction, reduction or withholding for any and
all Taxes except as required by applicable Legal Requirements. If any amounts on
account of Indemnified Taxes are required to be deducted or withheld from such
payments, then (i) the sum payable by or on behalf of such Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions, reductions or withholdings applicable to additional sums payable
under this Section 2.15) the Administrative Agent, any Lender or the Issuing
Bank, as the case may be, receives an amount equal to the sum it would have
received had no such deductions, reductions or withholdings been made, (ii) the
Borrowers shall make such deductions, reductions or withholdings and (iii) the
Borrowers, jointly and severally, shall timely pay to the relevant Governmental
Authority the full amount deducted or withheld in accordance with applicable
Legal Requirements.

 

(b)          In addition, the Borrowers, jointly and severally, shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable Legal Requirements, or at the option of the Administrative Agent
reimburse it for payment of any Other Taxes.

 

(c)          The Borrowers agree, jointly and severally, to indemnify the
Administrative Agent, each Lender and the Issuing Bank within 10 Business Days
after written demand therefor, for the

 

 80 

 

 

full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrowers hereunder or
under any other Loan Document or any Other Taxes paid by the Administrative
Agent or such Lender (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest and expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Administrative Borrower
by a Lender or the Issuing Bank (in each case with a copy delivered concurrently
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the Issuing Bank shall be conclusive absent manifest
error.

 

(d)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.04(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (d).

 

(e)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes, and in any event within 30 days following any such payment being
due, by the Borrowers to a Governmental Authority, the Administrative Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the Tax Return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. If the Borrowers fail to
pay any Indemnified Taxes or Other Taxes when due to the appropriate
Governmental Authority or fail to remit to the Administrative Agent the required
receipts or other documentary evidence, the Borrowers, jointly and severally,
shall indemnify the Administrative Agent, each Lender and the Issuing Bank for
any incremental Taxes or expenses that may become payable by the Administrative
Agent or such Lender or the Issuing Bank, as the case may be, as a result of any
such failure.

 

(f)          Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Loan
Document shall deliver to the Administrative Borrower and the Administrative
Agent such properly completed and executed documentation and information
reasonably requested by the Administrative Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. Without limiting the generality of the foregoing, each Foreign
Lender shall, to the extent it is legally able to do so, (i) furnish to the
Administrative Borrower and the Administrative Agent on or prior to the date it
becomes a party hereto, either (a) two accurate and complete originally executed
U.S. Internal Revenue Service Forms W-8BEN or W-8BEN-E, as applicable (or
successor form) (claiming the benefits of an applicable tax treaty), (b) two
accurate and complete originally executed U.S. Internal Revenue Service Forms
W-8ECI (or successor form), together with required attachments, (c) two accurate
and complete originally executed U.S. Internal Revenue Service Forms W-8IMY (or
successor form), (d) two accurate and complete originally executed U.S. Internal
Revenue Service Forms W-8EXP (or successor form) or (e) if such Foreign Lender
is relying on the so-called “portfolio interest exemption,” an accurate

 

 81 

 

 

and complete originally executed “Portfolio Interest Certificate” in the form of
Exhibit K and two accurate and complete originally executed U.S. Internal
Revenue Service Forms W-8BEN or W-8BEN-E, as applicable (or successor form), in
the case of each of the preceding clauses (a) through (e), together with any
required schedules or attachments, certifying, in each case, to such Foreign
Lender’s legal entitlement to an exemption or reduction from U.S. federal
withholding tax with respect to all payments hereunder, (ii) promptly notify the
Administrative Borrower and the Administrative Agent if such Foreign Lender no
longer qualifies for the exemption or reduction that it previously claimed as a
result of change in such Foreign Lender’s circumstances, and (iii) to the extent
it may lawfully do so at such times, provide a new Form W-8BEN or W-8BEN-E, as
applicable (or successor form), Form W-8ECI (or successor form), Form W-8IMY (or
successor form), Form W-8EXP (or successor form) and/or Portfolio Interest
Certificate upon the expiration or obsolescence of any previously delivered
form, or at any other time upon the reasonable request of the Administrative
Borrower or the Administrative Agent, to reconfirm any complete exemption from,
or any entitlement to a reduction in, U.S. federal withholding tax with respect
to any payment hereunder. Each Lender that is not a Foreign Lender shall (i)
furnish to the Administrative Borrower and the Administrative Agent on or prior
to the date it becomes a party hereto two accurate and complete originally
executed U.S. Internal Revenue Service Form W-9 (or successor form) or otherwise
establish an exemption from U.S. backup withholding and (ii) to the extent it
may lawfully do so at such times, provide a new Form W-9 (or successor form)
upon the expiration or obsolescence of any previously delivered form, or at any
other time upon the reasonable request of the Administrative Borrower or the
Administrative Agent, to reconfirm its complete exemption from U.S. federal
withholding tax with respect to any payment hereunder.

 

(g)          If a payment made to a Lender under any Loan Document may be
subject to U.S. federal withholding Tax imposed under FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Administrative Borrower and the Administrative
Agent, at the time or times prescribed by law and at such times reasonably
requested by the Administrative Borrower and the Administrative Agent, (A) such
documentation prescribed by applicable Legal Requirements (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code), and (B) such other
documentation reasonably requested by the Administrative Borrower and the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA, or to
determine the amount to deduct and withhold from such payment, or notify the
Administrative Agent and the Administrative Borrower that such Lender is not in
compliance with FATCA. Solely for purposes of this Section 2.15(g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(h)          If the Administrative Agent or a Lender (or an assignee) determines
in its sole discretion that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrowers or with respect
to which the Borrowers have paid additional amounts pursuant to this Section
2.15, it shall pay over such refund to the Borrowers (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section 2.15 with respect to the Indemnified Taxes or the Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (or assignee) and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, however, that if the Administrative Agent or such Lender (or assignee)
is required to repay all or a portion of such refund to the relevant
Governmental Authority, the Borrowers, upon the request of the Administrative
Agent or such Lender (or assignee), shall repay the amount paid over to the
Borrowers that is required to be repaid (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender (or assignee) within three Business Days after receipt of
written notice that the Administrative Agent or such Lender (or assignee) is
required to repay such refund (or a portion thereof) to such Governmental
Authority. Nothing contained in this Section 2.15(h) shall require

 

 82 

 

 

the Administrative Agent or any Lender (or assignee) to make available its Tax
Returns or any other information which it deems confidential or privileged to
the Borrowers or any other person. Notwithstanding anything to the contrary, in
no event will the Administrative Agent or any Lender (or assignee) be required
to pay any amount to the Borrowers the payment of which would place the
Administrative Agent or such Lender (or assignee) in a less favorable net
after-tax position than the Administrative Agent or such Lender (or assignee)
would have been in if the additional amounts giving rise to such refund or
credit of any Indemnified Taxes or Other Taxes had never been paid.

 

Section 2.16         Section 2.16         Mitigation Obligations; Replacement of
Lenders.

 

(a)          Mitigation of Obligations. If any Lender requests compensation
under Section 2.12(a) or (b), or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce materially amounts
payable pursuant to Section 2.12(a), 2.12(b) or 2.15, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense,
(iii) would not require such Lender to take any action inconsistent with its
internal policies or legal or regulatory restrictions, and (iv) would not
otherwise be disadvantageous to such Lender. The Borrowers, jointly and
severally, shall pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. A certificate setting forth
such costs and expenses submitted by such Lender to the Administrative Agent
shall be conclusive absent manifest error.

 

(b)          Replacement of Lenders. In the event (i) any Lender or the Issuing
Bank delivers a certificate requesting compensation pursuant to Section 2.12(a)
or (b), (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.12(e), (iii) the Borrowers are required to pay any additional amount
to any Lender or the Issuing Bank or any Governmental Authority on account of
any Lender or the Issuing Bank pursuant to Section 2.15, (iv) any Lender refuses
to consent to any amendment, waiver or other modification of any Loan Document
requested by the Borrowers that requires the consent of 100% of the Lenders or
100% of all affected Lenders and which, in each case, has been consented to by
the Required Lenders or (v) any Lender becomes a Defaulting Lender, the
Borrowers may, at their sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 11.04(b)), upon notice to
such Lender or the Issuing Bank and the Administrative Agent, require such
Lender or the Issuing Bank to transfer and assign, without recourse (in
accordance with and subject to restrictions contained in Section 11.04; provided
that the failure of such assigning Lender to execute an Assignment and
Acceptance shall not affect the validity and effect of such assignment), all of
its interests, rights and obligations under this Agreement to an Eligible
Assignee which shall assume such assigned obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided, that (w)
except in the case of clause (iv) above if the effect of such amendment, waiver
or other modification of the applicable Loan Document would cure any Default
then ongoing, no Default shall have occurred and be continuing, (x) such
assignment shall not conflict with any applicable Legal Requirement, (y) the
Administrative Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, the
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld or delayed, and (z) the Borrowers or such assignee shall have paid to
the affected Lender or the Issuing Bank in immediately available funds an amount
equal to the sum of the principal of and interest and any prepayment premium or
penalty (if any) accrued to the date of such payment on the outstanding Loans or
LC Disbursements of such Lender or the Issuing Bank, respectively, affected by
such assignment (including, in the case of any replacement of a Term Lender
pursuant to clause (iv) above on or prior to the twelve month anniversary of the
First Amendment Effective Date, any premium payable pursuant to Section 2.10(g)
on the principal amount of the Initial Term Loans of such Lender subject to such
assignment) plus all Fees and other amounts owing to or accrued for the account
of such Lender or the Issuing Bank hereunder (including any amounts under
Sections 2.12 and 2.13); provided, further, that, if prior to any such transfer
and assignment the circumstances or event that resulted in such Lender’s or the
Issuing Bank’s claim for compensation under Section 2.13(a) or (b) or notice
under Section 2.12(e) or the amounts paid pursuant to Section 2.15, as the case
may be, cease to cause such Lender or the Issuing Bank to suffer increased costs
or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.12(e), or
cease to result in amounts being payable under Section 2.15, as the case may be
(including as a result of any action taken by such Lender or the Issuing Bank
pursuant to clause (a) of this Section 2.16), or if such Lender or the Issuing
Bank shall waive its right to claim further compensation under Section 2.12(a)
or (b) in respect of such circumstances or event or shall withdraw its notice
under Section 2.12(e) or shall waive its right to further payments under Section
2.15 in respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender or the Issuing Bank shall not thereafter be required to make any such
transfer and assignment hereunder. Each Lender and the Issuing Bank hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender
and the Issuing Bank as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s or the Issuing Bank’s interests
hereunder in the circumstances contemplated by this Section 2.16(b). After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue any additional
Letters of Credit.

 

 83 

 

 

(c)          Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
(i) during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be deemed not to be a “Lender,” and the amount of such
Defaulting Lender’s Revolving Commitment, Revolving Loans, Term Commitments,
Term Loans, Swingline Exposure and LC Exposure shall be excluded for purposes of
voting, and the calculation of voting, on any matters (including the granting of
any consents or waivers) with respect to any of the Loan Documents, except that
the amount of such Defaulting Lender’s Revolving Commitment, Revolving Loans,
Term Commitments, Term Loans, Swingline Exposure and LC Exposure shall be
included for purposes of voting, and the calculation of voting, on the matters
set forth in Sections 11.02(b)(i)-(viii) and 11.02(b)(x)-(xii) (including the
granting of any consents or waivers) only to the extent that any such matter
disproportionately affects such Defaulting Lender; (ii) to the extent permitted
by applicable Legal Requirements, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (A) any
optional prepayment of the Revolving Loans pursuant to Section 2.10(a) shall, if
the Administrative Borrower so directs at the time of making such optional
prepayment, be applied to the Revolving Loans of other Revolving Lenders in
accordance with Section 2.10 as if such Defaulting Lender had no Revolving Loans
outstanding and the Revolving Exposure of such Defaulting Lender were zero, and
(B) any mandatory prepayment of the Revolving Loans pursuant to Section 2.10
shall, if the Administrative Borrower so directs at the time of making such
mandatory prepayment, be applied to the Revolving Loans and Revolving Exposure
of other Revolving Lenders (but not to the Revolving Loans and Revolving
Exposure of such Defaulting Lender) in accordance with Section 2.10 as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender, it
being understood and agreed that the Borrowers shall be entitled to retain any
portion of any mandatory prepayment of the Revolving Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (B); (iii) the amount of such Defaulting Lender’s Revolving
Commitment, Revolving Loans and LC Exposure shall be excluded for purposes of
calculating the Commitment Fee payable to Revolving Lenders pursuant to Section
2.05(a) in respect of any day during any Default Period with respect to such
Defaulting Lender, and such Defaulting Lender shall not be entitled to receive
any Commitment Fee pursuant to Section 2.05(a) with respect to such Defaulting
Lender’s Revolving Commitment in respect of any Default Period with

 

 84 

 

 

 

respect to such Defaulting Lender; (iv) if any Swingline Exposure or LC Exposure
exists at the time a Revolving Lender becomes a Defaulting Lender then: (A) all
or any part of such Swingline Exposure and LC Exposure shall be reallocated
among the Revolving Lenders that are not Defaulting Lenders in accordance with
their respective Revolving Commitments but, in any case, only to the extent the
sum of the Revolving Exposures of all Revolving Lenders that are not Defaulting
Lenders does not exceed the total of the Revolving Commitments of all Revolving
Lenders that are not Defaulting Lenders; (B) if the reallocation described in
clause (A) above cannot, or can only partially, be effected (as reasonably
determined by the Administrative Agent), the Borrowers, jointly and severally,
shall within one Business Day following notice by the Administrative Agent (x)
prepay such Swingline Exposure of such Defaulting Lender and (y) Cash
Collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 2.18(i) for so long as such LC Exposure is
outstanding; (C) if the Borrowers Cash Collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to this clause (iv), the Borrowers
shall not be required to pay any LC Participation Fee to such Defaulting Lender
pursuant to Section 2.05(c) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is Cash Collateralized;
(D) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this clause (iv), then the fees payable to the Revolving Lenders pursuant to
Section 2.05 shall be adjusted in accordance with such non-Defaulting Lenders’
reallocated LC Exposure; and (E) if any Defaulting Lender’s LC Exposure is
neither Cash Collateralized nor reallocated pursuant to this clause (iv), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all Commitment Fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and LC
Participation Fee payable under Section 2.05 with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is Cash Collateralized and/or reallocated; (v) the Revolving Exposure of all
Lenders as at any date of determination shall be calculated as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender; and
(vi) so long as any Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with clause (iv) of this Section
2.16(c), and participating interests in any such newly issued or increased
Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with clause (iv)(A) of this
Section 2.16(c) (and Defaulting Lenders shall not participate therein). In the
event that each of the Administrative Agent, the Borrowers, the Issuing Bank and
the Swingline Lender agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure, LC Exposure and Revolving Exposure of the Revolving Lenders shall be
readjusted to reflect the inclusion of such Revolving Lender’s Revolving
Commitment and on such date such Revolving Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders as the Administrative Agent
shall determine may be necessary in order for such Revolving Lender to hold such
Revolving Loans in accordance with its Revolving Commitment.

 

For purposes of this Agreement, (i) “Funding Default” shall mean, with respect
to any Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” (ii) “Default Period” shall mean, with
respect to any Defaulting Lender, the period commencing on the date of the
applicable Funding Default and ending on the earliest of the following dates:
(a) the date on which all Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and payable; (b) with respect
any Funding Default (other than any such Funding Default arising pursuant to
clause (e) of the definition of “Defaulting Lender”), the date on which (1) the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Revolving Loan of
such Defaulting Lender (such Revolving Loans being “Defaulted Loans”) or by

 

 85 

 

 

the non-pro rata application of any optional or mandatory prepayments of the
Revolving Loans in accordance with the terms hereof or any combination thereof)
and (2) such Defaulting Lender shall have delivered to the Administrative
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations under this Agreement with respect to its Revolving
Commitment; and (c) the date on which the Administrative Borrower (on behalf of
the Borrowers), the Administrative Agent and the Required Lenders waive all
Funding Defaults of such Defaulting Lender in writing, and (iii) “Default
Excess” shall mean, with respect to any Defaulting Lender, the excess, if any,
of such Defaulting Lender’s Pro Rata Percentage of the aggregate outstanding
principal amount of Revolving Loans of all Revolving Lenders (calculated as if
all Defaulting Lenders (including such Defaulting Lender) had funded all of
their respective Defaulted Loans) over the aggregate outstanding principal
amount of Revolving Loans of such Defaulting Lender.

 

No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by the Borrowers of their obligations under this Agreement and the
other Loan Documents shall not be excused or otherwise modified, as a result of
any Funding Default or the operation of Section 2.16(c). The rights and remedies
against a Defaulting Lender under Section 2.16(c) are in addition to other
rights and remedies that the Borrowers may have against such Defaulting Lender
with respect to any Funding Default and that the Administrative Agent or any
Lender may have against such Defaulting Lender with respect to any Funding
Default.

 

Section 2.17         Swingline Loans

 

(a)          Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrowers (on
a joint and several basis) from time to time on any Business Day after the
Closing Date and during the Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (and upon each
such Borrowing of Swingline Loans, each Borrower shall be deemed to represent
and warrant that such Borrowing will not result in) (i) the aggregate principal
amount of outstanding Swingline Loans exceeding the Swingline Commitment, or
(ii) the Total Revolving Exposure exceeding the Total Revolving Commitments at
such time; provided, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance, in whole or in part, any outstanding Swingline
Loans. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, repay and reborrow Swingline Loans.

 

(b)          Swingline Loans. To request a Swingline Loan, the Administrative
Borrower shall deliver, by hand delivery, email through a “pdf” copy or
telecopier, or facsimile transmission (or transmit by other electronic
transmission if arrangements for doing so have been approved in writing by the
Administrative Agent), a duly completed and executed Borrowing Request to the
Administrative Agent and the Swingline Lender, not later than 1:00 p.m., New
York City time, on the Business Day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day), the amount of the requested Swingline Loan, the location and
number of the respective Borrower’s account to which the funds are to be
disbursed (which shall comply with the requirements of Section 2.02(c)), and
that the conditions set forth in Sections 4.02(b) and (c)) are satisfied as of
the date of the notice. Each Swingline Loan shall be (and shall be maintained
as) an ABR Loan. The Swingline Lender shall make each Swingline Loan available
to the Borrowers by means of a credit to the general deposit account of the
Administrative Borrower with the Swingline Lender, if any, or otherwise remitted
to an account (which shall comply with the requirements of Section 2.02(c)) as
directed by the Administrative Borrower in the applicable Borrowing Request (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.18(e), by remittance to the Issuing Bank).
The Swingline Lender shall endeavor to fund each Swingline Loan by 3:00 p.m.,
New York City time and shall in all events fund each Swingline Loan by no later
than 4:00 p.m., New York City time, on the

 

 86 

 

 

requested date of such Swingline Loan. Swingline Loans shall be made in minimum
amounts of $100,000 and integral multiples of $100,000 above such amount.

 

(c)          Prepayment. The Borrowers shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, upon the
Administrative Borrower giving written notice to the Swingline Lender and the
Administrative Agent before 2:00 p.m., New York City time, on the proposed date
of repayment.

 

(d)          Participations. The Swingline Lender (i) may at any time in its
discretion and (ii) as directed by the Administrative Agent from time to time on
not less than one Business Day’s written notice to the Swingline Lender shall,
by written notice given to the Administrative Agent (provided such notice
requirements shall not apply if the Swingline Lender and the Administrative
Agent are the same entity) not later than 12:00 p.m., New York City time, on the
Business Day immediately following such notice, require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans then outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Revolving Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Lender’s Pro Rata Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this Section 2.17(d) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or a reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever (so long
as such payment shall not cause such Revolving Lender’s Revolving Exposure to
exceed such Revolving Lender’s Revolving Commitment). Each Revolving Lender
shall comply with its obligation under this Section 2.17(d) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Revolving Loans made by such Revolving Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Administrative Borrower of any
participations in any Swingline Loan acquired by the Revolving Lenders pursuant
to this Section 2.17(d), and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrowers (or other party
on behalf of the Borrowers) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
Section 2.17(d), as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this Section 2.17(d) shall not relieve the
Borrowers of any default in the payment thereof. Subject to Sections 2.10(c),
2.14(b) and 9.01, the Administrative Agent may apply payments on Revolving Loans
to Swingline Loans, regardless of any designation by the Borrowers to the
contrary. The provisions of this Section 2.17(d) are solely for the benefit of
the Swingline Lender and the other Lenders, and none of the Loan Parties may
rely on this Section 2.17(d) or have any standing to enforce its terms.

 

(e)          Resignation or Removal of the Swingline Lender. The Swingline
Lender may resign as Swingline Lender hereunder at any time upon at least 30
days’ prior written notice to the Lenders, the Administrative Agent and the
Administrative Borrower. Following such notice of resignation from the Swingline
Lender, the Swingline Lender may be replaced at any time by written agreement
among the Administrative Borrower (with the Administrative Borrower’s agreement
not to be unreasonably withheld,

   

 87 

 

 

delayed or conditioned), the Administrative Agent and the successor Swingline
Lender. The Administrative Agent shall notify the Lenders of any such
replacement of the Swingline Lender. At the time any such resignation or
replacement shall become effective, the Borrowers, jointly and severally, shall
repay the outstanding principal amount of all Swingline Loans and shall pay all
interest and unpaid fees accrued for the account of the replaced Swingline
Lender. From and after the effective date of any such resignation or
replacement, (i) the successor Swingline Lender shall have all the rights and
obligations of the Swingline Lender under this Agreement with respect to
Swingline Loans to be made by it thereafter and (ii) references herein and in
the other Loan Documents to the term “Swingline Lender” shall be deemed to refer
to such successor or to any previous Swingline Lender, or to such successor and
all previous Swingline Lenders, as the context shall require. After the
resignation or replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of the Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to such resignation or replacement, but
shall not be required to make additional Swingline Loans. Notwithstanding
anything to the contrary in this Section 2.17(e) or otherwise, the Swingline
Lender may not resign until such time as a successor Swingline Lender has been
appointed.

 

Section 2.18         Section 2.18         Letters of Credit.

 

(a)          General. Subject to the terms and conditions set forth herein, the
Administrative Borrower may request the Issuing Bank, and the Issuing Bank
agrees, to issue Letters of Credit for the Administrative Borrower’s account or
the account of the Co-Borrower or another Wholly Owned Restricted Subsidiary of
the Administrative Borrower, in each case to support payment and performance
obligations incurred in the ordinary course of business by the Administrative
Borrower and its Wholly Owned Restricted Subsidiaries (other than obligations in
respect of any Restricted Indebtedness or Equity Interests) in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period (provided, that each
Borrower shall be a co-applicant, and shall be jointly and severally liable with
respect to each Letter of Credit issued for the account of any Borrower or
another Wholly Owned Restricted Subsidiary of the Administrative Borrower). The
Issuing Bank shall have no obligation to issue, and the Administrative Borrower
shall not request the issuance of, any Letter of Credit at any time if after
giving effect to such issuance, (i) the Dollar Amount of the LC Exposure would
exceed the LC Commitment, (ii) the Total Revolving Exposure would exceed the
Total Revolving Commitments at such time, or (iii) the expiry date of the
proposed Letter of Credit is, subject to Section 2.18(c), on or after the close
of business on the Letter of Credit Expiration Date. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Administrative Borrower to, or entered into by the
Administrative Borrower with, the Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. Each Letter of Credit
shall be denominated in Dollars or in an Alternative Currency. Notwithstanding
anything to the contrary, in no event shall Jefferies Finance LLC, as Issuing
Bank, have any obligation to issue any commercial or trade Letters of Credit.

 

(b)          Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, the Administrative
Borrower shall deliver by hand, email through a “pdf” copy or telecopies, or
facsimile transmission (or transmit by other electronic communication if
arrangements for doing so have been approved in writing by the Issuing Bank) an
LC Request to the Issuing Bank and the Administrative Agent not later than 11:00
a.m., New York City time, on the fifth Business Day preceding the requested date
of issuance, amendment, renewal or extension (or such later date and time as is
acceptable to the Issuing Bank).

 

 88 

 

 

A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the Issuing Bank:

 

(i)          the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day);

 

(ii)         the face amount and currency (which must be Dollars or an
Alternative Currency) thereof;

 

(iii)        the expiry date thereof (which shall not be, subject to Section
2.18(c), later than the close of business on the Letter of Credit Expiration
Date);

 

(iv)        the name and address of the beneficiary thereof;

 

(v)         whether the Letter of Credit is to be issued for the Administrative
Borrower’s own account or for the account of the Co-Borrower or other Wholly
Owned Restricted Subsidiaries of the Administrative Borrower (provided, that
each Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of any Borrower or a
Wholly Owned Restricted Subsidiary of the Administrative Borrower);

 

(vi)        the documents to be presented by such beneficiary in connection with
any drawing thereunder;

 

(vii)       the full text of any certificate to be presented by such beneficiary
in connection with any drawing thereunder; and

 

(viii)      such other matters as the Issuing Bank may reasonably require.

 

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the Issuing
Bank:

 

(i)          the Letter of Credit to be amended, renewed or extended;

 

(ii)         the proposed date of amendment, renewal or extension thereof (which
shall be a Business Day);

 

(iii)        the nature of the proposed amendment, renewal or extension;

 

(iv)        the expiry date thereof (which shall not be, subject to Section
2.18(c), later than the close of business on the Letter of Credit Expiration
Date); and

 

(v)         such other matters as the Issuing Bank may reasonably require.

 

If requested by the Issuing Bank, the Administrative Borrower also shall submit
a letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit; provided that the provisions of this
Section 2.18 shall apply in respect of all such applications. A Letter of Credit
shall be issued, amended, renewed or extended only if (and, upon issuance,
amendment, renewal or extension of each Letter of Credit, the Administrative
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the Dollar Amount of the LC
Exposure shall not exceed the LC Commitment, (ii) the Total Revolving Exposure
shall not exceed the

 

 89 

 

 

Total Revolving Commitments at such time and (iii) the conditions set forth in
Article IV in respect of such issuance, amendment, renewal or extension shall
have been satisfied. Unless the Issuing Bank shall agree otherwise, no Letter of
Credit shall be in an initial amount less than the Dollar Amount of $50,000.

 

(c)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date which is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the Letter
of Credit Expiration Date; provided, that this Section 2.18(c) shall not prevent
the Issuing Bank from agreeing that a Letter of Credit (x) will, upon the
request of the Administrative Borrower, automatically be extended for one or
more successive periods not to exceed one year each (and, in any case, not to
extend beyond the Letter of Credit Expiration Date) unless the Issuing Bank
elects not to extend for any such additional period or (y) may have an expiry
date beyond the Letter of Credit Expiration Date so long as the requested Letter
of Credit has been Cash Collateralized by the Borrowers in accordance with
Section 2.18(i) at least five Business Days prior to the Letter of Credit
Expiration Date.

 

(d)          Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby irrevocably grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to the Dollar Amount of such Revolving Lender’s Pro Rata Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, the Dollar Amount of such Revolving Lender’s
Pro Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in Section 2.18(e), or
of any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 2.18(d) in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever (so long
as such payment shall not cause the Dollar Amount of such Revolving Lender’s
Revolving Exposure to exceed such Revolving Lender’s Revolving Commitment).

 

(e)          Reimbursement. (i) If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrowers, jointly and
severally, shall reimburse such LC Disbursement by paying to the Issuing Bank an
amount equal to the amount of such LC Disbursement (and in the same currency in
which such LC Disbursement was made or, at the option of the Issuing Bank in the
case of an LC Disbursement in respect of a Letter of Credit denominated in an
Alternative Currency, in the Dollar Amount thereof) not later than 1:00 p.m.,
New York City time, on the date that such LC Disbursement is made if the
Administrative Borrower shall have received notice of such LC Disbursement prior
to 1:00 p.m., New York City time, on such date, or, if such notice has not been
received by the Administrative Borrower prior to such time on such date, then
not later than 1:00 p.m., New York City time, on the Business Day immediately
following the day that the Administrative Borrower receives such notice;
provided, that the Administrative Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with ABR Revolving Loans in an equivalent Dollar Amount and,
to the extent so financed, the Borrowers’ obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Loans.

 

(ii)         If the Borrowers fail to make such payment when due, or if the
amount is not financed pursuant to the proviso to Section 2.18(e)(i), the
Issuing Bank shall notify the Administrative Agent and the Administrative Agent
shall notify each Revolving Lender of the applicable LC

 

 90 

 

 

Disbursement, the payment then due from the Borrowers in respect thereof and the
Dollar Amount of such Revolving Lender’s Pro Rata Percentage thereof. Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent not later than 1:00 p.m., New York City time, on such
date (or, if such Revolving Lender shall have received such notice later than
1:00 p.m., New York City time, on any day, not later than 1:00 p.m., New York
City time, on the immediately following Business Day), an amount equal to the
Dollar Amount of such Revolving Lender’s Pro Rata Percentage of the unreimbursed
LC Disbursement in the same manner as provided in Section 2.02(c) with respect
to Revolving Loans made by such Revolving Lender, and the Administrative Agent
will promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. The Administrative Agent will promptly pay to the Issuing
Bank any amounts received by it from the Borrowers pursuant to clause (i) of
this Section 2.18(e) prior to the time that any Revolving Lender makes any
payment pursuant to the preceding sentence and any such amounts received by the
Administrative Agent from the Borrowers thereafter will be promptly remitted by
the Administrative Agent to the Revolving Lenders that shall have made such
payments and to the Issuing Bank, as appropriate.

 

(iii)        If any Revolving Lender shall not have made the Dollar Amount of
its Pro Rata Percentage of such LC Disbursement available to the Administrative
Agent as provided above, each of the Borrowers (on a joint and several basis)
and such Revolving Lender severally agrees to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with the foregoing to but excluding the date such amount is paid, to
the Administrative Agent for the account of the Issuing Bank at (i) in the case
of the Borrowers, the interest rate applicable to ABR Revolving Loans; provided,
that, if the Borrowers fail to reimburse such LC Disbursement when due pursuant
to clause (i) of this Section 2.18(e), then the Default Rate shall apply and
(ii) in the case of such Revolving Lender, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules or practices on interbank compensation.

 

(f)          Obligations Absolute. The Reimbursement Obligations of the
Borrowers as provided in Section 2.18(e) shall be absolute, unconditional and
irrevocable, and shall be paid and performed strictly in accordance with the
terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein; (ii) any draft or
other document presented under a Letter of Credit being proved to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iii) payment by the Issuing Bank
under a Letter of Credit against presentation of a draft or other document that
fails to strictly comply with the terms of such Letter of Credit; (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.18, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
obligations of any Borrower hereunder; (v) the fact that a Default shall have
occurred and be continuing; (vi) any material adverse change in the condition
(financial or otherwise), results of operations, assets, liabilities (contingent
or otherwise), material agreements, properties, solvency, business, management,
prospects or value of any Company; or (vii) any other fact, circumstance or
event whatsoever. None of the Agents, the Lenders, the Issuing Bank or any of
their respective Affiliates shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided, that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential, exemplary, special, punitive or other indirect
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable Legal

 

 91 

 

 

Requirements) suffered by the Borrowers that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as determined by a court of
competent jurisdiction in a final non-appealable decision) with respect to such
a determination, the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)          Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly give written
notice to the Administrative Agent and the Administrative Borrower of such
demand for payment (and the amount thereof stated in the applicable currency)
and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their joint and several Reimbursement
Obligations to the Issuing Bank and the Revolving Lenders with respect to any
such LC Disbursement (other than with respect to the timing of such
Reimbursement Obligation set forth in Section 2.18(e)).

 

(h)          Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the Dollar Amount of the unpaid
amount thereof shall bear interest payable on demand, for each day from and
including the date such LC Disbursement is paid or disbursed to but excluding
the date the Issuing Bank was reimbursed by the Borrowers therefor at a rate per
annum equal to the Alternate Base Rate as in effect from time to time plus the
Applicable Margin for ABR Revolving Loans; provided, however, to the extent such
amounts are not reimbursed prior to 1:00 p.m., New York City time, on the third
Business Day following such payment or disbursement or following the occurrence
of a Default or an Event of Default under Section 8.01(g) or (h), interest shall
thereafter accrue on the Dollar Amount of the amounts so paid or disbursed by
the Issuing Bank (and until reimbursed by the Borrowers) at a rate per annum
equal to the Default Rate. Interest accrued pursuant to this Section 2.18(h)
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to Section
2.18(e) to reimburse the Issuing Bank shall be for the account of such Revolving
Lender to the extent of such payment.

 

(i)          Cash Collateralization. If (x) any Event of Default shall occur and
be continuing, on the Business Day that the Administrative Borrower receives
notice from the Administrative Agent or the Required Lenders demanding the
deposit of cash collateral pursuant to this Section 2.18(i) or (y) if any other
event occurs or condition exists requiring the Borrowers to Cash Collateralize
Letters of Credit, the Borrowers, jointly and severally, shall deposit in the LC
Sub-Account, in the name of the Collateral Agent and for the benefit of the
Secured Parties, an amount in cash equal to 103% of the Dollar Amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided,
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in clause (g) or (h) of Section 8.01.
Funds in the LC Sub-Account shall be applied by the Collateral Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of outstanding Reimbursement Obligations or, if the maturity of the Loans has
been accelerated, be applied to satisfy other Secured Obligations of the
Borrowers in accordance with Article IX.

 

 92 

 

 

If the Borrowers are required to provide an amount of cash collateral hereunder
as a result of the occurrence of an Event of Default, such amount plus any
accrued interest with respect to such amounts (to the extent not applied as
aforesaid) shall, in accordance with Article IX, be returned to the
Administrative Borrower within 10 Business Days after all Events of Default have
been cured or waived. To secure the LC Exposure and the other Secured
Obligations, the Borrowers and Subsidiary Guarantors hereby grant a security
interest to the Collateral Agent in any cash collateral deposited with the
Collateral Agent, including the LC Sub-Account.

 

(j)          Additional Issuing Banks. The Administrative Borrower may, at any
time and from time to time, designate one or more additional Revolving Lenders
to act as an issuing bank under the terms of this Agreement, with the written
consent of each of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed), each then existing Issuing Bank (which
consent shall not be unreasonably withheld or delayed) and such Revolving
Lender(s). Any Revolving Lender designated as an issuing bank pursuant to this
Section 2.18(j) shall be deemed (in addition to being a Revolving Lender) to be
the Issuing Bank with respect to Letters of Credit issued or to be issued by
such Lender, and all references herein and in the other Loan Documents to the
term “Issuing Bank” shall, with respect to such Letters of Credit, be deemed to
refer to such Lender in its capacity as Issuing Bank, as the context shall
require.

 

(k)          Resignation and Replacement of the Issuing Bank. The Issuing Bank
may resign as Issuing Bank hereunder at any time upon at least 30 days’ prior
written notice to the Lenders, the Administrative Agent and the Administrative
Borrower. Following such resignation, the Issuing Bank may be replaced at any
time by written agreement among the Administrative Borrower, the Administrative
Agent and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of the Issuing Bank or any such additional
Issuing Bank. At the time any such resignation or replacement shall become
effective, the Borrowers, jointly and severally, shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.05(c). From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or such additional or to any
previous Issuing Bank, or to such successor or such additional and all previous
Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. If at any time there is more than one Issuing Bank
hereunder, the Administrative Borrower may, in its discretion, select which
Issuing Bank is to issue any particular Letter of Credit.

 

(l)          Other. The Issuing Bank shall be under no obligation to issue (or
increase or extend or otherwise amend) any Letter of Credit if:

 

(i)          any Order of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain the Issuing Bank from issuing such Letter of
Credit, or any Legal Requirement applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve, liquidity or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and, in each case, which the Issuing Bank deems material to it; or

 

 93 

 



 

(ii)         the issuance of such Letter of Credit would violate one or more
policies of general application of the Issuing Bank.

 

The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(m)         Currency Equivalents. The Administrative Agent shall determine the
Dollar Amount of each Letter of Credit denominated in an Alternative Currency
and any Reimbursement Obligation in respect thereof (i) as of the day of any
issuance of a Letter of Credit, (ii) as of the day of any increase in the amount
of any Letter of Credit, (iii) as of the day of any drawing thereunder, (iv) as
of the end of each month of the Administrative Borrower and (v) as of any other
day as the Issuing Bank may reasonably require, and shall promptly notify the
Administrative Borrower and the Revolving Lenders of each Dollar Amount so
determined by it. Each such determination shall be based on the Exchange Rate
(w) on the date of the related LC Request for purposes of the initial such
determination for any Letter of Credit or any increase in the amount thereof,
(x) as of the date of any drawing under any such Letter of Credit, (y) on the
fourth Business Day prior to the date as of which such Dollar Amount is to be
determined and (z) as of such other date as the Issuing Bank may reasonably
require, for purposes of any subsequent determination (any such date pursuant to
clause (w), (x), (y) or (z) an “Exchange Rate Reset Date”).

 

Section 2.19         Section 2.19         Nature of Obligations.

 

(a)          Notwithstanding anything to the contrary contained elsewhere in
this Agreement or any other Loan Document, it is understood and agreed by the
various parties to this Agreement that all Obligations to repay principal of,
interest on, and all other amounts with respect to, all Loans, Letters of Credit
and all other Obligations pursuant to this Agreement and each other Loan
Document (including all fees, indemnities, taxes and other Obligations in
connection therewith or in connection with the related Revolving Commitments)
shall constitute the joint and several obligations of each of the Borrowers. The
Borrowers shall be jointly and severally liable for all Obligations regardless
of which Borrower actually receives the proceeds of any Loan or the benefit of
any Letter of Credit. In addition to the direct (and joint and several)
obligations of the Borrowers with respect to Obligations as described above, all
such Obligations shall be guaranteed pursuant to, and in accordance with the
terms of, the Guarantees.

 

(b)          The obligations of each Borrower with respect to the Obligations
are independent of one another and of the obligations of the Guarantors under
the Guarantees of such Obligations, and a separate action or actions may be
brought and prosecuted against each Borrower and each Guarantor (in its capacity
as a Guarantor), whether or not any other Borrower or Guarantor is joined in any
such action or actions. Each Borrower waives, to the fullest extent permitted by
law, the benefit of any statute of limitations affecting its liability hereunder
or the enforcement thereof. Any payment by any Borrower or other circumstance
which operates to toll any statute of limitations as to any Borrower shall, to
the fullest extent permitted by law, operate to toll the statute of limitations
as to each Borrower.

 

(c)         Each of the Borrowers authorizes the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders without notice or demand
(except as shall be required by applicable statute and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to, to
the maximum extent permitted by applicable law and the Loan Documents:

 

(i)          exercise or refrain from exercising rights against the other
Borrower or any Guarantor or others or otherwise act or refrain from acting;

 



 94 

 

 

(ii)         release or substitute the other Borrower, endorsers, Guarantors or
other obligors;

 

(iii)        settle or compromise any of the Obligations of the other Borrower
or any other Loan Party, any security therefor or any liability (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) of the Borrower to its creditors
other than the Lenders;

 

(iv)        apply any sums paid by the other Borrower or any other person,
howsoever realized to any liability or liabilities of such other Borrower or
other person regardless of what liability or liabilities of such other Borrower
or other person remain unpaid; and/or

 

(v)          consent to or waive any breach of, or act, omission or default
under, this Agreement or any of the instruments or agreements referred to
herein, or otherwise, by the other Borrower or any other person.

 

(d)          It is not necessary for the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender to inquire into the capacity or powers of
any Borrower or any of its Subsidiaries or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any
Obligations made or created in reliance upon the professed exercise of such
powers shall constitute the joint and several obligations of the respective
Borrowers hereunder.

 

(e)          No Borrower shall exercise any rights of contribution or
subrogation with respect to any other Borrower as a result of payments made by
it hereunder at any time that an Event of Default exists and is continuing (or
would result therefrom). This clause (e) is intended only to define the relative
rights of the Borrowers, and nothing set forth in this clause (e) is intended or
shall impair the joint and several obligations of each Borrower to pay the
Obligations as and when the same shall become due and payable in accordance with
the terms hereof.

 

(f)          Each Borrower waives any right to require the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders to (a) proceed against the
other Borrower, any Guarantor or any other party, (b) proceed against or exhaust
any security held from either Borrower, any Guarantor or any other party or (c)
pursue any other remedy in the Administrative Agent’s, the Collateral Agent’s,
the Issuing Bank’s or Lenders’ power whatsoever. Each Borrower waives any
defense based on or arising out of suretyship or any impairment of security held
from any Borrower, any Guarantor or any other party or on or arising out of any
defense of the other Borrower, any Guarantor or any other party other than
payment in full in cash of the Obligations, including any defense based on or
arising out of the disability of any other Borrower, any Guarantor or any other
party, or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Borrower,
in each case other than as a result of the payment in full in cash of the
Obligations.

 

 

Section 2.20         Section 2.20         Extensions of Term Loans and Revolving
Commitments.

 

(a)          Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Request”) made from time to
time by the Borrowers to all Lenders of Term Loans with a like Maturity Date or
Revolving Commitments with a like Maturity Date, in each case on a pro rata
basis (based on the aggregate outstanding principal amount of the respective
Term Loans or Revolving Commitments with a like Maturity Date, as the case may
be) and on the same terms to each such Lender, the Borrowers are hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Request to extend the Maturity
Date of each such Lender’s Term Loans

 



 95 

 

 

and/or Revolving Commitments and otherwise modify the terms of such Term Loans
and/or Revolving Commitments pursuant to the terms of the relevant Extension
Request (including by increasing the interest rate or fees payable in respect of
such Term Loans and/or Revolving Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Term Loans)
(each, an “Extension”, and each group of Term Loans or Revolving Commitments
(and related outstandings), as applicable, in each case as so extended, as well
as the original Term Loans and the original Revolving Commitments (and related
outstandings) (in each case not so extended), being a “Class”; any Extended Term
Loans shall constitute a separate Class of Term Loans from the Class of Term
Loans from which they were converted and any Extended Revolving Commitments
shall constitute a separate Class of Revolving Commitments from the Class of
Revolving Commitments from which they were converted), so long as the following
terms are satisfied: (i) except as to interest rates, fees, optional redemption
or prepayment terms, final maturity, and after the final maturity date of the
Revolving Commitment, any other covenants and provisions (which shall be
determined by the Borrowers and the relevant Revolving Lenders and set forth in
the relevant Extension Request), the Revolving Commitment of any Revolving
Lender extended pursuant to an Extension (an “Extended Revolving Commitment”,
such Revolving Lender, an “Extending Revolving Lender”, and the Revolving Loans
thereunder, “Extended Revolving Loans”), and the related outstandings, shall be
a Revolving Commitment (or related outstandings, as the case may be) with such
other terms substantially identical to, or taken as a whole, no more favorable
to the Revolving Lenders, as the original Revolving Commitments (and related
outstandings); provided that (1) the borrowing and repayment (except (A) for
payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings), (B) for repayments required upon the
maturity date of the non-extending Revolving Commitments) of Revolving Loans
with respect to Extended Revolving Commitments after the applicable Extension
date, and (C) as otherwise provided in Section 2.23 with respect to Specified
Refinancing Revolving Commitments that are unsecured or secured on a junior
basis shall be made on a pro rata basis with all other Revolving Commitments,
(2) to the extent dealing with Letters of Credit and Swingline Loans which
mature or expire after a Maturity Date when there exist Extended Revolving
Commitments with a longer Maturity Date, all Swingline Loans and Letters of
Credit shall be participated on a pro rata basis by all Revolving Lenders with
Revolving Commitments in accordance with their percentage of the Revolving
Commitments (without giving effect to changes thereto on an earlier maturity
date with respect to Letters of Credit theretofore incurred or issued, although
the respective Extension Amendment may contain technical changes related to the
borrowing, replacement Letter of Credit and Swingline Loan procedures of the
Revolving Commitments in respect of which the Extended Revolving Commitments
were extended), (3) the permanent repayment of Revolving Loans with respect to,
and termination of, Extended Revolving Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving
Commitments, except that the Borrowers shall be permitted to permanently repay
and terminate commitments of any Revolving Facility on a better than pro rata
basis as compared to any other Revolving Facility with a later Maturity Date (x)
if agreed to by the Revolving Lenders in respect of such Revolving Facility with
a later Maturity Date in the respective Extension Amendment or (y) if such
Extended Revolving Commitments are unsecured or secured on a junior basis, (4)
assignments and participations of Extended Revolving Commitments shall be
governed by the same assignment and participation provisions applicable to
Revolving Commitments (and related outstandings) and (5) at no time shall there
be Revolving Commitments hereunder (including Extended Revolving Commitments,
Specified Refinancing Revolving Commitments and any original Revolving
Commitments) which have more than three different Revolving Maturity Dates; (ii)
except as to interest rates, fees, amortization, final maturity date, optional
prepayments, premium, required prepayment dates and participation in prepayments
(which shall, subject to immediately succeeding clauses (iii), (iv) and (vi), be
determined by the Borrowers and the Extending Term Lenders and set forth in the
relevant Extension Request), the Term Loans of any Lender that agrees to an
Extension with respect to such Term Loans (an “Extending Term Lender” and,
collectively with the applicable Extending Revolving Lender, the “Extending
Lenders”) extended pursuant to any Extension (“Extended Term Loans”) shall be
substantially identical to, or (taken as a whole) no more favorable to the
Extending Term Lenders than those

 



 96 

 

 

applicable to the Term Loans subject to such Extension Request (except for
covenants or other provisions applicable only to periods after the then Latest
Maturity Date), (iii) the final maturity date of any Extended Term Loans shall
be no earlier than the then Latest Maturity Date, (iv) the Weighted Average Life
to Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans extended thereby, (v) the
Extended Term Loans and the Extended Revolving Commitments shall not be (A)
secured by any Lien on any asset other than the Collateral and (B) guaranteed by
any person other than the Guarantors, (vi) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any optional or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Extension Request, (vii)
if the aggregate principal amount of Term Loans (calculated on the face amount
thereof) or Revolving Commitments, as the case may be, in respect of which Term
Lenders or Revolving Lenders, as the case may be, shall have accepted the
relevant Extension Request shall exceed the maximum aggregate principal amount
of Term Loans or Revolving Commitments, as the case may be, offered to be
extended by the Borrowers pursuant to such Extension Request, then the Term
Loans or Revolving Commitments, as the case may be, of such Term Lenders or
Revolving Lenders, as the case may be, shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or Revolving
Lenders, as the case may be, have accepted such Extension Request (subject to
rounding required by the Administrative Agent) and (viii) all documentation in
respect of such Extension shall be consistent with the foregoing. No Lender
shall have any obligation to agree to have any of its Term Loans or Revolving
Commitments extended pursuant to an Extension Request.

 

(b)          With respect to all Extensions consummated by the Borrowers
pursuant to this Section 2.20, (i) such Extensions shall not constitute optional
or mandatory payments or prepayments for purposes of Section 2.10 and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment. The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.20
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Commitments, as
the case may be, on such terms as may be set forth in the relevant Extension
Request) and hereby waive the requirements of any provision of this Agreement
(including Sections 2.10 and 2.14(a)) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.20.

 

(c)          The Administrative Borrower shall provide the applicable Extension
Request at least 15 Business Days (or such shorter period as the Administrative
Agent may determine in its sole discretion) prior to the date on which Lenders
under the applicable Class of Term Loans or Revolving Commitments are requested
to respond, and shall agree to such procedures, if any, as may be established
by, or acceptable to, the Administrative Agent, in each case acting reasonably,
to accomplish the purpose of this Section 2.20. Any Extending Lender wishing to
have all or a portion of its Term Loans or Revolving Commitments subject to such
Extension Request converted into Extended Term Loans or Extended Revolving
Commitments, as applicable, shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its existing Term Loans or Revolving Commitments subject to such
Extension Request that it has elected to convert into Extended Term Loans or
Extended Revolving Commitments, as applicable (subject to any minimum
denomination requirements imposed by the Administrative Agent and proration as
provided in clause (vii) of Section 2.20(a)).

 

(d)          Extended Term Loans and Extended Revolving Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement and, if reasonably requested by the Administrative
Agent, the other Loan Documents (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.20(d) and
notwithstanding anything to

 



 97 

 

 

the contrary set forth in Section 11.02, shall not require the consent of any
Lender other than the Extending Lenders with respect to the Extended Term Loans
or Extended Revolving Commitments, as applicable, established thereby) executed
by the Loan Parties, the Administrative Agent and the respective Extending
Lenders. In addition to any terms and changes required or permitted by Section
2.20(a), each Extension Amendment may amend this Agreement to ensure ratable
participation in Letters of Credit and Swingline Loans by Extended Revolving
Commitments. It is understood and agreed that each Lender hereunder has
consented, and shall at the effective time thereof be deemed to consent, to each
amendment to this Agreement and the other Loan Documents authorized by this
Section 2.20 and the arrangements described above in connection therewith.

 

In connection with any Extension Amendment, the Borrowers shall deliver an
opinion of counsel reasonably acceptable to the Administrative Agent (i) as to
the enforceability of such Extension Amendment, this Agreement as amended
thereby, and such of the other Loan Documents (if any) as may be amended thereby
(in the case of such other Loan Documents as contemplated by the immediately
preceding sentence) and (ii) covering such other matters as the Administrative
Agent may reasonably request in connection therewith.

 

(e)          In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans or Extended Revolving
Commitments to a given Lender was incorrectly determined as a result of manifest
administrative error in the receipt and processing of an Extension Election
timely submitted by such Lender in accordance with the procedures set forth in
the applicable Extension Amendment, then the Administrative Agent, the
Administrative Borrower and such affected Lender may (and hereby are authorized
to), in their sole discretion and without the consent of any other Lender, enter
into an amendment to this Agreement and the other Loan Documents (each, a
“Corrective Extension Amendment”) within 15 days following the effective date of
such Extension Amendment, as the case may be, which Corrective Extension
Amendment shall (i) provide for the conversion and extension of Revolving
Commitments (and related Revolving Exposure) or Term Loans, as the case may be,
in such amount as is required to cause such Lender to hold Extended Revolving
Commitments (and related Revolving Exposure) or Extended Term Loans, as the case
may be, in the amount such Lender would have held had such administrative error
not occurred and had such Lender received the minimum allocation of the
applicable Term Loans or Revolving Commitments to which it was entitled under
the terms of such Extension Amendment, in the absence of such error, (ii) be
subject to the satisfaction of such conditions as the Administrative Agent, the
Administrative Borrower and such Lender may agree (including conditions of the
type required to be satisfied for the effectiveness of an Extension Amendment
described in Section 2.20(d)), and (iii) effect such other amendments of the
type (with appropriate reference and nomenclature changes) described in the
penultimate sentence of Section 2.20(d).

 

(f)          No exchange or conversion of Term Loans or Revolving Commitments
pursuant to any Extension Amendment in accordance with this Section 2.20 shall
(x) be made at any time an Event of Default shall have occurred and be
continuing (and no Extension Request shall be delivered to the Lenders at any
time an Event of Default shall have occurred and be continuing) and (y)
constitute an optional or mandatory payment or prepayment for purposes of this
Agreement.

 

Section 2.21         Section 2.21         Increases of the Commitments.

 

(a)          The Borrowers may, from time to time after the Closing Date,
request to increase the then effective aggregate principal amount of (x) the
Term Commitments and make Term Loans pursuant thereto (such Term Loans,
“Incremental Term Loans”) and/or (y) the Revolving Commitments of any Revolving
Facility (such Revolving Commitments, “Incremental Revolving Commitments”) and
make Revolving Loans pursuant thereto (such Revolving Loans, “Incremental
Revolving Loans”); provided that:

 



 98 

 

 

(i)          the aggregate principal amount of (x) all increases in the Term
Commitments pursuant to this Section 2.21 and the aggregate principal amount of
all Incremental Term Loans made pursuant thereto and (y) all increases in the
Revolving Commitments pursuant to this Section 2.21 shall not exceed the greater
of (A) $75,000,000 and (B) an additional amount so long as, in the case of this
clause (B), if, after giving effect to any such increase and the incurrence of
the Incremental Term Loans and/or any Incremental Revolving Loans pursuant
thereto on a Pro Forma Basis (but, for this purpose, assuming that Incremental
Revolving Loans are incurred at such time in an aggregate principal amount equal
to the aggregate Incremental Revolving Commitments so obtained (whether or not
such Incremental Revolving Loans are actually incurred at such time), the
Administrative Borrower shall be in compliance with a Total Secured Leverage
Ratio of no greater than 2:50:1.00 for the Test Period most recently ended for
which financial statements have been delivered to the Administrative Agent
pursuant to Section 5.01(a)(iii) or (b)(iii), as applicable, and the aggregate
principal amount of any requested increase shall be in a minimum amount of
$10,000,000 (or $5,000,000 in the case of Incremental Revolving Commitments or,
in either case, such lower amount that represents all remaining availability
pursuant to this Section 2.21); provided that the Borrowers may not obtain more
than $25,000,000 in the aggregate of Incremental Revolving Commitments pursuant
to this Section 2.21 and, provided, further, that the Borrowers may not obtain
more than $200,000,000 in the aggregate of Incremental Term Loans and
Incremental Revolving Commitments pursuant to this Section 2.21;

 

(ii)         the incurrence of any Incremental Term Loans pursuant to any such
increase shall be on the effective date of the respective Incremental Loan
Amendment and the proceeds of such Incremental Term Loans and Incremental
Revolving Loans shall be used for the purposes permitted by Section 3.12;

 

(iii)        the Borrowers and the Guarantors shall execute and deliver such
agreements, instruments and documents and take such other actions as may be
reasonably requested by the Administrative Agent in connection with such
increases and at the time of any such proposed increase;

 

(iv)        (x) no Default shall have occurred and be continuing or would occur
after giving effect to such increase and the application of proceeds therefrom
and (y) both immediately before and after giving effect to any such increase and
the application of proceeds therefrom, each of the representations and
warranties made by any Loan Party set forth in Article III or in any other Loan
Document shall be true and correct in all material respects (or true and correct
in all respects in the case of representations and warranties qualified by
materiality or Material Adverse Effect) on and as of the date of such increase
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of such earlier date);

 

(v)         immediately after giving effect to any such increase and/or the
incurrence of any such Incremental Term Loans and the application of proceeds
therefrom (but, for this purpose, assuming that Incremental Revolving Loans are
incurred at such time in an aggregate principal amount equal to the aggregate
Incremental Revolving Commitments so obtained (whether or not such Incremental
Revolving Loans are actually incurred at such

 



 99 

 

 

 

time), the Administrative Borrower shall be in compliance with the Loan to Value
Test; and

 

(vi)        (A) in the case of any Revolving Facility, the terms of the
respective Incremental Revolving Commitments (including as to maturity and
pricing) shall be the same as the Revolving Facility being increased and the
documentation applicable to such Revolving Facility shall apply and (B) in the
case of any Incremental Term Loans, except as otherwise required below, all
other terms of such Incremental Term Loans, if not consistent with the terms of
the Initial Term Loans, will be as agreed between the Borrower and the Lenders
providing such Incremental Term Loans (and to the extent not consistent with the
Initial Term Loans, reasonably satisfactory to the Administrative Agent);
provided, however, that (x) in the case of a new Class of Incremental Term
Loans, (I) the maturity and amortization of such Class of Incremental Term Loans
may differ, so long as such Class of Incremental Term Loans shall have (a) a
final stated maturity date of no earlier than the Latest Maturity Date then in
effect and (b) a Weighted Average Life to Maturity of no less than the Weighted
Average Life to Maturity as then in effect for the Initial Term Loans (other
than to the extent of nominal amortization for periods where amortization has
been eliminated or reduced as a result of prepayment of such Initial Term Loans)
and (II) the Effective Yield for such new Class of Incremental Term Loans may
exceed the Effective Yield then applicable to the Initial Term Loans, provided
that, in the event that the Effective Yield for such new Class of Incremental
Term Loans incurred on or prior to the eighteen month anniversary of the Closing
Date exceeds the Effective Yield for the Initial Term Loans by more than 0.50%,
the Effective Yield for the Initial Term Loans shall be increased (to the extent
necessary) such that the Effective Yield thereof is not less than the Effective
Yield of such new Class of Incremental Term Loans minus 0.50%, (y) Incremental
Term Loans will share ratably in right of prepayment with the Initial Term Loans
pursuant to Section 2.10 (unless the Lenders holding such Incremental Term Loans
agree to participate on a less than ratable basis) and (z) in the case of
Incremental Term Loans to be made pursuant to (and to constitute a part of) the
Initial Term Loans, (I) such new Incremental Term Loans shall have the same Term
Loan Repayment Dates as then remain with respect to such Initial Term Loans
(with the amount of each payment on each Term Loan Repayment Date applicable to
such new Incremental Term Loans to be the same (on a proportionate basis) as is
theretofore applicable to the Initial Term Loans, thereby increasing the amount
of each then remaining payment on each Term Loan Repayment Date proportionately,
(II) such new Incremental Term Loans shall have the same Applicable Margin as
the Initial Term Loans; provided that, if the Applicable Margin for such new
Incremental Term Loans is greater than the Applicable Margin for the Initial
Term Loans, the Applicable Margin for such Initial Term Loans shall be increased
by an amount necessary to eliminate such deficiency, (III) subject to preceding
clause (II), the Effective Yield applicable to such new Incremental Term Loans
shall be determined by the Borrowers and the Lenders providing such Incremental
Term Loans; provided that if the Effective Yield of such new Incremental Term
Loans exceeds the Effective Yield for the Initial Term Loans, the Effective
Yield for such Initial Term Loans shall be increased (to the extent necessary)
such that the Effective Yield thereof is not less than the Effective Yield of
such new Incremental Term Loans minus 0.50%, and (IV) on the date of the making
of such new Incremental Term Loans, and notwithstanding anything to the contrary
set forth in Section 2.08, such new Incremental Term Loans shall be added to
(and form part of) each Borrowing of outstanding Initial Term Loans on a pro
rata basis (based on the relative sizes of the various outstanding Borrowings),
so that each Lender will participate proportionately in each then outstanding
Borrowing of Initial Term Loans and

 



 100 

 

 

the Borrowers hereby agree, jointly and severally, to compensate the Lenders
making the new Incremental Term loans of the respective Class for funding
Eurodollar Loans during an existing Interest Period on such basis as may be
agreed by the Administrative Borrower and the respective Lender or Lenders or as
may otherwise be provided in the respective Incremental Loan Amendment.

 

(b)          Any request under this Section 2.21 shall be submitted by the
Administrative Borrower in writing to the Administrative Agent (which shall
promptly forward copies to the Lenders). The Administrative Borrower may also
specify any fees offered to those Lenders (the “Increasing Lenders”) that agree
to increase the principal amount of their Term Commitments and make Incremental
Term Loans pursuant thereto and/or their Revolving Commitments and make
Incremental Revolving Loans pursuant thereto, which fees may be variable based
upon the amount by which any such Lender is willing to increase the amount of
its Term Commitment and make Incremental Term Loans and/or its Revolving
Commitments and make Incremental Revolving Loans pursuant thereto. No Lender
shall have any obligation, express or implied, to offer to increase the
aggregate amount of its Term Commitment or Revolving Commitment. Only the
consent of each Increasing Lender shall be required for an increase in the
aggregate amount of the Term Commitments and/or Revolving Commitments, as
applicable, pursuant to this Section 2.21. No Lender which declines to increase
the amount of its Term Commitment and/or Revolving Commitments may be replaced
with respect to its existing Term Commitment or Revolving Commitment as a result
thereof without such Lender’s consent.

 

(c)          Each Increasing Lender shall as soon as reasonably practicable
specify in writing the amount of the proposed increase of the Term Commitments
and/or Revolving Commitments, as applicable, that it is willing to assume
(provided that any Lender not so responding within five Business Days (or such
shorter period as may be specified by the Administrative Agent) shall be deemed
to have declined such a request). The Borrowers may accept some or all of the
offered amounts or designate new lenders that are reasonably acceptable to the
Administrative Agent as additional Lenders hereunder in accordance with this
Section 2.21 (each such new lender being a “New Lender”), which New Lenders may
assume all or a portion of the increase in the aggregate amount of the
applicable Term Commitments and/or Revolving Commitments, as applicable. The
Administrative Agent, in consultation with the Administrative Borrower, shall
have discretion jointly to adjust the allocation of the increased aggregate
principal amount of the Term Commitments and/or Revolving Commitments, as
applicable, among Increasing Lenders and New Lenders.

 

(d)          Subject to the foregoing, any increase requested by the Borrowers
shall be effective upon (A) delivery to the Administrative Agent of each of the
following documents: (i) an originally executed copy of a joinder agreements in
form and substance reasonably satisfactory to the Administrative Agent (each, an
“Incremental Joinder Agreement”) signed by a duly authorized officer of each New
Lender (if any); (ii) a notice to the Increasing Lenders and New Lenders, in
form and substance reasonably acceptable to the Administrative Agent, signed by
a Financial Officer of the Administrative Borrower; (iii) an Officer’s
Certificate of the Administrative Borrower, in form and substance reasonably
acceptable to the Administrative Agent; (iv) to the extent requested by any New
Lender or Increasing Lender, executed Notes issued by the Borrowers in
accordance with Section 2.04(e); (v) an amendment (an “Incremental Loan
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by each Borrower, each Guarantor, each Increasing Lender (if any), each
New Lender (if any) and the Administrative Agent; and (vi) any other
certificates or documents that the Administrative Agent shall reasonably
request, in form and substance reasonably satisfactory to the Administrative
Agent, and (B) satisfaction on the effective date of the Incremental Loan
Amendment of (x) each of the conditions specified in Section 4.02 (it being
understood that all references to “the date of such Credit Extension” or similar
language in Section 4.02 shall be deemed to refer to the effective date of the
Incremental Loan Amendment), and (y) such other conditions as the parties
thereto shall agree. Any such increase shall be in

  



 101 

 

 

an aggregate amount equal to (A) the amount that Increasing Lenders are willing
to assume as increases to the amount of their Term Commitments or Revolving
Commitments, as applicable, plus (B) the amount offered by New Lenders with
respect to the Term Commitments or Revolving Commitments, as applicable, in
either case as adjusted by the Administrative Borrower and the Administrative
Agent pursuant to this Section 2.21. Notwithstanding anything to the contrary in
Section 11.02, the Administrative Agent is expressly permitted, without the
consent of the other Lenders, to amend the Loan Documents to the extent
necessary or appropriate in the reasonable opinion of the Administrative Agent
to give effect to any increases pursuant to this Section 2.21.

 

(e)          On each effective date with respect to any increase to any
Revolving Facility pursuant to this Section 2.21, (x) each Revolving Lender in
respect of such Revolving Facility immediately prior to such increase or
incurrence will automatically and without further act be deemed to have assigned
to each Increasing Lender and/or New Lender, as applicable, providing a portion
of the increase to such Revolving Commitments under such Revolving Facility
(each, a “Revolving Commitment Increase Lender”), and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participations hereunder
in outstanding LC Exposure under the applicable Revolving Facility and Swingline
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding (i)
participations hereunder in LC Expsoure and (ii) participations hereunder in
Swingline Loans held by each Revolving Lender (including each such Revolving
Commitment Increase Lender) under the applicable Revolving Facility will equal
the percentage of the aggregate Revolving Commitments in respect of such
Revolving Facility of all Revolving Lenders represented by such Revolving
Lender’s Revolving Credit Commitment in respect of such Revolving Facility and
(y) if, on the date of such increase, there are any Revolving Loans under the
applicable Revolving Facility outstanding, such Revolving Loans shall on or
prior to the effective date of such increase be prepaid from the proceeds of
Revolving Loans under the applicable Revolving Facility made hereunder
(reflecting such increase in Revolving Commitments), which prepayment shall be
accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Revolving Lender in accordance with Section 2.13. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

Section 2.22         Discounted Voluntary Prepayments.

 

(a)          Notwithstanding anything to the contrary contained in Section 2.10
or any other provision of this Agreement, subject to the terms and conditions
set forth or referred to below, the Borrowers may from time to time, at their
discretion, offer to prepay Term Loans at less than the principal amount thereof
(each, a “Discounted Prepayment Offer”), and with each such Discounted
Prepayment Offer to be managed exclusively by the Auction Manager, so long as
the following conditions are satisfied:

 

(i)          each Discounted Prepayment Offer shall be conducted in accordance
with the procedures, terms and conditions set forth in this Section 2.22 and the
Auction Procedures;

 

(ii)         no Default shall have occurred and be continuing on the date of the
delivery of any Auction Notice and at the time of prepayment of any Term Loans
in connection with any Discounted Prepayment Offer;

 

(iii)        the minimum aggregate principal amount (calculated on the face
amount thereof) of all Term Loans that the Borrowers shall offer to prepay in
any such

 



 102 

 

 

Discounted Prepayment Offer shall be no less than $10,000,000 (unless another
amount is agreed to by the Administrative Agent);

 

(iv)        all Term Loans so prepaid by the Borrowers shall automatically be
cancelled and retired by the Borrowers on the applicable settlement date (and,
for the avoidance of doubt, may not be reborrowed);

 

(v)         no more than one Discounted Prepayment Offer may be ongoing at any
one time and no more than four Discounted Prepayment Offers may be made in any
four-quarter period;

 

(vi)        the Borrowers represent and warrant that, at the commencement and
settlement of the Discounted Prepayment Offer, they do not have material
information regarding the Term Loans or Holdings, the Administrative Borrower,
their respectiveits Subsidiaries or their respectiveits Affiliates that has not
been disclosed to those who are not Lenders or shall disclose to the Lenders
that it cannot make such representation and warranty;

 

(vii)       each Discounted Prepayment Offer shall be open and offered to all
Lenders of the relevant Class of Term Loans on a pro rata basis;

 

(viii)      no purchase of Term Loans pursuant to this Section 2.22 shall be
made with proceeds received from the incurrence of Revolving Loans or Swingline
Loans; and

 

(ix)         at the time of the consummation of each purchase of Term Loans
through a Discounted Prepayment Offer, the Administrative Borrower shall have
delivered to the Auction Manager and the Administrative Agent an officer’s
certificate of a Responsible Officer of the Administrative Borrower certifying
as to compliance with preceding clauses (ii), (vi) and (vii).

 

(b)          The Borrowers must terminate any Discounted Prepayment Offer if
they fail to satisfy one or more of the conditions set forth above which are
required to be satisfied at the time at which the Term Loans would have been
prepaid pursuant to such Discounted Prepayment Offer. If the Borrowers commence
any Discounted Prepayment Offer (and all relevant requirements set forth above
which are required to be satisfied at the time of the commencement of such
Discounted Prepayment Offer have in fact been satisfied), and if at such time of
commencement the Borrowers reasonably believe that all required conditions set
forth above which are required to be satisfied at the time of the consummation
of such Discounted Prepayment Offer shall be satisfied, then the Borrowers shall
have no liability to any Lender or any other person for any termination of such
Discounted Prepayment Offer as a result of their failure to satisfy one or more
of the conditions set forth above which are required to be satisfied at the time
which otherwise would have been the time of consummation of such Discounted
Prepayment Offer, and any such failure shall not result in any Default
hereunder. With respect to all prepayments of Term Loans made by the Borrowers
pursuant to this Section 2.22, the Borrowers, jointly and severally, shall pay
on the settlement date of each such prepayment all accrued and unpaid interest
(except to the extent otherwise set forth in the relevant Auction Procedures),
if any, on the prepaid Term Loans up to the settlement date of such prepayment.

 

(c)          All Term Loan prepayments conducted pursuant to Discounted
Prepayment Offers shall not constitute optional or mandatory prepayments for
purposes of Section 2.10, but

 



 103 

 

 

the face amount of the Term Loans prepaid pursuant to this Section 2.22 shall be
applied against the remaining scheduled installments of principal due in respect
of the Term Loans in inverse order of maturity.

 

(d)          Immediately upon a prepayment of the Term Loans pursuant to this
Section 2.22, (x) such Term Loans and all rights and obligations as a Lender
related thereto shall for all purposes (including under this Agreement, the
other Loan Documents and otherwise) be deemed to be irrevocably prepaid,
terminated, extinguished, cancelled and of no further force and effect and the
Borrowers shall neither obtain nor have any rights as a Lender hereunder or
under the other Loan Documents by virtue of such payment and (y) the Borrowers
shall take all actions necessary to cause such Term Loans to be extinguished or
otherwise cancelled in its books and records in accordance with GAAP.

 

(e)          The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article X and Section 11.03 to
the same extent as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Discounted Prepayment Offer.

 

(f)          No Lender shall be obligated or required to participate in any
Discounted Prepayment Offer.

 

 

Section 2.23         Specified Refinancing Term Loans and Specified Refinancing
Revolving Commitments.

 

(a)          The Borrowers may, from time to time after the Closing Date, and
subject to the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned), add one or more new term loan
facilities (“Specified Refinancing Term Loans”) or new revolving credit
facilities (“Specified Refinancing Revolving Commitments”) under this Agreement
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrowers, to refinance all or any portion of any
Class of Term Loan or Revolving Commitments (and related outstandings), as
applicable, then outstanding under this Agreement (subject to clause (A) of the
proviso at the end of this sentence), in each case pursuant to a Refinancing
Amendment; provided that any such Specified Refinancing Term Loans and Specified
Refinancing Revolving Commitments: (i) will rank pari passu in right of payment
as the other Term Loans or Revolving Commitments, as applicable, hereunder; (ii)
will be incurred, jointly and severally, by the Borrowers and will not be
guaranteed by any person that is not a Guarantor; (iii) will be, if secured, (1)
secured solely by the Collateral on a pari passu or junior basis with the Liens
securing the Obligations and (2) subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent; (iv) will have such pricing
and optional prepayment terms as may be agreed by the Borrowers and the
applicable Lenders thereof; (v) will have a maturity date that is not prior to
the Maturity Date of the Term Loans or the Revolving Commitments, as applicable,
being refinanced and (x) in the case of any Specified Refinancing Revolving
Commitments, shall not have any mandatory commitment reductions or amortization
that is prior to the scheduled Maturity Date of the Revolving Commitments being
refinanced and (y) in the case of any Specified Refinancing Term Loans, will
have a Weighted Average Life to Maturity that is not shorter than the Weighted
Average Life to Maturity then in effect of the Term Loans being refinanced; (vi)
any Specified Refinancing Term Loans and Specified Refinancing Revolving
Commitments will share ratably (or if unsecured or junior as to security, on a
junior basis in respect of) any optional and mandatory prepayments of Term Loans
or Revolving Loans, as applicable (unless the Lenders providing such Specified
Refinancing Term Loans or Specified Refinancing Revolving Commitments, as
applicable, agree to participate on a less than pro rata basis in any such
optional or mandatory prepayments); (vii) subject to clauses (iv) and (v) above,
will have terms and conditions (other than pricing and optional prepayment and
redemption terms) that are substantially

 



 104 

 

 

identical to, or less favorable, when taken as a whole, to the Lenders providing
such Specified Refinancing Term Loans or Specified Refinancing Revolving
Commitments, as applicable, than, the terms and conditions of the Term Loans or
Revolving Commitments being refinanced (provided that a certificate of a
Responsible Officer of the Administrative Borrower delivered to the
Administrative Agent in good faith at least five Business Days prior to the
incurrence of such Specified Refinancing Term Loans or Specified Refinancing
Revolving Commitments, as applicable, together with a reasonably detailed
description of the material terms and conditions of such Specified Refinancing
Term Loans or drafts of the documentation relating thereto, stating that the
Administrative Borrower has determined in good faith that such terms and
conditions satisfy the requirements set forth in this clause (vii) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Administrative Borrower
of an objection (including a reasonable description of the basis upon which it
objects) within five Business Days after being notified of such determination by
the Administrative Borrower); and (viii) (x) the Net Cash Proceeds of such
Specified Refinancing Term Loans shall be applied, substantially concurrently
with the incurrence thereof, to the pro rata prepayment of outstanding Term
Loans being so refinanced, in each case pursuant to Section 2.10(b)(viii) and
(y) upon the incurrence of any Specified Refinancing Revolving Commitments, the
Revolving Commitments being refinanced shall be permanently reduced as, and to
the extent, provided in Section 2.07(c); provided, however, that (A) the Net
Cash Proceeds from any incurrence of Specified Refinancing Term Loans may not be
used to prepay any Class of outstanding Term Loans that are either unsecured or
secured on a junior basis to the Obligations at a time when more senior Term
Loans are outstanding (or will remain outstanding after giving effect to any
such prepayment), (B) Specified Refinancing Revolving Commitments may not be
used to refinance any Class of Revolving Commitments that are either unsecured
or secured on a junior basis to other Classes of Revolving Commitments at a time
when more senior Revolving Commitments are outstanding (or will remain
outstanding after giving effect to any such refinancing) and (C) such Specified
Refinancing Term Loans or Specified Refinancing Revolving Commitments, as
applicable, (x) may provide for any additional or different financial or other
covenants or other provisions that are agreed among the Administrative Borrower
and the Lenders thereof and applicable only during periods after the then Latest
Maturity Date in effect and (y) shall not have a principal amount (or accreted
value) greater than the Term Loans being refinanced (plus all accrued and unpaid
interest thereon, and all fees, discounts, premiums or expenses incurred in
connection therewith) or the Revolving Commitments being refinanced, as
applicable. The Administrative Borrower shall make any request for Specified
Refinancing Term Loans or Specified Refinancing Revolving Commitments, as
applicable, pursuant to a written notice to the Administrative Agent specifying
in reasonable detail the proposed terms thereof. Any proposed Specified
Refinancing Term Loans or Specified Refinancing Revolving Commitments, as
applicable, shall first be requested on a ratable basis from existing Lenders in
respect of the Term Loans or Revolving Commitments being refinanced. At the time
of sending such notice to such Lenders, the Administrative Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each applicable Lender is requested to respond (which shall in no event be
less than 15 Business Days from the date of delivery of such notice or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion). Each applicable Lender shall notify the Administrative Agent within
such time period whether or not it agrees to participate in providing such
Specified Refinancing Term Loans or Specified Refinancing Revolving Commitments,
as applicable, and, if so, whether by an amount equal to, greater than, or less
than its ratable portion (based on such Lender’s ratable share in respect of the
applicable Term Loans or Revolving Commitments) of such Specified Refinancing
Term Loans or Specified Refinancing Revolving Commitments. Any Lender approached
to provide all or a portion of any Specified Refinancing Term Loans or Specified
Refinancing Revolving Commitments may elect or decline, in its sole discretion,
to provide such Specified Refinancing Term Loans or Specified Refinancing
Revolving Commitments, as applicable. Any Lender not responding within such time
period shall be deemed to have declined to participate in providing such
Specified Refinancing Term Loans or Specified Refinancing Revolving Commitments.
The Administrative Agent shall notify the Administrative Borrower and each
applicable

 



 105 

 

 

Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested issuance of Specified Refinancing Term Loans or
Specified Refinancing Revolving Commitments, and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld,
conditioned or delayed), the Administrative Borrower may also invite additional
Eligible Assignees to become Lenders in respect of such Specified Refinancing
Term Loans or Specified Refinancing Revolving Commitments, as applicable,
pursuant to a joinder agreement to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent.(b)          The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in clause (a) above and
Section 4.02, and delivery to the Administrative Agent of a certificate of the
Administrative Borrower dated the date thereof signed by a Responsible Officer
of the Administrative Borrower, certifying and attaching the resolutions adopted
by the Borrowers approving such Specified Refinancing Term Loans or Specified
Refinancing Revolving Commitments, as applicable, and certifying that the
conditions precedent set forth in clause (a) above and Section 4.02 have been
satisfied and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements, including any
supplements or amendments to the Security Documents providing for such Specified
Refinancing Term Loans or Specified Refinancing Revolving Commitments to be
secured thereby, all in form and substance reasonably satisfactory to the
Administrative Agent. The Lenders hereby authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrowers and the Loan Parties as may be necessary in order to establish new
Classes of Term Loans and Revolving Commitments and to make such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Administrative Borrower in connection with the
establishment of such new Classes of Term Loans and Revolving Commitments, in
each case on terms consistent with and/or to effect the provisions of this
Section 2.23.

 

(c)          Each Class of Specified Refinancing Term Loans incurred under this
Section 2.23 shall be in an aggregate principal amount that is not less than
$25,000,000. Each Class of Specified Refinancing Revolving Commitments incurred
under this Section 2.23 shall be in an aggregate amount that is not less than
$10,000,000.

 

(d)          The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Specified Refinancing Term
Loans or Specified Refinancing Revolving Commitments incurred pursuant thereto
(including for purposes of prepayments and voting). Any Refinancing Amendment
may, without the consent of any person other than the Borrowers, the
Administrative Agent and the Lenders providing such Specified Refinancing Term
Loans or Specified Refinancing Revolving Commitments, as applicable, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Administrative Borrower, to effect the provisions of or consistent with this
Section 2.23.

 



 106 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party hereby represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders on the Closing Date
and upon each Credit Extension thereafter that:

 

Section 3.01         Section 3.01         Organization; Powers. Each Company (a)
is duly incorporated or organized and validly existing under the laws of the
jurisdiction of its incorporation or organization, as the case may be, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to carry on its business as now conducted
and to own, lease and operate its property, except for such governmental
licenses, authorizations, consents and approvals that the failure to obtain
would not reasonably be expected to result in a Material Adverse Effect, and (c)
is registered, qualified, licensed and in good standing to do business in every
jurisdiction where such qualification is required (including qualification as a
foreign maritime entity in such jurisdiction where such qualification is
required for ownership of a Vessel), except in such jurisdictions where the
failure to so register, qualify, be licensed or be in good standing would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.02         Section 3.02         Authorization; Enforceability. The
Loan Documents to be entered into by each Loan Party are within such Loan
Party’s powers and have been duly authorized by all necessary corporate or other
organizational action on the part of each such Loan Party. Each Loan Document
has been duly executed and delivered by each Loan Party party thereto and
constitutes a legal, valid and binding obligation of each such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03         Section 3.03         No Conflicts; No Default. The Loan
Documents (a) do not require any consent, exemption, authorization or approval
of, registration or filing with, or any other action by, any Governmental
Authority (including, for the avoidance of doubt, the Bankruptcy Code) or other
person, except (i) such as have been obtained or made and are in full force and
effect, (ii) filings necessary to perfect or maintain the perfection or priority
of the Liens created by the Security Documents and (iii) consents, approvals,
exemptions, authorizations, registrations, filings, permits or actions the
failure of which to obtain or perform would not reasonably be expected to result
in a Material Adverse Effect, (b) will not violate the Organizational Documents
of any Company, (c) will not violate or result in a default or require any
consent or approval under any indenture, instrument, agreement, or other
document binding upon any Company or any of its property or to which any Company
or any of its property is subject, or give rise to a right thereunder to require
any payment to be made by any Company, except for violations, defaults or the
creation of such rights that would not reasonably be expected to result in a
Material Adverse Effect, (d) will not violate any Legal Requirement, except for
violations that would not reasonably be expected to result in a Material Adverse
Effect, and (e) will not result in the creation or imposition of (or the
obligation to create or impose) any Lien on any property of any Company, other
than the Liens created by the Security Documents. No Default has occurred and is
continuing.

 

Section 3.04         Section 3.04         Financial Statements; Projections. (a)
The Administrative Borrower has heretofore delivered to the Lenders (I) the
audited consolidated balance sheets and related consolidated statements of
income, stockholders’ equity and cash flows of HoldingsOSG and its Subsidiaries
as of the fiscal years ended December 31, 2011, December 31, 2012 and December
31, 2013,

 

 



 107 

 

 

(II) the unaudited consolidated balance sheets and related consolidated
statements of income of the Administrative Borrower and its Subsidiaries as of
the fiscal years ended December 31, 2012 and December 31, 2013 and (III) (x) the
unaudited consolidated balance sheets and related consolidated statements of
income, stockholders’ equity and cash flows of OSG and its Subsidiaries and (y)
the unaudited consolidated balance sheets and related consolidated statements of
income, stockholders’ equity and cash flows of Holdings and its Subsidiaries and
(y) the unaudited consolidated balance sheets and related consolidated
statements of income of the Administrative Borrower and its Subsidiaries, in
each case, for the fiscal quarter ended March 31, 2014. Such financial
statements, and all financial statements delivered pursuant to Sections 5.01(a),
(b) and (c), have been prepared in accordance with GAAP consistently applied
throughout the applicable period covered, respectively, thereby and present
fairly and accurately in all material respects the financial condition and
results of operations and, if applicable, cash flows of HoldingsOSG (for periods
prior to the Fourth Amendment Effective Date), the Administrative Borrower and
its Subsidiaries, in each case, as of the dates and for the periods to which
they relate (subject, in the case of interim financial statements, to normal
year-end audit adjustments and the absence of footnotes). Except as set forth in
such financial statements, as of the Closing Date, there are no liabilities of
HoldingsOSG, the Administrative Borrower or any of its Subsidiaries of any kind,
whether accrued, contingent, absolute, determined, determinable or otherwise,
that would reasonably be expected to have a Material Adverse Effect.

 

(b)          The Administrative Borrower has heretofore delivered to the Lenders
an unaudited pro forma consolidated balance sheet and related pro forma
consolidated statement of income of the Administrative Borrower and its
Subsidiaries as of and for the twelve-month period ended March 31, 2014
(including, in the case of the balance sheet, after giving effect to the
Transactions as if they had occurred on June 30, 2014), in each case after
giving effect to the Transactions as if they had occurred on such date in the
case of the balance sheet and as of the beginning of such period in the case of
the statement of income. Such pro forma financial statements (A) have been
prepared in good faith by HoldingsOSG based upon (i) in each case, the
assumptions stated therein (which assumptions are believed by HoldingsOSG on the
Closing Date to be reasonable) and (ii) the best information available to
HoldingsOSG as of the date of delivery thereof, (B) in the case of the balance
sheet, accurately reflect all adjustments required to be made to give effect to
the Transactions, and (C) present fairly in all material respects the pro forma
consolidated financial position and results of operations of the Administrative
Borrower and its Subsidiaries, as of such date and for such period.

 

(c)          The Administrative Borrower has heretofore delivered to the Lenders
the forecasts of financial performance consisting of projected income
statements, balance sheets and cash flows of (x) HoldingsOSG and its
Subsidiaries and (y) the Administrative Borrower and its Subsidiaries, in each
case, for the fiscal years 2014–2018 (the “Projections”) and the assumptions
upon which the Projections are based. The Projections have been prepared in good
faith by HoldingsOSG based upon assumptions that are reasonable at the time made
and at the time the related Projections are made available to the Lenders (it
being understood by the parties that projections by their nature are inherently
uncertain, no assurances are being given that the results reflected in such
Projections will be achieved, that actual results may differ and that such
differences may be material).

 

(d)          (i) In the case of Credit Extensions made on the Closing Date,
since December 31, 2013, there has not occurred any event, change, effect,
development, circumstance or condition that, either individually or in the
aggregate, has caused or would reasonably be expected to cause a Closing Date
Material Adverse Effect.

 

(ii)         In the case of Credit Extensions made after the Closing Date, since
the Closing Date, there has been no event, change, effect, circumstance,
condition, development or occurrence that has had, or would reasonably be
expected to result in, a Material Adverse Effect.

 



 108 

 

 

Section 3.05         Section 3.05         Properties. (a) Each Restricted Party
has good and marketable title to, or valid leasehold interests in, all its
tangible property material to its business, free and clear of all Liens and
irregularities, deficiencies and defects in title except for Permitted Liens (or
(x) in the case of Collateral Vessels, Permitted Collateral Vessel Liens and (y)
in the case of Chartered Vessels, Permitted Charter Vessel Liens) and minor
irregularities, deficiencies and defects in title that, individually or in the
aggregate, do not, and would not reasonably be expected to, interfere with its
ability to conduct its business as currently conducted or to utilize such
property for its intended purpose. The tangible property of the Restricted
Parties (x) taken as a whole, (i) is in good operating order, condition and
repair (ordinary wear and tear excepted), but excluding, for purposes of this
clause (i), the Vessels and Chartered Vessels (which are covered by Section
5.16) and (ii) constitutes all the tangible property which is required for the
business and operations of the Restricted Parties as presently conducted and (y)
with respect to Vessels and Chartered Vessels, satisfies the requirements set
forth in Section 5.16.

 

(b)        Schedule 3.05(b) contains a true and complete list of each ownership
and leasehold interest in Real Property (including all modifications, amendments
and supplements thereto with respect to leased Real Property) (i) owned by any
Restricted Party as of the ClosingFourth Amendment Effective Date and describes
the use and type of interest therein held by such Restricted Party and (ii)
leased or subleased or otherwise occupied or utilized by any Restricted Party,
as lessee or sublessee, franchisee or licensee, as of the Closing Date and
describes the use and type of interest therein held by such Restricted Party.

 

(c)        No Mortgage encumbers improved Real Property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968, as amended, unless flood insurance available under such
Act has been obtained in accordance with Section 5.04.

 

(d)        Each Restricted Party owns or has rights to use all of its tangible
property and all rights with respect to any of the foregoing used in, necessary
for or material to such Restricted Party’s business as currently conducted,
subject to Permitted Liens (or (x) in the case of Collateral Vessels, Permitted
Collateral Vessel Liens and (y) in the case of Chartered Vessels, Permitted
Chartered Vessel Liens). The use by each Restricted Party of its tangible
property and all such rights with respect to the foregoing do not infringe on
the rights or other interests of any person, other than any infringement that
would not reasonably be expected to result in a Material Adverse Effect. No
claim has been made upon any Restricted Party and remains outstanding that any
Restricted Party’s use of any of its tangible property does or may violate the
rights of any third party that has had, or would reasonably be expected to
result in, a Material Adverse Effect.

 

Section 3.06         Section 3.06         Intellectual Property. Each Restricted
Party owns or is licensed to use, free and clear of all Liens (other than
Permitted Liens) and pursuant to valid and enforceable agreements, all material
Intellectual Property necessary in the operation of such Restricted Party’s
business. The operation of the respective businesses of each Restricted Party as
currently conducted does not infringe upon, misuse, misappropriate, or violate
any Intellectual Property held by any Person, except to the extent that any such
infringement, misuse, misappropriation or violation would not reasonably be
expected to result in a Material Adverse Effect. There are no actions, suits,
claims, disputes, proceedings or, to the knowledge of any Loan Party,
investigations at law or in equity, by or before any Governmental Authority now
pending or, to the knowledge of any Loan Party, threatened against or affecting
any Restricted Party or any business property or rights of any Restricted Party
regarding any of the Intellectual Property owned by any Restricted Party, except
to the extent that any such actions, suits, claims, disputes, proceedings or
investigations would not reasonably be expected to result in a Material Adverse
Effect.

 



 109 

 

 

Section 3.07        Equity Interests and Subsidiaries. (a) Schedule 3.07(a) sets
forth, as of the ClosingFourth Amendment Effective Date and after giving effect
to the TransactionsFourth Amendment, a list of (i) each Company and each such
Company’s jurisdiction of incorporation or organization, and (ii) the number of
each class of each Company’s Equity Interests authorized, and the number
outstanding, and the number of Equity Interests covered by all outstanding
options, warrants, rights of conversion or purchase and similar rights. All
Equity Interests of each Company are duly and validly issued and are fully paid
and non-assessable, and all Equity Interests of Subsidiary HoldCo and of the
Co-Borrower are directly owned by the Administrative Borrower are owned by
Holdings and all Equity Interests of the Co-Borrower and each Subsidiary
Guarantor (other than Subsidiary HoldCo) are owned by the Administrative
BorrowerSubsidiary HoldCo, directly or indirectly, through other Subsidiary
Guarantors. Each Loan Party is the record and beneficial owner of, and has good
and marketable title to, the Equity Interests pledged by (or purporting to be
pledged by) it under the Security Documents, free of any and all Liens, rights
or claims of other persons, except any Permitted Liens that arise by operation
of applicable Legal Requirements and are not voluntarily granted. As of the
ClosingFourth Amendment Effective Date, except as set forth in Schedule 3.07(a),
there are no outstanding warrants, options or other rights (including
derivatives) to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Equity Interests (or any economic or
voting interests therein).

 

(b)        No consent of any person, including any general or limited partner,
any other member or manager of a limited liability company, any shareholder, any
other trust beneficiary or derivative counterparty, is necessary in connection
with the creation, perfection or First Priority Lien status (or the maintenance
thereof) of the security interest of the Collateral Agent in any Equity
Interests pledged to the Collateral Agent under the Security Documents or the
exercise by the Collateral Agent or any Lender of the voting or other rights
provided for in the Security Documents or the exercise of remedies in respect of
such Equity Interests as provided therein.

 

(c)        A complete and accurate organization chart, showing the ownership
structure of the Restricted Parties as of the Closing Date, after giving effect
to the Transactions, is set forth on Schedule 3.07(c).

 

(d)        As of the ClosingFourth Amendment Effective Date, (i) the
Subsidiaries of the Administrative Borrower set forth on Schedule 3.07(d) are
the only Immaterial Subsidiaries (and such Schedule 3.07(d) also lists the total
assets and revenues for each such Immaterial Subsidiary) and (ii) (x) the
Subsidiaries set forth on Schedule 1.01(ej) are the only Unrestricted
Subsidiaries (and such Schedule 1.01(ej) also lists the total assets (excluding
intercompany accounts and investments in Subsidiaries) as of March 31,
2014September 30, 2016 and revenues for the three month period ending on March
31, 2014September 30, 2016 for each such Unrestricted Subsidiary), (y) the
aggregate assets of all such Unrestricted Subsidiaries (excluding intercompany
accounts and investments in Subsidiaries) as of the Closing Date does not exceed
2.5% of Consolidated Total Assets (excluding intercompany accounts and
investments in Subsidiaries) as of the Closing Date and (z) no such Unrestricted
Subsidiary (I) owns or charters a vessel to or from a third party, (II) manages
or operates a vessel or (III) is otherwise party to a vessel charter or hiring
agreement with a third party.

 

(e)        As of the Fourth Amendment Effective Date, the Subsidiaries of the
Administrative Borrower set forth on Schedule 3.07(e) are the only direct
Subsidiaries of the Administrative Borrower (and such Schedule 3.07(e) also
lists (I) the total assets for each such Subsidiary and investments in such
Subsidiaries as of September 30, 2016, (II) the revenues of such Subsidiary for
the three month period ending on September 30, 2016, (III) all other assets
directly held by the Administrative Borrower and (IV) all liabilities (other
than the Obligations) of the Administrative Borrower) and, other than with
respect to Subsidiary HoldCo, OSG Nakilat Corporation and Tankers International
LLC, (i) all

 



 110 

 

 



such Subsidiaries, and all other assets directly held by the Administrative
Borrower, are either immaterial or non-operational and (ii) no such Subsidiary
(I) owns or charters a vessel to or from a third party, (II) manages or operates
a vessel or (III) is otherwise party to a vessel charter or hiring agreement
with a third party, in each case, except in the capacity as agent for a
Restricted Subsidiary (other than for purposes of accepting payments).

 

Section 3.08         Section 3.08         Litigation; Compliance with Legal
Requirements. (a) There are no actions, suits, claims, disputes, proceedings or,
to the knowledge of any Loan Party, investigations at law or in equity by or
before any Governmental Authority now pending or, to the knowledge of any Loan
Party, threatened against any Company or any business, property or rights of any
Company (i) that purport to affect or involve any Loan Document or, as of the
Closing Date, any of the Transactions or (ii) that have resulted, or would
reasonably be expected to result, in a Material Adverse Effect.

 

(b)        Each Company is in compliance with all Legal Requirements of, and all
applicable restrictions imposed by, all Governmental Authorities in respect of
the conduct of its business and the ownership of its property, except such
non-compliance as would not reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.09         Section 3.09         Agreements. No Company is a party to
or has violated any agreement, instrument or other document to which it is a
party, or is subject to any corporate or other constitutional restriction, or
any restriction (including under its Organizational Documents) to which it is
subject, that has resulted, or would reasonably be expected to result, in a
Material Adverse Effect.

 

Section 3.10         Section 3.10         Federal Reserve Regulations. (a) No
Company is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing, buying or carrying
Margin Stock.

 

(b) No part of the proceeds of any Credit Extension will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with,
Regulation U or X. The pledge of the Securities Collateral pursuant to the
Security Agreement or the Holdings Pledge Agreement, as applicable, does not
violate such regulations.

 

Section 3.11         Section 3.11         Investment Company Act; etc.. No
Company is an “investment company” or a company “controlled” by an “investment
company,” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.

 

Section 3.12         Use of Proceeds. (a) The Borrowers will use the proceeds of
the Revolving Loans (including Incremental Revolving Loans) and Swingline Loans
after the Closing Date to finance general corporate and working capital purposes
(including for Capital Expenditures, Permitted Acquisitions, other Investments,
Dividends and Restricted Debt Payments permitted hereunder); provided, however,
proceeds of Swingline Loans may not be used to refinance any then outstanding
Swingline Loans.

 

(b)        The Borrowers will use the proceeds of the Initial Term Loans solely
to finance the Transactions and for general corporate and working capital
purposes (including for Capital Expenditures, Permitted Acquisitions, other
Investments, Dividends and Restricted Debt Payments permitted hereunder).

 

(c)        The Borrowers will use the proceeds of any Incremental Term Loans
solely for general corporate and working capital purposes (including for Capital
Expenditures, Permitted Acquisitions, other Investments, Dividends and
Restricted Debt Payments permitted hereunder).

 



 111 

 

 



(d)        The Borrowers will use the proceeds of any Specified Refinancing Term
Loans solely for the purposes set forth in Section 2.23(a)(viii)(x) and to pay
any related fees and expenses.

  

(e)          The Borrowers will have Letters of Credit issued hereunder solely
to support payment or performance obligations incurred by the Administrative
Borrower and its Wholly Owned Restricted Subsidiaries in the ordinary course of
business or for general corporate purposes (other than to support obligations in
respect of Restricted Indebtedness or Equity Interests).

 

Section 3.13         Section 3.13         [Reserved].

 

Section 3.14         Taxes. Each Company has (a) timely filed or caused to be
timely filed all U.S. federal and material state, local and foreign Tax Returns
required to have been filed by it and all such Tax Returns are true and correct
in all material respects and (b) duly and timely paid or caused to be duly and
timely paid all Taxes (whether or not shown on any Tax Return) due and payable
by it and all assessments received by it, except (i) Taxes that are being
contested in good faith by appropriate proceedings and for which such Company
has set aside on its books adequate reserves in accordance with GAAP or (ii)
Taxes the nonpayment of which would not reasonably be expected to result in a
Material Adverse Effect. Each Company has made adequate provision in accordance
with GAAP for all Taxes not yet due and payable. No Loan Party has knowledge of
any proposed or pending tax assessments, deficiencies, audits or other
proceedings and no proposed or pending tax assessments, deficiencies, audits or
other proceedings have resulted, or would reasonably be expected to result in, a
Material Adverse Effect. No Company has ever “participated” in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2).
No Company is a party to any tax sharing or similar agreement other than any tax
sharing agreement solely between Holdings and the Administrative Borrower. This
Section 3.14 shall be qualified in all respects by the disclosures on Schedule
3.14..

 

Section 3.15         Section 3.15         No Material Misstatements. As of the
Closing Date, the Loan Parties have disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which they or any of their
respective Subsidiaries are subject, and all other matters known to any Loan
Party, that would reasonably be expected to result in a Material Adverse Effect.
Neither the Confidential Information Memorandum nor any of the reports,
financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the Transactions or delivered hereunder (as modified or supplemented by
other information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information and other forward looking information, each Loan Party represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time and, if such projected financial
information was delivered prior to the Closing Date, as of the Closing Date, it
being understood that any such projected financial information may vary from
actual results and such variations could be material.

 

Section 3.16         Section 3.16         Labor Matters. There are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of the
Loan Parties, threatened that have resulted in, or would reasonably be expected
to result in, a Material Adverse Effect. The hours worked by and payments made
to employees of any Company have not been in violation of the Fair Labor
Standards Act of 1938, as amended, or any other applicable Legal Requirement
dealing with such matters in any manner that has resulted in, or would
reasonably be expected to result in, a Material Adverse Effect. All payments due
from any Company, or for which any claim may be made against any Company, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of such Company, except to
the extent that the failure to do so has not resulted in, and would not
reasonably be expected to result in, a Material Adverse Effect.

 



 112 

 

 

Section 3.17         Section 3.17         Solvency. Immediately after the
consummation of the Transactions to occur on the Closing Date and immediately
following the making of each Credit Extension, and after giving effect to the
application of the proceeds of each Credit Extension, the Companies, on a
consolidated basis, and the Restricted Parties, on a consolidated basis, are,
Solvent.

 

Section 3.18         Section 3.18         Employee Benefit Plans. (a) Except as
would not reasonably be expected to result in a Material Adverse Effect, (i) the
Companies and each of their ERISA Affiliates are in compliance with all
applicable Legal Requirements, including all applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder, with
respect to all Employee Benefit Plans, (ii) each Employee Benefit Plan complies,
and is operated and maintained in compliance, with its terms and all applicable
Legal Requirements, including the applicable provisions of ERISA and the Code
and the regulations thereunder and (iii) each Employee Benefit Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination or opinion letter from the Internal Revenue Service (or an opinion
letter or determination letter will be applied for during the applicable
remedial amendment period) and nothing has occurred which is reasonably likely
to prevent, or cause the loss of, such qualification.

 

(b)        No ERISA Event has occurred or is reasonably expected to occur that
would reasonably be expected to result in a Material Adverse Effect. Within the
last six years, no Pension Plan with an Unfunded Pension Liability been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Company or any of its ERISA Affiliates. The
aggregate liabilities of any Company or any of its ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom have not
resulted in, and would not reasonably be expected to result in, a Material
Adverse Effect, based on the amount of such liabilities discussed in Note 18 of
HoldingsOSG’s annual report on Form 10-K for the year ended December 31, 2013.

 

(c)        There are no actions, suits or claims pending against or involving an
Employee Benefit Plan (other than routine claims for benefits) or, to the
knowledge of any Loan Party, threatened, which would reasonably be expected to
result in a Material Adverse Effect.

 

(d)        Except as would not reasonably be expected to result in a Material
Adverse Effect, (i) each Non-U.S. Plan has been maintained in compliance with
its terms and with the requirements of any and all applicable Legal Requirements
and has been maintained, where required, in good standing with applicable
regulatory authorities, (ii) no Company has incurred any obligation in
connection with the termination of or withdrawal from any Non-U.S. Plan and
(iii) the present value of the accrued benefit liabilities (whether or not
vested) under each Non-U.S. Plan which is funded, determined as of the end of
the most recently ended fiscal year of each Company on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the property of such Non-U.S. Plan, and for each Non-U.S. Plan which is not
funded, the obligations of such Non-U.S. Plan are properly accrued.

 

Section 3.19         Section 3.19         Environmental Matters. Except as would
not reasonably be expected to result in a Material Adverse Effect:

 

(i)          the Companies and their businesses, operations, Real Property,
Vessels and Chartered Vessels are in compliance with any applicable
Environmental Law;

 

(ii)        the Companies have obtained all Environmental Permits required for
the conduct of their businesses and operations, and their ownership, operation
and use of any Real Property, Vessel and Chartered Vessel, under all applicable
Environmental Laws. The Companies are in compliance with the terms and
conditions of such Environmental Permits, and all such Environmental Permits are
valid and in good standing;

 



 113 

 

 

(iii)       there has been no Release or threatened Release or any handling,
management, generation, treatment, storage or disposal of Hazardous Materials by
any Company or, to the knowledge of the Loan Parties, by any other person on,
at, under or from any Real Property, Vessel or Chartered Vessel, or facility
presently or formerly owned, leased or operated by any of the Companies or their
predecessors in interest, or at any other location that has resulted in, or is
reasonably likely to result in, liability or investigatory or remediation
obligations by any of the Companies under Environmental Law or in an
Environmental Claim against any of the Companies or otherwise related to any
Real Property or the operation of any Vessel or Chartered Vessel;

 

(iv)       there is no Environmental Claim pending or, to the knowledge of the
Loan Parties, threatened against any of the Companies relating to any Real
Property, Vessel or Chartered Vessel currently or formerly owned, leased or
operated by any of the Companies or relating to the operations of any of the
Companies, and, to the knowledge of the Loan Parties, there are no actions,
activities, circumstances, conditions, events or incidents that are reasonably
likely to form the basis of such an Environmental Claim;

 

(v)        no Real Property, Vessel, Chartered Vessel or facility owned,
operated or leased by the Companies and, to the knowledge of the Loan Parties,
no Real Property or facility formerly owned, operated or leased by any of the
Companies or any of their predecessors in interest is (i) listed or, to the
knowledge of the Loan Parties, proposed for listing on the National Priorities
List as defined in and promulgated pursuant to CERCLA or (ii) included on any
similar list maintained by any Governmental Authority that indicates that any
Company has or may have an obligation to undertake investigatory or remediation
obligations under applicable Environmental Laws; and

 

(vi)       no Lien has been recorded or threatened under any Environmental Law
with respect to any Real Property, Vessel or any other property of the
Companies.

 

Section 3.20         Insurance. Schedule 3.20 sets forth a true, complete and
accurate description in reasonable detail of all Required Insurance. Each
Restricted Party (i) has insurance in such amounts and covering such risks and
liabilities as are customary for companies of a similar size engaged in similar
businesses in similar locations and (ii) maintains the Required Insurance. All
insurance (including Required Insurance) maintained by each Restricted Party is
in full force and effect, all premiums due have been duly paid, no Restricted
Party has received notice of violation, invalidity, or cancellation thereof.
Each Collateral Vessel owned by a Restricted Party and the use and operation
thereof comply in all material respects with the Required Insurance, and there
exists no material default under any such Required Insurance.

 

Section 3.21         Section 3.21         Security Documents. (a) (i) Each of
theThe Security Agreement and the Holdings Pledge Agreement, upon execution and
delivery thereof by the parties thereto, is effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable (except as such enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, regardless of whether considered in a
proceeding in equity or at law) Liens on, and security interests in, the
Security Agreement Collateral and (x) when financing statements in appropriate
form are filed in the offices specified on Schedule 6 of the Perfection
Certificate in respect of the Security Agreement Collateral with respect to
which a security interest may be perfected by filing of a financing statement or
(y) upon the taking of possession or control by the Collateral Agent of the
Security Agreement Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent possession or control by the
Collateral Agent is required by each Security Document), the Liens created by
each of the Security Agreement and the Holdings Pledge

 



 114 

 

 

Agreement in such Security Agreement Collateral shall constitute fully perfected
First Priority Liens in each case subject to no Liens other than Permitted
Liens.

 

(b)        With respect to United States registered Intellectual Property
Collateral (as defined in the Security Agreement), if any, when the Security
Agreement or a short form thereof is filed in the United States Patent and
Trademark Office and the United States Copyright Office, respectively, the Liens
created by such Security Agreement shall constitute fully perfected First
Priority Liens on, and security interests in, all right, title and interest of
the grantors thereunder in such United States registered Intellectual Property
Collateral, in each case subject to no Liens other than Permitted Liens (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered United States trademarks and United States patents,
United States trademark and patent applications and United States registered
copyrights acquired by the Borrowers and the Subsidiary Guarantors after the
date hereof).

 

(c)        Each Mortgage (if any), when executed and delivered, will be
effective to create, in favor of the Collateral Agent, for its benefit and the
benefit of the Secured Parties, a legal, valid and enforceable (except as such
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, regardless of whether considered in a proceeding in equity or at law)
First Priority Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Permitted Liens, and when the Mortgages are
filed in the offices specified on Schedule 1.01(b) (or, in the case of any
Mortgage executed and delivered after the date thereof in accordance with the
provisions of Section 5.10, when such Mortgage is filed in the offices specified
in the local counsel opinion delivered with respect thereto in accordance with
the provisions of Section 5.10), the Mortgages shall constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in the Mortgaged Properties and the proceeds thereof, in each case,
subject to no Liens other than Permitted Liens.

 

(d)        Each Collateral Vessel Mortgage is effective to create, in favor of
the Mortgage Trustee, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable (except as such enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, regardless of whether considered in
a proceeding in equity or at law) a first priority preferred ship mortgage Lien
on the Collateral Vessel subject to such Collateral Vessel Mortgage and the
proceeds thereof, subject only to Permitted Collateral Vessel Liens, and when
the Collateral Vessel Mortgage is recorded or registered in accordance with the
laws of the relevant Acceptable Flag Jurisdiction (or, in the case of any
Collateral Vessel Mortgage executed and delivered after the date thereof in
accordance with the provisions of Section 5.10, when such Collateral Vessel
Mortgage is recorded or registered in accordance with the laws of the relevant
Acceptable Flag Jurisdiction), such Collateral Vessel Mortgage shall constitute
a fully perfected preferred ship mortgage Lien on the Collateral Vessel subject
to such Collateral Vessel Mortgage, in each case, subject to no Liens other than
Permitted Collateral Vessel Liens.

 

(e)        Each Security Document delivered pursuant to Sections 5.10, 5.11 and
5.14 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent (or, in the case of Collateral Vessel Mortgages, the
Mortgage Trustee), for the benefit of the Secured Parties, a legal, valid and
enforceable (except as such enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, regardless of whether considered in a
proceeding in equity or at law) Lien on, and security interest in, all of the
Borrowers’ and Subsidiary Guarantors’ right, title and interest in and to the
Collateral thereunder, and (i) when all appropriate filings or recordings are
made in the appropriate offices as may be required under applicable Legal
Requirements and (ii) upon the taking of possession or control by the Collateral
Agent of such

 



 115 

 

 

Collateral with respect to which a security interest may be perfected only by
possession or control (which such possession or control shall be given to the
Collateral Agent to the extent required by any Security Document), the Liens in
favor of the Collateral Agent created under such Security Document will
constitute perfected First Priority Liens on, and security interests in, all
right, title and interest of the Borrowers and the Subsidiary Guarantors in such
Collateral, in each case subject to no Liens other than Permitted Liens.

 

Section 3.22         Section 3.22         Anti-Terrorism Law; Foreign Corrupt
Practices Act.

 

(a)          No Company and, to the knowledge of the Loan Parties, none of its
Affiliates, is in violation of any Legal Requirements relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot
Act”)

 

(b)          No Company, and to the knowledge of the Loan Parties, no Affiliate
or broker or other agent of any Company acting or benefiting solely in such
capacity in connection with the Credit Extensions, is a person with whom
dealings are restricted or prohibited under any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or
is included on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC or any list of Persons issued by OFAC or the Sanctions
Authority at its official website or any replacement website or other
replacement official publication of such list; no Company is in violation of any
U.S. sanctions; and the Borrowers will not directly or indirectly use the
proceeds of the Credit Extensions or otherwise make available such proceeds to
any person, for the purpose of financing the activities of any person with whom
dealings are restricted or prohibited under any U.S. sanctions administered by
OFAC, in each case as would result in a violation of U.S. sanctions.

 

(c)          No Company and, to the knowledge of the Loan Parties, no broker or
other agent of any Company acting solely in any such capacity in connection with
the Credit Extensions, (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in Section 3.22(b) or Section 6.19, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to any executive order or any laws or regulations
administered and enforced by any Sanctions Authority, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or laws, regulations, and orders administered
and enforced by any Sanctions Authority, in each case as would result in a
violation of Sanctions Laws.

 

(d)          No Company nor any director or officer, nor to the knowledge of the
Loan Parties, any agent, employee or Affiliate, has, in the course of its
actions for, or on behalf of, any Company, directly or indirectly (i) used any
corporate funds for any material unlawful contribution, gift, entertainment or
other material unlawful expenses relating to political activity or to influence
official action, (ii) made any material unlawful payment to any foreign or
domestic government official or employee from corporate funds, (iii) made any
material unlawful bribe or kickback to any foreign or domestic government
official or employee, (iv) is or has at any time since July 1, 2009 engaged in
any activity, practice, or conduct proscribed under any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (“FCPA”) or the UKBA or (v) used the proceeds of any Loans or any
Letter of Credit in a manner or for a purpose prohibited by the FCPA. The
Companies have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, compliance
therewith. The Companies have and will maintain in place adequate procedures
designed to prevent any person who, directly or indirectly, performs or has
performed services for or on behalf of any Company from undertaking any conduct
that would give rise to an offence under section 7 of

 



 116 

 

 

the UKBA. To the knowledge of any Loan party, no Company is or has been the
subject of any enforcement proceedings or any investigation or inquiry by any
governmental, administrative, or regulatory body regarding any offense or
alleged offense under the FCPA or UKBA, and, to the knowledge of any Loan Party,
no such investigation, inquiry, or proceedings have been threatened or are
pending.

 

(e)          Each Company and its Affiliates, directors, officers and employees
has been and is in compliance with Sanctions Laws.

 

Section 3.23         Section 3.23         Concerning Vessels.

 

(a)        The name, record owner (and whether or not such registered owner is a
Loan Party), official number, jurisdiction of registration and flag (which shall
be in an Acceptable Flag Jurisdiction) of each Vessel and Chartered Vessel as of
the Closing Date is set forth on Schedule 1.01(a). Each Vessel owned by a
Restricted Party and each Chartered Vessel demise chartered by a Restricted
Party is operated in compliance with all applicable Legal Requirements, except
where the failure to so comply would not reasonably be expected to result in a
Material Adverse Effect.

 

(b)          Each Restricted Party which owns, charters by demise or operates
one or more Vessels or Chartered Vessels is qualified in all material respects
to own, lease or operate such Vessels or Chartered Vessels under the laws of its
jurisdiction of incorporation and flag jurisdiction of such Vessel or Chartered
Vessel.

 

(c)          Each Vessel and Chartered Vessel owned, demise chartered or
operated by a Restricted Party is classed with an Approved Classification
Society, free of any overdue recommendations, other than as permitted under the
Collateral Vessel Mortgages related thereto.

 

(d)          As of the Closing Date, there is no pending or, to the knowledge of
any Loan Party, threatened condemnation, confiscation, requisition, purchase,
seizure or forfeiture of, or any taking of title to, any Vessel owned by a
Restricted Party or any Chartered Vessel demise chartered by a Restricted Party.

 

(e)          Each Vessel owned by a Restricted Party is free and clear of all
Liens other than Permitted Collateral Vessel Liens.

 

Section 3.24         Section 3.24         Form of Documentation; Citizenship.

 

No Loan Party is organized in any jurisdiction, and none of the Vessels owned by
any Restricted Party is flagged in any jurisdiction other than an Acceptable
Flag Jurisdiction, and none of the Security Documents are required to be filed
or registered with any Governmental Authority outside the United States or such
Acceptable Flag Jurisdiction to ensure the validity of the Security Documents
(except for registration or recording of each Collateral Vessel Mortgage in
accordance with the Acceptable Flag Jurisdiction of the relevant Collateral
Vessel) and no stamp or similar tax is required to be paid in respect of the
registration of any Security Document or perfection of any security interest in
the Collateral pledged thereunder.

 

Section 3.25         Section 3.25         Compliance with ISM Code and ISPS
Code. Each Vessel and Chartered Vessel owned, leased or operated by a Restricted
Party complies with the requirements of the ISM Code and the ISPS Code in all
material respects, including the maintenance and renewal of valid certificates
pursuant thereto.

 



 117 

 

 

Section 3.26         Section 3.26         Threatened Withdrawal of DOC, SMC or
ISSC. There is no actual or, to the knowledge of the Loan Parties, threatened
withdrawal of (a) any document of compliance (“DOC”) issued to an Operator in
accordance with rule 13 of the ISM Code in respect of any of the Restricted
Parties’ Vessels or Chartered Vessels (and, for these purposes, the “Operator”
of a vessel shall mean the person who is concerned with the operation of such
vessel and falls within the definition of “Company” set out in rule 1.1.2 of the
ISM Code), (b) safety management certificate (SMC) issued in respect of any of
the Restricted Parties’ Vessels or Chartered Vessels in accordance with rule 13
of the ISM Code or (c) the international ship security certificate (ISSC) issued
pursuant to the ISPS Code in respect of any of the Restricted Parties’ Vessels
or Chartered Vessels.

 

Section 3.27         Deposit Accounts and Securities Accounts. (a) As of the
Closing Date, (i) the Deposit Accounts and Securities Accounts listed on Part A
of Schedule 3.27 constitute all of the Specified Accounts and (ii) the Deposit
Accounts listed on Part B of Schedule 3.27 constitute all of the Residual Bank
Accounts and (b) as of the Fourth Amendment Effective Date, (i) the Deposit
Accounts and Securities Accounts listed on Part D of Schedule 3.27 constitute
all of the Specified Accounts, (ii) the Deposit Accounts listed on Part E of
Schedule 3.27 constitute all of the Residual Bank Accounts and (iii) the Deposit
Accounts listed on Part F of Schedule 3.27 constitute all of the Excluded
Accounts.

 

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

 

Section 4.01         Conditions to Initial Credit Extension. The obligation of
each Lender and, if applicable, the Issuing Bank to fund any initial Credit
Extension on the Closing Date requested to be made by it shall be subject to the
prior or concurrent satisfaction or waiver of each of the conditions precedent
set forth in this Section 4.01. For purposes of this Section 4.01, all
capitalized term used herein shall have the meanings assigned to such terms in
this Agreement as originally in effect on the Closing Date and all
cross-references to Sections, Exhibits or Schedules in or to any Loan Document
shall cross-reference to such Sections, Exhibits and/or Schedules as originally
in effect on the Closing Date.

 

(a)          Loan Documents. There shall have been delivered to the
Administrative Agent a properly executed counterpart of each of the Loan
Documents (excluding any such Loan Documents that are to be permitted to be
delivered after the date hereof in accordance with the terms of this Agreement)
and the Perfection Certificate.

 

(b)          Corporate Documents. The Administrative Agent shall have received:

 

(i)          a certificate of the secretary or assistant secretary of each Loan
Party dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its incorporation or organization, as the case may be, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrowers, the making of the Credit Extensions hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect and (C) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith and the other Loan Documents on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate required by this clause (i)); and

 



 118 

 

 

(ii)         a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date and a “bring down” good
standing certificate of each Loan Party as of the Closing Date (or, in each
case, local equivalent thereof), in each case, from such Secretary of State.

 

(c)          Officer’s Certificate. The Administrative Agent shall have received
an Officer’s Certificate of the Administrative Borrower, dated the Closing Date,
confirming compliance with the conditions precedent set forth in this Section
4.01.

 

(d)          Transactions, Etc.

 

(i)          Any description of any Loan Document, any OBS Loan Document or any
fees, costs or expenses to be paid to the Agents or the Lenders in connection
with the Transactions in any Amended Plan Document shall not have been filed or
served without the Administrative Agent’s prior consent. All other portions of
each Amended Plan Document shall be in form and substance consistent with the
Commitment Letter and otherwise reasonably satisfactory to the Administrative
Agent, and no provision of any Amended Plan Document shall have been waived,
amended, supplemented or otherwise modified in any respect that is adverse to
the rights or interests of any or all of the Agents and the Lenders in their
capacities as such (as determined in good faith by the Administrative Agent)
unless the Administrative Agent shall have so consented in writing. Holdings
shall have provided to the Administrative Agent a copy of the Amended Plan
Documents at least two Business Days prior to filing such Amended Plan Documents
with the Bankruptcy Court.

 

(ii)         The Bankruptcy Court shall have entered an order confirming the
Amended Reorganization Plan for the Debtors (the “Confirmation Order”), which
Confirmation Order shall be in form and substance reasonably acceptable to the
Administrative Agent, and shall have become a Final Order (provided, however,
that the Administrative Agent may, in its sole discretion, waive or modify any
requirement that the Confirmation Order be a Final Order). Among other things,
the Confirmation Order (A) shall authorize and approve the incurrence of the
Revolving Commitments and Term Loans hereunder and the funding of loans and
incurrence of commitments under the OBS Credit Agreement and all other
transactions contemplated by the Commitment Letter and Fee Letter, (B) shall
make specific findings that the Agents and the Lenders acted in good faith in
connection with such transactions, shall be in full force and effect and shall
not have been stayed, reversed or vacated, or otherwise amended or modified in
any manner that the Administrative Agent determines in good faith is adverse to
the rights or interests of any or all of the Agents and the Lenders or their
respective Affiliates unless the Administrative Agent has so consented in
writing. Without limiting the general applicability of the immediately preceding
sentence, the Confirmation Order, together with such other orders as have been
entered by the Bankruptcy Court on or prior to the Closing Date in aid of
consummation of the Amended Reorganization Plan, shall provide in substance that
(I) on or before the applicable Amended Reorganization Plan’s Effective Date (as
defined in the Amended Reorganization Plan), the Loan Parties are authorized to
enter into documentation evidencing the transactions contemplated by the Loan
Documents reasonably acceptable to the Administrative Agent and the Loan Parties
and to grant Liens and security interests of the priority required by this
Agreement to the applicable Secured Parties in substantially all of their
assets, and such documents, liens and security interests are approved, (II) all
fees and reasonable and documented costs and expenses paid or to be paid by
Holdings, the Administrative Borrower and OBS to the

 



 119 

 

 

Agents and the Lenders in connection with the transactions contemplated by the
Loan Documents and the OBS Credit Agreements are ratified and approved as
allowed administrative claims under Sections 503(b) and 507(a)(2) of the
Bankruptcy Code and any such unpaid fees, costs and expenses shall be paid when
due under the Commitment Letter, the Fee Letter, the Loan Documents and the OBS
Credit Agreements, and may not be disgorged and (iii) notwithstanding anything
in the Amended Reorganization Plan to the contrary, the Bankruptcy Court’s
retention of jurisdiction under the Confirmation Order shall not extend to the
enforcement of the documentation with respect to the Loan Documents and the OBS
Credit Agreements or any rights or remedies relating thereto after the Amended
Reorganization Plan’s Effective Date (as defined in the Amended Reorganization
Plan). All conditions precedent to the effectiveness of the Amended
Reorganization Plan (other than the occurrence of the Closing Date and any other
conditions that are to be satisfied simultaneously with the occurrence of the
Closing Date) shall have been satisfied or duly waived (provided, that any such
waiver does not adversely affect the rights or interests of any or all of the
Agents and the Lenders in their capacities as such (as determined in good faith
by the Administrative Agent) unless it shall have been consented to by the
Administrative Agent), and contemporaneously with the initial Credit Extension,
the Amended Reorganization Plan shall become effective, and all transactions
contemplated by the Amended Reorganization Plan to be consummated on the Amended
Reorganization Plan’s Effective Date shall be consummated.

 

(iii)        The Rights Offering shall have been (or will substantially
contemporaneously be) consummated in full on the Closing Date and Holdings shall
have received or shall concurrently receive the cash proceeds therefrom in an
aggregate amount equal to at least $1,510,000,000 and the terms and conditions
of the Rights Offering (and the documentation with respect thereto) shall be in
form and substance reasonably acceptable to the Administrative Agent.

 

(iv)        (I) The proceeds from the Rights Offering, together with (i) the
proceeds of the Loans permitted to be incurred hereunder on the Closing Date,
(ii) the proceeds of loans permitted to be incurred under the OBS Credit
Agreements on the Closing Date and (iii) existing cash on hand of Holdings and
its Subsidiaries on the Closing Date, will have been used or shall be
concurrently used to repay in full, satisfy and discharge all of the
Indebtedness and other obligations to be refinanced as part of (a) the
Refinancing (including the DSF Loan Documents, the CEXIM Loan Documents and the
Unsecured Credit Agreement), (b) the payment of the Administrative Expense
Claims, the Priority Claims and Professional Fees Claims (each as defined in the
Amended Reorganization Plan) and (c) the refinancing of any other pre-existing
Indebtedness of Holdings and its Subsidiaries, in each case, to the extent
provided in the Amended Reorganization Plan or the Confirmation Order (and for
the avoidance of doubt, except any Indebtedness contemplated to remain
outstanding or to be reinstated, in any such case, as set forth in the Amended
Reorganization Plan) and to pay fees, costs and expenses incurred in connection
with the Transactions and the OBS Credit Agreements, in each case, except as
otherwise provided in the Amended Reorganization Plan, (II) all Liens and
guarantees in connection with the Indebtedness to be refinanced as part of the
Refinancing shall have been terminated and released (or arrangements made for
such termination and release to occur promptly following the Closing Date), all
to the reasonable satisfaction of the Administrative Agent, and (III) the
Restricted Parties (on the Closing Date, after giving effect to the
reorganization contemplated in the Amended Reorganization Plan) shall have no
Indebtedness, Preferred Stock or other material liability issued or outstanding
other than the Obligations and obligations under other Indebtedness, Preferred
Stock and liabilities

 



 120 

 

 

permitted hereunder, and, except for Permitted Liens, all Liens or security
interests securing any Indebtedness or other liabilities of the Restricted
Parties outstanding prior to the Closing Date, as applicable, shall have been
terminated or released or shall be released in accordance with Section 5.15.

 

(v)         The Administrative Agent shall have received true and correct copies
of (x) the Transaction Documents and the OBS Credit Agreements, (y) the
Confirmation Order and (z) the “Notice of Projected Effective Date” (as required
by Section 10.2(e) of the Amended Reorganization Plan).

 

(vi)        The Collateral Agent, for the benefit of the Secured Parties, shall
have been granted (to the extent required on the Closing Date) First Priority
Liens and security interests in the Collateral.

 

(vii)       Each of the Collateral Vessel Mortgages required to be recorded on
the Closing Date shall have been executed and delivered to the Mortgage Trustee
for submission to the appropriate ship registry of the applicable Acceptable
Flag Jurisdiction for filing and recording and all actions reasonably necessary
or advisable in connection therewith (and in connection with the other
Collateral) shall have been taken; provided, that with respect to the Collateral
Vessels secured by the CEXIM Loan Documents and the DSF Loan Documents (other
than Excluded Vessels), such actions shall be taken upon the release of the
security interests over such Collateral Vessels following the Closing Date
pursuant to Section 5.15.

 

(e)          Financial Statements. The Administrative Agent shall have received
the historical financial statements, pro forma financial statements and
projections described in Section 3.04 (it being understood and agreed that the
Administrative Agent has received such historical financial statements, pro
forma financial statements and projections).

 

(f)          Opinions of Counsel. The Administrative Agent shall have received,
on behalf of itself, the other Agents, the Lenders and the Issuing Bank
favorable written opinions from each of (i) Cleary Gottlieb Steen & Hamilton
LLP, special counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent, (ii) Burke & Parsons, special maritime
counsel for the Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agent, and (iii) each counsel listed on Schedule 4.01(f), in
form and substance reasonably satisfactory to the Administrative Agent, in each
case (A) dated the Closing Date, (B) addressed to the Agents, the Lenders and
the Issuing Bank (and allowing for reliance by their permitted successors and
assigns on customary terms) and (C) covering such matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request.

 

(g)          Solvency Certificate. The Administrative Agent shall have received
(i) a solvency certificate in the form of Exhibit L (appropriately completed),
dated the Closing Date and signed by the chief financial officer of the
Administrative Borrower, certifying that the Restricted Parties on a
consolidated basis after giving effect to the Transactions are Solvent, and (ii)
a solvency certificate in the form of Exhibit L (appropriately completed), dated
the Closing Date and signed by the chief financial officer of Holdings,
certifying that the Companies on a consolidated basis after giving effect to the
Transactions are Solvent.

 

(h)          Fees. The Agents and the Lenders shall have received all amounts
due and payable under any Loan Document, the Commitment Letter and the Fee
Letter on or prior to the Closing Date, including all Fees and reasonable and
documented costs, expenses (including legal fees and expenses of White & Case
LLP, Watson, Farley & Williams and other counsel to the Agents, appraisal and
collateral field exam fees and expenses and charges and recording taxes and
fees) and other compensation and amounts required to be reimbursed or paid by
the Loan Parties hereunder, under any other Loan Document, the Commitment Letter
and the Fee Letter.

 



 121 

 

 

(i)          Personal Property Requirements. The Collateral Agent shall have
received:

 

(i)          all certificates, agreements or instruments representing or
evidencing the Securities Collateral accompanied by instruments of transfer and
stock powers undated and endorsed in blank;

 

(ii)         the Intercompany Subordination Agreement, executed by and among
Holdings and the Restricted Parties;

 

(iii)        all other certificates, agreements or instruments necessary to
perfect the Collateral Agent’s security interest in all Chattel Paper,
Instruments, Deposit Accounts and Securities Accounts identified in Schedules
10, 12(a) and 12(b) to the Perfection Certificate and all Investment Property of
each Loan Party (as each such term is defined in, and to the extent required by,
the Security Agreement or the Holdings Pledge Agreement, as applicable);

 

(iv)        UCC financing statements in appropriate form for filing under the
UCC in each U.S. jurisdiction as may be necessary or appropriate or, in the
reasonable opinion of the Administrative Agent, desirable to perfect the First
Priority Liens in all Collateral created, or purported to be created, by the
Security Documents; and

 

(v)         copies, each as of a recent date, of (w) the UCC searches required
by the Perfection Certificate, (x) tax and judgment lien searches and pending
U.S. lawsuit searches or equivalent reports or searches listing all effective
lien notices or comparable documents that name any Company as debtor and that
are filed in the state and county jurisdictions in which any Company is
organized or maintains its principal place of business and (y) such other
searches that the Administrative Agent deems reasonably necessary or
appropriate.

 

(j)          Insurance. (i) The Administrative Agent shall have received, with
respect to (x) general property insurance policies and (y) general liability
insurance policies, in each case, with an individual policy value in excess of
$1,000,000, required by Section 5.04 and which do not relate to the Vessels, a
copy of, or a certificate as to coverage under, any such general insurance
policies required by Section 5.04 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable) (or comparable language customary in the overseas insurance market)
and shall name the Collateral Agent, on behalf of the Secured Parties, as
additional insured (or comparable language customary in the overseas insurance
market), in form and substance reasonably satisfactory to the Administrative
Agent, and (ii) the Administrative Agent shall be satisfied that the Insurance
Deliverables Requirement shall have been satisfied with respect to each
Collateral Vessel.

 

(k)          Bank Regulatory Documentation. The Administrative Agent and the
Lenders shall have received at least three Business Days before the Closing
Date, all documentation and other information required by bank regulatory
authorities under or in respect of applicable Anti-Terrorism Laws or
“know-your-customer” Legal Requirements, including the Patriot Act.

 

(l)          Maritime Registry Searches; Maritime Insurance; Etc. The
Administrative Agent shall have received with respect to each Collateral Vessel:

 



 122 

 

 

(i)          certified copies of all technical management agreements and
commercial management agreements, if any, and all pooling agreements and charter
contracts having a remaining term in excess of 6 months;

 

(ii)         an undertaking in customary form by V. Ships UK Limited or any
other Acceptable Third Party Technical Manager, as applicable, with respect to
such Collateral Vessel;

 

(iii)        a confirmation of class certificate issued by an Approved
Classification Society showing such Collateral Vessel to be free of overdue
recommendations, issued not more than 10 days prior to the Closing Date, and
copies of all ISM and ISPS Code documentation for such Collateral Vessel and its
owner or manager, as appropriate, which shall be valid and unexpired;

 

(iv)        a certificate of ownership and encumbrance confirming registration
of such Collateral Vessel under the law and flag of the applicable Acceptable
Flag Jurisdiction, the record owner of the Collateral Vessel, the recording of a
Collateral Vessel Mortgage on such Collateral Vessel in accordance with the law
and flag of the applicable Acceptable Flag Jurisdiction, and all Liens of record
(which shall be only Permitted Collateral Vessel Liens or Liens to be discharged
on or prior to the Closing Date subject, however, to the proviso contained in
Section 4.01(d)(vii)) for such Collateral Vessel, such certificate to be issued
not earlier than 30 days prior to the Closing Date, and reasonably satisfactory
to the Administrative Agent;

 

(v)         a report, addressed to and in form and scope reasonably acceptable
to the Administrative Agent, from a firm of marine insurance brokers reasonably
acceptable to the Administrative Agent (including Marsh and Willis), confirming
the particulars and placement of the marine insurances covering the Collateral
Vessels and their compliance with the provisions hereunder, the endorsement of
loss payable clauses and notices of assignment on the policies, and containing
such other confirmations and undertakings as are customary in the New York
market; and

 

(vi)        a report from an independent marine insurance consultant appointed
by the Administrative Agent confirming the adequacy of the marine insurances
covering the Collateral Vessels.

 

(m)         Appointment of Process Agent. The Administrative Agent shall have
received a duly executed letter evidencing the acceptance by Holdings of its
appointment as agent for the service of process for each Loan Party, which
acceptance shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(n)          No Closing Date Material Adverse Effect. Since December 31, 2013,
there shall not have occurred any event, change, effect, development,
circumstance or condition that, either individually or in the aggregate, has
caused or would reasonably be expected to cause a Closing Date Material Adverse
Effect.

 

(o)          Ratings. The Administrative Agent shall have received (i) a
monitored public corporate rating and a monitored public corporate family rating
for (x) Holdings (as reorganized after giving effect to the Transactions) and
(y) to the extent obtainable, the Administrative Borrower (as reorganized after
giving effect to the Transactions), in each case, from each of S&P and Moody’s,
respectively, (ii) a ratings assessment letter from S&P with respect to Holdings
and (iii) a monitored public facility rating for the Loans from each of S&P and
Moody’s; provided that, for the avoidance of doubt, the failure to obtain a
monitored public corporate rating or corporate family rating of the
Administrative

 



 123 

 

 

Borrower on the basis that audited consolidated financial statements for the
Administrative Borrower had not been produced shall not be a failure to satisfy
the condition precedent set forth in clause (i)(y) above.

 

(p)          Closing Date Cash Requirement. After giving effect to the
Transactions on the Closing Date (and all payments to be made in connection
therewith on the Closing Date, including the payment of all fees and expenses
but not including any borrowings of Revolving Loans or Swingline Loans on the
Closing Date), the Administrative Borrower and its Restricted Subsidiaries shall
have no less than $95,000,000 in unrestricted cash and Cash Equivalents on hand.

 

(q)          Appraisals. The Administrative Agent shall have received a desktop
appraisal of each Vessel prepared by an Approved Broker in form, scope and
methodology reasonably acceptable to the Collateral Agent, addressed to the
Collateral Agent and upon which the Administrative Agent, the Collateral Agent
and the Lenders are expressly permitted to rely.

 

Section 4.02         Section 4.02         Conditions to All Credit Extensions.
The obligation of each Lender and the Issuing Bank to make any Credit Extension
(including the initial Credit Extensions on the Closing Date) shall be subject
to, and to the satisfaction of, each of the conditions precedent set forth
below.

 

(a)          Notice. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).

 

(b)          No Default. At the time of, and after giving effect to the making
of, any Credit Extension and the use of proceeds thereof, no Default shall have
occurred and be continuing.

 

(c)          Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Article III or in any other Loan
Document shall be true and correct in all material respects (or true and correct
in all respects in the case of representations and warranties qualified by
materiality or Material Adverse Effect) on and as of the date of such Credit
Extension with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects (or true and correct in all respects in the
case of representations and warranties qualified by materiality or Material
Adverse Effect) on and as of such earlier date).

 

Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by the
Borrowers of the proceeds of such Credit Extension shall constitute a
representation and warranty by each Borrower and each other Loan Party that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied.

 



 124 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees with the Administrative Agent, the
Collateral Agent, the Issuing Bank and each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest and premium (if any) on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full (other than contingent indemnification obligations for which
no claim or demand has been made) and all Letters of Credit have been canceled
or have expired and all amounts drawn thereunder have been reimbursed in full
(or all such Letters of Credit shall have been Cash Collateralized), each Loan
Party will, and each Loan Party will cause each of its Restricted Subsidiaries
to:

 

Section 5.01         Section 5.01         Financial Statements, Reports, etc..
Furnish to the Administrative Agent for distribution to the Lenders and, in the
case of clauses (d) and (e) below, to the Collateral Agent:

 

(a)          Annual Reports. Within 90 days after the end of each fiscal year of
Holdings and the Administrative Borrower (or, solely with respect to their
respective fiscal year ending December 31, 2014, within the earlier of (x) 120
days after the end of such fiscal year of Holdings or the Administrative
Borrower, as applicable, and (y) the date on which Holdings or the
Administrative Borrower, as applicable, files a Form 10K with the SEC under the
Exchange Act for such fiscal year), (i) the audited consolidated balance sheet
of Holdingsthe Administrative Borrower and its Subsidiaries as of the end of
such fiscal year and related consolidated statements of income, cash flows and
stockholders’ equity for such fiscal year, in comparative form with such
financial statements as of the end of, and for, the preceding fiscal year, and
notes thereto, accompanied by an opinion of PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing reasonably
satisfactory to the Administrative Agent (which opinion shall not be qualified
as to scope or contain any going concern or other qualification or exemption),
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations and cash flows of
Holdingsthe Administrative Borrower and its Subsidiaries as of the dates and for
the periods specified in accordance with GAAP, and (ii) management’s discussion
and analysis of the financial condition, results of operations and cash flows of
Holdings and its Subsidiaries for such fiscal year, as compared to the previous
fiscal year), (iii) the unaudited consolidated balance sheet of the
Administrative Borrower and its Subsidiaries as of the end of such fiscal year
and related consolidated statements of income, cash flows and stockholders’
equity for such fiscal year, in comparative form with such financial statements
as of the end of, and for, the preceding fiscal year, accompanied by a
certificate of a Financial Officer of the Administrative Borrower, stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of the
Administrative Borrower and its Subsidiaries as of the dates and for the periods
specified in accordance with GAAP, and (vi) management’s discussion and analysis
of the financial condition, results of operations and cash flows of the
Administrative Borrower and its Subsidiaries for such fiscal year, as compared
to the previous fiscal year) and budgeted amounts;

 

(b)          Quarterly Reports. Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of Holdings and the
Administrative Borrower (or, solely with respect to their respective first two
fiscal quarters ending after the Closing Date, within the earlier of (x) 60 days
after the end of each such fiscal quarter of Holdings or the Administrative
Borrower, as applicable, and (y) the date on which Holdings or the
Administrative Borrower, as applicable, files a Form 10Q with the SEC under the
Exchange Act for the respective fiscal quarter), (i) the unaudited consolidated
balance sheet of Holdingsthe Administrative Borrower and its Subsidiaries as of
the end of such fiscal quarter and related consolidated

 



 125 

 

 

statements of income, cash flows and stockholders equity for such fiscal quarter
and for the then elapsed portion of the fiscal year, in comparative form with
the consolidated balance sheet and related consolidated statements of income,
cash flows and stockholders equity for the comparable periods in the previous
fiscal year, accompanied by a certificate of a Financial Officer of Holdings
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations and cash flows of
Holdings and its Subsidiaries as of the date and for the periods specified in
accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in clause (a)(i) of this Section 5.01,
subject to normal year-end audit adjustments and the absence of footnotes, (ii)
management’s analysis and discussion of the financial condition, results of
operations and cash flows of Holdings and its Subsidiaries for such fiscal
quarter and for the then elapsed portion of the fiscal year, (iii) the unaudited
consolidated balance sheet of the Administrative Borrower and its Subsidiaries
as of the end of such fiscal quarter and related consolidated statements of
income and cash flows for such fiscal quarter and for the then elapsed portion
of the fiscal year, in comparative form with the consolidated balance sheet and
related consolidated statements of income and cash flows for the comparable
periods in the previous fiscal year, accompanied by a certificate of a Financial
Officer of the Administrative Borrower stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of the Administrative Borrower and its
Subsidiaries as of the date and for the periods specified in accordance with
GAAP consistently applied, and on a basis consistent with the annualaudited
financial statements referred to in clause (iiia)(i) of this Section
5.01(a),5.01, subject to normal year-end audit adjustments and the absence of
footnotes, and (ivii) management’s analysis and discussion and analysis of the
financial condition, results of operations and cash flows of the Administrative
Borrower and its Subsidiaries for such fiscal quarter and for the then elapsed
portion of the fiscal year and budgeted amounts;

 

(c)          Monthly Reports. Within 30 days after the end of each fiscal month
(other than the last fiscal month of any fiscal quarter) of Holdings and the
Administrative Borrower (commencing with their respective fiscal month ending
August 31, 2014), (i), the unaudited consolidated balance sheet of Holdingsthe
Administrative Borrower and its Subsidiaries as of the end of such month and the
related consolidated statement of income of Holdings and its Subsidiaries for
such month and for the then elapsed portion of the fiscal year, in comparative
form with the consolidated balance sheet and related consolidated statement of
income for the comparable periods in the previous fiscal year, accompanied by a
certificate of a Financial Officer of Holdings stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition and results of operations of Holdings and its Subsidiaries as of the
date and for the periods specified in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, and
(ii) the unaudited consolidated balance sheet of the Administrative Borrower and
its Subsidiaries as of the end of such month and the related consolidated
statement of income of the Administrative Borrower and its Subsidiaries for such
month and for the then elapsed portion of the fiscal year, in comparative form
with the consolidated balance sheet and related consolidated statement of income
for the comparable periods in the previous fiscal year, accompanied by a
certificate of a Financial Officer of the Administrative Borrower stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition and results of operations of the Administrative
Borrower and its Subsidiaries as of the date and for the periods specified in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(d)          [Reserved];

 

(e)          [Reserved];

 

(f)          Compliance Certificates. (i) Concurrently with any delivery of
financial statements under Section 5.01(a), (b) and (c), a Compliance
Certificate certifying that no Default exists or, if a Default does exist and is
continuing, specifying in reasonable detail the nature and extent thereof and

 



 126 

 

 

any corrective action taken or proposed to be taken with respect thereto, (ii)
concurrently with any delivery of financial statements under Section 5.01(a) or
(b), a Compliance Certificate setting forth (x) computations in reasonable
detail satisfactory to the Administrative Agent and the Collateral Agent
demonstrating the calculation of the Available Amount as at the end of such
fiscal year or fiscal quarter, as the case may be, and any utilizations of the
Available Amount during such fiscal year or fiscal quarter, as the case may be,
as well as the aggregate utilization thereof since the Closing Date, and (y) a
list of all Collateral Vessels, Excluded Vessels, Immaterial Subsidiaries and
Unrestricted Subsidiaries as of the end of such fiscal year or fiscal quarter,
as the case may be, and (iii) concurrently with any delivery of financial
statements pursuant to Section 5.01(a), computations in reasonable detail and
reasonably satisfactory to the Administrative Agent demonstrating the
Administrative Borrower’s calculation of the Excess Cash Flow and the amount of
the respective payment pursuant to Section 2.10(b)(v) for the respective Excess
Cash Flow Period;

 

(g)          Consolidating Financial Statements. Concurrently with the delivery
of any consolidated financial statements of the Administrative Borrower pursuant
to Sections 5.01(a), (b) and (c), the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;

 

(h)          Management Letters. Promptly after the receipt thereof by any
Company, a copy of any “management letter” received by any such person from its
certified public accountants and the management’s responses thereto;

 

(i)          Budgets. No later than 45 days following the first day of each
fiscal year of the Administrative Borrower, a budget (statements of income) in
form reasonably satisfactory to the Administrative Agent prepared by the
Administrative Borrower for each fiscal month of such fiscal year prepared in
detail of the Administrative Borrower and its Restricted Subsidiaries, with
appropriate presentation and discussion in reasonable detail of the principal
assumptions upon which such budget is based, accompanied by a certificate of a
Financial Officer of the Administrative Borrower certifying that the budget is a
reasonable estimate for the periods covered thereby;

 

(j)          Other Reports and Filings. Promptly after the filing or delivery
thereof, copies all financial information, proxy materials and reports, if any,
which any Company shall publicly file with the SEC or deliver to the holders (or
any trustee, agent or other representative therefor) of the Administrative
Borrower’s or any of its Restricted Subsidiaries’ material Indebtedness pursuant
to the terms of the documentation governing such Indebtedness, in each case, to
the extent that any such information, proxy materials or reports are not
independently delivered pursuant to this Agreement;

 

(k)          Environmental Information. At any time that any Company has
breached the representation and warranty in Section 3.19, is not in compliance
with Section 5.09(a) or has delivered a notice pursuant to Section 5.02(e),
provide, at the Borrowers’ sole expense and at the request of the Administrative
Agent, either (a) an environmental site assessment report concerning the Real
Property owned, leased or operated by such Company that is the subject of any
such breach, noncompliance or notice, prepared by an environmental consulting
firm reasonably approved by the Administrative Agent, provided that if the
Borrowers fail to provide the same within 45 days after such request was made,
the Administrative Agent may order the same at any time thereafter if the
Borrowers are not diligently pursuing the completion of such report, the cost of
which shall be borne by the Borrowers, and in such case the respective Loan
Party shall grant and hereby grants to the Administrative Agent and the Lenders
and their respective agents reasonable access to such Real Property and
specifically grant the Administrative Agent and the Lenders a license to
undertake such an assessment at any reasonable time upon reasonable notice to
the Administrative Borrower, all at the sole expense of the Borrowers; or (b)
copies of the reports of the United States Coast Guard, Environmental Protection
Agency and National Transportation Safety Board,

 



 127 

 

 

and of any applicable state or foreign agency, if and when issued, concerning
such breach, noncompliance or notice if related to a Vessel or Chartered Vessel
owned, chartered to or operated by such Company; and

 

(l)          Other Information. Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, or the
environmental condition of any Vessel, Chartered Vessel or Real Property, as the
Administrative Agent, the Collateral Agent or any Lender may reasonably request.
Each Lender acknowledges that the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to in
this Section 5.01, and in any event shall have no responsibility to monitor
compliance by any Loan Party with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery (from the Administrative
Agent) of or maintaining its copies of such documents:

 

Each Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.01 or otherwise are being distributed through a Platform, any
document or notice that Holdings or the Administrative Borrower has indicated
contains Material Non-Public Information shall not be posted on that portion of
the Platform designated for such Public Lenders. Holdings and theThe
Administrative Borrower agreeagrees to clearly designate all information
provided to the Administrative Agent by or on behalf of the Administrative
Borrower which is suitable to make available to Public Lenders. If Holdings or
the Administrative Borrower has not indicated whether a document or notice
delivered pursuant to this Section 5.01 contains Material Non-Public
Information, the Administrative Agent reserves the right to post such document
or notice solely on that portion of the Platform designated for Lenders who wish
to receive Material Non-Public Information with respect to Holdings, the
Administrative Borrower, theirits Subsidiaries and their securities.

 

Section 5.02         Section 5.02         Litigation and Other Notices. Furnish
to the Administrative Agent and each Lender written notice of the following
promptly (and, in any event, within five Business Days of obtaining knowledge
thereof):

 

(a)          any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;

 

(b)          the filing or commencement of, or notice of intention of any person
to file or commence, any action, suit, litigation or proceeding, whether at law
or in equity or otherwise by or before any Governmental Authority, (i) against
any Company that has had, or would reasonably be expected to result in, a
Material Adverse Effect, (ii) with respect to any Loan Document or (iii) with
respect to any of the other Transactions;

 

(c)          any event, change, effect, development, circumstance, or condition
that has resulted, or would reasonably be expected to result, in a Material
Adverse Effect;

 

(d)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;

 

(e)          the receipt by any Company of any notice of any Environmental
Claim, violation by any Company of Environmental Law, or knowledge by any
Company that there exists a condition that has resulted, or would reasonably be
expected to result, in an Environmental Claim or a violation of or liability
under, any Environmental Law, except for Environmental Claims, violations,
conditions and liabilities the consequence of which would not be reasonably
expected to result in a Material Adverse Effect; and

 



 128 

 

 

(f)          (i) the incurrence of any Lien (other than Permitted Liens) on, or
claim assessed against, all or any material portion of the Collateral or (ii)
the occurrence of any other event which would reasonably be expected to
materially and adversely affect all or a material portion of the Collateral.

 

Section 5.03         Section 5.03         Existence; Businesses and Properties.
(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence and all rights, franchises,
licenses, privileges, permits, Governmental Approvals and Intellectual Property,
except (x) as otherwise permitted under the Loan Documents or (y) other than in
the case of the legal existence of any Loan Party, to the extent that the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

(b)          Except as otherwise permitted under any Loan Document, do or cause
to be done all things necessary to obtain, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
material tangible properties used or useful in the business of the Restricted
Parties and from time to time will make, or cause to be made, all appropriate
repairs, renewals and replacements thereof.

 

Section 5.04         Section 5.04         Insurance. (a) Keep its insurable
property adequately insured at all times by financially sound and reputable
insurers; maintain such other insurance with financially sound and reputable
insurers, to such extent and against such risks as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including insurance with respect to Mortgaged Properties and the Vessels,
Chartered Vessels and other properties material to the business of the
Restricted Parties against such casualties and contingencies and of such types
and in such amounts with such deductibles as is customary in the case of similar
businesses operating in the same or similar locations, or as otherwise required
by any Legal Requirements; provided, however, in addition to the requirements
set forth above in this sentence, the Restricted Parties will at all times cause
at least the Required Insurance to be maintained with respect to the Collateral
Vessels.

 

(b)          All general property insurance policies and general liability
insurance policies (in each case, with an individual policy value in excess of
$1,000,000, except with respect to insurance related to the Vessels (which are
covered by clause (c) below)) maintained by a Loan Party shall (i) provide that
no cancellation, material reduction in amount or material reduction in coverage
thereof shall be effective until at least 14 days (or 10 days in the case of
non-payment of premium) after receipt by the Collateral Agent of written notice
thereof (or if such provision is not customary in the overseas insurance market,
notice as soon as reasonably practicable), and (ii) name the Collateral Agent as
loss payee (in the case of general property insurance) (or comparable language
customary in the overseas insurance market) or additional insured on behalf of
the Secured Parties (in the case of general liability insurance) (or comparable
language customary in the overseas insurance market), as applicable; provided,
however, that war risk insurance shall be subject to customary automatic
termination of cover provisions in accordance with market practice.

 

(c)          Cause the Insurance Deliverables Requirement to be satisfied at all
times.

 

(d)          Notify the Administrative Agent and the Collateral Agent as soon as
reasonably practicable whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.04 is taken out by (or on behalf of) any Restricted Party; and
promptly as soon as reasonably practicable deliver to the Administrative Agent
and the Collateral Agent a copy of such policy or policies.

 

(e)          With respect to any Mortgaged Property, obtain flood insurance in
such total amount as the Administrative Agent or the Required Lenders may from
time to time reasonably require, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood

 



 129 

 

 

hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973, the National Flood
Insurance Reform Act of 1994 and the Flood Insurance Reform Act of 2004, in each
case as amended from time to time, and any successor statutes.

 

(f)          No Restricted Party that is an owner or charterer of any Vessel or
Chartered Vessel will take any action that is reasonably likely to be the basis
for termination, revocation or denial of any material insurance coverage
required to be maintained under the Loan Documents in respect of any Vessel or
Chartered Vessel or that could reasonably be the basis for a defense to any
material claim under any insurance policy maintained in respect of the Vessels
and Chartered Vessels, and the Restricted Parties shall otherwise comply in all
material respects with all insurance policies in respect of the Vessels and
Chartered Vessels. At no time on or after the Fourth Amendment Effective Date
shall the Administrative Borrower directly own or charter any Vessel or
Chartered Vessel.

 

Section 5.05         Section 5.05         Obligations and Taxes. (a) Pay and
discharge promptly when due all material Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful material claims for labor, services, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien (other than a Permitted
Lien) upon such properties or any part thereof; provided, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (i) the validity or amount thereof shall be
contested in good faith by appropriate proceedings timely instituted and
diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with GAAP, and (ii) such contest operates to suspend collection of
the contested Tax, assessment or charge and enforcement of a Lien other than a
Permitted Lien.

 

(b)          Timely and correctly file all federal, state and other material Tax
Returns required to be filed by it.

 

(c)          No Borrower intends to treat the Loans as being a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4. In the
event any Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof.

 

(d)          Pay, perform and observe all of the terms and provisions of its
Indebtedness and other contractual obligations promptly and in accordance with
their respective terms except to the extent any failure to pay, perform or
observe any such Indebtedness or other contractual obligations either would not
constitute a Default or would not be reasonably expected to result in a Material
Adverse Effect.

 

Section 5.06         Section 5.06         Employee Benefits. (a) Comply with all
applicable Legal Requirements, including the applicable provisions of ERISA and
the Code, with respect to all Employee Benefit Plans, except where such
non-compliance would not be reasonably expected to result in a Material Adverse
Effect and (b) furnish to the Administrative Agent, upon request, copies of (i)
annual report (Form 5500 Series) filed by any Company or any of its ERISA
Affiliates with the Employee Benefits Security Administration with respect to
each Pension Plan sponsored or maintained by any Company, (ii) the most recent
actuarial valuation report for each such Pension Plan, (iii) all notices
received by any Company or any of its Subsidiaries from a Multiemployer Plan
sponsor or any governmental agency concerning an ERISA Event, and (iv) such
other information, documents or governmental reports or filings related to any
Pension Plan or Multiemployer Plan as the Administrative Agent shall reasonably
request.

 



 130 

 

 

Section 5.07         Section 5.07         Maintaining Records; Access to
Properties and Inspections; Quarterly Lender Calls(a)          . (a) Keep proper
books of record and account in which full, true and correct entries in
conformity with GAAP and all Legal Requirements are made of all dealings and
transactions in relation to its business and activities (including accurate and
complete records of its Receivables and all payments and collection thereon).
Each Company will permit any representatives designated by the Administrative
Agent and the Collateral Agent upon two Business Days’ advance notice, during
normal business hours, and not more than twice during any fiscal year of
Holdings or the Administrative Borrower (unless an Event of Default exists) to
visit and inspect the financial records and the property of such Company and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent and the Collateral Agent
to discuss the affairs, finances, accounts and condition of any Company with the
officers and employees thereof and advisors thereof (including independent
accountants thereof); provided, however, nothing in this Section 5.07(a) either
shall limit the rights of the Administrative Agent and the Collateral Agent, or
the obligations of the Loan Parties, under Section 5.13.

 

(b)          Within 60 days after the close of each fiscal quarter of the
Administrative Borrower (or within 120 days after the close of the fourth fiscal
quarter of the Administrative Borrower in any fiscal year of the Administrative
Borrower), host a conference call (the cost of which conference call is to be
paid by the Borrowers) with representatives of the Administrative Agent and all
Lenders who choose to attend such conference call upon reasonable prior notice
to be held at such time as reasonably agreed by the Administrative Borrower and
the Administrative Agent, at which conference call shall be reviewed the
financial results of the previous fiscal quarter and the year-to-date financial
condition of the Companies and the budgets presented for the current fiscal year
of the Administrative Borrower; provided, however, at the request of the
Administrative Agent, in lieu of a conference call in respect of the fourth
fiscal quarter of any fiscal year of the Administrative Borrower, the
Administrative Borrower instead shall hold a meeting (at a mutually agreeable
location and time) with all Lenders who choose to attend such meeting.

 

Section 5.08         Section 5.08         Use of Proceeds. Use the proceeds of
the Loans only for the purposes set forth in Section 3.12 and request the
issuance of Letters of Credit only in accordance with (and for purposes set
forth in) Section 3.12.

 

Section 5.09         Section 5.09         Compliance with Environmental Laws and
other Legal Requirements.

 

(a)          Comply, and use commercially reasonable efforts to cause all third
party lessees and other persons occupying its properties to comply, with all
Environmental Laws applicable to its operations and properties; obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct any remedial action required by Environmental Laws; provided, however,
that no Company shall be required to take any of the foregoing actions in this
Section 5.09 to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)          Comply with all other Legal Requirements of, and all applicable
restrictions imposed by, all Governmental Authorities in respect of the conduct
of its business and the ownership of its property, except for such
non-compliance as would not reasonably be expected to have a Material Adverse
Effect.

 



Section 5.10         Section 5.10         Additional Collateral; Additional
Guarantors. (a) Subject to this Section 5.10, with respect to (x) any property
acquired after the Closing Date (other than Excluded Collateral) by any Borrower
or any Subsidiary Guarantor and (y) any property constituting Equity Interests
of the Administrative Borrower or any intercompany Indebtedness owed to Holdings
by any of the Restricted Parties, in each case, that is intended to be subject
to the Lien created by any of the

 



 131 

 



 

Security Documents but is not so subject, promptly (and in any event within 30
days after the acquisition thereof (as such date may be extended by the
Administrative Agent in its sole discretion)) (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall reasonably deem necessary or advisable to
grant to the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on such property subject to no Liens other than
Permitted Liens, (ii) to the extent reasonably requested by the Administrative
Agent, deliver opinions of counsel to the Loan Parties in form and substance,
and from counsel, reasonably acceptable to the Administrative Agent, and (iii)
take all actions necessary to cause such Lien to be duly perfected to the extent
required by such Security Documents in accordance with all applicable Legal
Requirements, including the filing of financing statements and intellectual
property security agreements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent; provided,
however, that neither any Borrower nor any Subsidiary Guarantor shall be
required to record any grant of security interest in Collateral consisting of
Intellectual Property (x) arising, protected or otherwise existing in any
jurisdiction outside of the United States or (y) that is not material
Intellectual Property. The Borrowers and the other Loan Parties shall otherwise
take such actions and execute and/or deliver to the Collateral Agent such
documents as the Administrative Agent or the Collateral Agent shall reasonably
require to confirm the validity, perfection and priority of the Lien of the
Security Documents against such after-acquired properties.

 

(b)          With respect to any person that becomes a direct or indirect
Subsidiary of the Administrative Borrower after the Closing Date, promptly (and
in any event within 30 days after such person becomes a direct or indirect
Subsidiary of the Administrative Borrower (as such date may be extended by the
Administrative Agent in its sole discretion)) (i) deliver to the Collateral
Agent the certificates, if any, representing all of the Equity Interests of such
Subsidiary owned by a Borrower or Subsidiary Guarantor (except to the extent
constituting Excluded Collateral), together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) in the case such Subsidiary is a Wholly
Owned Restricted Subsidiary (other than an Excluded Subsidiary), cause such new
Wholly Owned Restricted Subsidiary to (A) execute a Joinder Agreement to become
a Subsidiary Guarantor and a party to the Security Agreement, (B) deliver to the
Administrative Agent an opinion or opinions of counsel to such Wholly Owned
Restricted Subsidiary in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent, and (C) take all actions necessary or
advisable in the opinion of the Administrative Agent and the Collateral Agent to
cause the Lien created by the applicable Security Documents to be duly perfected
to the extent required by such Security Documents in accordance with all
applicable Legal Requirements, including the filing of financing statements (or
equivalent registrations) in such jurisdictions as may be reasonably requested
by the Administrative Agent or the Collateral Agent; provided, however, that no
such Subsidiary shall be required to record any grant of security interest in
Collateral consisting of Intellectual Property (x) arising, protected or
otherwise existing in any jurisdiction outside of the United States or (y) that
is not material Intellectual Property.

 

(c)          With respect to any person that is or becomes a Subsidiary of a
Borrower or a Subsidiary Guarantor after the Closing Date, promptly (and in any
event within 30 days after such person becomes a Subsidiary (as such date may be
extended by the Administrative Agent in its sole discretion)) execute and
deliver (or cause such Subsidiary to execute and deliver) to the Collateral
Agent a counterpart to the Intercompany Subordination Agreement.

 

(d)          Promptly grant to the Collateral Agent (and in any event within 90
days of the acquisition thereof unless extended by the Administrative Agent in
its reasonable discretion) a Mortgage on

 



 132 

 

 

each Real Property owned in fee by such Borrower or Subsidiary Guarantor as is
acquired by such Borrower or Subsidiary Guarantor after the Closing Date and
that, together with any improvements thereon, individually has a Fair Market
Value in excess of $10,000,000 as additional security for the Secured
Obligations (unless the subject property constitutes Excluded Collateral). Such
Mortgages shall constitute valid and enforceable (except as such enforceability
may be subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally, regardless of
whether considered in a proceeding in equity or at law) perfected First Priority
Liens subject only to Permitted Liens. The Mortgages or instruments related
thereto shall be duly recorded or filed by the Administrative Agent in such
manner and in such places as are required by applicable Legal Requirements to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Mortgages and all taxes, fees and
other charges payable in connection therewith shall be paid in full. Such
Borrower or Subsidiary Guarantor shall otherwise take such actions and execute
and/or deliver to the Collateral Agent such documents as the Administrative
Agent or the Collateral Agent shall reasonably require to confirm the validity,
enforceability, perfection and priority of the Lien of any existing Mortgage or
new Mortgage against such after-acquired Real Property (including with respect
to each Mortgage, a Mortgage Policy insuring the Lien of such Mortgage as a
valid First Priority mortgage Lien subject to Permitted Liens on the Mortgaged
Property and fixtures described therein in an amount reasonably satisfactory to
the Administrative Agent (but not to exceed the Fair Market Value of such
Mortgaged Property), a survey (in form and substance sufficient for the title
insurance company to remove the standard survey exceptions from the Mortgage
Policy and issue the title endorsements reasonably requested by the
Administrative Agent) and local counsel opinion (in form and substance
reasonably satisfactory to the Administrative Agent) in respect of such
Mortgage) and shall take such actions relating to insurance with respect to such
after-acquired Real Property and execute and/or deliver to the Administrative
Agent such insurance certificates and other documentation (including with
respect to title, flood certifications and evidence of flood insurance), in each
case in form and substance reasonably satisfactory to the Administrative Agent,
as the Administrative Agent shall reasonably request.

 

(e)          If, at any time, either (x) an Excluded Subsidiary no longer
constitutes an Excluded Subsidiary pursuant to the definition thereof or (y) the
aggregate total assets or total revenues of one or more Immaterial Subsidiaries
exceeds the thresholds set forth in the definition thereof, cause such Excluded
Subsidiary (in the case of preceding clause (x)) or one or more Excluded
Subsidiaries selected by the Administrative Borrower to the extent not otherwise
an Excluded Subsidiary (other than by virtue solely of clause (b) of the
definition thereof) (in the case of preceding clause (y)) to take the actions
specified above in this Section 5.10 on the basis that each such Excluded
Subsidiary ceased to be an Excluded Subsidiary hereunder, in each case to the
extent that such Excluded Subsidiary is a Wholly Owned Restricted Subsidiary of
the Administrative Borrower; provided, however, in the case of preceding clause
(y), such actions shall only be required to the extent that, after giving effect
to such actions, the aggregate total assets and total revenues of all then
remaining Immaterial Subsidiaries do not exceed the thresholds set forth in the
second sentence of the definition thereof.

 

(f)          Promptly after, and in any event within 45 days (as such date may
be extended by the Administrative Agent in its sole discretion) of, (i) the
acquisition by a Borrower or a Subsidiary Guarantor of a vessel after the
Closing Date (other than an Excluded Vessel), (ii) any person that owns a vessel
(other than a vessel that would be an Excluded Vessel) becoming a Subsidiary
Guarantor hereunder after the Closing Date or (iii) any Excluded Vessel of a
Borrower or a Subsidiary Guarantor ceasing to be an Excluded Vessel, grant to
the Mortgage Trustee a security interest in and Collateral Vessel Mortgage on
such Vessel (which shall be registered in an Acceptable Flag Jurisdiction). Such
Collateral Vessel Mortgage shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the Mortgage
Trustee and shall satisfy the provisions of the Vessel Collateral Requirements
and such Collateral Vessel Mortgage shall constitute a valid and enforceable
perfected First Priority Lien subject only to Permitted Collateral Vessel Liens
related thereto.

 



 133 

 

 

Section 5.11         Section 5.11         Security Interests; Further
Assurances. (a) Promptly upon the reasonable request of the Administrative Agent
or the Collateral Agent, at the sole cost and expense of the Loan Parties, (i)
execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office, any document or
instrument supplemental to or confirmatory of the Security Documents or
otherwise deemed by the Administrative Agent or the Collateral Agent reasonably
necessary or desirable for the continued validity, enforceability, perfection
and priority of the Liens on the Collateral intended to be covered by the
Security Documents, subject to no other Liens except Permitted Liens (or, in the
case of Collateral Vessels, Permitted Collateral Vessel Liens), or obtain any
consents or waivers as may be necessary or appropriate in connection therewith
and (ii) without limiting the generality of the foregoing, execute, if required,
and file, or cause to be filed, such financing or continuation statements under
the UCC, or amendments thereto, such amendments or supplements to the Collateral
Vessel Mortgages (including any amendments required to maintain the Liens
granted by such Collateral Vessel Mortgages), and such other instruments or
notices, as may be reasonably necessary, or that the Administrative Agent or the
Collateral Agent may reasonably require (subject to any limitations that may be
set forth in the Security Documents), to protect and preserve the Liens granted
or purported to be granted by the Security Documents. Notwithstanding the
foregoing, with respect to Intellectual Property, the Borrowers and Subsidiary
Guarantors shall only be required to file and record Intellectual Property
security agreements with respect to material Intellectual Property in the United
States Patent and Trademark Office or in the United States Copyright Office, as
applicable (it being understood, without limiting the foregoing, that the
Borrowers and Subsidiary Guarantors shall not be obligated to record any such
grant of security interest in the Collateral that is Intellectual Property
issued by or pending before any jurisdiction outside of the United States).

 

(b)          If the Administrative Agent, the Collateral Agent or the Required
Lenders determine that they are required by any Legal Requirements to have
appraisals prepared in respect of the Real Property of any Borrower or
Subsidiary Guarantor constituting Collateral, the Borrowers and the Subsidiary
Guarantors shall provide to the Administrative Agent (at such Loan Parties’
expense) appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA and are otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

 

(c)          At the reasonable written request of any counterparty to a Bank
Product Agreement entered into after the Closing Date, the applicable Loan Party
shall promptly execute an amendment to each Collateral Vessel Mortgage
confirming that the obligations under such Bank Product Agreement are Secured
Obligations under each Collateral Vessel Mortgage, and cause the same to be
promptly and duly recorded, and such amendment shall be in form and substance
reasonably satisfactory to the Administrative Agent.

 

Section 5.12         Certain Information Regarding the Loan Parties. (a) Furnish
30 days prior (or such shorter period acceptable to the Administrative Agent in
its sole discretion) written notice to the Administrative Agent of any change
(i) in any Loan Party’s legal name, (ii) in the location of any Loan Party’s
chief executive office, (iii) in any Loan Party’s organizational structure, (iv)
in any Loan Party’s Federal Taxpayer Identification number or organizational
identification number, if any, (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), or (vi) any change in the Acceptable Flag Jurisdiction of a
Collateral Vessel to a different Acceptable Flag Jurisdiction. Each Loan Party
agrees not to effect any change referred to in the immediately preceding
sentence unless, within five Business Days after such change (or such longer
period acceptable to the Administrative Agent in its sole discretion), all
filings have been made under the UCC or otherwise that are required (x) for the
Collateral Agent to maintain the validity, enforceability, perfection and
priority of the security interest of the Collateral Agent for the benefit of the
Secured Parties in the Collateral, if applicable, and (y) in the case

 



 134 

 

 

of a Collateral Vessel, to ensure that the Vessel Collateral Requirements remain
satisfied with respect to such Collateral Vessel. Each Loan Party shall promptly
provide the Administrative Agent with certified Organizational Documents
reflecting any of the changes described in the first sentence of this Section
5.12.

 

Section 5.13         Section 5.13         Appraisals. The Borrowers agree that
the Collateral Agent and the Administrative Agent (and their respective agents,
representatives and consultants) shall be permitted to conduct from time to time
Vessel Appraisals by Approved Brokers of the Collateral Vessels (and related
assets); provided, that (i) the Collateral Agent and the Administrative Agent
shall only be permitted to conduct two Vessel Appraisals (or, in the discretion
of the Administrative Agent or the Collateral Agent, three Vessel Appraisals) in
the aggregate for each Collateral Vessel at the Borrowers’ expense in any 12
month period and (ii) during the existence and continuation of an Event of
Default, there shall be no limit on the number of additional Vessel Appraisals
of each Collateral Vessel that the Collateral Agent and the Administrative Agent
may conduct at the Borrower's expense in any 12 month period. None of the
Collateral Agent, the Administrative Agent and the Lenders shall have any duty
to any Loan Party to make any inspection, nor to share any results of any
inspection or report with any Loan Party. Each of the Loan Parties acknowledges
that all inspections and reports are prepared by the Collateral Agent, the
Administrative Agent and the Lenders for their purposes and the Borrowers shall
not be entitled to rely upon them.

 

Section 5.14         Deposit Accounts; Securities Accounts.

 

(a)          Within 90 days following the Closing Date (as such date may be
extended by the Administrative Agent in its sole discretion), the Borrowers and
the Subsidiary Guarantors shall (i) have provided an updated Part A and Part B
of Schedule 3.27, reflecting true, correct and complete list of their respective
Deposit Accounts and Securities Accounts that are Specified Accounts at such
time, (ii) have caused each Deposit Account Bank and each Securities
Intermediary with whom a Controlled Account that is not a Residual Bank Account
is maintained to enter into a Deposit Account Control Agreement or Securities
Account Control Agreement, as applicable, and (iii) have deposited (and
thereafter continue to deposit) in a Specified Account all cash received by them
in respect of any Collateral. If, following such 90th (or later) day, any
Residual Bank Account remains open, the Borrowers and the Subsidiary Guarantors
shall cause each such Deposit Account Bank and each such Securities Intermediary
with whom any such Residual Bank Account is maintained to enter into a Deposit
Account Control Agreement or Securities Account Control Agreement, as
applicable, within 30 days thereafter. Except to the extent permitted by the
immediately preceding two sentences, with respect to the respective periods set
forth therein, the Borrowers and the Subsidiary Guarantors shall not establish
or maintain any Specified Account unless a Deposit Account Control Agreement or
a Securities Account Control Agreement, as applicable, has been entered into or
such Specified Account is a Non-Controlled Account. Each Restricted Party shall
instruct all account debtors of such Restricted Party to remit all payments in
Dollars to the appropriate Specified Account. All amounts received by any
Restricted Party in respect of any account of an account debtor of any
Restricted Party shall upon receipt be deposited into a Specified Account.
Except as provided in Section 5.22, at no time on or after the Fourth Amendment
Effective Date shall any Restricted Party (x) instruct any account debtors of
such Restricted Party to remit any payments to a Specified Account of the
Administrative Borrower and, to the extent that any such payments are received
in a Specified Account of the Administrative Borrower, the Administrative
Borrower shall transfer such amounts within 5 Business Days to a Specified
Account of the Subsidiary HoldCo or (y) deposit any amounts received by any
Restricted Party in respect of any account of an account debtor of any
Restricted Party into a Specified Account of the Administrative Borrower.

 

(b)          In the event that (i) any Borrower, any Subsidiary Guarantor, or
any Deposit Account Bank or Securities Intermediary at a financial institution
at which a Controlled Account is open, in either case shall terminate a Deposit
Account Control Agreement or a Securities Account Control

 



 135 

 

 

Agreement for any reason or (ii) the Collateral Agent shall demand such
termination as a result of the Deposit Account Bank or the Securities
Intermediary at which a Controlled Account is open to fail to comply with the
applicable Security Document or this Section 5.14, the applicable Loan Party
shall notify all of its obligors that were making payments to such terminated
Controlled Account, to make all future payments to another Controlled Account
that is not a Controlled Account of the Administrative Borrower and in which at
Deposit Account Control Agreement or Securities Account Control Agreement is in
effect.

 

(c)          The parties hereto hereby acknowledge, confirm and agree that the
implementation of the cash management arrangements contemplated herein is a
contractual right provided to the Agents and the Lenders hereunder in order for
the Agents and the Lenders to manage and monitor their collateral position and
not a proceeding for enforcement or recovery of a claim, or pursuant to, or an
enforcement of, any security or remedies whatsoever, that the cash management
arrangements contemplated herein are critical to the structure of the lending
arrangements contemplated herein, that the Lenders are relying on the Loan
Parties’ acknowledgement, confirmation and agreement with respect to such cash
management arrangements in making accommodations of credit available to the
Borrowers.

 

Section 5.15         Section 5.15         Post-Closing Matters. Execute and
deliver the documents and complete the tasks set forth on Schedule 5.15, in each
case within the time limits specified therein. Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, the parties
hereto acknowledge and agree that, at all times prior to the applicable time
limits specified on such Schedule 5.15, all conditions precedent and
representations contained in this Agreement and the other Loan Documents shall
be deemed modified to the extent necessary to effect the foregoing (and to
permit the taking of the actions described on Schedule 5.15 within the time
periods required thereon, rather than as elsewhere provided in the Loan
Documents).

 

Section 5.16         Section 5.16         Flag of Vessel; Vessel
Classifications; Operation of Vessels.

 

(a)          Each Restricted Party which owns, charters by demise or operates a
Vessel or Chartered Vessel will remain qualified in all material respects to own
and operate such Vessel or Chartered Vessel under the laws of the Acceptable
Flag Jurisdiction in which such Vessel or Chartered Vessel is registered.

 

(b)          Each Restricted Party which owns, charters by demise or operates a
Vessel or Chartered Vessel will (i) comply with and satisfy all applicable Legal
Requirements of the applicable Acceptable Flag Jurisdiction (in the case of a
Vessel) or the flag of such vessel (in the case of a Chartered Vessel) in order
that such Vessel or Chartered Vessel shall continue to be registered pursuant to
the laws of such Acceptable Flag Jurisdiction or flag, as appropriate and (ii)
not do or allow to be done anything whereby such registration is or would
reasonably be expected to be forfeited, unless the failure to comply with such
Legal Requirements or obtain such registration for such Vessel or Chartered
Vessel would not reasonably be expected have a Material Adverse Effect.

 

(c)          Each Restricted Party which owns, charters by demise or operates a
Vessel or Chartered Vessel will ensure that each Vessel or Chartered Vessel is
in all respects seaworthy and fit for its intended service and maintains its
classification in effect as of the Closing Date (or a higher classification) or
is classed in the highest class available for vessels of its age and type with
an Approved Classification Society free of any overdue conditions or
recommendations affecting class, unless the failure to maintain such
seaworthiness or to remain fit for its intended service or obtain such
classification or the existence of any overdue conditions or recommendations
affecting class would not reasonably be expected to have a Material Adverse
Effect or result in any suspensions, discontinuances or withdrawal of class.

 



 136 

 

 

(d)          Each Restricted Party which owns, charters by demise or operates a
Vessel or Chartered Vessel will submit such Vessel or Chartered Vessel to such
surveys as may be required for classification purposes and, upon the reasonable
written request of the Administrative Agent, supply to the Administrative Agent
copies of all such survey reports and classification certificates issued in
respect thereof.

 

(e)          Each Restricted Party which owns, charters by demise or operates a
Vessel or Chartered Vessel will promptly pay and discharge all tolls, dues,
taxes, assessments, governmental charges, fines, penalties, debts, damages and
liabilities whatsoever which have given or may give rise to maritime or
possessory Liens (other than Permitted Collateral Vessel Liens) on, or claims
(other than Permitted Collateral Vessel Liens) enforceable against, such Vessel
or Chartered Vessel other than any of the foregoing (i) being contested in good
faith and diligently by appropriate proceedings, and, in the event of arrest of
any Vessel or Chartered Vessel pursuant to legal process, or in the event of its
detention in exercise or purported exercise of any such Lien or claim as
aforesaid, procure, if possible, the release of such Vessel or Chartered Vessel
from such arrest or detention forthwith upon receiving notice thereof by
providing bail or otherwise as the circumstances may require, (ii) Liens
incurred or placed on Chartered Vessels by their respective owners to the extent
permitted by the terms of the respective charter (“Permitted Chartered Vessel
Liens”), or (iii) which would not reasonably be expected to have a Material
Adverse Effect.

 

(f)          Each Restricted Party which owns, charters by demise or operates a
Vessel or Chartered Vessel will maintain a valid Certificate of Financial
Responsibility (Oil Pollution) issued by the United States Coast Guard pursuant
to the Federal Water Pollution Control Act to the extent that such certificate
may be required by applicable Legal Requirements for any Vessel or Chartered
Vessel and such other similar certificates as may be required in the course of
the operations of any Vessel or Chartered Vessel pursuant to the International
Convention on Civil Liability for Oil Pollution Damage of 1969, or other
applicable Legal Requirements (including the ISM Code and the ISPS Code).

 

(g)          Promptly after, and in any event within 45 days after, (i) the
acquisition by a Restricted Party of a vessel after the Closing Date, (ii) any
person that owns a vessel becomes a Subsidiary Guarantor hereunder after the
Closing Date or (iii) any change of the documented owner, name or official
number, of a Vessel, (x) the Administrative Borrower shall provide the
Administrative Agent with the name, documented owner, official number and, if
such Vessel is a Collateral Vessel, the applicable Subsidiary Guarantors shall
take such action as the Collateral Agent may reasonably request to ensure the
Collateral Agent has a valid and perfected preferred mortgage Lien thereon and
(y) in the case of preceding clauses (i) and (ii) as they relate to a Collateral
Vessel, the Administrative Agent shall (at the Borrowers’ or Subsidiary
Guarantors’ expense and reasonable request) cooperate with the Administrative
Borrower to record any filings that are required to ensure that the Vessel
Collateral Requirements are satisfied.

 

(h)          Each Restricted Party which enters into a Permitted Charter of a
Collateral Vessel for an initial or extended period (in each case, including
extension options) in excess of 24 months shall cause to be included in such
Permitted Charter or extension thereof a provision confirming the priority of
any preferred ship mortgages covering such Collateral Vessel over the rights of
the charterer under such Permitted Charter, and upon such Restricted Party’s
request, the Mortgage Trustee shall enter into, with such charterer, a quiet
enjoyment agreement substantially in the form of Exhibit O together with such
additional terms reasonably requested by such charterer, subject to the Mortgage
Trustee’s consent, such consent not to be unreasonably withheld or delayed;
provided, however, that the provisions of this Section 5.16(h) do not apply to
Permitted Bareboat Charters.

 



 137 

 

 

Section 5.17         Section 5.17         Designation of Subsidiaries.

 

(a)          The Board of Directors of the Administrative Borrower may at any
time designate any Restricted Subsidiary of the Administrative Borrower (other
than the Co-Borrower or Subsidiary HoldCo) to be an Unrestricted Subsidiary or
designate (or re-designate, as the case may be) any Unrestricted Subsidiary as a
Restricted Subsidiary of the Administrative Borrower; provided that (i)
immediately before and after such designation (or re-designation), no Default
shall have occurred and be continuing, (ii) in the case of the designation of a
Subsidiary as an Unrestricted Subsidiary, (x) the Subsidiary to be so designated
does not (directly, or indirectly, through its Subsidiaries) at such time own
any Equity Interests or Indebtedness of, or own or hold any Lien on any property
of, the Administrative Borrower or any of its Restricted Subsidiaries and (y)
the Investment resulting from the designation of such Subsidiary as an
Unrestricted Subsidiary as described in the immediately succeeding sentence is
permitted by Sections 6.04(n) and/or (o), (iii) in the case of the designation
of a Restricted Subsidiary as an Unrestricted Subsidiary, before and after
giving effect to such designation, the total assets of all Unrestricted
Subsidiaries (excluding intercompany accounts with other Unrestricted
Subsidiaries to be so designated at such time and investments in Subsidiaries of
such Unrestricted Subsidiaries to be so designated at such time) shall be less
than 5.0% of Consolidated Total Assets, and (iv) in the case of the designation
(or re-designation, as the case may be) of an Unrestricted Subsidiary as a
Restricted Subsidiary of the Administrative Borrower, the incurrence of
Indebtedness and Liens resulting from the designation (or re-designation, as the
case may be) of such Unrestricted Subsidiary as a Restricted Subsidiary as
described in the second succeeding sentence is permitted by Sections 6.01 and
6.02; provided, further, that no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “restricted subsidiary” immediately after
giving effect to any such designation hereunder and any other contemporaneous
designation under any Refinancing Notes Indenture or any Additional Permitted
Unsecured Debt. The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Administrative Borrower therein
at the date of designation in an amount equal to the aggregate Fair Market Value
of the Administrative Borrower’s and its Restricted Subsidiaries’ Investment
therein. The designation (or re-designation, as the case may be) of any
Unrestricted Subsidiary as a Restricted Subsidiary of the Administrative
Borrower shall constitute, at the time of designation (or re-designation, as the
case may be), the incurrence of any Indebtedness or Liens of such Subsidiary
existing at such time. Notwithstanding the foregoing, any Unrestricted
Subsidiary that has been re-designated a Restricted Subsidiary may not be
subsequently re-designated as an Unrestricted Subsidiary.

 

(b)          Any designation (or re-designation, as the case may be) of a
Restricted Subsidiary of the Administrative Borrower as an Unrestricted
Subsidiary will be evidenced to the Administrative Agent by delivery of a
certificate from a Responsible Officer of the Administrative Borrower to the
Administrative Agent (i) other than with respect to the designation of Shirley
Tanker SRL as an Unrestricted Subsidiary promptly following completion of the
Shirley Transfer, attaching a certified copy of a resolution of the Board of
Directors of the Administrative Borrower giving effect to such designation and
(ii) certifying that such designation (or re-designation, as the case may be)
complies with the provisions of this Section 5.17 and was permitted by this
Agreement.

 

Section 5.18         Section 5.18         Material Agreements. Comply with all
contracts (including any charter contracts) and other agreements to which any
Company is a party, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.19         Section 5.19         Ship Management. Cause all Vessels
owned by the Restricted Parties to be managed by HoldingsSubsidiary HoldCo or
any Subsidiary or Affiliate of HoldingsSubsidiary HoldCo (other than the
Administrative Borrower), V Ships UK Limited or any other Acceptable Third Party
Technical Manager.

 



 138 

 

 

Section 5.20         Section 5.20         Maintenance of Ratings. Use
commercially reasonable efforts to maintain (but not maintain a specific rating)
(a) a public corporate family rating of Holdings, a public corporate family of
the Administrative Borrower (to the extent obtainable) and a public rating of
the Loans, in each case, from Moody’s and (b) a public corporate credit rating
of Holdings, a public corporate credit of the Administrative Borrower (to the
extent obtainable) and a public rating of the Loans, in each case, from S&P (it
being understood that “commercially reasonable efforts” shall, in any event,
include the payment by the Administrative Borrower of customary rating agency
fees and cooperation by Holdings, the Administrative Borrower and their
respectiveits Subsidiaries with information and data requests by Moody’s and S&P
in connection with their ratings process).

 

Section 5.21         Section 5.21         Agent for Service of Process.

 

TheEach of Administrative Borrower and Subsidiary HoldCo shall cause to be
maintained at all times Holdings, or anotheran agent reasonably acceptable to
the Administrative Agent, as its agent for service of process in the State of
New York and shall cause any other such agent to execute and deliver to the
Administrative Borrower, Subsidiary HoldCo and the Administrative Agent a letter
in form and substance reasonably satisfactory to the Administrative Agent,
accepting such agency, prior to or concurrently with such other agent’s
acceptance of its appointment as agent for service of process for the Loan
Parties.

 

Section 5.22         Post-Fourth Amendment Matters. Execute and deliver the
documents and complete the tasks set forth on Schedule 5.22, in each case within
the time limits specified thereon. Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, the parties hereto
acknowledge and agree that, at all times prior to the applicable time limits
specified thereon, all conditions precedent contained in the Fourth Amendment
and representations contained in this Agreement and the other Loan Documents
shall be deemed modified to the extent necessary to effect the foregoing (and to
permit the taking of the actions described on Schedule 5.22 within the time
periods required thereon, rather than as elsewhere provided in the Loan
Documents).

 

ARTICLE VI

NEGATIVE COVENANTS

 

Holdings (solely with respect to Sections 6.14(a), 6.17, 6.18, 6.19, 6.21 and
6.22)The Administrative Borrower and each other Loan Party covenants and agrees
with the Administrative Agent, the Collateral Agent, the Issuing Bank and each
Lender that, so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest and premium
(if any) on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document have been paid in full (other than contingent indemnification
obligations for which no claim or demand has been made) and all Letters of
Credit have been canceled or have expired and all amounts drawn thereunder have
been reimbursed in full (or all such Letters of Credit shall have been Cash
Collateralized), Holdings (solely with respect to Sections 6.14(a), 6.17, 6.18,
6.19, 6.21 and 6.22)the Administrative Borrower and each other Loan Party will
not, nor will any Loan Party cause or permit any of its Restricted Subsidiaries
to:

 

Section 6.01         Section 6.01         Indebtedness. Incur, create, assume or
permit to exist, directly or indirectly, any Indebtedness, except:

 

(a)          Indebtedness incurred under this Agreement and the other Loan
Documents and any Specified Refinancing Term Loans, Specified Refinancing
Revolving Commitments and Refinancing Notes in respect thereof incurred or
issued in accordance with the terms of this Agreement;

 



 139 

 

 

(b)          [Reserved];

 

(c)          Indebtedness outstanding on the Closing Date and listed on Schedule
6.01(c) and any Permitted Refinancing Indebtedness in respect of thereof;

 

(d)          Indebtedness under Hedging Obligations under Permitted Hedging
Agreements, in each case entered into in the ordinary course of business and not
for speculative purposes; provided, that if such Hedging Obligations relate to
interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and (ii)
the notional principal amount of such Hedging Obligations at the time incurred
does not exceed the principal amount of the Indebtedness to which such Hedging
Obligations relate;

 

(e)          Indebtedness arising from Investments permitted by Section 6.04;

 

(f)          (x) Indebtedness in respect of Purchase Money Obligations, and
Permitted Refinancing Indebtedness in respect thereof, in an aggregate principal
amount not to exceed $25,000,000 at any time outstanding and (y) additional
Indebtedness in respect of Purchase Money Obligations incurred for the purpose
of financing all or any part of the purchase price or cost of construction,
installation or improvement of Vessels of the Restricted Parties or Chartered
Vessels, so long as (i) immediately before and after giving pro forma effect to
the incurrence of such additional Indebtedness, no Event of Default then exists
or would result therefrom, and (ii) the Administrative Borrower shall be in
compliance, on a Pro Forma Basis, with a Total Leverage Ratio of no greater than
6.00:1.00 for the Test Period most recently ended for which financial statements
have been delivered to the Administrative Agent pursuant to Section 5.01(a)(iii)
or (b)(iii), as applicable;

 

(g)          assumed Indebtedness of any person that becomes a Restricted
Subsidiary of the Administrative BorrowerSubsidiary HoldCo (or is merged or
consolidated with and into the Administrative BorrowerSubsidiary HoldCo or a
Restricted Subsidiary of the Administrative BorrowerSubsidiary HoldCo) after the
date hereof in connection with a Permitted Acquisition or other Investment
permitted hereunder in an aggregate principal amount not to exceed $30,000,000
at any time outstanding for all such Indebtedness; provided, that such
Indebtedness (i) exists at the time of such Permitted Acquisition or other
Investment, and (ii) is not created in anticipation or contemplation of such
Permitted Acquisition or other Investment;

 

(h)          Indebtedness in respect of bid, performance, customs or surety
bonds issued for the account of any Restricted Party in the ordinary course of
business, including guarantees or obligations of any Restricted Party with
respect to letters of credit supporting such bid, performance, customs or surety
obligations (in each case other than for an obligation for borrowed money), in
an aggregate amount not to exceed $5,000,000 at any time outstanding;

 

(i)          Contingent Obligations (i) of the Administrative Borrower in
respect of Indebtedness of any Restricted Subsidiary of the Administrative
Borrower and (ii) of any Restricted Subsidiary of the Administrative Borrower in
respect of Indebtedness of the Administrative Borrower or any other Restricted
Subsidiary of the Administrative Borrower, in each case, to the extent that such
Indebtedness is otherwise permitted to be incurred pursuant to this Section 6.01
(other than clauses (b), (c) and (g) of this Section 6.01); provided that (A)
Contingent Obligations of any Borrower or any Subsidiary Guarantor of
Indebtedness of any Restricted Subsidiary of the Administrative Borrower which
is not a Loan Party shall be subject to compliance with Section 6.04(f), (B) if
a Restricted Subsidiary of the Administrative Borrower which is not a Loan Party
provides a guarantee of Indebtedness of a Loan Party in accordance with this
clause (i), then the Administrative Borrower will cause such Restricted
Subsidiary to guarantee the Obligations pursuant to the Guarantee, and (C) if
the Indebtedness to be guaranteed is

 



 140 

 

 

subordinated to the Obligations, then the guarantees permitted under this clause
(i) shall be subordinated to the Obligations of the applicable Borrower or
Subsidiary Guarantor to the same extent and on the same terms as the
Indebtedness so guaranteed is subordinated to the Obligations;

 

(j)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

 

(k)          Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;

 

(l)          Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;

 

(m)          other Indebtedness in an aggregate principal amount for all
Restricted Parties not to exceed $50,000,000 at any time outstanding, of which
up to (but not more than) $30,000,000 may be secured to the extent permitted by
Section 6.02(w);

 

(n)          Additional Permitted Unsecured Debt under the Additional Permitted
Unsecured Debt Documents, so long as (i) the requirements set forth in the
definition of “Additional Permitted Unsecured Debt” contained herein are (and
continue to be) satisfied, (ii) no Default exists immediately before or after
giving effect to the incurrence of such Indebtedness, (iii) at the time of the
incurrence of such Indebtedness and immediately after giving effect thereto, the
Administrative Borrower shall be in compliance, on a Pro Forma Basis, with a
Total Leverage Ratio of no greater than 6.00:1.00 for the Test Period most
recently ended for which financial statements have been delivered to the
Administrative Agent pursuant to Section 5.01(a)(iiii) or (b)(iiii), as
applicable, and (iv) prior to the incurrence of such Indebtedness, the
Administrative Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate of the Administrative Borrower certifying as to compliance
with the requirements of preceding clauses (i) through (iii) and containing the
calculations (in reasonable detail) required by preceding clause (iii);

 

(o)          Indebtedness incurred in relation to (i) maintenance, repairs,
refurbishments and replacements required to maintain the classification of any
of the Vessels or Chartered Vessels owned, leased, time chartered or bareboat
chartered to or by the any Restricted Party in the ordinary course of business,
(ii) dry-docking of any of the Vessels or Chartered Vessels owned or leased by
any Restricted Party for maintenance, repair, refurbishment or replacement
purposes in the ordinary course of business and (iii) Vessel or Chartered Vessel
amendments or modifications required to allow worldwide trading and commercial
acceptance by any potential charterer, in each case as required by any change
after the Closing Date in applicable law or regulation; and

 

(p)          Indebtedness consisting of Pool Financing Indebtedness in an
aggregate principal amount not to exceed $75,000,000 at any time outstanding
(which amount, for the avoidance of doubt, shall include the principal amount of
all Indebtedness of the Administrative Borrower or any of its Restricted
Subsidiaries in respect of such Pool Financing Indebtedness for which it is
liable, whether on a several basis, or on a joint and several basis with any
other Person).

 

Section 6.02         Section 6.02         Liens. Create, incur, assume or permit
to exist, directly or indirectly, any Lien on any property now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except the following (collectively, the “Permitted Liens”):

 



 141 

 

 

(a)          inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are immaterial or being contested in good
faith by appropriate proceedings timely initiated and for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
Orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien;

 

(b)          Liens in respect of property (other than Vessels) of any Restricted
Party imposed by law, which were incurred in the ordinary course of business and
do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s
and mechanics’ Liens and other similar Liens arising in the ordinary course of
business (including customary contractual landlords’ liens under operating
leases entered into in the ordinary course of business), and (i) which do not in
the aggregate materially and adversely affect the value of the property subject
to such Lien, and do not materially impair the use thereof in the operation of
the business of the respective Restricted Party, and (ii) which, if they secure
obligations that are then due and unpaid, are being contested in good faith by
appropriate proceedings timely initiated and for which adequate reserves have
been established in accordance with GAAP, which proceedings (or Orders entered
in connection with such proceedings) have the effect of preventing the
forfeiture or sale of the property subject to any such Lien;

 

(c)          any Lien in existence on the Closing Date and set forth on Schedule
6.02(c) and any Lien granted as a replacement or substitute therefor; provided
that any such replacement or substitute Lien (i) does not secure an aggregate
amount of Indebtedness or other obligations, if any, greater than that secured
on the Closing Date (minus the aggregate amount of any permanent repayments and
prepayments thereof since the Closing Date but only to the extent that such
repayments and prepayments by their terms cannot be reborrowed or redrawn and do
not occur in connection with a refinancing of all or a portion of such
Indebtedness) and (ii) does not encumber any property other than the property
subject thereto on the Closing Date (any such Lien, an “Existing Lien”);

 

(d)          easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions, servitudes and
other similar charges or encumbrances, and minor title deficiencies, in each
case, on or with respect to any Real Property, whether now or hereafter in
existence, not (i) securing Indebtedness, (ii) individually or in the aggregate
materially impairing the value or marketability of such Real Property or (iii)
individually or in the aggregate materially interfering with the ordinary
conduct of the business of the Restricted Party at or otherwise with respect to
such Real Property;

 

(e)          Liens arising out of judgments, attachments or awards not resulting
in an Event of Default and in respect of which such Restricted Party shall in
good faith be diligently prosecuting an appeal or proceedings for review in
respect of which there shall be secured a subsisting stay of execution pending
such appeal or proceedings;

 

(f)          Liens (other than any Lien imposed by ERISA) (x) imposed by law or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation, (y) incurred in the ordinary course of business to
secure the performance of tenders, statutory obligations (other than excise
taxes), surety, performance, stay, customs and appeal bonds, statutory bonds,
bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (in each case, exclusive of
obligations for the payment of Indebtedness) or (z) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers; provided, that with respect to clauses (x), (y)
and (z) of this Section 6.02(f), such Liens are for amounts not yet due and
payable or delinquent or, to the extent such amounts are so due and payable,
such amounts are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP,

 142 

 

 

which proceedings (or Orders entered in connection with such proceedings) have
the effect of preventing the forfeiture or sale of the property subject to any
such Lien;

  

(g)          leases of the properties of any Restricted Party, in each case
entered into in the ordinary course of such Restricted Party’s business so long
as such leases do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the business of any Restricted
Party or (ii) materially impair the use (for its intended purposes) or the value
of the property subject thereto;

 

(h)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by any Restricted
Party in the ordinary course of business in accordance with the past practices
of such Restricted Party;

 

(i)          Liens securing Indebtedness incurred by any Restricted Party
pursuant to Section 6.01(f), provided, that (i) any such Liens attach only to
the property being financed pursuant to such Indebtedness and (ii) do not
encumber any other property of any Restricted Party;

 

(j)          so long as the applicable intercreditor agreement is then in effect
and subject to the terms thereof, Liens on Collateral securing obligations under
the Specified Refinancing Term Loans, Specified Refinancing Revolving
Commitments and Refinancing Notes incurred in accordance with the terms of this
Agreement;

 

(k)          Liens on property rented to, or leased by, any Restricted Party
pursuant to a Sale and Leaseback Transaction; provided, that (i) such Sale and
Leaseback Transaction is permitted by Section 6.03, (ii) such Liens do not
encumber any other property of any Restricted Party, and (iii) such Liens secure
only the Attributable Indebtedness incurred in connection with such Sale and
Leaseback Transaction;

 

(l)          bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Restricted Party, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided, that, unless such Liens are
non-consensual and arise by operation of applicable Legal Requirements, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness;

 

(m)         Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Restricted Party to the
extent permitted hereunder; provided, that (x) such Liens (i) do not extend to
property not subject to such Liens at the time of such acquisition, merger or
consolidation (other than improvements thereon), (ii) are no more favorable to
the lienholders than such existing Liens and (iii) are not created in
anticipation or contemplation of such acquisition, merger or consolidation and
(y) any Indebtedness that is secured by such Liens is permitted by Section
6.01(g);

 

(n)          Liens granted pursuant to the Loan Documents to secure the Secured
Obligations;

 

(o)          licenses of Intellectual Property granted by any Restricted Party
in the ordinary course of business;

 

(p)          the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;

 



 143 

 

  

(q)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC covering only the items being collected
upon;

 

(r)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(s)          Liens in the ordinary course of business for dry-docking,
maintenance, repairs and improvements to Vessels, crews’ wages, salvage
(including contract salvage) and maritime Liens (other than in respect of
Indebtedness);

 

(t)          with respect only to the Vessels, Liens arising by operation of law
and fully covered (in excess of permitted deductibles) by the Required
Insurance, such coverage to be confirmed upon the request of the Collateral
Agent by the marine insurance broker placing the applicable Required Insurance;

 

(u)          Liens solely on any cash earnest money deposits made by any
Restricted Party in connection with any letter of intent or purchase agreement
in respect of any Investment permitted hereunder;

 

(v)         Liens arising pursuant to a Permitted Charter;

 

(w)          additional Liens of the Restricted Parties not otherwise permitted
by this Section 6.02 and incurred in the ordinary course of business that (i) do
not materially impair the use of such assets in the operation of the business of
any Restricted Party and (ii) do not secure obligations in excess of $30,000,000
in the aggregate for all such Liens at any time; and

 

(x)          Liens on Pool Financing Receivables and the proceeds thereof
securing Pool Financing Indebtedness incurred pursuant to Section 6.01(p).

 

Any reference in any of the Loan Documents to a Permitted Lien (including a
Permitted Collateral Vessel Lien) is not intended to and shall not be
interpreted as subordinating or postponing, or as any agreement to subordinate
or postpone, any Lien created by any of the Loan Documents to any Permitted Lien
(including any Permitted Collateral Vessel Lien).

 

Section 6.03         Section 6.03         Sale and Leaseback Transactions. Enter
into any arrangement, directly or indirectly, with any person whereby it shall
sell or transfer any property used or useful in its business, whether now owned
or hereafter acquired, and thereafter rent or lease such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being sold or transferred (a “Sale and Leaseback Transaction”),
unless (i) the sale of such property is entered into in the ordinary course of
business and is made for cash consideration in an amount not less than the Fair
Market Value of such property, (ii) the Sale and Leaseback Transaction is
permitted by Sections 6.06 and 6.17 and is consummated within 10 Business Days
after the date on which such property is sold or transferred, (iii) any Liens
arising in connection with its use of the property are permitted by Section
6.02(k), (iv) the Sale and Leaseback Transaction would be permitted under
Section 6.01, assuming the Attributable Indebtedness with respect to the Sale
and Leaseback Transaction constituted Indebtedness under Section 6.01, and (v)
the aggregate Attributable Indebtedness incurred with respect to all such Sale
and Leaseback Transactions shall not exceed $10,000,000 at any time outstanding;
provided, however, in no event shall any Restricted Party enter into a Sale and
Leaseback Transaction with respect to a Collateral Vessel.

 

 144 

 

 

Section 6.04         Section 6.04         Investments, Loans and Advances.
Directly or indirectly, lend money or credit (by way of guarantee, assumption of
debt or otherwise) or make advances to any person, or purchase or acquire any
stock, bonds, notes, debentures or other obligations or securities of, or any
other interest in, or make any capital contribution to, any other person, or
purchase or own a futures contract or otherwise become liable for the purchase
or sale of currency or other commodities at a future date in the nature of a
futures contract (all of the foregoing, collectively, “Investments”), except
that the following shall be permitted:

 

(a)          the Restricted Parties may consummate (i) the Transactions in
accordance with the provisions of the respective Transaction Documents and (ii)
the OIN Spinoff in accordance with the OIN Spinoff Conditions (as defined in
this Agreement immediately prior to the Fourth Amendment Effective Date);

 

(b)          Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);

 

(c)          the Restricted Parties may (i) acquire and hold accounts
receivable, owing to any of them if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary terms,
(ii) invest in, acquire and hold cash and Cash Equivalents, (iii) endorse
negotiable instruments held for collection in the ordinary course of business or
(iv) make lease, utility and other similar deposits in the ordinary course of
business;

 

(d)          Hedging Obligations permitted pursuant to Section 6.01(d);

 

(e)          loans and advances to directors, employees and officers of the
Administrative Borrower and its Restricted Subsidiaries for bona fide business
purposes and to purchase Equity Interests of the Administrative Borrower, in
aggregate amount not to exceed $1,000,000 at any time outstanding;

 

(f)          Investments by (i) any Borrower or Subsidiary Guarantor in any
other Borrower or Subsidiary Guarantor, (ii) any Restricted Subsidiary of the
Administrative Borrower that is not a Loan Party in any Borrower or Subsidiary
Guarantor, (iii) any Restricted Subsidiary of the Administrative Borrower that
is not a Loan Party in any other Restricted Subsidiary of the Administrative
Borrower that is not a Loan Party and (iv) any Borrower or Subsidiary Guarantor
in any Restricted Subsidiary of the Administrative BorrowerSubsidiary HoldCo
that is not a Loan Party; provided, that (x) any Investment in the form of a
loan or advance shall be evidenced by an Intercompany Note and shall be subject
to the terms of the Intercompany Subordination Agreement and, in the case of a
loan or advance by Holdings to any Restricted Party or by the Administrative
Borrower or Subsidiary Guarantor, each such Intercompany Note shall be pledged
by such Loan Party as Collateral pursuant to the Security Documents and (y) the
aggregate amount of all Investments made by Loan Parties to Restricted
Subsidiaries of the Administrative Borrower that are not Loan Parties pursuant
to preceding clause (iv) shall not exceed $20,000,000 at any time outstanding;

 

(g)          Investments in securities of trade creditors or customers in the
ordinary course of business that are received in settlement of bona fide
disputes or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

 

(h)          mergers and consolidations in compliance with Section 6.05;

 

(i)          Investments made by any Restricted Party as a result of
consideration received in connection with a disposition of property made in
compliance with Section 6.06;

 145 

 

  

(j)          acquisitions of property in compliance with Section 6.07 (other
than Section 6.07(a));

 

(k)          Dividends in compliance with Section 6.08;

 

(l)          Investments of any person that becomes a Restricted Subsidiary of
the Administrative BorrowerSubsidiary HoldCo after the date hereof pursuant to a
Permitted Acquisition or other Investment permitted hereunder; provided, that
(i) such Investments exist at the time such person becomes a Restricted
Subsidiary or is acquired, (ii) such Investments are not made in anticipation or
contemplation of such person becoming a Restricted Subsidiary, and (iii) such
Investments are not directly or indirectly recourse to any of the Restricted
Parties or any of their respective assets, other than to the person that becomes
a Restricted Subsidiary;

 

(m)          so long as no Event of Default then exists or would result
therefrom, Investments in Joint Ventures in an aggregate amount not to exceed
$20,000,000 at any time outstanding;

 

(n)          so long as no Event of Default then exists or would result
therefrom, other Investments in an aggregate amount not to exceed $40,000,000 at
any time outstanding;

 

(o)          any other Investments in an aggregate amount not to exceed the
Available Amount as in effect immediately prior to the respective Investment so
long as (x) no Default has occurred and is continuing immediately prior to and
after giving effect to such Investment and (y) with respect to Investments made
in, to or for the benefit of, any Unrestricted Subsidiary (including in
connection with the designation of any Restricted Subsidiary of the
Administrative Borrower as an Unrestricted Subsidiary) other than Investments
made in reliance on clause (a) of the definition of “Available Amount” contained
herein, the Administrative Borrower shall be in compliance, on a Pro Forma
Basis, with a Total Leverage Ratio of no greater than 6.00:1.00 for the Test
Period most recently ended for which financial statements have been delivered to
the Administrative Agent pursuant to Section 5.01(a)(iiii) or (b)(iiii), as
applicable;

 

(p)          to the extent constituting an Investment, payments to Holdingsthe
Administrative Borrower permitted pursuant to Section 6.09(e);

 

(q)          unsecured intercompany loans made by any the Co-Borrower or any
Subsidiary Guarantor to Holdingsthe Administrative Borrower subject to the
Intercompany Subordination Agreement and evidenced by an Intercompany Note for
the purposes, at the times and in amounts that would otherwise be permitted to
be made as Dividends to Holdingsthe Administrative Borrower pursuant to Sections
6.08(b) through (d), inclusive (and with all such intercompany loans made
pursuant to this clause (q) to reduce Dollar-for-Dollar the amounts that would
otherwise be permitted to be paid for such purpose in the form of Dividends
pursuant to such Sections 6.08(b) through (d); and

 

(r)          so long as no Event of Default then exists or would result
therefrom, cash Investments in Unrestricted Subsidiaries for the purposes of or
in connection with the winding down or liquidation of such Unrestricted
Subsidiaries in an aggregate amount not to exceed $5,000,000.

 

Section 6.05         Section 6.05         Mergers and Consolidations. Wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, except that the following shall be permitted:

 

(a)          the Transactions as contemplated by, and in compliance with, the
respective Transaction Documents;

 146 

 

 

 

(b)          dispositions of assets in compliance with Section 6.06 (other than
Sections 6.06(e), (f) and (g));

 

(c)          Permitted Acquisitions;

 

(d)          any solvent Restricted Party (other than the Administrative
Borrower or, the Co-Borrower or Subsidiary HoldCo) may merge or consolidate with
or into the Administrative Borrower ora Subsidiary Guarantor (so long as (i) in
the event the Administrative BorrowerSubsidiary HoldCo is a party to such merger
or consolidation, the Administrative BorrowerSubsidiary HoldCo shall be the
surviving person, and (ii) in any other case, a Subsidiary Guarantor shall be
the surviving person and shall remain, directly or indirectly, a Wholly Owned
Restricted Subsidiary of the Administrative BorrowerSubsidiary HoldCo);
provided, that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.10 or
Section 5.11, as applicable;

 

(e)          any Restricted Subsidiary of the Administrative BorrowerSubsidiary
HoldCo that is not a Loan Party may merge into any other Restricted Subsidiary
of the Administrative BorrowerSubsidiary HoldCo that is not a Loan Party; and

 

(f)          any Restricted Subsidiary of the Administrative Borrower that is
not a Loan Party may dissolve, liquidate or wind up its affairs at any time if
such dissolution, liquidation or winding up would not reasonably be expected to
be disadvantageous to the Agents and the Lenders in any material respect.

 

To the extent the requisite Lenders under Section 11.02(b) waive the provisions
of this Section 6.05 with respect to the sale of any Collateral not otherwise
permitted under this Agreement, or any Collateral is sold as permitted by this
Section 6.05, such Collateral (unless sold to another Loan Party), but not the
proceeds thereof, shall be sold free and clear of the Liens created by the
Security Documents, and, so long as the Administrative Borrower shall have
previously provided to the Collateral Agent and the Administrative Agent such
certifications or documents as the Collateral Agent and/or the Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Section 6.05, the Collateral Agent shall take all actions it deems appropriate
in order to effect the foregoing.

 

Section 6.06         Section 6.06         Asset Sales. Effect any disposition of
any property, except that the following shall be permitted:

 

(a)          dispositions of surplus, worn out or obsolete property (other than
Vessels) by the Administrative Borrower or any of its Restricted Subsidiaries in
the ordinary course of business and the abandonment or other disposition of
Intellectual Property that is, in the reasonable good faith judgment of the
Administrative Borrower, no longer economically practicable to maintain or
useful in the conduct of the business of the Restricted Parties taken as a
whole;

 

(b)          other dispositions of property (other than the Equity Interests of
the Co-Borrower, Subsidiary HoldCo or aanother Subsidiary Guarantor unless, in
the case of aanother Subsidiary Guarantor (other than, for the avoidance of
doubt, Subsidiary HoldCo, the Equity Interests of which may not be sold pursuant
to this clause (b)), all of the Equity Interests of such Subsidiary Guarantor is
sold in compliance with this clause (b)); provided, that (i) no Event of Default
then exists or would result therefrom, (ii) the Loan Parties shall be in
compliance, on a pro forma basis after giving effect to (x) such disposition (as
well as all other dispositions since the last day of the most recently ended
fiscal quarter of the Administrative Borrower and on or prior to the subject
disposition) and (y) any purchases of vessels that became Collateral Vessels
(and for which Vessel Appraisals were delivered to the Administrative Agent)
during the period set

 

 147 

 

  

forth in the parenthetical in preceding clause (x), with the financial covenant
set forth in Section 6.10 for the most recently ended fiscal quarter of the
Administrative Borrower as if such disposition (or dispositions and/or
purchases) occurred on the last day of such fiscal quarter, (iii) the aggregate
consideration received in respect of all dispositions of property pursuant to
this clause (b) shall not exceed $325,000,000, (iv) such dispositions of
property are made for Fair Market Value and on an arms-length commercial basis
and (v) at least 75% of the consideration payable in respect of such disposition
of property is in the form of cash or Cash Equivalents and is received at the
time of the consummation of any such disposition;

 

(c)          leases of, or charter contracts in respect of, real or personal
property (other than Sale and Leaseback Transactions) in the ordinary course of
business and in accordance with the applicable Security Documents;

 

(d)          the Transactions as contemplated by, and in compliance with, the
Transaction Documents;

 

(e)          Investments in compliance with Section 6.04;

 

(f)          dispositions consisting of mergers and consolidations in compliance
with Section 6.05;

 

(g)          Dividends in compliance with Section 6.08;

 

(h)          sales of inventory in the ordinary course of business and
dispositions of cash and Cash Equivalents in the ordinary course of business;

 

(i)          any disposition of property that constitutes a Casualty Event;

 

(j)          any disposition of property by (i)(other than the Equity Interests
of the Co-Borrower or Subsidiary HoldCo) by (i) the Administrative Borrower or
any Restricted Subsidiary of the Administrative Borrower to the Administrative
BorrowerSubsidiary HoldCo to Subsidiary HoldCo or any other Subsidiary Guarantor
and (ii) any Restricted Subsidiary of the Administrative Borrower that is not a
Loan Party to another Restricted Subsidiary of the Administrative Borrower that
is not a Loan Party; provided, that if the transferor of such property is a Loan
Party, the transferee thereof must be a BorrowerSubsidiary HoldCo or aanother
Subsidiary Guarantor;

 

(k)          grants of non-exclusive licenses or sublicenses in the ordinary
course of business to use the Administrative Borrower’s or any Restricted
Subsidiaries’ Intellectual Property and technology to the extent that such
license or sublicense does not materially impair the conduct of the business of
the Administrative Borrower or any of its Restricted Subsidiaries or otherwise
prohibit the Collateral Agent from obtaining a security interest in the
Intellectual Property or technology subject to such license or sublicense;

 

(l)          sales, forgiveness or other dispositions without recourse in the
ordinary course of business of accounts receivable arising in the ordinary
course of business in connection with the collection or compromise thereof but
not as part of any financing transaction; and

 

(m)          dispositions of Equity Interests in any Specified Joint Venture;
provided, that (i) no Event of Default then exists or would result therefrom,
(ii) such dispositions are made for Fair Market Value and on an arms-length
commercial basis and (iii) at least 75% of the consideration payable in respect
of such disposition is in the form of cash or Cash Equivalents and is received
at the time of the consummation of any such disposition.

 

 148 

 

 

To the extent the requisite Lenders under Section 11.02(b) waive the provisions
of this Section 6.06, with respect to the sale of any Collateral not otherwise
permitted under this Agreement, or any Collateral is sold as permitted by this
Section 6.06, such Collateral (unless sold to a Loan Party), but not the
proceeds thereof, shall be sold free and clear of the Liens created by the
Security Documents, and, so long as the Administrative Borrower shall have
previously provided to the Administrative Agent and the Collateral Agent such
certifications or documents as the Administrative Agent and/or the Collateral
Agent shall reasonably request in order to demonstrate compliance with this
Section 6.06, the Collateral Agent shall take all actions it deems appropriate
in order to effect the foregoing.

 

Section 6.07         Section 6.07         Acquisitions. Purchase or otherwise
acquire (in one or a series of related transactions) any part of the property
(whether tangible or intangible) of any person except that the following shall
be permitted:

 

(a)          Investments in compliance with Section 6.04;

 

(b)          Capital Expenditures by the Administrative Borrower and its
Restricted Subsidiaries;

 

(c)          purchases and other acquisitions of inventory, materials, equipment
and intangible property in the ordinary course of business;

 

(d)          leases or licenses of real or personal property in the ordinary
course of business and in accordance with this Agreement and the applicable
Security Documents;

 

(e)          the Transactions as contemplated by, and in compliance with, the
Transaction Documents;

 

(f)          Permitted Acquisitions;

 

(g)          mergers and consolidations in compliance with Section 6.05;

 

(h)          Dividends in compliance with Section 6.08; and

 

(i)          Sale and Leaseback Transactions in compliance with Section 6.03;

 

provided, that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.10 or
Section 5.11, as applicable.

 

Section 6.08         Section 6.08         Dividends. Authorize, declare or pay,
directly or indirectly, any Dividends with respect to any Restricted Party
(including pursuant to any Synthetic Purchase Agreement) or incur any obligation
(contingent or otherwise) to do so, except that the following shall be
permitted:

 

(a)          (i) any Restricted Subsidiary of the Administrative
BorrowerSubsidiary HoldCo may pay Dividends to Subsidiary HoldCo or any Borrower
orother Subsidiary Guarantor, (ii) any Restricted Subsidiary of the
Administrative Borrower that is not a Loan Party also may pay Dividends to any
other Wholly Owned Restricted Subsidiary of the Administrative Borrower and
(iii) any non-Wholly Owned Restricted Subsidiary of the Administrative Borrower
may pay cash Dividends to its shareholders, members or partners generally, so
long as the Administrative Borrower or its respective Restricted Subsidiary of
the Administrative Borrower which owns the Equity Interest in the Restricted
Subsidiary

 

 149 

 

  

paying such Dividends receives at least its proportionate share thereof (based
upon its relative holding of the Equity Interest in the Restricted Subsidiary
paying such Dividends and taking into account the relative preferences, if any,
of the various classes of Equity Interests of such Restricted Subsidiary);

 

(b)          so long as no Event of Default then exists or would result
therefrom, cash Dividends by Subsidiary HoldCo to the Administrative Borrower to
Holdings at the times and in the amounts needed to permit Holdingsthe
Administrative Borrower to repurchase or redeem shares of its capital stock from
directors or employees or former officers, directors or employees (or their
transferees, estates or beneficiaries under their estates) of any Company, upon
their death, disability, retirement, severance or termination of employment or
service; provided that the aggregate amount of all such payments shall not
exceed, in any period of 12 consecutive months, $2,500,000 and, in the aggregate
(together with the aggregate amount paid pursuant to this clause (b) as in
effect immediately prior to the Fourth Amendment Effective Date), $5,000,000;

 

(c)          to the extent constituting a Dividend, payments to Holdings
permitted pursuant to Section 6.09(e);[reserved];

 

(d)          so long as (i) the OIN Spinoff has not been consummated, (ii)
Holdings has insufficient funds to pay the respective interest payment and third
party expense and (iii) no Default then exists or would result
therefrom,Subsidiary HoldCo may pay cash Dividends to the Administrative
Borrower may pay cash Dividends to Holdings at the times that any interest
payment or third party expense is due on the Existing OSG Notes in an aggregate
amount not to exceed 50% of the aggregate amount of such interest payment or
third party expense (after taking into account any payments made by Holdings in
respect thereof);at the times, and in the respective amounts, necessary for the
Administrative Borrower (i) to meet its payment obligations on Indebtedness
(including the Obligations and other obligations and liabilities permitted (or
otherwise not prohibited) to be incurred by it hereunder), (ii) to meet its
liabilities permitted to be incurred by it hereunder and (iii) to make any
voluntary prepayment of the Obligations permitted hereunder, including pursuant
to Sections 2.10, 2.17 and 2.22;

 

(e)          (x) so long as no Event of Default then exists or would result
therefrom, the Administrative BorrowerSubsidiary HoldCo may make Permitted Tax
Distributions to Holdings; the Administrative Borrower;

 

(f)          any cash Dividends in an aggregate amount not to exceed the
Available Amount as in effect immediately prior to the respective Dividend so
long as (x) no Default has occurred and is continuing immediately prior to and
after giving effect to such Dividend and (y) other than with respect to
Dividends made in reliance on clause (a) of the definition of “Available Amount”
contained herein or Dividends made to Holdings at the times that any interest
payments are due on the Existing OSG Notes in an aggregate amount not to exceed
the amount of such interest payment so long as the OIN Spinoff has not been
consummated and Holdings has insufficient funds to pay the respective interest
(after taking into account any payments made to Holdings in respect thereof and
any Dividends made to Holdings pursuant to clause (d) above), the Administrative
Borrower shall be in compliance, on a Pro Forma Basis, with a Total Leverage
Ratio of no greater than 6.00:1.00 for the Test Period most recently ended for
which financial statements have been delivered to the Administrative Agent
pursuant to Section 5.01(a)(iiii) or (b)(iiii), as applicable;

 

(g)          so long as no Default then exists or would result therefrom, the
Administrative Borrower may pay a cash Dividend to HoldingsOSG on or prior to
June 30, 2015 in an aggregate amount not to exceed $200,000,000 (exclusive of
any Dividend to HoldingsOSG paid pursuant to a different clause of this Section
6.08); and

 

 150 

 



 

(h)          so long as no Default then exists or would result therefrom, the
Administrative Borrower may pay a cash Dividend to HoldingsOSG after the Third
Amendment Effective Date and on or prior to October 14, 2016, in an aggregate
amount not to exceed $100,000,000 (exclusive of any Dividend to HoldingsOSG paid
pursuant to a different clause of this Section 6.08).

 

Section 6.09         Section 6.09         Transactions with Affiliates. Enter
into, directly or indirectly, any transaction or series of related transactions,
whether or not in the ordinary course of business, with any Affiliate of any
Restricted Party (other than between or among the Borrowers and the Subsidiary
Guarantors to the extent otherwise permitted under this Agreement), other than
on terms and conditions at least as favorable to such Restricted Party as would
reasonably be obtained by such Restricted Party at that time in a comparable
arm’s-length transaction with a person other than an Affiliate, except that the
following shall be permitted:

 

(a)          Dividends permitted by Section 6.08;

 

(b)          Investments permitted by Section 6.04;

 

(c)          reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements;

 

(d)          the Transactions as contemplated by, and in accordance with, the
Transaction Documents;

 

(e)          Affiliate transactions to the extent set forth on Schedule 6.09(e);
and

 

(f)          so long as no Event of Default then exists or would result
therefrom, (i) payments to Holdings in respect of any expenses for services
provided by Holdings to the Administrative Borrower and its Restricted
Subsidiaries in the ordinary course of business (with such expenses to be
determined in good faith by the Board of Directors of Holdings); provided that
(x) to the extent such services are generally provided to Holdings’
Subsidiaries, any such expenses shall not exceed an amount reasonably allocable
to the Administrative Borrower and its Restricted Subsidiaries and (y) such
payments (or any services agreement pursuant to which such payments are made)
have been approved by a majority of the members of the Board of Directors of the
Administrative Borrower, (ii) payments to Holdings in respect of other
intercompany trade claims incurred in the ordinary course of the Administrative
Borrower’s and its Restricted Subsidiaries’ business, (iii) payments to Holdings
in respect of any intercompany Indebtedness owing to Holdings to the extent
permitted by Section 6.01, (iv) any intercompany Indebtedness existing as of the
Closing Date between or among Holdings, the Administrative Borrower, OBS and
their respective Subsidiaries may be settled on the Closing Date on a non-cash
basis or, if on a cash basis, on terms set forth on Schedule 6.09(f), and (v)
the reimbursement by the Administrative Borrower and its Restricted Subsidiaries
to OBS and its Subsidiaries of up to $500,000 of expenses in the aggregate in
any fiscal year of the Administrative Borrower to the extent that such expenses
were incurred in the ordinary course of business.Affiliate transactions to the
extent required by, and in accordance with, the terms of the Separation and
Distribution Agreement, the Transition Services Agreement, the Employee Matters
Agreement and the Assignment and Assumption of Lease, in each case as in effect
on the Fourth Amendment Effective Date.

 

Section 6.10         Section 6.10         Financial Covenant. Permit the
aggregate Fair Market Value of the Collateral Vessels to be less than or equal
to $500,000,000 as of the last day of any fiscal quarter of the Administrative
Borrower. For purposes of this Section 6.10, the Fair Market Value of a
Collateral Vessel at any time shall be as set forth in the Vessel Appraisal most
recently delivered to the Administrative Agent pursuant to this Agreement from
one (or, if requested by the Administrative Agent,

 

 151 

 

  

two) Approved Brokers and determined on the basis of a charter-free arm’s length
transaction between a willing and able buyer and a seller not under duress.

 

Section 6.11         Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Certain Other Documents, etc. Directly or
indirectly:

 

(a)           make or offer to make (or give any notice in respect thereof) any
voluntary or optional payment or prepayment on or redemption, retirement,
defeasance, or acquisition for value of, or any prepayment, repurchase or
redemption, retirement, defeasance as a result of any asset sale, change in
control or similar event of, any Subordinated Indebtedness, any Additional
Permitted Unsecured Debt or any Refinancing Notes; provided, that Restricted
Debt Payments shall be permitted in an aggregate amount not to exceed the
Available Amount as in effect immediately prior to the respective Restricted
Debt Payment so long as (x) no Default has occurred and is continuing
immediately prior to and after giving effect to such Restricted Debt Payment and
(y) other than with respect to the use of the Available Amount in reliance on
clause (a) of the definition thereof, the Administrative Borrower shall be in
compliance, on a Pro Forma Basis, with a Total Leverage Ratio of no greater than
6.00:1.00 for the Test Period most recently ended for which financial statements
have been delivered to the Administrative Agent pursuant to Section
5.01(a)(iiii) or (b)(iiii), as applicable;

 

(b)          amend or modify, or permit the amendment or modification of, any
provision of any Additional Permitted Unsecured Debt Documents, any Refinancing
Notes Indenture or any documents related to Subordinated Indebtedness in any
manner that is, or would reasonably be expected to be, adverse in any material
respect to the interests of any Agent or any Lender (it being understood and
agreed that, in any event, any amendment or modification to any Additional
Permitted Unsecured Debt Document or any Refinancing Notes Indenture which, in
its amended or modified form, shall no longer satisfy the requirements of the
definition of “Additional Permitted Unsecured Debt” or any “Refinancing Notes
Indenture,” as the case may be, contained herein shall not be permitted); or

 

(c)          (x) terminate, amend, modify (including electing to treat any
Pledged Interests (as defined in the Security Agreement and the Holdings Pledge
Agreement) as a “security” under Section 8-103 of the UCC) or change any of its
Organizational Documents (including by the filing or modification of any
certificate of designation) or any agreement to which it is a party with respect
to its Equity Interests (including any stockholders’ agreement), or enter into
any new agreement with respect to its Equity Interests, other than any such
amendments, modifications or changes or such new agreements which are not, and
would not reasonably be expected to be, adverse in any material respect to the
interests of any Agent or any Lender, or (y) amend or modify any tax sharing or
similar agreement without the consent of the Administrative Agent (such consent
not to unreasonably withheld or delayed).

 

Section 6.12         Section 6.12         Limitation on Certain Restrictions on
Subsidiaries. Directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance, restriction or condition on the
ability of any Restricted Subsidiary of the Administrative Borrower to (i) pay
Dividends or make any other distributions on its Equity Interests or any other
interest or participation in its profits owned by any Restricted Party, or pay
any Indebtedness owed to any Restricted Party, (ii) make loans or advances to
any Restricted Party or (iii) transfer any of its properties to any Restricted
Party, except for such encumbrances, restrictions or conditions existing under
or by reason of:

 

(a)          applicable mandatory Legal Requirements;

 

(b)          this Agreement and the other Loan Documents;

 

(c)          [Reserved];

 

 152 

 

 

(d)          Additional Permitted Unsecured Debt Documents and any Refinancing
Notes Indenture;

 

(e)          customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Restricted Party;

 

(f)          customary provisions restricting assignment of any agreement
entered into by a Restricted Party in the ordinary course of business;

 

(g)          customary restrictions and conditions contained in any agreement
relating to the sale or other disposition of any property pending the
consummation of such sale; provided, that (i) such restrictions and conditions
apply only to the property to be sold, and (ii) such sale or other disposition
is permitted hereunder;

 

(h)          any encumbrances or restrictions imposed by any amendments that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clause (d) above; provided, that such amendments are
not materially restrictive with respect to such encumbrances and restrictions
than those prior to such amendment; or

 

(i)          any agreement in effect at the time a person becomes a Restricted
Subsidiary of the Administrative Borrower, so long as such agreement was not
entered into in connection with or in contemplation of such person becoming a
Restricted Subsidiary of the Administrative Borrower and such restriction does
not apply to any Restricted Party other than such Restricted Subsidiary.

 

Section 6.13         Section 6.13         Limitation on Issuance of Capital
Stock.

 

(a)          With respect to the Administrative Borrower and Subsidiary HoldCo,
issue any Equity Interest that is Disqualified Capital Stock.

 

(b)          With respect to any Restricted Subsidiary of the Administrative
Borrower, issue any Equity Interest (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
any Equity Interest, except (i) for stock splits, stock dividends and additional
issuances of Equity Interests which do not decrease the percentage ownership of
the Administrative Borrower or any of its Restricted Subsidiaries in any class
of the Equity Interests of such Restricted Subsidiary and (ii) Restricted
Subsidiaries of the Administrative Borrower formed or acquired after the Closing
Date in accordance with this Agreement may issue Equity Interests to the
Administrative Borrower (or, after the Fourth Amendment Effective Date, to
Subsidiary HoldCo and not the Administrative Borrower), a Wholly Owned
Restricted Subsidiary of the Administrative Borrower which is to own such Equity
Interests and, in the case of a Restricted Subsidiary of the Administrative
Borrower that is not a Loan Party, to other persons which are to own such Equity
Interests to the extent otherwise permitted hereunder. All Equity Interests
issued to a Loan Party in accordance with this Section 6.13(b) shall, to the
extent required by Sections 5.10 and 5.11 or any Security Document, be delivered
to the Collateral Agent for pledge pursuant to the applicable Security Document.

 

Section 6.14         Section 6.14         Business. (a) With respect to
Holdingsthe Administrative Borrower, engage in any business activities or have
any properties, other than (i) its ownership of the Equity Interests of the
Administrative Borrower, OBS and such other persons (other than Restricted
Subsidiaries of the Administrative Borrower) that Holdings acquires after the
Closing DateSubsidiary HoldCo, (ii) the holding of any cash and Cash Equivalents
(but not operating any property), (iii) incurring Indebtedness and other
liabilities otherwise permitted to be incurred by it, (iv) maintaining its
existenceliabilities which it is responsible for under this Agreement and the
other Loan Documents to which it is a party, as well as any

 

 153 

 

  

liabilities under any Refinancing Notes Indenture or Additional Permitted
Unsecured Debt Documents to which it is a party; provided that the
Administrative Borrower may engage in those activities that are incidental to
(x) the maintenance of its existence in compliance with applicable law and (y)
legal, tax and accounting matters in connection with any of the foregoing
activities, (iv) its ownership of (A) the Equity Interests in OSG Nakilat
Corporation and Tankers International LLC and (B) the immaterial or
non-operational assets and liabilities described on Schedule 3.07(e) hereto and
(v) special purpose holding company activities reasonably incidental to the
foregoing clauses (i) through (iv), inclusive. At no time on or after the Fourth
Amendment Effective Date shall the Administrative Borrower directly own or
charter any Vessel or Chartered Vessel.

 

(b)          With respect to the Administrative Borrower and its Restricted
Subsidiaries, engage (directly or indirectly) in any businesses other than those
businesses in which the Administrative Borrower and its Restricted Subsidiaries
are engaged on the Closing Date (or which are substantially related thereto or
are reasonable extensions thereof).

 

(c)          With respect to the Co-Borrower, (a) engage in any business or own
any assets or have any material liabilities other than (i) those liabilities
which it is responsible for under this Agreement and the other Loan Documents to
which it is a party, as well as any liabilities under any Refinancing Notes
Indenture or Additional Permitted Unsecured Debt Documents to which it is a
party; provided that the Co-Borrower may engage in those activities that are
incidental to (x) the maintenance of its existence in compliance with applicable
law and (y) legal, tax and accounting matters in connection with any of the
foregoing activities and (b) take any action that would result in the
Co-Borrower not being treated as a disregarded entity for U.S. federal income
tax purposes.

 

Section 6.15         Section 6.15         [Reserved].

 

Section 6.16         Fiscal Periods. Change its fiscal year-end to a date other
than December 31, or its fiscal quarters to a date other than March 31, June 30,
September 30 and December 31.

 

Section 6.17         No Further Negative Pledge. Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any
Restricted Party to create, incur, assume or suffer to exist any Lien upon any
of its properties or revenues, whether now owned or hereafter acquired, or which
requires the grant of any security for an obligation if security is granted for
another obligation, except the following: (a) this Agreement and the other Loan
Documents; (b) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens (other than Liens permitted under Section 6.02(n)) on
the properties encumbered thereby; (c) [Reserved]; (d) any prohibition or
limitation that (i) exists pursuant to applicable Legal Requirements, (ii)
consists of customary restrictions and conditions contained in any agreement
relating to the sale of any property pending the consummation of such sale;
provided, that (x) such restrictions apply only to such property to be sold or
disposed of, and (y) such sale is permitted hereunder, (iii) consists of
customary restrictions on the assignment of leases, licenses and other contracts
entered into in the ordinary course of business, (iv) consists of Charter
Contract Lien Restrictions with respect to any Vessel, (v) consists of customary
prohibitions or limitations in joint venture agreements, pooling agreements and
other similar agreements restricting the pledge or assignment thereof or (vi)
consists of other contractual restrictions on pledges or assignments in
agreements entered into in the ordinary course of business solely to the extent
such restrictions would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any other
applicable Legal Requirement (including the Bankruptcy Code) or principles of
equity; and (e) covenants in documents creating Liens that secure Pool Financing
Indebtedness prohibiting Liens on Pool Financing Receivables.

 



Section 6.18         Section 6.18         Anti-Terrorism Law; Anti-Money
Laundering. (a) Directly or indirectly (i) conduct any business or engage in
making or receiving any contribution of funds,

 



 154 

 

  

goods or services to or for the benefit of any person described in Section 3.22
that would result in a violation of Sanctions Laws, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order or any other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and the Loan Parties shall
deliver to the Lenders any certification or other evidence requested from time
to time by any Lender in its reasonable discretion, confirming the Companies’
compliance with this Section 6.18).

 

(b)          Cause or permit any of the funds of such Loan Party that are used
to repay the Credit Extensions to be derived from any unlawful activity with the
result that the making of the Credit Extensions would be in violation of Legal
Requirements.

 

Section 6.19         Embargoed Person. Cause or permit (a) any of the funds or
properties of any Company that are used to repay the Loans or other Credit
Extensions to constitute property of, or be beneficially owned directly or
indirectly by, any person (individual or entity) with whom dealings are
restricted or prohibited under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on the “List of Specially Designated
Nationals and Blocked Persons” maintained by OFAC and/or any other similar list
maintained by any Sanctions Authority, or 50% or greater owned by any such
designated individual or entity that would result in a violation of Sanctions
Laws, or (b) any Embargoed Person to have any direct or indirect interest, of
any nature whatsoever in any Company, with the result that the investment in any
Company (whether directly or indirectly) is prohibited by applicable Legal
Requirements or the Credit Extensions are in violation of applicable Legal
Requirements.

 

Section 6.20         Section 6.20         Restrictions on Chartering, etc. (i)
Let a Vessel or Chartered Vessel on demise charter, other than pursuant to a
Permitted Bareboat Charter, for any period or (ii) enter into any charter in
respect of the Vessel or Chartered Vessel other than a Permitted Charter.

 

Section 6.21         Section 6.21         Additional Holdings Covenants;.
Holdings will not (i) directly or indirectly, effect an OIN Spinoff unless all
of the OIN Spinoff Conditions have been satisfied at such time, (iiThe
Administrative Borrower will not (i) directly or indirectly, take any action
that would result in a Change in Control, (iii(ii) create, incur, assume or
suffer to exist any Lien on the Equity Interests of the Administrative
BorrowerSubsidiary HoldCo other than Permitted Liens of the type described in
clauses (a), (j) and (n) of Section 6.02, or (iviii) directly or indirectly,
wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation.

 



Section 6.22         Amended Reorganization Plan and Confirmation Order. Seek,
support or fail to actively and in good faith contest the entry of any Order
superseding, amending, supplementing, vacating, staying, reversing, revoking or
otherwise modifying the Confirmation Order or the Amended Reorganization Plan,
to the extent that the effect of such Order would cause an Event of Default.



 



ARTICLE VII

GUARANTEE

 

Section 7.01         The Guarantee. The Guarantors hereby, jointly and
severally, guarantee, as primary obligors and not as sureties, to each Secured
Party and their respective successors and assigns, the prompt payment and
performance in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of, premium (if any) and interest (including any interest, fees, costs or
charges that would accrue but for the provisions of the Bankruptcy Code after
any bankruptcy or insolvency petition under Title 11 of the Bankruptcy Code) on
the Loans made by the Lenders to, and the Notes, if any, held by each Lender of,
the Borrowers, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed

 

 155 

 

 





Obligations”). The Guarantors hereby jointly and severally agree that if the
Borrowers or other Guarantors shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

Section 7.02         Section 7.02         Obligations Unconditional. The
obligations of the Guarantors under Section 7.01 shall constitute a guaranty of
payment and performance and not of collection and, to the fullest extent
permitted by applicable Legal Requirements, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and irrespective
of any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or Guarantor (except for payment in
full in cash of the Guaranteed Obligations). Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantors hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

 

(a)          at any time or from time to time, without notice to the Guarantors,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)          any of the acts mentioned in any of the provisions of this
Agreement, the other Loan Documents or the Notes, if any, or any other agreement
or instrument referred to herein or therein shall be done or omitted;

 

(c)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(d)          any Lien or security interest granted to, or in favor of, any
Secured Party as security for any of the Guaranteed Obligations shall fail to be
valid, perfected or to have the priority required under the Loan Documents; or

 

(e)          the release of any other Guarantor pursuant to Section 7.09.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrowers or any
Guarantor under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between the Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional

 

 156 

 

 

 

guarantee of payment and performance without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
the Secured Parties, and the obligations and liabilities of the Guarantors
hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Parties or any other person at any time of any right or remedy against the
Borrowers or against any other person which may be or become liable in respect
of all or any part of the Guaranteed Obligations or against any collateral
security or guarantee therefor or right of offset with respect thereto. This
Guarantee shall remain in full force and effect and be binding in accordance
with and to the extent of its terms upon the Guarantors and their respective
successors and assigns, and shall inure to the benefit of the Secured Parties,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

 

Section 7.03         Section 7.03         Reinstatement. The obligations of the
Guarantors under this Article VII shall be automatically reinstated if and to
the extent that for any reason any payment by or on behalf of the Borrowers or
other Loan Party in respect of the Guaranteed Obligations is rescinded or must
be otherwise restored by any holder of any of the Guaranteed Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise.

 

Section 7.04         Section 7.04         Subrogation; Subordination. Each
Guarantor hereby agrees that until the indefeasible payment and satisfaction in
full in cash of all Guaranteed Obligations and the expiration and termination of
the Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 7.01, whether by subrogation
or otherwise, against any of the Borrowers or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness or other Obligation of any Loan Party to a Guarantor shall be
subordinated to such Loan Party’s Secured Obligations in the manner set forth in
the Intercompany Subordination Agreement.

 

Section 7.05         Section 7.05         Remedies. The Guarantors jointly and
severally agree that, as between the Guarantors and the Lenders, the obligations
of the Borrowers under this Agreement and other Loan Documents may be declared
to be forthwith due and payable as provided in Article VIII (and shall be deemed
to have become automatically due and payable in the circumstances provided in
Article VIII) for purposes of Section 7.01, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against any Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by any Borrower) shall forthwith become due and payable by the Guarantors for
purposes of Section 7.01.

 

Section 7.06         Section 7.06         Instrument for the Payment of Money.
Each Guarantor hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

 

Section 7.07         Section 7.07         Continuing Guarantee. The guarantee in
this Article VII is a continuing guarantee of payment and performance, and shall
apply to all Guaranteed Obligations whenever arising.

 

Section 7.08         Section 7.08         General Limitation on Guarantee
Obligations. In any action or proceeding involving any state corporate limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other Legal Requirement
affecting the rights of creditors generally, if the obligations of any Guarantor
under Section 7.01 would

 

 157 

 

 

otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the rights of
subrogation and contribution established in Sections 7.04 and 7.10,
respectively) that is valid and enforceable, not void or voidable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

Section 7.09         Section 7.09         Release of Guarantors. If, in
compliance with the terms and provisions of the Loan Documents, (i) all of the
Equity Interests of any Subsidiary Guarantor are sold or otherwise transferred
or (ii) any Subsidiary Guarantor is designated as an Unrestricted Subsidiary (in
any such case, a “Transferred Guarantor”) to a person or persons (other than any
Loan Party), such Transferred Guarantor shall, upon the consummation of such
sale or transfer or designation, be released from its obligations under this
Agreement (including under Section 11.03) and its obligations to pledge and
grant any Collateral owned by it pursuant to any Security Document and, in the
case of the sale of all of the Equity Interests of the Transferred Guarantor,
the pledge of such Equity Interests to the Collateral Agent pursuant to the
Security Documents shall be released, and so long as the Administrative Borrower
shall have previously provided the Collateral Agent and the Administrative Agent
such certifications or documents as the Collateral Agent and/or the
Administrative Agent shall reasonably request, the Collateral Agent shall take,
and the Lenders hereby irrevocably authorize the Collateral Agent to take, such
actions as are necessary to effect each release described in this Section 7.09
in accordance with the relevant provisions of the Security Documents.

 

Section 7.10         Section 7.10         Right of Contribution. Each Guarantor
hereby agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 7.04. The provisions of this Section 7.10 shall in no respect limit
the obligations and liabilities of any Guarantor to any Secured Party, and each
Guarantor shall remain liable to the Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

 

Section 7.11         Section 7.11         Keepwell. Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under Section 7.01
in respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 7.11 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 7.11, or otherwise under Section 7.01, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 7.11 shall remain in full force and effect until a discharge of
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this Section
7.11 constitute, and this Section 7.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 158 

 

 

ARTICLE VIII

EVENTS OF DEFAULT

 

Section 8.01         Events of Default. Upon the occurrence and during the
continuance of any of the following events (each, an “Event of Default”):

 

(a)          default shall be made in the payment of any principal of any Loan
or any Reimbursement Obligation when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
(whether optional or mandatory) thereof or by acceleration thereof or otherwise;

 

(b)          default shall be made in the payment of any interest on any Credit
Extension or any Fee or any other amount (other than an amount referred to in
clause (a) above) due under any Loan Document, when and as the same shall become
due and payable, whether at the due date thereof (including an Interest Payment
Date) or at a date fixed for prepayment (whether optional or mandatory) or by
acceleration or demand thereof or otherwise, and such default shall continue
unremedied for a period of five Business Days;

 

(c)          any representation or warranty made or deemed made by any Loan
Party in any Loan Document, or in any certificate, financial statement or other
instrument furnished in connection with or required to be given or delivered by
any Loan Party pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or so furnished;

 

(d)          default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02(a),
Section 5.03(a) (as it relates to a Loan Party), Section 5.04, Section 5.08,
Section 5.10, Section 5.13, Section 5.14, Section 5.16, Section 5.17, Section
5.19 or in Article VI; provided, that a default under either Section 6.06(b)(ii)
or Section 6.10 (each, a “Revolver Covenant Event of Default”) shall not
constitute an Event of Default with respect to any Class of Term Loans unless
and until the Majority Revolving Lenders shall have terminated their Revolving
Commitments and declared all amounts outstanding under the Revolving Facilities
to be due and payable;

 

(e)          default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) above) and such default
shall continue unremedied or shall not have been waived (i) in the case of the
Fee Letter, for a period of five Business Days, and (ii) in the case of any
other covenant, condition or agreement for a period of 30 days after the earlier
of (x) any Loan Party obtaining knowledge thereof and (y) written notice thereof
from the Administrative Agent or the Required Lenders to the Administrative
Borrower;

 

(f)          any Company shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
(with or without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer to purchase by the obligor; provided, that it shall not
constitute an Event of Default pursuant to this clause (f) unless the aggregate
amount of all such Indebtedness referred to in clauses (i) and (ii) equals or
exceeds $25,000,000 at any one time;

 

 159 

 

 

(g)          an Insolvency Proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Company or of a substantial part of the property of any
Company, under the Bankruptcy Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar Legal Requirement, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator, rehabilitator or similar
official for any Company for a substantial part of the property of any Company;
or (iii) the winding-up or liquidation of any Company; and such proceeding or
petition shall continue undismissed for 60 days or an Order approving or
ordering any of the foregoing shall be entered;

 

(h)          any Company shall (i) voluntarily commence any proceeding or file
any petition seeking relief under the Bankruptcy Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar Legal Requirement; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
Insolvency Proceeding or the filing of any petition described in clause (g)
above; (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator, rehabilitator or similar
official for any Company or for a substantial part of the property of any
Company; (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding; (v) make a general assignment for the
benefit of creditors; (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due; (vii) except to the extent
permitted by Section 6.05, wind up or liquidate; or (viii) take any action for
the purpose of effecting any of the foregoing;

 

(i)          one or more Orders for the payment of money in an aggregate amount
of $25,000,000 or more that are not covered by insurance from an unaffiliated
insurance company with an A.M. Best financial strength rating of at least A- (it
being understood that even if such amounts are covered by insurance from such an
insurance company, such amounts shall count against such basket if
responsibility for such amounts has been denied by such insurance company or
such insurance company has not been promptly notified of such amounts) shall be
rendered against any Company or any combination thereof and the same shall
remain undischarged, unvacated or unbonded for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon properties of any Company to
enforce any such Order;

 

(j)          one or more ERISA Events shall have occurred that, when taken
together with all other such ERISA Events that have occurred, would reasonably
be expected to result in a Material Adverse Effect;

 

(k)          any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect, or shall cease to
give the Collateral Agent, for the benefit of the Secured Parties, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Documents (including a valid, enforceable, perfected First Priority
(except as otherwise expressly provided in this Agreement or such Security
Document) Lien on and security interest in, all of the Collateral (other than an
immaterial portion) thereunder) in favor of the Collateral Agent, or shall be
asserted by or on behalf of any Company not to be, a valid, enforceable,
perfected, First Priority (except as otherwise expressly provided in this
Agreement or such Security Document) Lien on and security interest in the
Collateral (other than an immaterial portion) covered thereby;

 

(l)          (x) any Loan Document or any material provisions thereof shall at
any time and for any reason be declared by a court of competent jurisdiction to
be null and void, (y) a proceeding shall be commenced by or on behalf of any
Loan Party or any Affiliate thereof, or by any Governmental Authority, seeking
to establish the invalidity or unenforceability thereof (exclusive of questions
of interpretation of any provision thereof), or (z) any Loan Party (directly or
indirectly) shall repudiate, revoke, terminate or

 

 160 

 

 

rescind (or purport to do any of the foregoing) or deny any portion of its
liability or obligation for the Obligations;

 

(m)          [Reserved]; or

 

(n)          there shall have occurred a Change in Control;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders (or, (x) if a Revolver Covenant Event of Default occurs and
is continuing and/or (y) if any other Event of Default has continued for a
period of 180 days and (in the case of this clause (y)) the Required Lenders
have not exercised their rights and remedies hereunder or under the Security
Documents (and shall not be diligently pursuing such rights and remedies) at
such time, in either case, at the request of the Majority Revolving Lenders
only, and in each such case, without limiting Section 8.01(b), only with respect
to the Revolving Facilities, any Letters of Credit and other Revolving
Obligations) shall, by notice to the Administrative Borrower, take any or all of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments; (ii) declare the Obligations then outstanding to be forthwith
due and payable in whole or in part, whereupon the principal of the Obligations
so declared to be due and payable, together with accrued interest thereon and
any unpaid accrued Fees and all other liabilities of the Loan Parties accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Loan Parties, anything contained
herein or in any other Loan Document or otherwise to the contrary
notwithstanding; and (iii) exercise (and/or direct the Collateral Agent to
exercise) any and all of its (or the Collateral Agent’s) other rights and
remedies under applicable Legal Requirements, hereunder and under the other Loan
Documents; and in any event with respect to any Borrower described in clause (g)
or (h) above, the Commitments shall automatically terminate and the principal of
the Obligations then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Loan Parties accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Loan Parties, anything contained
herein or in any other Loan Document or otherwise to the contrary
notwithstanding.

 

In addition, without limiting the foregoing, in the event of a foreclosure (or
other similar exercise of remedies) by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent, the Administrative Agent or any Secured Party may be the
purchaser of any or all of such Collateral at any such sale or other disposition
and, in addition, the Collateral Agent or the Administrative Agent, as agent for
and representative of all of Secured Parties (but not any Lender or Lenders in
its or their respective individual capacities unless Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or other disposition, to use and apply any of
the Obligations as a credit on account of the purchase price for any Collateral
payable by Collateral Agent at such sale.

 

Section 8.02         Rescission. If at any time after termination of the
Commitments or acceleration of the maturity of the Loans, the Loan Parties shall
pay all arrears of interest and Fees and all payments on account of principal of
the Loans and Reimbursement Obligations owing by them that shall have become due
otherwise than by acceleration (with interest on principal and Fees and, to the
extent permitted by law, on overdue interest, at the rates specified herein) and
all Defaults (other than non-payment of principal of and accrued interest on the
Loans due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to Section 11.02, then upon the written consent of the Required
Lenders (which may be given or withheld in their sole discretion) and written
notice to the

 

 161 

 

 

Administrative Borrower, the termination of the Commitments or the acceleration
of the Loans and their consequences may be rescinded and annulled; but such
action shall not affect any subsequent Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders, the Issuing Bank and the other Secured Parties to a
decision that may be made at the election of the Required Lenders, and such
provisions are not intended to benefit any Loan Party and do not give any Loan
Party the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are met.

 



ARTICLE IX

 

APPLICATION OF COLLATERAL PROCEEDS

 

Section 9.01         Application of Proceeds. Subject to the provisions of
Section 11.23, the proceeds received by the Collateral Agent in respect of any
sale of, collection from or other realization upon all or any part of the
Collateral, pursuant to the exercise by the Collateral Agent of its remedies
shall be applied, in full or in part, together with any other sums then held by
or distributed or paid to the Collateral Agent or the Administrative Agent
pursuant to this Agreement or any other Loan Document (including as a result of
any exercise of any right or remedy hereunder or thereunder), promptly by the
Collateral Agent as follows:

 

(a)          First, to the indefeasible payment in full in cash of all
reasonable and documented out-of-pocket costs and expenses, and all fees,
commissions and taxes of such sale, collection or other realization (including
compensation to the Administrative Agent, the Collateral Agent and their
respective agents and counsel, and all expenses, liabilities and advances made
or incurred by the Administrative Agent and/or the Collateral Agent in
connection therewith and all amounts for which the Administrative Agent or
Collateral Agent are entitled to indemnification pursuant to the provisions of
any Loan Document), together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

 

(b)          Second, to the indefeasible payment in full in cash of all other
reasonable costs and expenses of such sale, collection or other realization
(including compensation to the other Secured Parties and their agents and
counsel and all costs, liabilities and advances made or incurred by the other
Secured Parties in connection therewith), together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;

 

(c)          Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
principal, interest and other amounts constituting Revolving Obligations
(including Reimbursement Obligations and obligations to Cash Collateralize
Letters of Credit), in each case, equally and ratably in accordance with the
respective amounts thereof then due and owing (it being agreed that, for
purposes of applying this clause (c), all interest and all other amounts
described herein will be deemed payable in accordance with this Agreement
regardless of whether such claims are allowed in any proceeding described in
Section 8.01(g) or (h));

 

(d)          Fourth, to the extent proceeds remain after the application
pursuant to preceding clauses (a) through (c), to the indefeasible payment in
full in cash, pro rata, of interest and other amounts constituting Obligations
(other than principal), and any fees, premiums, interest and scheduled periodic
payments due under Bank Product Obligations, in each case equally and ratably in
accordance with the respective amounts thereof then due and owing;

 

 162 

 

 

(e)          Fifth, to the extent proceeds remain after the application pursuant
to preceding clauses (a) through (d), to the indefeasible payment in full in
cash, pro rata, of the principal amount of the Secured Obligations (including
principal on any Bank Product Obligations then due and owing;

 

(f)          Sixth, to the indefeasible payment in full in cash, pro rata, to
any other Secured Obligations then due and owing with any balance to be paid to
the Administrative Agent, for the ratable benefit of the Bank Product Providers,
as cash collateral; and

 

(g)          Seventh, the balance, if any, to the person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct;

 

provided, that in each case, for the avoidance of doubt, in no event shall the
proceeds of any Collateral pledged by a Guarantor or any payment made by a
Guarantor be applied to payment of any Excluded Swap Obligations of such
Guarantor.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (g) of this Section 9.01, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

Section 10.01         Appointment. (a) Each Lender and the Issuing Bank hereby
irrevocably designates and appoints (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to irrevocably designate
and appoint) each of the Administrative Agent and the Collateral Agent as an
agent of such Lender under this Agreement and the other Loan Documents. Each
Lender and the Issuing Bank irrevocably authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to irrevocably
authorize) each Agent, in such capacity, through its agents or employees, to
take such actions on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article X are solely for the benefit of the
Agents, the Lenders, the Issuing Bank and the Bank Product Providers, and no
Loan Party shall have rights as a third party beneficiary of any such
provisions. Without limiting the generality of the foregoing, the Agents are
hereby expressly authorized to execute any and all documents (including
releases) with respect to the Collateral and any rights of the Secured Parties
with respect thereto as contemplated by and in accordance with the provisions of
this Agreement and the other Loan Documents. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for any Loan Party or any of their
respective Subsidiaries. Without limiting the generality of the foregoing, the
use of the term “agent” in this Agreement with reference to the Administrative
Agent or the Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)          Each Lender irrevocably appoints each other Lender, and the
Collateral Agent irrevocably appoints the Administrative Agent, as its agent and
bailee for the purpose of perfecting Liens (whether pursuant to Section
8-301(a)(2) of the UCC or otherwise), for the benefit of the Secured Parties, in
assets in which, in accordance with the UCC or any other applicable Legal
Requirement, a security interest can be perfected by possession or control.
Should any Lender (other than the Collateral Agent) obtain

 

 163 

 

 

 

possession or control of any such Collateral, such Lender shall notify the
Collateral Agent thereof, and, promptly following the Collateral Agent’s request
therefor, shall deliver such Collateral to the Collateral Agent or otherwise
deal with such Collateral in accordance with the Collateral Agent’s
instructions. The Lenders hereby acknowledge and agree (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge and authorize) that the Collateral Agent may act as the collateral
agent for the Secured Parties.

 

Section 10.02         Agent in Its Individual Capacity. Each person serving as
an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the person serving
as an Agent hereunder in its individual capacity. Such person and its Affiliates
may accept deposits from, lend money to, act as financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
any Company or any Affiliate thereof as if it were not an Agent hereunder and
without duty to account therefor to the Lenders or the Issuing Bank.

 

Section 10.03         Section 10.03         Exculpatory Provisions. No Agent
shall have any duties or obligations except those expressly set forth in the
Loan Documents. Without limiting the generality of the foregoing, (a) no Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing, (b) no Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that such Agent is required to exercise in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.01 or 11.02); provided, that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability, if the Agent is not indemnified to
its satisfaction, or that is contrary to any Loan Document or applicable Legal
Requirements including, for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Insolvency Law or that may effect a
foreclosure, modification or termination of property of a Defaulting Lender
under any Insolvency Law, and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose or shall be liable for the
failure to disclose, any information relating to any Company or any of its
Affiliates that is communicated to or obtained by the person serving as such
Agent or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as any Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 8.01 or 11.02) or in the absence of its
own gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction. No Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
describing such Default is given to such Agent by any Borrower, a Lender or the
Issuing Bank, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document. Each party to this Agreement
acknowledges and agrees that the Administrative Agent and/or the Collateral
Agent may from time to time use one or more outside service providers for the
tracking of all UCC financing statements (and/or other collateral related
filings and registrations from time to time) required to be filed or recorded
pursuant to the Loan Documents and the notification to the Administrative Agent
and/or the Collateral Agent, of, among other things, the upcoming lapse or
expiration thereof, and that each of such service providers will be deemed to be
acting at the request and on behalf of the Borrowers and the other Loan Parties.
No Agent shall be liable for any action taken or

 

 164 

 

 

not taken by any such service provider. Neither any Agent nor any of its
officers, partners, directors, employees or agents shall be liable to the
Lenders for any action taken or omitted by any Agent under or in connection with
any of the Loan Documents.

 

Section 10.04         Section 10.04         Reliance by Agent. Each Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent, or otherwise authenticated by a proper person. Each Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the Issuing Bank, each Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless each Agent shall have received written notice to the contrary from such
Lender or the Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other advisors
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or advisors.

 

Section 10.05         Section 10.05         Delegation of Duties. Each Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement or under any other Loan Document by or through, or delegate any and
all such rights and powers to, any one or more sub-agents appointed by such
Agent. Each Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory, indemnification and other provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Affiliates of each Agent
and any such sub-agent, and shall apply, without limiting the foregoing to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. The Agents shall
not be responsible for the negligence or misconduct of any sub-agent except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent.

 

Section 10.06         Successor Agent. Each Agent may resign as such at any time
upon at least 10 days’ prior notice to the Lenders, the Issuing Bank and the
Administrative Borrower and without notice to the Bank Product Providers. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Administrative Borrower, so long as no Event of Default shall have then
occurred and be continuing, to appoint a successor Agent from among the Lenders.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 10 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may, on behalf of the Lenders
and the Issuing Bank, appoint a successor Agent, which successor shall be a
commercial banking institution or other finance company organized under the laws
of the United States (or any State thereof) or a United States branch or agency
of a commercial banking institution, in each case, having combined capital and
surplus of at least $500,000,000; provided, that if such retiring Agent is
unable to find a commercial banking institution or other finance company that is
willing to accept such appointment and which meets the qualifications set forth
above, the retiring Agent’s resignation shall nevertheless thereupon become
effective and the retiring (or retired) Agent shall be discharged from its
duties and obligations under the Loan Documents, and the Lenders shall assume
and perform all of the duties of the Agent under the Loan Documents until such
time, if any, as the Required Lenders appoint a successor Agent.

 

Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under

 

 165 

 

 

the Loan Documents. The fees payable by the Borrowers to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrowers and such successor. After an Agent’s resignation hereunder, the
provisions of this Article X, Section 11.03 and Sections 11.08 to 11.10 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Affiliates in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.

 

Section 10.07         Section 10.07         Non-Reliance on Agent and Other
Lenders. Each Lender, Bank Product Provider and the Issuing Bank acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or any of their respective Affiliates and based on such documents and
information as it has deemed appropriate, conducted its own independent
investigation of the financial condition and affairs of the Loan Parties and
their Subsidiaries and made its own credit analysis and decision to enter into
this Agreement. Each Lender further represents and warrants that it has reviewed
each document made available to it on the Platform in connection with this
Agreement and has acknowledged and accepted the terms and conditions applicable
to the recipients thereof (including any such terms and conditions set forth, or
otherwise maintained, on the Platform with respect thereto). Each Lender (and
each Bank Product Provider) and the Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their respective Affiliates and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or related agreement or any document furnished hereunder or thereunder.

 

Section 10.08         Section 10.08         Name Agents. The parties hereto
acknowledge that the Arrangers, the Documentation Agents and the Syndication
Agent hold their titles in name only, and that such titles confer no additional
rights or obligations relative to those conferred on any Lender or the Issuing
Bank hereunder.

 

Section 10.09         Section 10.09         Indemnification. The Lenders
severally agree to indemnify each Agent in its capacity as such and each of its
Related Persons (to the extent not reimbursed by the Borrowers or the Guarantors
and without limiting the obligation of the Borrowers or the Guarantors to do
so), ratably according to their respective outstanding Loans and Commitments in
effect on the date on which indemnification is sought under this Section 10.09
(or, if indemnification is sought after the date upon which all Commitments
shall have been terminated and the Loans shall have been paid in full, ratably
in accordance with such outstanding Loans and Commitments as in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, fines, penalties, actions, claims, suits,
judgments, litigations, investigations, inquiries or proceedings, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans and Reimbursement Obligations) be
imposed on, incurred by or asserted against such Agent or Related Person in any
way relating to or arising out of, the Commitments, the Loans, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein, the Transactions or any of the other transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
Related Person under or in connection with any of the foregoing (IN ALL CASES,
WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR RELATED PERSON); provided, that
no Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, fines, penalties, actions, claims, suits,
judgments, litigations, investigations, inquiries or proceedings, costs,
expenses or disbursements that are found by a final and nonappealable judgment
of a court of competent jurisdiction to have directly resulted solely and
directly from such Agent’s or Related Person’s, as the case may be, gross
negligence or willful misconduct. The agreements in this Section 10.09 shall
survive the payment of the Loans and all other amounts payable hereunder and the
termination of the Commitments.

 

 166 

 

 

Section 10.10         Section 10.10         Withholding Taxes. To the extent
required by any applicable Legal Requirements, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the Internal Revenue Service or any other Governmental
Authority, or the Internal Revenue Service or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax ineffective or for any other
reason, or if the Administrative Agent reasonably determines that a payment was
made to a Lender pursuant to this Agreement without deduction of applicable
withholding tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

 

Section 10.11         Lender’s Representations, Warranties and
Acknowledgements. (a) Each Lender represents and warrants that it has made its
own independent investigation of the financial condition and affairs of the
Companies in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of the
Companies. No Agent shall have any duty or responsibility, either initially or
on a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter, and no Agent shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders. Each Lender and the Issuing Bank
acknowledges that no Agent or Related Person of any Agent has made any
representation or warranty to it. Except for documents expressly required by any
Loan Document to be transmitted by an Agent to the Lenders or the Issuing Bank,
no Agent shall have any duty or responsibility (either express or implied) to
provide any Lender or the Issuing Bank with any credit or other information
concerning any Loan Party or any Affiliate of a Loan Party, including the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of a Loan Party, that may
come in to the possession of an Agent or any of its Related Persons.

 

(b)          Each Lender, by delivering its signature page to this Agreement or
an Assignment and Acceptance Agreement, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by any Agent, the Required Lenders or the
Lenders, as applicable, on the Closing Date.

 

Section 10.12         Security Documents and Guarantees.

 

(a)          Each Secured Party hereby further authorizes the Administrative
Agent or the Collateral Agent, as applicable, on behalf of and for the benefit
of the Secured Parties, to be the agent for and representative of the Secured
Parties with respect to the Guarantees, the Collateral and the Loan Documents;
provided that neither the Administrative Agent nor the Collateral Agent shall
owe any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any
other obligation whatsoever to any holder of Bank Product Obligations with
respect to any Bank Product Agreement. Subject to Section 11.02, without further
written consent or authorization from any Secured Party, the Administrative
Agent or the Collateral Agent, as applicable, may execute any documents or
instruments necessary to (i) in connection with a sale or disposition of assets
permitted by this Agreement, release any Lien encumbering any item of Collateral
that is the subject of such sale or other disposition of assets or to which the
Required Lenders (or such other Lenders as may be required to give such consent
under Section 8.01 or 11.02) have otherwise

 

 167 

 

 

consented or (ii) release any Guarantor from the Guarantees pursuant to Section
7.09 or with respect to which the Required Lenders (or such other Lenders as may
be required to give such consent under Section 8.01 or 11.02) have otherwise
consented.

  

(b)          Anything contained in any of the Loan Documents to the contrary
notwithstanding, each Loan Party, the Administrative Agent, the Collateral Agent
and each Secured Party hereby agree that (i) no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce the
Guarantees, it being understood and agreed that all powers, rights and remedies
hereunder and under any of the Loan Documents may be exercised solely by the
Administrative Agent or the Collateral Agent, as applicable, for the benefit of
the Secured Parties in accordance with the terms hereof and thereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent for the benefit of the Secured Parties in accordance
with the terms thereof, and (ii) in the event of a foreclosure or similar
enforcement action by the Collateral Agent on any of the Collateral pursuant to
a public or private sale or other disposition (including pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the
Collateral Agent (or any Lender, except with respect to a “credit bid” pursuant
to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy
Code) may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Required Lenders (or the Majority Revolving Lenders, as the case may
be), for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
sale or other disposition.

 

(c)          (i)          Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Administrative Agent and the
Collateral Agent, as applicable, shall (without notice to, or vote or consent
of, any Lender, or any Affiliate of any Lender that is a party to any Bank
Product Agreement) take such actions as shall be required to release its
security interest in any Collateral subject to any disposition permitted by the
Loan Documents, and to release any guarantee obligations under any Loan Document
of any person subject to such disposition, to the extent necessary to permit
consummation of such disposition in accordance with the Loan Documents.

 

(ii)         Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Secured Obligations (other than Secured
Obligations in respect of any Bank Product Agreement and contingent
indemnification obligations for which no claim or demand has been made) have
been paid in full, all Commitments have terminated or expired and all Letters of
Credit have terminated or expired (or have been Cash Collateralized), upon
request of the Administrative Borrower, the Administrative Agent and the
Collateral Agent shall (without notice to, or vote or consent of, any Lender, or
any affiliate of any Lender that is a party to any Bank Product Agreement) take
such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any Loan
Document, whether or not on the date of such release there may be outstanding
Secured Obligations in respect of Bank Product Agreements. Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Loan Party, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Administrative Borrower or any other Loan
Party or any substantial part of its property, or otherwise, all as though such
payment had not been made.

 168 

 

 

(d)          The Agents shall not be responsible for or have a duty to ascertain
or inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Agents be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

Section 10.13         Administrative Agent May File Bankruptcy Disclosure and
Proofs of Claim. In case of the pendency of any Insolvency Proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Loan Party) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

 

(a)          to file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that, in its sole opinion, complies with such
rule’s disclosure requirements for entities representing more than one creditor;

 

(b)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its respective agents and counsel and all other
amounts due the Administrative Agent under Sections 2.03 and 10.03) allowed in
such judicial proceeding; and

 

(c)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement. To the extent that the payment of any
such compensation, expenses, disbursements and advances of the Administrative
Agent, its agents and counsel, and any other amounts due the Administrative
Agent under this Agreement out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 10.14         Ship Mortgage Trust. The Mortgage Trustee agrees and
declares, and each of the other Secured Parties acknowledges, that, subject to
the terms and conditions of this Section 10.14, the Mortgage Trustee holds the
Trust Property in trust for the Secured Parties absolutely. Each of the other
Secured Parties agrees that the obligations, rights and benefits vested in the
Mortgage Trustee shall be performed and exercised in accordance with this
Section 10.14. For the avoidance of doubt, the Mortgage Trustee shall have the
benefit of all of the provisions of this Agreement (including exculpatory and
indemnification provisions)

 

 



 169 

 

 

benefiting it in its capacity as Collateral Agent for the Secured Parties. In
addition, the Mortgage Trustee and any attorney, agent or delegate of the
Mortgage Trustee may indemnify itself or himself out of the Trust Property
against all liabilities, costs, fees, damages, charges, losses and expenses
sustained or incurred by it or him in relation to the taking or holding of any
of the Trust Property or in connection with the exercise or purported exercise
of the rights, trusts, powers and discretions vested in the Mortgage Trustee or
any other such person by or pursuant to the Collateral Vessel Mortgages or in
respect of anything else done or omitted to be done in any way relating to the
Collateral Vessel Mortgages.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01         Notices.

 

(a)          Notices and other communications provided for herein shall, except
as provided in Section 11.01(b), be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile transmission, as follows:

 

(i)          if to any Loan Party, to the Administrative Borrower at:

 

OSG International Seaways, Inc.

c/o Overseas Shipholding Group, Inc.

1301600 Third Avenue of the Americas, 39th Floor

New York, New York 1001910016

Attention: President

Telephone: 212-953-4100

Fax: 212-578-1881

Email: rjohnston@osg.com and iblackley@osglzabrocky@intlseas.com and
LegalDepartment@intlseas.com

 

(ii)         if to the Administrative Agent, to it at:

 

Jefferies Finance LLC

520 Madison Avenue

New York, NY 10022

Attention: Account Manager – Overseas Shipholding GroupInternational Seaways,
Inc. (OIN)

Facsimile No.: (212) 284-3444

Electronic Mail: JFIN.Admin@Jefferies.com

 

 170 

 

 

 

(iii)        if to a Lender, to it at its address (or facsimile number) set
forth on Annex I or in the Assignment and Acceptance pursuant to which such
Lender shall have become a party hereto;

 

(iv)        if to the Swingline Lender, to it at:

 

Jefferies Finance LLC

520 Madison Avenue

New York, NY 10022

Attention: Account Manager – Overseas Shipholding GroupInternational Seaways,
Inc. (OIN)

Facsimile No.: (212) 284-3444

Electronic Mail: JFIN.Admin@Jefferies.com

 

(v)         if to the Issuing Bank, to it at:

 

Jefferies Finance LLC

520 Madison Avenue

New York, NY 10022

Attention: Account Manager – Overseas Shipholding GroupInternational Seaways,
Inc. (OIN)

Facsimile No.: (212) 284-3444

Electronic Mail: JFIN.Admin@Jefferies.com

 

Notice and other communications to the Lenders and the Issuing Bank hereunder
may (subject to Section 11.01(b)) be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent. Any party hereto may change its
address, facsimile number or e-mail address for notice and other communications
hereunder by notice to the other parties hereto. The Administrative Agent or the
Administrative Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (including by the “return receipt requested”
function, as available, return e-mail or other written acknowledgment);
provided, that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(b)          Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other

 

 171 

 

 

 

extension of credit hereunder (all such non-excluded communications,
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent at the e-mail address(es) provided to the Administrative Borrower by the
Administrative Agent from time to time or in such other form, including hard
copy delivery thereof, as the Administrative Agent shall require. In addition,
each Loan Party agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in this Agreement or any other Loan
Document or in such other form, including hard copy delivery thereof, as the
Administrative Agent shall require. Nothing in this Section 11.01 shall
prejudice the right of the Agents, any Lender, the Issuing Bank or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document or as any such Agent shall require.

 

(c)          To the extent consented to by the Administrative Agent in writing
from time to time, the Administrative Agent agrees that receipt of the
Communications by the Administrative Agent at its e-mail address(es) set forth
above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.

 

(d)          Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the other Agents, the Lenders or the
Issuing Bank by posting the Communications on a Platform. The Platform and any
Approved Electronic Communications are provided “as is” and “as available.” The
Agents do not warrant the accuracy or completeness of the Communications, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Platform and the Approved Electronic Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with the Communications or the Platform. In no event shall any
Agent have any liability to any Loan Party, any Lender or any other person for
damages of any kind, whether or not based on strict liability and including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in contract, tort or otherwise) arising out of or related to
any Loan Party’s or any Agent’s transmissions of Communications through the
Internet (including the Platform). Notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (a) of notification that such notice or communication is available and
identifying the website address therefor. Each Loan Party understands that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent caused by the willful misconduct or gross
negligence of the Administrative Agent, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

 

(e)          The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address. Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

 

 172 

 

 

(f)          Each Loan Party, each Lender and each Agent agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

 

(g)          Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Material Non-Public Information
with respect to the Administrative Borrower, its Subsidiaries or their
securities for purposes of United States federal or state securities laws. In
the event that any Public Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither any Borrower nor the Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.

 

Section 11.02         Section 11.02         Waivers; Amendment.   (a) No failure
or delay by any Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of each Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
Section 11.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or the Issuing Bank may have had notice or knowledge of
such Default at the time. No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.

 

(b)          Subject to Sections 2.16(c), 11.02(d) and 11.02(e), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Loan
Parties and the Required Lenders (other than with respect to any amendment or
waiver contemplated in clause (b)(xi) below, which shall only require the
consent of the Majority Revolving Lenders) or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Collateral Agent (in the case of any Security
Document) and the Loan Party or Loan Parties that are parties thereto, in each
case with the written consent of the Required Lenders; provided, that no such
agreement shall:

 

(i)          increase or extend the expiry date of any Commitment of any Lender
without the written consent of such Lender (it being understood that no
amendment, modification, termination, waiver or consent with respect to any
condition precedent, covenant or Default (or any definition used, respectively,
therein) shall constitute an increase in or an extension of the expiry date of
any Commitment of any Lender for purposes of this clause (i));

 



(ii)         reduce the principal amount or premium, if any, of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than waiver of any
increase in the rate of interest pursuant to Section 2.06(c)), or reduce any
Fees payable hereunder, or change the form or currency of payment of any
Obligation, without the written consent of each Lender directly affected
thereby;

 

 173 

 

 

(iii)        postpone or extend the maturity of any Loan, the required date of
payment of any Reimbursement Obligation or any scheduled date of payment of or
the installment otherwise due on the principal amount of any Term Loan under
Section 2.09, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment (other than
a waiver of any increase in the rate of interest pursuant to Section 2.06(c)),
or postpone the scheduled date of expiration of any Commitment or postpone the
scheduled date of expiration of any Letter of Credit beyond the Letter of Credit
Expiration Date, without the written consent of each Lender directly affected
thereby (including, if directly affected, the Issuing Bank);

 

(iv)        change Section 11.04(b) in a manner which further restricts
assignments thereunder without the written consent of each Lender directly
affected thereby (provided that any amendment that clarifies any ambiguity or
defect in the definition or use of Disqualified Institutions shall require only
the consent of the Required Lenders and the Loan Parties);

 

(v)         change Section 2.14(b) or (c) or Section 9.01 in a manner that would
alter the order of or the pro rata sharing of payments or setoffs required
thereby, without the written consent of each Lender directly affected thereby;

 

(vi)        change the percentage set forth in the definition of “Required
Lenders”, “Majority Revolving Lenders”, or any other provision of any Loan
Document (including this Section 11.02) specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be);

 

(vii)       release all or substantially all of the Guarantors from their
respective Guarantees (except as expressly provided in Article VII), or limit
their liability in respect of such Guarantees, without the written consent of
each Lender;

 

(viii)      except as expressly permitted in this Agreement or any Security
Document, release all or substantially all of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Secured Obligations equally and ratably with
the other Secured Obligations), in each case without the written consent of each
Lender;

 

(ix)         change the order of application of prepayments among Term Loans and
Revolving Commitments under Section 2.10(d) or change the application of
prepayments of Term Loans set forth in Section 2.10(d) in each case without the
consent of the Required Lenders and Term Lenders holding more than 50% of the
aggregate principal amount of the outstanding Term Loans;

 

(x)          without the written consent of the Majority Revolving Lenders,
amend, modify or waive (w) the provisions of Section 2.10(h) or ARTICLE IX, in
each case, in a manner adversely affecting the priority status of the Revolving
Obligations, (x) the provisions of Section 11.23, (y) any condition precedent
set forth in Section 4.02 with respect to the making of any Revolving Loan or
Swingline Loan or the issuance of any Letter of Credit or (z) alter the rights
or remedies of the Majority Revolving Lenders arising pursuant to Article VIII
as a result of the failure of the Required Lenders to exercise their rights and
remedies within the time period set forth therein;

 

 174 

 

 

(xi)         (w) amend or otherwise modify Section 6.06(b)(ii), (x) amend or
otherwise modify Section 6.10 (or for the purposes of determining compliance
with Section 6.10, any defined terms used therein), or (y) waive or consent to
any Default resulting from a breach of either Section 6.06(b)(ii) or Section
6.10 or (z) alter the rights or remedies of the Majority Revolving Lenders
arising pursuant to Article VIII as a result of a breach of either Section
6.06(b)(ii) or Section 6.10, in each case, without the written consent of the
Majority Revolving Lenders; provided, however, that the amendments,
modifications, waivers and consents described in this clause (xi) shall not
require the consent of any Lenders other than the Majority Revolving Lenders;

 

(xii)        without the written consent of the Term Lenders holding more than
50% of the aggregate principal amount of the outstanding Term Loans, amend or
modify this Agreement to provide for aggregate Revolving Commitments under all
Classes to exceed $75,000,000;

 

(xiii)       subordinate the Obligations under the Loan Documents to any other
Indebtedness without the written consent of each Lender; or

 

(xiv)      modify the protections afforded to an SPC pursuant to the provisions
of Section 11.04(h) without the written consent of such SPC;

 

provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender, as the case may be. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrowers, the Required Lenders and the Administrative Agent (and, if their
rights or obligations are affected thereby, the Collateral Agent, the Issuing
Bank and the Swingline Lender) if (1) by the terms of such agreement the
Commitments of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment, (2) at the time such
amendment becomes effective, each Lender not consenting thereto receives payment
in full of the principal of, premium, if any, and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement, and (3) Section 2.16(b) is complied with.

 

(c)          Without the consent of any other person, the applicable Loan Party
or Loan Parties and the Administrative Agent and/or Collateral Agent may (in its
or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by applicable Legal Requirements to give effect to, or
protect any security interest for the benefit of the Secured Parties, in any
property or assets so that the security interests therein comply with applicable
Legal Requirements.

 

(d)          Notwithstanding the foregoing, if, following the Closing Date, the
Administrative Agent and the Administrative Borrower shall have agreed in their
sole and absolute discretion that there is an ambiguity, inconsistency, manifest
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent and
the Administrative Borrower shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Documents if the same is not objected to in writing by
the Required Lenders within five Business Days following receipt of notice
thereof (it being understood that the Administrative Agent has no obligation to
agree to any such amendment).

 175 

 

 

(e)          Further, notwithstanding the foregoing, any provision of this
Agreement and the other Loan Documents may be amended to effect (x) any
Extension Amendment, any Corrective Extension Amendment, any Incremental Loan
Amendment or any Refinancing Amendment as, and to the extent, provided in
Sections 2.20, 2.21 and 2.23 and (y) any amendment as, and to the extent,
provided in the definition of “OIN Spinoff Conditions” contained herein.2.23.

 

Section 11.03         Section 11.03         Expenses; Indemnity. (a) The Loan
Parties agree, jointly and severally, to pay, promptly upon demand:

 

(i)          all reasonable and documented out-of-pocket costs and expenses
incurred by the Arrangers, the Administrative Agent, the Collateral Agent, the
Documentation Agents, the Syndication Agent, the Issuing Bank and the Swingline
Lender (including (i) the reasonable and documented fees, disbursements and
other charges of Advisors for the Arrangers, the Administrative Agent, the
Collateral Agent, the Documentation Agents, the Syndication Agent, the Issuing
Bank and the Swingline Lender in connection with the syndication of the Loans
and Commitments, the preparation, negotiation, execution and delivery of the
Loan Documents, the administration of the Credit Extensions and Commitments
(including with respect to the establishment and maintenance of a Platform and
including the reasonable fees and disbursements of counsel as may be necessary
or appropriate in the judgment of the Agents, and the charges of IntraLinks,
SyndTrak or a similar service), the perfection and maintenance of the Liens
securing the Collateral and any actual or proposed amendment, supplement or
waiver of any of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated);

 

(ii)         all reasonable and documented out-of-pocket costs and expenses
incurred by the Arrangers, the Administrative Agent, the Collateral Agent, any
other Agent, the Issuing Bank, the Swingline Lender, or any Lender (including
the fees, charges and disbursements of Advisors for any of the foregoing)
incurred in connection with the enforcement or protection of its rights under
the Loan Documents, including its rights under this Section 11.03(a), or in
connection with the Loans made or Letters of Credit issued hereunder and the
collection of the Obligations, including all such costs and expenses incurred
during any workout, restructuring or negotiations in respect of the Obligations;
provided that, in the case of charges of outside counsel, such payment shall be
limited to the reasonable and documented fees, disbursements and charges of (x)
one primary counsel for the Agents and the Lenders (collectively with the
Agents, taken as a group), (y) one local counsel and foreign counsel in each
relevant jurisdiction for each of the Agents and the Lenders (collectively with
the Agents, taken as a group) and (z) one maritime counsel in each relevant
jurisdiction for each of the Agents and the Lenders (collectively with the
Agents, taken as a group) (and, in each case, in the case of an actual or a
potential conflict of interest, (A) one additional counsel for each affected
person (or group of similarly affected persons), (B) one local counsel and/or
regulatory counsel for each affected person (or group of similarly affected
persons) in any relevant jurisdiction and (C) one maritime counsel for each
affected person (or group of similar affected persons) in each relevant
jurisdiction;

 

(iii)        subject to Section 5.13, all reasonable and documented
out-of-pocket costs and expenses incurred by (or on behalf of) the
Administrative Agent and the Collateral Agent in respect of Vessel Appraisal
fees and expenses; and

 

(iv)        all Other Taxes in respect of the Loan Documents.

 

(b)          The Loan Parties agree, jointly and severally, to indemnify the
Agents, each Lender, the Issuing Bank, the Swingline Lender and each Related
Person of each of the foregoing (each

 

 176 

 

 

such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, all reasonable and documented expenses (including reasonable and
documented fees, disbursements and other charges of one counsel for all
Indemnitees and, if necessary, one maritime counsel, local and foreign counsel
in each appropriate jurisdiction (which may include a single special counsel
acting in multiple jurisdictions for all Indemnitees (and, in the case of an
actual or potential conflict of interest of another firm of counsel (and
maritime counsel and one firm of local and foreign counsel in each appropriate
jurisdiction) for such affected Indemnitee))) and any and all claims, damages,
losses and liabilities, fees, fines, penalties, actions, judgments, suits and
related expenses, including reasonable Advisors fees, charges and disbursements
(collectively, “Claims”), incurred by or asserted against any Indemnitee,
directly or indirectly, arising out of, relating to or in connection with (i)
the execution, delivery, performance, administration or enforcement of the Loan
Documents or any agreement or instrument contemplated thereby or the performance
by the parties thereto of their respective obligations thereunder, (ii) any
actual or proposed use of the proceeds of the Loans or issuance of Letters of
Credit, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto, (iv) any
actual or alleged presence or Release or threatened Release of Hazardous
Materials, on, at, under or from any property (A) owned, leased or operated by
any Company or (B) formerly owned, leased or operated by any Company at the time
of its ownership, lease or operations, (v) any Environmental Claim or threatened
Environmental Claim against any of the Companies relating to any Real Property,
Vessel, Chartered Vessel or other property currently or formerly owned, leased
or operated by any of the Companies or relating to the operations of any of the
Companies, (vi) any non-compliance with, or violation of, applicable
Environmental Laws or Environmental Permits by Companies or its businesses,
operations, Real Property, Vessels, Chartered Vessels and other properties,
(vii) the imposition of any environmental Lien encumbering Real Property or
Vessels or Chartered Vessels owned, leased or operated by any Company, (viii)
the consummation of the Transactions (including the syndication of the Loans and
the Commitments) and the other transactions contemplated hereby or (ix) any
actual or prospective claim, action, suit, litigation, inquiry, investigation,
or other proceeding or preparation of a defense in connection with any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by any Loan Party or any of their respective subsidiaries,
affiliates or shareholders or otherwise, and regardless of whether any
Indemnitee is a party thereto; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses or other Claims are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted
primarily from (i) the gross negligence or willful misconduct of such Indemnitee
or any of its Related Persons, (ii) a material breach by such Indemnitee or any
of its Related Persons or any of its or their respective obligations under the
Loan Documents or (iii) any claims brought by an Indemnitee against another
Indemnitee (other than against the Administrative Agent or any other Agent in
its capacity as such) not arising out of any act or omission by any Loan Party
or any Affiliate thereof.

 

(c)          The Loan Parties agree, jointly and severally, that, without the
prior written consent of the Agents and any affected Lender (such consent not to
be unreasonably withheld), the Loan Parties will not enter into any settlement
of a Claim in respect of the subject matter of Section 11.03(b) and asserted
against an Indemnitee unless such settlement includes an explicit and
unconditional release from the party bringing such Claim of all Indemnitees and
does not include any statement as to or an admission of fault, culpability or
failure to act by or on behalf of any Indemnitee.

 

(d)          The provisions of this Section 11.03 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the Transactions and the other transactions
contemplated hereby, the repayment of the Loans and any other Secured
Obligations, the release of any Guarantor or of all or any portion of the
Collateral, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agents, the

 

 177 

 

 

Issuing Bank or any Lender. All amounts due under this Section 11.03 shall be
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

 

(e)          To the extent that the Loan Parties fail to indefeasibly pay any
amount required to be paid by them to the Agents, the Issuing Bank or the
Swingline Lender under clause (a) or (b) of this Section 11.03 in accordance
with Section 10.03, each Lender severally agrees to pay to the Agents the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount (such indemnity shall be
effective whether or not the related losses, claims, damages, liabilities and
related expenses are incurred or asserted by any party hereto or any third
party); provided, that the unreimbursed Claim was incurred by or asserted
against any of the Agents, the Issuing Bank, or the Swingline Lender in its
capacity as such. For purposes of this clause (e), a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Total Revolving
Exposure, the principal amount of outstanding Term Loans and unused Term
Commitments at the time.

 

(f)          To the fullest extent permitted by applicable Legal Requirements,
no party hereto shall assert, and each party hereto hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, exemplary, consequential, or punitive damages (including any loss of
profits, business or anticipated savings as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided, that such
waiver of special, punitive, indirect or consequential damages shall not limit
the indemnification obligations of the Loan Parties to the extent such special,
punitive, indirect or consequential damages are included in any third party
claim with respect to which the applicable Indemnitee is entitled to
indemnification under this Section 11.03. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with the Loan Documents or
the transactions contemplated hereby or thereby.

 

(g)          All amounts due under this Section 11.03 shall be payable no later
than 10 Business Days after written demand (accompanied by an invoice or other
reasonable documentation) therefor; provided, however, that any Indemnitee shall
promptly refund an indemnification payment received hereunder to the extent that
there is a final and non-appealable judicial determination of a court of
competent jurisdiction that such Indemnitee was not entitled to indemnification
with respect to such payment pursuant to this Section 11.03.

 

Section 11.04         Section 11.04         Successors and Assigns. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
except that the Loan Parties may not assign or otherwise transfer any of their
respective rights or obligations hereunder without the prior written consent of
the Administrative Agent, the Collateral Agent, the Issuing Bank, the Swingline
Lender and each Lender, which consent may be withheld in their respective sole
discretion (and any attempted assignment or transfer by any Loan Party without
such consent shall be null and void ab initio). Nothing in this Agreement or any
other Loan Document, express or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants to the extent expressly provided in clause (e)
of this Section 11.04 and, to the extent expressly contemplated hereby, the
other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement or any other Loan Document.

 

 178 

 

 

(b)          Any Lender shall have the right at any time to assign to one or
more assignees (other than any Company or any Affiliate thereof (except as
provided in Section 2.22) or a natural person) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided, that:

 

(i)          except in the case of (A) an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, (B) any assignment made in connection with the
primary syndication by the Arrangers of the Commitments and the Loans or (C) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than (x) in the case of Term Loans, $1,000,000 (or, in the case of
any assignment made in connection with the primary syndication of the Term
Commitments and Term Loans by Jefferies Finance LLC and its Affiliates,
$100,000), and (y) in the case of Revolving Commitments or Revolving Loans,
$2,500,000; provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amounts has been met;

 

(ii)         each partial assignment shall be made as an assignment of a
proportionate part of all of the assigning Lender’s rights and obligations under
this Agreement , except that this clause (ii) shall not be construed to prohibit
the assignment of a proportionate part of all of the assigning Lender’s rights
and obligations in respect of one Class of Commitments or Loans;

 

(iii)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless such fee is waived by the Administrative
Agent in its sole discretion); provided, however, in the case of contemporaneous
assignments by any Lender to one or more Approved Funds, only a single
processing and recording fee shall be payable for such assignments;

 

(iv)        the assignee, if it shall not then be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(v)         the assignee shall represent and warrant to the Administrative
Borrower and the Administrative Agent that it is an Eligible Assignee; and

 

(vi)        each of (x) the Administrative Agent, (y) with respect to any
assignment of Revolving Loans and Revolving Commitments, the Swingline Lender
and the Issuing Bank, and (z) (except (I) when an Event of Default has occurred
and is continuing or (II) in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund) the Administrative Borrower must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld, delayed or conditioned); provided, that (i) the Administrative
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof and (ii) the consent of the
Administrative Agent shall not be required if such assignment is in respect of
Term Loans that is made to a Lender, an Affiliate of a Lender or an Approved
Fund.

 

Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing, any consent of the Issuing Bank and the Swingline Lender required
under this clause (b) may be withheld by such person in its sole discretion.
Subject to acceptance and recording thereof pursuant to Section 11.04(d), from
and after the effective date specified in each Assignment and Acceptance the
assignee thereunder shall

 

 179 

 

 

be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
(provided, that any liability of the Borrowers to such assignee under Section
2.12, 2.13 or 2.15 shall be limited to the amount, if any, that would have been
payable thereunder by the Borrowers in the absence of such assignment, except to
the extent any such amounts are attributable to a Change in Law occurring after
the date of such assignment), and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 11.03.

 

(c)          The Administrative Agent, acting for this purpose as an agent of
the Administrative Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive in the absence of manifest error, and the Borrowers, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders may
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement and the other
Loan Documents, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Administrative Borrower, the Issuing Bank, the
Collateral Agent, the Swingline Lender and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 11.04(b)
and any written consent to such assignment required by Section 11.04(b), the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 11.04(d). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with the
requirements of this Section 11.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.04(e).

 

(e)          Any Lender shall have the right at any time, without the consent
of, or notice to any Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender or any other person to sell participations to any person (other
than any Company or any Affiliate thereof or a natural person) (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided, that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) is described in clauses (i), (ii) or
(iii) of the proviso to Section 11.02(b) and (2) directly affects such
Participant. Each Participant shall be entitled to the benefits of Sections
2.12, 2.13 and 2.15 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 11.04(b). To the extent permitted
by Legal Requirements, each Participant also shall be entitled to the

 

 180 

 

 

benefits of Section 11.08 as though it were a Lender; provided, that such
Participant agrees in writing to be subject to Section 2.14(c) as though it were
a Lender. Each Lender shall, acting for this purpose as a “non-fiduciary” agent
of the Borrowers, maintain at one of its offices a register for the recordation
of the names and addresses of its Participants, and the amount and terms of its
participations (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender (and the
Borrowers, to the extent that the Participant requests payment from the
Borrowers) shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 

(f)          A Participant shall not be entitled to receive any greater payment
under Section 2.12, 2.13 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the prior
written consent of the Administrative Borrower (which consent shall not be
unreasonably withheld, delayed or conditioned) or the greater payment results
from a Change in Law after the date the participation was sold to the
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.15 unless such Participant
agrees to comply with Section 2.15(f) as though it were a Lender (it being
understood that the documentation required in Section 2.15(f) shall be delivered
to the participating Lender).

 

(g)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any central bank, and this Section 11.04 shall not apply
to any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. Without limiting the foregoing, in the case of any
Lender that is a fund that invests in bank loans or similar extensions of
credit, such Lender may, without the consent of the Borrowers, each Issuing
Bank, the Swingline Lender, the Administrative Agent or any other person,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and the Notes or any other instrument evidencing
its rights as a Lender under this Agreement, to any holder of, trustee for, or
any other representative of holders of, obligations owed or securities issued,
by such fund, as security for such obligations or securities.

 

(h)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Administrative Borrower, the option to
provide to the Borrowers all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to a Borrower pursuant to this Agreement;
provided, that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof; provided further that
nothing herein shall make the SPC a “Lender” for the purposes of this Agreement,
obligate the Borrowers or any other Loan Party or the Administrative Agent to
deal with such SPC directly, obligate the Borrowers or any other Loan Party in
any manner to any greater extent than they were obligated to the Granting
Lender, or increase costs or expenses of the Borrowers. The Loan Parties and the
Administrative Agent shall be entitled to deal solely with, and obtain good
discharge from, the Granting Lender and shall not be required to investigate or
otherwise seek the consent or approval of any SPC, including for the approval of
any amendment, waiver or other

 

 181 

 

 

modification of any provision of any Loan Document. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof. In
addition, notwithstanding anything to the contrary contained in this Section
11.04(h), any SPC may (i) with notice to, but without the prior written consent
of, the Administrative Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Administrative Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any Material
Non-Public Information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

 

(i)          The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Legal Requirement, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar laws
domestic or foreign, federal, state, provincial or otherwise, based on or
analogous or similar to the Uniform Electronic Transactions Act.

 

(j)          Any assignor Lender of all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) or seller of a participation hereunder
shall be entitled to rely conclusively on a representation of the assignee
Lender or Participant in the relevant Assignment and Acceptance or participation
agreement, as applicable, that such assignee or purchaser is not a Disqualified
Institution. None of the Agents shall have any responsibility or liability for
monitoring the list or identities of, or enforcing provisions relating to,
Disqualified Institutions. Upon request by any Lender or prospective Lender, the
Administrative Agent shall be permitted to disclose to such Lender or
prospective Lender the identity of the Disqualified Institutions.

 

(k)          (i) Without prejudice to the enforcement of any of the Agents’ or
Lenders’ rights and remedies under the Loan Documents, at law or in equity or
otherwise, the Revolving Lenders agree that at any time following (a) the
commencement of any Insolvency Proceeding with respect to any Loan Party, (b)
any acceleration of the Revolving Obligations or (c) each election by the
Majority Revolving Lenders to assert any rights or withhold any consent under or
in respect of any provision of Section 11.23 at any time and from time to time,
the Revolving Lenders will offer the Term Lenders, by written notice to the
Administrative Agent, the option to purchase the entire aggregate amount of
outstanding Revolving Obligations (including unfunded Revolving Commitments) at
the Purchase Price without warranty or representation or recourse except as
provided in Section 11.04(k)(iii), on a pro rata basis among the Revolving
Lenders. The “Purchase Price” will equal the sum of (1) the aggregate principal
amount of all Revolving Loans, Swingline Loans and Reimbursement Obligations
included in the Obligations (including an amount in cash equal to 103% of the
undrawn amount of outstanding Letters of Credit), and all accrued and unpaid
interest thereon through the date of purchase (but excluding any prepayment
penalties or premiums) and (2) all accrued and unpaid fees, expenses and other
amounts owed to the Revolving Lenders under the Loan Documents as of the date of
purchase.

 

 182 

 

 

(ii)         The Term Lenders (or any one or more of them) may in their sole and
absolute discretion irrevocably accept such offer within 10 Business Days of the
receipt thereof (it being understood that a failure to affirmatively accept such
offer within such time frame shall be deemed to be a rejection of such offer).
If the Term Lenders (or any one or more of them) accept such offer, it shall be
exercised not more than 20 days, nor less than 10 days, after the receipt by the
Revolving Lenders of the notice of election by such Term Lenders, subject to any
required approval of any court or other Governmental Authority then in effect,
if any. Such sale shall be pursuant to documentation mutually acceptable to the
Revolving Lenders and such Term Lenders, without the prior written consent of
the Administrative Borrower or any other Loan Party. If the all of the Term
Lenders reject such offer (or any one or more of them does not so irrevocably
accept such offer within the required timeframe), the Revolving Lenders shall
have no further obligations pursuant to this Section 11.04(k). Each Revolving
Lender will retain all rights to indemnification provided in the relevant Loan
Documents for all claims and other amounts relating to periods prior to the
purchase of the Revolving Obligations pursuant to this Section 11.04(k). The
Purchase Price shall be remitted by wire transfer in federal funds to such bank
account of the Administrative Agent for the ratable account of the Revolving
Lenders in New York, New York, as the Administrative Agent may designate in
writing to such Term Lenders for such purpose. Interest shall be calculated to
but excluding the Business Day on which such purchase and sale shall occur if
the amounts so paid by such Term Lenders that have exercised such option to the
bank account designated by the Administrative Agent are received in such bank
account prior to 1:00 p.m., New York City time, and interest shall be calculated
to and including such Business Day if the amounts so paid by such Term Lenders
to the bank account designated by the Administrative Agent are received in such
bank account later than 1:00 p.m., New York City time, on such Business Day.

 

(iii)        The Term Lenders agree that the purchase and sale of the Revolving
Obligations under this Section 11.04(k) will be expressly made without recourse
and without representation or warranty of any kind by the Revolving Lenders,
except that the Revolving Lenders shall severally and not jointly represent and
warrant to the Term Lenders that on the date of the purchase, immediately before
giving effect to such purchase:

 

(a)          the principal of and accrued and unpaid interest on the Revolving
Obligations, and the fees and expenses thereof owed to the respective Revolving
Lenders, are as stated in any assignment agreement prepared in connection with
the purchase and sale of the Revolving Obligations; and

 

(b)          each Revolving Lender owns the Revolving Obligations purported to
be owned by it free and clear of any Liens (other than participation interests
not prohibited by this Agreement, in which case the Purchase Price will be
appropriately adjusted so that the Term Lenders do not pay amounts represented
by participation interests).

 

Section 11.05         Section 11.05         Survival of Agreement. All
covenants, agreements, representations and warranties made by the Loan Parties
in the Loan Documents and in the reports, certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
Obligation or any Letter of Credit is outstanding (or Cash Collateralized) and
so long as the Commitments have not expired or terminated. The provisions of
Article X and Sections 2.12, 2.13, 2.15, 11.03, 11.05, 11.09, 11.10 and 11.12
shall survive and remain in full force and effect regardless

 

 183 

 

 

of the consummation of the Transactions and the other transactions contemplated
hereby, the repayment of the Loans, the payment of the Reimbursement
Obligations, the expiration or termination of the Letters of Credit and the
Revolving Commitments or the termination of this Agreement or any provision
hereof.

 

Section 11.06         Section 11.06         Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, Fee Letter and the other Loan Documents, and any
separate letter agreements with respect to fees payable to the Administrative
Agent and/or the Arranger, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 11.07         Section 11.07         Severability. Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 11.08         Right of Setoff; Marshalling; Payments Set Aside. If an
Event of Default shall have occurred and be continuing, each Lender, the Issuing
Bank and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Legal
Requirements, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender,
the Issuing Bank or any such Affiliate to or for the credit or the account of
any Loan Party against any and all of the obligations of any Loan Party now or
hereafter existing under this Agreement or any other Loan Documents held by such
Lender or the Issuing Bank, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be contingent or unmatured or are owed to a branch
or office of such Lender or the Issuing Bank different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender under this Section 11.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. None of any
Agent, any Lender or any Issuing Bank shall be under any obligation to marshal
any assets in favor of any Loan Party or any other Person or against or in
payment of any or all of the Obligations. To the extent that any Loan Party
makes a payment or payments to Administrative Agent, Issuing Bank or Lenders (or
to Administrative Agent, on behalf of Lenders or Issuing Bank), or any Agent,
Issuing Bank or Lender enforces any security interests or exercises any right of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any Insolvency Law or any equitable cause,
then, to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor or related
thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.

 

Section 11.09         Section 11.09         Governing Law; Jurisdiction; Consent
to Service of Process. (a) This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether sounding in contract,
tort or otherwise) based upon, arising out of or relating to this

 

 184 

 

 

Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, and governed by,
the law of the State of New York.

 

(b)          Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York , located in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by applicable Legal Requirements, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Legal
Requirements. Nothing in this Agreement or any other Loan Document or otherwise
shall affect any right that the Administrative Agent, the Collateral Agent, any
other Agent, the Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

 

(c)          Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 11.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Legal Requirements, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than facsimile or email) in
Section 11.01. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, each Loan Party hereby irrevocably and
unconditionally appoints Holdingsthe Co-Borrower, with an office for service of
process delivery on the date hereof at 1301International Seaways, Inc. 600 Third
Avenue of the Americas, 39th Floor, New York, New York 10019,10016, and its
successors (the “Process Agent”), as its agent to receive on behalf of such Loan
Party and its property all writs, claims, process, and summonses in any action
or proceeding brought against such Loan Party in the State of New York. Such
service may be made by mailing or delivering a copy of such process to any Loan
Party in care of the Process Agent at the address specified above for the
Process Agent, and such Loan Party irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. Failure by the Process Agent
to give notice to the applicable Loan Party, or failure of the applicable Loan
Party, to receive notice of such service of process shall not impair or affect
the validity of such service on the Process Agent or any such Loan Party, or of
any judgment based thereon. Each Loan Party covenants and agrees that it shall
take any and all reasonable action, including the execution and filing of any
and all documents that may be necessary to continue the designation of the
Process Agent above in full force and effect, and to cause the Process Agent to
act as such. Each Loan Party hereto further covenants and agrees to maintain at
all times an agent with offices in New York City to act as its Process Agent.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
applicable Legal Requirements.

  

Section 11.10         Section 11.10         Waiver of Jury Trial. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR 

 

 185 

 



 

RELATING TO ANY LOAN DOCUMENT, THE TRANSACTIONS OR THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11.10.

 

Section 11.11         Section 11.11         Headings. Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

 

Section 11.12         Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Arrangers, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ and Approved Funds’
directors, officers, employees, agents, advisors and other representatives,
including accountants, legal counsel and other advisors (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential pursuant to the terms hereof, and any failure of such persons
acting on behalf of the Administrative Agent, the Collateral Agent, an Arranger,
the Issuing Bank or a Lender to comply with this Section 11.12 shall constitute
a breach of this Section 11.12 by the Administrative Agent, the Collateral
Agent, such Arranger, the Issuing Bank or such Lender, as applicable), (b) to
the extent (i) requested by any regulatory authority or any quasi-regulatory
authority (such as the National Association of Insurance Commissioners and the
SEC) or (ii) to the extent required by applicable Legal Requirements or by any
subpoena or similar legal process or in connection with any pledge or assignment
made pursuant to Section 11.04(g), provided that, solely to the extent permitted
by law and other than in connection with routine audits and reviews by
regulatory and quasi-regulatory authorities, such disclosing entity shall notify
the Administrative Borrower as promptly as practicable of any such requested or
required disclosure in connection with any legal or regulatory proceeding, (c)
to any other party to this Agreement, (d) in connection with the exercise of any
remedies under the Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section 11.12, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the any of
the Borrower and their respective obligations, (iii) any rating agency for the
purpose of obtaining a credit rating applicable to any Loan or Loan Party or
(iv) any actual or prospective investor in an SPC, (f) with the consent of the
Borrowers, (g) to an investor or prospective investor in securities issued by an
Approved Fund of any Lender that also agrees that Information shall be used
solely for the purpose of evaluating an investment in such securities issued by
an Approved Fund of any Lender or to a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in securities issued by an Approved
Fund of any Lender in connection with the administration, servicing and
reporting on the assets serving as collateral for securities issued by such
Approved Fund (it being agreed that the persons to whom such disclosure is made
will be informed of the confidential nature of such Information) or (h) to the
extent such Information (a) is publicly available at the time of disclosure or
becomes publicly available other than as a result of a breach of this Section
11.12 or (b) becomes available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis from a source other than the Borrowers or
any Subsidiary. In addition, the Agents, the Issuing Bank and the Lenders may
disclose the existence of this Agreement and the information about this
Agreement to the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP

 

 

 186 

 

 

numbers with respect to the Loans, market data collectors, similar service
providers to the lending industry, and service providers to the Administrative
Agents, the Issuing Bank and the Lenders in connection with the administrative
and management of this Agreement and the other Loan Documents. For the purposes
of this Section 11.12, “Information” shall mean all information received from
Holdings and the Borrowers (and, prior to the Fourth Amendment Effective Date,
OSG) relating to Holdings and the Borrowers or any of their respective
Subsidiaries or their business (and, prior to the Fourth Amendment Effective
Date, OSG), other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by Holdings and the Borrowers (or, prior to the Fourth
Amendment Effective Date, OSG). Any person required to maintain the
confidentiality of Information as provided in this Section 11.12 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person accords to its own confidential information.

 

Section 11.13         Section 11.13         Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable Legal Requirements, the rate of
interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this Section
11.13 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.

 

Section 11.14         Section 11.14         Assignment and Acceptance. Each
Lender to become a party to this Agreement (other than the Administrative Agent
and any other Lender that is a signatory hereto) shall do so by delivering to
the Administrative Agent an Assignment and Acceptance duly executed by such
Lender, the Administrative Borrower (if the Administrative Borrower’s consent to
such assignment is required hereunder) and the Administrative Agent.

 

Section 11.15         Section 11.15         Obligations Absolute. To the fullest
extent permitted by applicable law, all obligations of the Loan Parties
hereunder shall be absolute and unconditional irrespective of:

 

(a)          any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;

 

(b)          any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;

 

(c)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;

 

(d)          any exchange, release or non-perfection or loss of priority of any
Liens on any or all of the Collateral, or any release or amendment or waiver of
or consent to any departure from any guarantee, for all or any of the Secured
Obligations;

 187 

 

 

(e)          any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or

 

(f)          any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.

 

Section 11.16         Waiver of Defenses; Absence of Fiduciary Duties. (a) Each
of the Loan Parties hereby waives any and all suretyship defenses available to
it as a Guarantor arising out of the joint and several nature of its respective
duties and obligations hereunder (including any defense contained in Article
VII).

 

(b)          Each of the Loan Parties agrees that in connection with all aspects
of the transactions contemplated hereby or by the other Loan Documents and any
communications in connection therewith, the Loan Parties and their respective
Affiliates, on the one hand, and each Lender and Agent, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of any Lender or any Agent or any of their
respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

 

(c)          Each Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates. Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other. The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby the exercise of
rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transaction or the process leading thereto.

 

Section 11.17         Patriot Act. Each Lender hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act, it may be required to
obtain, verify and record information that identifies the Loan Parties and
Responsible Officers thereof, which information includes the name, address and
taxpayer identification number of each Loan Party and other information that
will allow such Lender to identify such Loan Party and Responsible Officers in
accordance with the Patriot Act.

 

Section 11.18         Bank Product Providers. Each Bank Product Provider shall
be deemed a third party beneficiary hereof and of the provisions of the other
Loan Documents for purposes of any reference in a Loan Document to the parties
for whom the Administrative Agent is acting. The Administrative Agent hereby
agrees to act as agent for such Bank Product Providers and, by virtue of
entering into a Bank Product Agreement, the applicable Bank Product Provider
shall be automatically deemed to have appointed the Administrative Agent as its
agent and to have accepted the benefits of the

 

 188 

 

 

Loan Documents; it being understood and agreed that the rights and benefits of
each Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider’s being a beneficiary of the Liens and security interests
(and, if applicable, guarantees) granted to the Collateral Agent and the right
to share in payments and collections out of the Collateral as more fully set
forth herein. In addition, each Bank Product Provider, by virtue of entering
into a Bank Product Agreement, shall be automatically deemed to have agreed that
the Administrative Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release reserves in respect of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of the Administrative Agent to determine or insure whether the amount of
any such reserve is appropriate or not. In connection with any such distribution
of payments or proceeds of Collateral, the Administrative Agent shall be
entitled to assume no amounts are due or owing to any Bank Product Provider
unless such Bank Product Provider has provided a written certification (setting
forth a reasonably detailed calculation) to the Administrative Agent as to the
amounts that are due and owing to it and such written certification is received
by the Administrative Agent a reasonable period of time prior to the making of
such distribution. The Administrative Agent shall have no obligation to
calculate the amount due and payable with respect to any Bank Products, but may
rely upon the written certification of the amount due and payable from the
relevant Bank Product Provider. In the absence of an updated certification, the
Administrative Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to the
Administrative Agent by such Bank Product Provider as being due and payable
(less any distributions made to such Bank Product Provider on account thereof).
The Borrowers may obtain Bank Products from any Bank Product Provider, although
the Borrowers are not required to do so. The Borrowers acknowledge and agree
that no Bank Product Provider has committed to provide any Bank Products and
that the providing of Bank Products by any Bank Product Provider is in the sole
and absolute discretion of such Bank Product Provider. Notwithstanding anything
to the contrary in this Agreement or any other Loan Document, no provider or
holder of any Bank Product shall have any voting or approval rights hereunder
(or be deemed a Lender) solely by virtue of its status as the provider or holder
of such agreements or products or the Obligations owing thereunder, nor shall
the consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.

 

Section 11.19         Section 11.19         EXCLUDED SWAP OBLIGATIONS.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT, (I) ANY EXCLUDED SWAP OBLIGATIONS SHALL BE EXCLUDED FROM (X) THE
DEFINITION OF “SECURED OBLIGATIONS” (OR ANY EQUIVALENT DEFINITION) CONTAINED
HEREIN OR IN ANY SECURITY DOCUMENT AND (Y) THE DEFINITION OF “GUARANTEED
OBLIGATIONS” (OR ANY EQUIVALENT DEFINITION) IN THE GUARANTEE OR IN ANY OTHER
GUARANTEE OF THE GUARANTEED OBLIGATIONS; (II) NO LIEN GRANTED PURSUANT TO ANY
SECURITY DOCUMENT SHALL SECURE ANY EXCLUDED SWAP OBLIGATIONS; AND (III) NO
EXCLUDED SWAP OBLIGATIONS SHALL BE GUARANTEED PURSUANT TO THE GUARANTEE OR ANY
OTHER GUARANTEE OF THE GUARANTEED OBLIGATIONS.

 

Section 11.20         [Reserved].

 

Section 11.21         Judgment Currency. (a) The Loan Parties’ obligations
hereunder and under the other Loan Documents to make payments in Dollars or, in
the case of a Letter of Credit denominated in an Alternative Currency, such
Alternative Currency (each, the “Obligation Currency”), shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or

 

 

 189 

 

 

recovery results in the effective receipt by the Administrative Agent, the
Collateral Agent, the Issuing Bank or the respective Lender of the full amount
of the Obligation Currency expressed to be payable to the Administrative Agent,
the Collateral Agent, the Issuing Bank or such Lender under this Agreement or
the other Loan Documents. If for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made, at the rate
of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the day on which the judgment is given (such day being hereinafter
referred to as the “Judgment Currency Conversion Date”).

 

(b)          If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Loan Party jointly and severally covenants and agrees to pay, or cause
to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate or exchange prevailing on the Judgment Currency
Conversion Date.

 

(c)          For purposes of determining any rate of exchange for this Section
11.21, such amounts shall include any premium and costs payable in connection
with the purchase of the Obligation Currency.

 

Section 11.22         Waiver of Sovereign Immunity. Each of the Borrowers and
SubsidairySubsidiary Guarantors, in respect of itself, its Subsidiaries, its
process agents, and its properties and revenues, hereby irrevocably agrees that,
to the extent that such Loan Party, its Subsidiaries or any of its properties
has or may hereafter acquire any right of immunity, whether characterized as
sovereign immunity or otherwise, from any legal proceedings, whether in the
United States, the Marshall Islands or elsewhere, to enforce or collect upon the
Loans or any Loan Document or any other liability or obligation of such Loan
Party or any of its Subsidiaries related to or arising from the transactions
contemplated by any of the Loan Documents, including, without limitation,
immunity from service of process, immunity from jurisdiction or judgment of any
court or tribunal, immunity from execution of a judgment, and immunity of any of
its property from attachment prior to any entry of judgment, or from attachment
in aid of execution upon a judgment, such Loan Party, for itself and on behalf
of its Subsidiaries, hereby expressly waives, to the fullest extent permissible
under applicable law, any such immunity, and agrees not to assert any such right
or claim in any such proceeding, whether in the United States, the Marshall
Islands or elsewhere. Without limiting the generality of the foregoing, each
Loan Party further agrees that the waivers set forth in this Section 11.22 shall
have the fullest extent permitted under the Foreign Sovereign Immunities Act of
1976 of the United States and are intended to be irrevocable for purposes of
such Act.

 

Section 11.23         Revolving Credit Facility Priority. (a) EACH TERM LENDER
ACKNOWLEDGES AND AGREES THAT, EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED
IN SECTION 2.10(h) AND ARTICLE IX, THE REVOLVING OBLIGATIONS ARE ENTITLED TO
DISTRIBUTIONS AND OTHER PAYMENTS PURSUANT TO SECTION 2.10(h), ARITICLE IX AND
THIS SECTION 11.23 (INCLUDING DISTRIBUTIONS AND OTHER PAYMENTS PURSUANT TO AN
INSOLVENCY PROCEEDING) PRIOR TO ANY DISTRIBUTIONS OR OTHER PAYMENTS BEING
APPLIED TO THE OTHER OBLIGATIONS (INCLUDING OBLIGATIONS IN RESPECT OF
OUTSTANDING TERM LOANS). Each Term Lender hereby agrees that it will not provide
the Administrative Borrower or any other Loan Party post-petition financing (or

 

 190 

 

 

support any third party providing any post-petition financing) unless upon the
effectiveness of such post-petition financing, all outstanding Revolving
Obligations (other than contingent indemnification obligations not then due and
payable) shall have been paid in full in cash and the Revolving Commitments and
all Letters of Credit shall have been terminated (or such Letters of Credit
shall have been Cash Collateralized on terms and pursuant to arrangements
reasonably satisfactory to the Administrative Agent and the Issuing Bank) or the
Majority Revolving Lenders shall have consented to such post-petition financing.

 

(b)          Each Term Lender agrees that it will raise no objection to, oppose
or contest (or join with or support any third party opposing, objecting to or
contesting), a sale or other disposition of any Collateral free and clear of its
Liens or other claims under Section 363 of the Bankruptcy Code if the Majority
Revolving Lenders have consented to such sale or disposition of such assets.

 

(c)          The provisions of preceding clause (b) shall not prohibit Term
Lenders from agreeing to or supporting a sale or other disposition of any
Collateral free and clear of the Secured Parties’ Liens or other claims under
Section 363 of the Bankruptcy Code so long as all outstanding Revolving
Obligations (other than contingent indemnification obligations not then due and
payable) are paid in full in cash and the Revolving Commitments and all Letters
of Credit are terminated (or such Letters of Credit are Cash Collateralized on
terms and pursuant to arrangements reasonably satisfactory to the Administrative
Agent and the Issuing Bank) at the time of the consummation of such sale or
other disposition unless the Majority Revolving Lenders otherwise agree to such
sale or other disposition.

 

(d)          Each Term Lender agrees that it will not support or agree to any
Non-Conforming Plan of Reorganization.

 

(e)          Notwithstanding the provisions of Section 2.14 or anything to the
contrary contained in this Agreement (other than as expressly provided in
Section 2.10(h) and ARTICLE IX), after the exercise of remedies (including
rights of setoff) provided for in Article VIII, any amounts received on account
of the Secured Obligations (whether as a result of a payment under a Guaranty,
any realization on the Collateral, any setoff rights, any distribution or other
payment in connection with any insolvency or liquidation proceeding under the
Bankruptcy Code or otherwise) shall be applied as provided in ARTICLE IX, in any
such case until the prior payment in full in cash of all Revolving Obligations
(other than contingent indemnification obligations not then due and payable) and
the termination of all Letters of Credit (or the Cash Collateralization of such
Letters of Credit on terms and pursuant to arrangements reasonably satisfactory
to the Administrative Agent and the Issuing Bank). If any Secured Party collects
or receives any amounts on account of the Secured Obligations to which it is not
entitled under ARTICLE IX , such Secured Party shall hold the same in trust for
the Secured Parties and shall forthwith deliver the same to the Administrative
Agent, for the account of the Secured Parties, to be applied in accordance with
this clause (e).

 

(f)          Without limiting the generality of the foregoing provisions of this
Section 11.23, (i) this Section 11.23 is intended to constitute and shall be
deemed to constitute a “subordination agreement” within the meaning of Section
510(a) of the Bankruptcy Code and is intended to be and shall be interpreted to
be enforceable to the maximum extent permitted pursuant to applicable
non-bankruptcy law and (ii) it is the intention of the parties hereto that (and
to the maximum extent permitted by law the parties hereto agree that) the
Revolving Exposure and Revolving Commitments (and the security therefor)
constitute a separate and distinct class (and separate and distinct claims) from
the other Secured Obligations (and security therefor).

 

 191 

 

 



(Signature Pages Follow)

 

 

 

 



 192 

 

 

 

Exhibit B

 

Exhibits to Credit Agreement

  

 

 

 

EXHIBIT A

[Form of]

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
Name of Assignor] (the “Assignor”) and [Insert Name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor in respect of the respective Classes
identified below (including without limitation any letters of credit and
swingline loans included in such Classes), and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1. Assignor: ________________________________       2. Assignee:
______________________________   [and is a Lender, an Affiliate of a Lender or
an Approved Fund]1       3. Borrower(s): As defined in Section 5 below       4.
Administrative Agent: Jefferies Finance LLC, as the administrative agent under
the Credit Agreement

 



 

 1 Select as applicable.

 

 A-1 

 

 



5. Credit Agreement: Credit Agreement, dated as of August 5, 2014 (as the same
now exists or may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Credit Agreement”), among Overseas Shipholding GroupInternational
Seaways, Inc., a Delaware corporation (“Holdings”), (f/k/a OSG International,
Inc.), a Marshall Islands corporation (the “Administrative Borrower”), OIN
Delaware LLC, a Delaware limited liability company (the “Co-Borrower”), the
Subsidiary Guarantors from time to time party thereto, the Lenders from time to
time party thereto, Jefferies Finance LLC, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders, Jefferies Finance LLC, as
collateral agent and mortgage trustee for the Secured Parties, Jefferies Finance
LLC, as Swingline Lender, Jefferies Finance LLC, as an Issuing Bank, and the
other Agents party thereto.

 



6. Assigned Interest[s]:

 

Class Assigned  Aggregate Amount of
Commitment/Loans
under relevant Class
for all Lenders   Amount of Commitment/
Principal Amount of Loans
under relevant Class
Assigned   Percentage Assigned of
Commitment/ Loans2  Revolving Loans/ Revolving Commitments  $   $    % Term
Loans/ Term Commitments3  $   $   %

 

[7.        Trade Date:                     ______________]4

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



 



2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders for each relevant Class thereunder.

 

3 To the extent that there are multiple Classes of Term Loans, schedule should
identify the Class or Classes being assigned.

 

4 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 A-2 

 

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]         By:       Name:     Title:        
ASSIGNEE   [NAME OF ASSIGNEE]         By:       Name:     Title:

 

Consented to and Accepted:       JEFFERIES FINANCE LLC,     as Administrative
Agent         By:       Name:     Title:         [Consented to and Accepted:    
  JEFFERIES FINANCE LLC,     as Swingline Lender         By:       Name:    
Title: ]5  

 



 

5 To be added only if the consent of the Swingline Lender is required by the
terms of the Credit Agreement

 

 A-3 

 

 

[Consented to and Accepted:       JEFFERIES FINANCE LLC,     as an Issuing Bank
        By:       Name:     Title: ]6         [Consented to:           OSG
INTERNATIONAL SEAWAYS, INC.,     as Administrative Borrower         By:      
Name:     Title: ]7  

 



 

6 To be added only if the consent of an Issuing Bank is required by the terms of
the Credit Agreement

 

7 To be added only if the consent of the Administrative Borrower is required by
the terms of the Credit Agreement.

 

 A-4 

 

 

 

ANNEX 1 to Assignment and Acceptance

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.              Representations and Warranties.

 

1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document (other than this Assignment and Acceptance), (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents (other than this Assignment and Acceptance) or any collateral
thereunder, (iii) the financial condition of Holdings, the Administrative
Borrower, any of its Subsidiaries or Affiliates or any other person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Administrative Borrower, any of its Subsidiaries or Affiliates or any other
person of any of their respective obligations under any Loan Document.

 

1.2.           Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is not a Disqualified Institution and it meets all the requirements of an
Eligible Assignee under the Credit Agreement (subject to such consents, if any,
as may be required under the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest, (vii) it is not a Defaulting Lender, (viii) if it is not
already a Lender under the Credit Agreement, attached to the Assignment and
Acceptance an Administrative Questionnaire in the form provided by the
Administrative Agent and (ix) attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to Section 2.15 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date.

 

 A-5 

 

 

3.             General Provisions. This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance. This Assignment
and Acceptance shall be governed by, and construed in accordance with, the law
of the State of New York.

 

 A-6 

 

 

EXHIBIT B

 

[Form of]

BORROWING REQUEST

 

Jefferies Finance LLC,

    as Administrative Agent for the Lenders referred to below

520 Madison Avenue

New York, New York, 10022

Attention: Account Manager – Overseas Shipholding GroupInternational Seaways,
Inc. (OIN)

Facsimile No.: (212) 284-3444

Electronic Mail: JFIN.Admin@Jefferies.com

 

[and

 

Jefferies Finance LLC,

    as Swingline Lender

520 Madison Avenue

New York, New York, 10022

Attention: Account Manager – Overseas Shipholding GroupInternational Seaways,
Inc. (OIN)

Facsimile No.: (212) 284-3444

Electronic Mail: JFIN.Admin@Jefferies.com]1

 

Re:OSG Bulk Ships,International Seaways, Inc.

 

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of August 5, 2014 (as the
same now exists or may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Credit Agreement”), among Overseas Shipholding GroupInternational
Seaways, Inc., (f/k/a Delaware corporation, OSG International, Inc.), a Marshall
Islands corporation (the “Administrative Borrower”), OIN Delaware LLC, a
Delaware limited liability company (the “Co-Borrower” and, together with the
Administrative Borrower, the “Borrowers”), the Subsidiary Guarantors from time
to time party thereto, the Lenders from time to time party thereto, Jefferies
Finance LLC, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, Jefferies Finance LLC, as collateral agent and mortgage
trustee for the Secured Parties, Jefferies Finance LLC, as Swingline Lender,
Jefferies Finance LLC, as an Issuing Bank, and the other Agents party thereto.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. The
Administrative Borrower (on behalf of the Borrowers) hereby gives you notice
pursuant to Section [2.03][2.17(b)] of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and that in connection therewith sets
forth below the terms on which such Borrowing is requested to be made:

 

(A) Class of Borrowing: [Revolving Borrowing]           [Term Borrowing]        
  [Swingline Borrowing]

 



 

1 Include for requests of Swingline Loans.

 

 B-1 

 

 

 

(B) Principal amount of Borrowing:2         (C) Date of Borrowing     (which is
a Business Day):         (D) Type of Borrowing: [ABR Borrowing] [Eurodollar
Borrowing]       (E) Interest Period and the last day thereof:3  

 

(F) Funds are requested to be disbursed to the Administrative Borrower’s account
with:       Account No.  

 

The Administrative Borrower hereby represents and warrants that the conditions
to lending specified in Sections 4.02(b) and (c) of the Credit Agreement are
satisfied as of the date hereof.

 

[Signature Page Follows]

 



 

2 See Section 2.02(a) or 2.17(b) of the Credit Agreement for minimum borrowing
amounts.

 

3 To be inserted if a Eurodollar Borrowing, and to be subject to the definition
of “Interest Period” in the Credit Agreement.

  

 B-2 

 

 

  OSG INTERNATIONAL SEAWAYS, INC.,   as Administrative Borrower       By:      
Name:     Title:

 

 B-3 

 

 

EXHIBIT C

 

[Form of]

COMPLIANCE CERTIFICATE

 

This compliance certificate (this “Certificate”) is delivered to you pursuant to
Section 5.01(f) of the Credit Agreement, dated as of August 5, 2014 (as the same
now exists or may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Credit Agreement”), among Overseas Shipholding GroupInternational
Seaways, Inc., a Delaware corporation (“Holdings”), (f/k/a OSG International,
Inc.), a Marshall Islands corporation (the “Administrative Borrower”), OIN
Delaware LLC, a Delaware limited liability company, (the “Co-Borrower” and,
together with the Administrative Borrower, the “Borrowers”), the Subsidiary
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Jefferies Finance LLC, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, Jefferies Finance LLC, as collateral
agent and mortgage trustee for the Secured Parties, Jefferies Finance LLC, as
Swingline Lender, Jefferies Finance LLC, as issuing bank for the Lenders, and
the other Agents party thereto. Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

1.            I am the duly elected, qualified and acting [specify type of
Financial Officer] of the Administrative Borrower.

 

2.            I have reviewed and am familiar with the contents of this
Certificate.

 

3.            I have reviewed the terms of the Credit Agreement and the other
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of Holdings, the
Administrative Borrower and its Subsidiaries during the accounting period
covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). Such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default [, except as set forth below].

 

[4.            Attached hereto as Attachment 2 are the computations showing
compliance with the financial covenant set forth in Section 6.10 of the Credit
Agreement.

 

5.   Attached hereto as Attachment 3 is a list of all Collateral Vessels,
Excluded Vessels, Immaterial Subsidiaries and Unrestricted Subsidiaries as of
the end the most recent fiscal quarter.]1 4

 



 



1 Insert for financial statements delivered pursuant to Section 5.01(a) or (b)
of the Credit Agreement.

 

4 Insert for financial statements delivered pursuant to Section 5.01(a) or (b)
of the Credit Agreement.

 

 C-1 

 

 

[6. Attached hereto as Attachment 4 are computations in reasonable detail
demonstrating the Administrative Borrower’s calculation of the Excess Cash Flow
and the amount of the respective payment pursuant to Section 2.10(b)(v) of the
Credit Agreement for the respective Excess Cash Flow Period.]21

 

[Signature Page Follows]

 



 

21 Insert for financial statements delivered pursuant to Section 5.01(a) of the
Credit Agreement.

 

 C-1 

 

 

IN WITNESS WHEREOF, I execute this Certificate this ____ day of ____________,
20__.

 

  OSG INTERNATIONAL SEAWAYS, INC.,   as Administrative Borrower         By:    
  Name:     Title: [Financial Officer]

 

 C-2 

 

 

ATTACHMENT 1

 

TO

 

COMPLIANCE CERTIFICATE

 

Financial Statements

 

The information described herein is as of [__________________], and pertains to
[the month][the fiscal [quarter] [year]] ended [____________].

 

 C-3 

 

 

ATTACHMENT 2

 

TO

 

COMPLIANCE CERTIFICATE

 

[Set forth in reasonable detail calculation of financial covenants]

 

 C-4 

 

 

ATTACHMENT 3

 

TO

 

COMPLIANCE CERTIFICATE

 

1.Collateral Vessels:

 

2.Excluded Vessels:

 

3.Immaterial Subsidiaries:

 

4.Unrestricted Subsidiaries:

 

 C-5 

 

 

ATTACHMENT 4

 

TO

 

COMPLIANCE CERTIFICATE

 

[Excess Cash Flow and Related Payment]

 

 C-6 

 

  

EXHIBIT D

 

FORM OF

INTERCOMPANY SUBORDINATION AGREEMENT

 

This INTERCOMPANY SUBORDINATION AGREEMENT, dated as of [___], 2014 (as from time
to time amended, amended and restated, modified, supplemented, extended,
renewed, restated or otherwise modified from time to time, this “Intercompany
Subordination Agreement”), is made and entered into by and among each of the
undersigned, to the extent a borrower from time to time (in such capacity for
the purposes of this Intercompany Subordination Agreement, an “Obligor”) from
any other entity listed on the signature page (in such capacity for the purposes
of this Intercompany Subordination Agreement, a “Subordinated Creditor”).

 

RECITALS

 

(A)      Reference is made to (i) that Credit Agreement, dated as of August 5,
2014 (as amended, amended and restated, supplemented, extended, renewed,
restated, replaced or otherwise modified from time to time, the “Credit
Agreement”), among Overseas Shipholding Group, Inc., a Delaware corporation
(“Holdings”), OSG International, Inc., a Marshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower” and together with the Administrative Borrower, the
“Borrowers”), the Subsidiary Guarantors (as defined therein) party thereto, the
Lenders from time to time party thereto, Jefferies Finance LLC, as
administrative agent, collateral agent and mortgage trustee thereunder (in such
capacities, the “Agent”), Jefferies Finance LLC, as swingline lender, Jefferies
Finance LLC, as issuing bank for the Lenders, and the other parties party
thereto, and any related notes, guarantees, collateral documents, instruments
and agreements executed in connection with the Credit Agreement, and as amended,
modified, renewed, refunded, replaced, restated, restructured, increased,
supplemented or refinanced in whole or in part from time to time, regardless of
whether such amendment, modification, renewal, refunding, replacement,
restatement, restructuring, increase, supplement or refinancing is with the same
lenders or holders, agents or otherwise. Capitalized terms used but not
otherwise defined herein shall have the respective meanings assigned to them in
the Credit Agreement.

 

(B)      All Indebtedness of each Obligor that is a Loan Party to each
Subordinated Creditor now or hereafter existing (whether created directly or
acquired by assignment or otherwise), and all principal, interest, premiums,
costs, expenses, indemnification and other amounts thereon or payable in respect
thereof or in connection therewith, are hereinafter referred to as the
“Subordinated Debt”.

 

(C)      This Intercompany Subordination Agreement is entered into pursuant to
the terms of the Credit Agreement and is delivered in connection therewith.

  



SECTION 1.      Subordination.

 

 

 

 

(a)      Each Subordinated Creditor and each Obligor agrees that the
Subordinated Debt is and shall be subordinate, to the extent and in the manner
hereinafter set forth, to the prior payment in full in cash of (i) all Secured
Obligations (as defined in the Credit Agreement) of any such Obligor now or
hereafter existing under the Credit Agreement, the other Loan Documents (as
defined in the Credit Agreement) and the Bank Product Agreements (as defined in
the Credit Agreement), including, without limitation, where applicable, such
Obligor’s guarantee thereof (collectively, the “Senior Indebtedness”).

 

(b)      A Subordinated Creditor shall automatically be released from its
obligations hereunder upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Subordinated Creditor ceases to be a
Subsidiary of Holdings.

 

SECTION 2.      Events of Subordination. (a) In the event of any dissolution,
winding up, liquidation, arrangement, reorganization, adjustment, protection,
relief or composition of any Obligor or its debts, whether voluntary or
involuntary, in any bankruptcy, insolvency, arrangement, reorganization,
receivership, relief or other similar case or proceeding under any Insolvency
Law or upon an assignment for the benefit of creditors or any other marshalling
of the assets and liabilities of any Obligor or otherwise, the holders of Senior
Indebtedness shall be entitled to receive payment in full in cash of all Senior
Indebtedness before any Subordinated Creditor is entitled to receive any payment
of any kind or character (whether in cash, property or securities) of all or any
of the Subordinated Debt, and any payment or distribution of any kind or
character (whether in cash, property or securities) that otherwise would be
payable or deliverable upon or with respect to the Subordinated Debt in any such
case, proceeding, assignment, marshalling or otherwise (including any payment
that may be payable by reason of any other indebtedness of such Obligor being
subordinated to payment of the Subordinated Debt) shall be paid or delivered
directly to the Agent for the account of the holders of Senior Indebtedness for
application (in the case of cash) to, or as collateral (in the case of non-cash
property or securities) for, the payment or prepayment of the Senior
Indebtedness until the Senior Indebtedness shall have been paid in full in cash.

 

(b)      If any Event of Default has occurred and is continuing under the Credit
Agreement, then no payment (including any payment that may be payable by reason
of any other Indebtedness of any Obligor being subordinated to payment of the
Subordinated Debt) or distribution of any kind or character (whether in cash,
property or securities) shall be made by or on behalf of any Obligor for or on
account of any Subordinated Debt, and no Subordinated Creditor shall take or
receive from or on behalf of any Obligor, directly or indirectly, in cash or
other property or by set-off or in any other manner, including, without
limitation, from or by way of collateral, payment of all or any of the
Subordinated Debt, unless and until (x) all Senior Indebtedness shall have been
paid in full in cash or (y) such Event of Default shall have been cured or
waived, unless otherwise agreed in writing by the Agent.

 

(c)      Except as otherwise set forth in Sections 2(a) and (b) above, any
Obligor is permitted to pay, and any Subordinated Creditor is entitled to
receive, any payment or prepayment of principal and interest on the Subordinated
Debt in accordance with the terms thereof.

 

 2 

 

 

SECTION 3.      In Furtherance of Subordination. Each Subordinated Creditor
agrees as follows:

 

(a)      If any proceeding referred to in Section 2(a) above is commenced by or
against any Obligor,

 

(i)      the Agent is hereby irrevocably authorized and empowered (in its own
name or in the name of each Subordinated Creditor or otherwise), but shall have
no obligation, to demand, sue for, collect and receive every payment or
distribution referred to in Section 2(a) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the Subordinated Debt or enforcing any security interest or
other lien securing payment of the Subordinated Debt) as it may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of the Agent and/or the Lenders hereunder; and

 

(ii)      each Subordinated Creditor shall duly and promptly take such action as
the Agent may reasonably request (A) to collect the Subordinated Debt for the
account of the Agent and of the other Secured Parties and to file appropriate
claims or proofs or claim in respect of the Subordinated Debt, (B) to execute
and deliver to the Agent such powers of attorney, assignments, or other
instruments as the Agent may request in order to enable the Agent to enforce any
and all claims with respect to, and any security interests and other liens
securing payment of, the Subordinated Debt, and (C) to collect and receive any
and all payments or distributions which may be payable or deliverable upon or
with respect to the Subordinated Debt.

 

(b)      All payments or distributions upon or with respect to the Subordinated
Debt which are received by each Subordinated Creditor contrary to the provisions
of this Intercompany Subordination Agreement shall be received in trust for the
benefit of the Agent and of the other Secured Parties, shall be segregated from
other funds and property held by such Subordinated Creditor and shall be
forthwith paid over to the Agent for the account of the Agent and of the other
Secured Parties in the same form as so received (with any necessary indorsement)
to be applied (in the case of cash) to, or held as collateral (in the case of
non-cash property or securities) for, the payment or prepayment of the Senior
Indebtedness in accordance with the terms of the applicable Credit Agreement.

 

(c)      The Agent is hereby authorized to demand specific performance of this
Intercompany Subordination Agreement, whether or not any Obligor shall have
complied with any of the provisions hereof applicable to it, at any time when
any applicable Subordinated Creditor shall have failed to comply with any of the
provisions of this Intercompany Subordination Agreement applicable to it. Each
Subordinated Creditor hereby irrevocably waives any defense based on the
adequacy of a remedy at law, which might be asserted as a bar to such remedy of
specific performance.

 

 3 

 

 

SECTION 4.      Rights of Subrogation. Each Subordinated Creditor agrees that no
payment or distribution to the Agent or the other Secured Parties pursuant to
the provisions of this Intercompany Subordination Agreement shall entitle such
Subordinated Creditor to exercise any right of subrogation in respect thereof
until the Senior Indebtedness shall have been paid in full in cash.

 

SECTION 5.      Further Assurances. Each Subordinated Creditor and each Obligor
will, at its expense and at any time and from time to time, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary, or that the Agent may reasonably request in writing, in order
to protect any right or interest granted or purported to be granted hereby or to
enable the Agent or any other Secured Party to exercise and enforce its rights
and remedies hereunder.

 

SECTION 6.      Agreements in Respect of Subordinated Debt. No Subordinated
Creditor will, except as permitted under the Credit Agreement:

 

(i)sell, assign, pledge, encumber or otherwise dispose of any of the
Subordinated Debt unless such sale, assignment, pledge, encumbrance or
disposition is made expressly subject to this Intercompany Subordination
Agreement; or

 

(ii)permit the terms of any of the Subordinated Debt to be changed in such a
manner as to have a material adverse effect upon the rights or interests of the
Agent or any other Secured Party hereunder.

 

SECTION 7.      Agreement by the Obligors. Each Obligor agrees that it will not
make any payment of any of the Subordinated Debt, or take any other action, in
each case if such payment or other action would be in contravention of the
provisions of this Intercompany Subordination Agreement.

 

SECTION 8.      Obligations Hereunder Not Affected. All rights and interests of
the Agent, the Lenders and the other Secured Parties hereunder, and all
agreements and obligations of each Subordinated Creditor and each Obligor under
this Intercompany Subordination Agreement, shall remain in full force and effect
irrespective of:

 

(i)any amendment, extension, renewal, compromise, discharge, acceleration or
other change in the time for payment or the terms of the Senior Indebtedness or
any part thereof;

 

(ii)any taking, holding, exchange, enforcement, waiver, release, failure to
perfect, sell or otherwise dispose of any security for payment of the Guaranty
or any Senior Indebtedness;

 

 4 

 

 

(iii)the application of security and directing the order or manner of sale
thereof as the Agent and the other Secured Parties in their sole discretion may
determine;

 

(iv)the release or substitution of one or more of any endorsers or other
guarantors of any of the Senior Indebtedness;

 

(v)the taking of, or failure to take any action which might in any manner or to
any extent vary the risks of any Guarantor or which, but for this Section 8,
might operate as a discharge of such Guarantor;

 

(vi)any defense arising by reason of any disability, change in corporate
existence or structure or other defense of any Obligor, any other Guarantor or a
Subordinated Creditor, the cessation from any cause whatsoever (including any
act or omission of any Secured Party) of the liability of such Obligor, any
other Guarantor or a Subordinated Creditor;

 

(vii)any defense based on any claim that such Guarantor’s or Subordinated
Creditor’s obligations exceed or are more burdensome than those of any Obligor,
any other Guarantor or any other subordinated creditor, as applicable;

 

(viii)the benefit of any statute of limitations affecting such Guarantor’s or
Subordinated Creditor’s liability hereunder;

 

(ix)any right to proceed against any Obligor, proceed against or exhaust any
security for the Obligations, or pursue any other remedy in the power of any
Secured Party, whatsoever;

 

(x)any benefit of and any right to participate in any security now or hereafter
held by any Secured Party, and

 

(xi)to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.

 

This Intercompany Subordination Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Senior
Indebtedness is rescinded or must otherwise be returned by the Agent or any
Lender or any other Secured Party upon the insolvency, bankruptcy or
reorganization of any Obligor or otherwise, all as though such payment had not
been made.

 



SECTION 9.      Waiver. Each Subordinated Creditor and each Obligor hereby
waives promptness, diligence, notice of acceptance and any other notice with
respect to any of the

 

 5 

 

 

Obligations and this Intercompany Subordination Agreement and any requirement
that the Agent or any other Secured Party protect, secure, perfect or insure any
security interest or lien or any property subject thereto or exhaust any right
or take any action against any Obligor or any other person or entity or any
collateral.

 

SECTION 10.   Amendments, Etc. No amendment or waiver of any provision of this
Intercompany Subordination Agreement, and no consent to any departure by any
Subordinated Creditor or any Obligor herefrom, shall in any event be effective
unless the same shall be in writing and signed by the Agent, each Obligor and
each Subordinated Creditor, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that amendments hereto shall be effective as against the Lenders only
if executed and delivered by the Agent (with the written consent of the Required
Lenders at such time).

 

SECTION 11.    Expenses; Indemnity. This Intercompany Subordination Agreement is
entitled to the benefits of Section 11.03 of the Credit Agreement.

 

SECTION 12.    Addresses for Notices. All communications and notices hereunder
shall (except as otherwise expressly permitted herein) be in writing and given
as provided in Section 11.01 of the Credit Agreement. All communications and
notice hereunder to an Obligor shall be given in care of the Administrative
Borrower.

 

SECTION 13.     No Waiver; Remedies. No failure on the part of the Agent or any
Lender or any other Secured Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

SECTION 14.     Joinder. Upon execution and delivery after the date hereof by
any Subsidiary of a joinder agreement in substantially the form of Exhibit A
hereto, each such party shall become an Obligor and/or a Subordinated Creditor,
as applicable, hereunder with the same force and effect as if originally named
as an Obligor or a Subordinated Creditor, as applicable, hereunder. The rights
and obligations of each Obligor and each Subordinated Creditor hereunder shall
remain in full force and effect notwithstanding the addition of any new Obligor
or Subordinated Creditor as a party to this Intercompany Subordination
Agreement.

 

SECTION 15.    Governing Law; Jurisdiction; Etc. (a) THIS INTERCOMPANY
SUBORDINATION AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS INTERCOMPANY SUBORDINATION AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

 

(b)      EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE

 

 6 

 

 

EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, IN EACH CASE LOCATED IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS INTERCOMPANY SUBORDINATION AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LEGAL
REQUIREMENTS. NOTHING IN THIS INTERCOMPANY SUBORDINATION AGREEMENT SHALL AFFECT
ANY RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS INTERCOMPANY SUBORDINATION AGREEMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)      EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS INTERCOMPANY SUBORDINATION
AGREEMENT IN ANY COURT REFERRED TO IN SECTION 15(B) OF THIS INTERCOMPANY
SUBORDINATION AGREEMENT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, THE DEFENSE OF
AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

 

(d)      EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS INTERCOMPANY
SUBORDINATION AGREEMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
FACSIMILE OR EMAIL) IN SECTION 12 OF THIS INTERCOMPANY SUBORDINATION AGREEMENT.
NOTHING IN THIS INTERCOMPANY SUBORDINATION AGREEMENT OR ANY OTHER LOAN DOCUMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS.

 



(e)      EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS INTERCOMPANY

 

 7 

 

 

SUBORDINATION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS INTERCOMPANY SUBORDINATION
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 15(e).

 

SECTION 16.      Counterparts; Effectiveness. This Intercompany Subordination
Agreement and any amendments, waivers, consents or supplements hereto may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page of this Intercompany Subordination Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Intercompany Subordination Agreement. This Intercompany
Subordination Agreement shall become effective when it shall have been executed
by the Subordinated Creditors, the Obligors and the Agent, and thereafter shall
be binding upon and inure to the benefit of each Obligor, each Subordinated
Creditor, the Agent, each other Secured Party and their respective permitted
successors and assigns, subject to Section 6 hereof. Delivery of an executed
counterpart of a signature page of this Intercompany Subordination Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Intercompany Subordination Agreement.

 

SECTION 18.     Rights under Agreement. No person other than the parties hereto,
the Lenders from time to time and their successors and assigns as holders of the
Senior Indebtedness and the Subordinated Debt shall have any rights under this
Agreement.

 

SECTION 19.    Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

[Remainder of page left intentionally blank]

 

 8 

 

 

IN WITNESS WHEREOF, each Subordinated Creditor, each Obligor and the Borrower
each has caused this Intercompany Subordination Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

  OSG INTERNATIONAL, INC.

 

  By:       Name:     Title:

 

  OVERSEAS SHIPHOLDING GROUP, INC.

 

  By:       Name:     Title:

 

  OIN DELAWARE LLC

 

  By:       Name:     Title:

 

[Signature Page to OSG International, Inc. Intercompany Subordination Agreement]

 

 

 

 

  1372 TANKER CORPORATION   AFRICA TANKER CORPORATION   ALCESMAR LIMITED  
ALCMAR LIMITED   AMALIA PRODUCT CORPORATION   AMBERMAR PRODUCT CARRIER
CORPORATION   ANDROMAR LIMITED   ANTIGMAR LIMITED   ARIADMAR LIMITED   ATALMAR
LIMITED   ATHENS PRODUCT TANKER CORPORATION   AURORA SHIPPING CORPORATION  
BATANGAS TANKER CORPORATION   CABO HELLAS LIMITED   CABO SOUNION LIMITED  
CARIBBEAN TANKER CORPORATION   CARL PRODUCT CORPORATION   CONCEPT TANKER
CORPORATION   DELTA AFRAMAX CORPORATION   EIGHTH AFRAMAX TANKER CORPORATION  
EPSILON AFRAMAX CORPORATION   FIRST UNION TANKER CORPORATION   FRONT PRESIDENT
INC.   GOLDMAR LIMITED   INTERNATIONAL SEAWAYS, INC.   JADEMAR LIMITED   KIMOLOS
TANKER CORPORATION   KYTHNOS CHARTERING CORPORATION   LEYTE PRODUCT TANKER
CORPORATION   LUXMAR PRODUCT TANKER CORPORATION   MAJESTIC TANKERS CORPORATION  
MAPLE TANKER CORPORATION   MAREMAR PRODUCT TANKER CORPORATION   MILOS PRODUCT
TANKER CORPORATION   MINDANAO TANKER CORPORATION   OAK TANKER CORPORATION  
OCEANIA TANKER CORPORATION   OSG CLEAN PRODUCTS INTERNATIONAL, INC.   OSG
LIGHTERING LLC   OSG SHIP MANAGEMENT (UK) LTD.   OVERSEAS SHIPPING (GR) LTD.  
PEARLMAR LIMITED   PETROMAR LIMITED   REYMAR LIMITED   RICH TANKER CORPORATION  
ROSALYN TANKER CORPORATION   ROSEMAR LIMITED   RUBYMAR LIMITED

 

[Signature Page to OSG International, Inc. Intercompany Subordination Agreement]

 

 

 

 

  SAKURA TRANSPORT CORP.   SAMAR PRODUCT TANKER CORPORATION   SERIFOS TANKER
CORPORATION   SEVENTH AFRAMAX TANKER CORPORATION   SHIRLEY AFRAMAX CORPORATION  
SIFNOS TANKER CORPORATION   SILVERMAR LIMITED   SIXTH AFRAMAX TANKER CORPORATION
  SKOPELOS PRODUCT TANKER CORPORATION   STAR CHARTERING CORPORATION   THIRD
UNITED SHIPPING CORPORATION   TOKYO TRANSPORT CORP.   URBAN TANKER CORPORATION  
VIEW TANKER CORPORATION,

 

  By:       Name:     Title:

 

[Signature Page to OSG International, Inc. Intercompany Subordination Agreement]

 

 

 

 

Agreed and acknowledged as of the date

above written:

 

JEFFERIES FINANCE LLC,
as Agent

 

By       Name:     Title:  

 

[Signature Page to OSG International, Inc. Intercompany Subordination
Agreement] 

 

 

 

 

Exhibit A to the Intercompany Subordination Agreement

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of _______________, 20__ (this “Joinder”), is
delivered pursuant to the Intercompany Subordination Agreement, dated as of
August 5, 2014 (as from time to time amended, amended and restated,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Intercompany Subordination Agreement”), among Overseas Shipholding
GroupInternational Seaways, Inc., (f/k/a Delaware corporation, OSG
International, Inc.), a Marshall Islands corporation, the other Subordinated
Creditors and Obligors from time to time party thereto, Jefferies Finance LLC,
as Administrative Agent under the Credit Agreement. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Intercompany Subordination Agreement.

 

1.      Joinder in the Intercompany Subordination. The undersigned hereby agrees
that on and after the date hereof, it shall be an “Obligor” and a “Subordinated
Creditor” (as applicable) under and as defined in the Intercompany Subordination
Agreement, hereby assumes and agrees to perform all of the obligations of an
Obligor and a Subordinated Creditor thereunder and agrees that it shall comply
with and be fully bound by the terms of the Intercompany Subordination Agreement
as if it had been a signatory thereto as of the date thereof; provided that the
representations and warranties made by the undersigned thereunder shall be
deemed true and correct as of the date of this Joinder.

 

2.      Unconditional Joinder. The undersigned acknowledges that the
undersigned’s obligations as a party to this Joinder are unconditional and are
not subject to the execution of one or more Joinders by other parties. The
undersigned further agrees that it has joined and is fully obligated as an
Obligor and a Subordinated Creditor (as applicable) under the Intercompany
Subordination Agreement.

 

3.      Incorporation by Reference. All terms and conditions of the Intercompany
Subordination Agreement are hereby incorporated by reference in this Joinder as
if set forth in full.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

  [______________________________]

 

  By:         Name:       Title:  

 

 

 

  

EXHIBIT E

[Form of]

INTEREST ELECTION REQUEST

 

[Date]

 

Jefferies Finance LLC, as Administrative Agent for the Lenders referred to below

520 Madison Avenue

New York, New York 10022

Attention: Account Manager – Overseas Shipholding GroupInternational Seaways,
Inc. (OIN)

Facsimile No.: (212) 284-3444

Electronic Mail: JFIN.Admin@Jefferies.com

 

Re:OSG International Seaways, Inc.

 

Ladies and Gentlemen:

 

Pursuant to Section 2.08 of that certain Credit Agreement, dated as of August 5,
2014 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used but not defined
herein shall have the meanings given to such terms in the Credit Agreement),
among Overseas Shipholding GroupInternational Seaways, Inc., (f/k/a Delaware
corporation, OSG International, Inc.), a Marshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Jefferies Finance LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, Jefferies Finance LLC, as collateral agent and mortgage trustee for the
Secured Parties, Jefferies Finance LLC, as Swingline Lender, Jefferies Finance
LLC, as an Issuing Bank, and the other Agents party thereto, the Administrative
Borrower (on behalf of the Borrowers) hereby gives the Administrative Agent
notice that the Administrative Borrower hereby requests:

 

[Option A - Conversion of Eurodollar Borrowings to ABR Borrowings: to convert
$___________ in principal amount of presently outstanding Eurodollar
_______________ Borrowings1 with a final Interest Payment Date of ____________
____, _____ to ABR Borrowings on __________ ____, ____ (which is a Business
Day).]

 

[Option B - Conversion of ABR Borrowings to Eurodollar Borrowings: to convert
$__________ in principal amount of presently outstanding ABR ____________
Borrowings2 to Eurodollar Borrowings on ____________ ____, _____ (which is a
Business Day). The Interest Period for such Eurodollar Borrowings is ______
month[s].]

 

[Option C - Continuation of Eurodollar Borrowings as Eurodollar Borrowings: to
continue as Eurodollar Borrowings $__________ in presently outstanding
Eurodollar __________ Borrowings3 with a final Interest Payment Date of
____________ ____, _____ (which is a Business Day). The Interest Period for such
Eurodollar Borrowings is ______ month[s].]

 



 



 



1 Identify as Eurodollar Term Borrowings or Eurodollar Revolving Borrowings.

2 Identify as ABR Term Borrowings or ABR Revolving Borrowings.

3 Identify as Eurodollar Term Borrowings or Eurodollar Revolving Borrowings.

   

 E-1 

 

 

[Signature Page Follows]

 

 



 E-2 

 

 

 

  Very truly yours,       OSG INTERNATIONAL SEAWAYS, INC.,   as Administrative
Borrower         By       Name:     Title

 

 E-3 

 

 

EXHIBIT F

 

[Form of]

LC REQUEST

 

[Date]

 

Jefferies Finance LLC,
    as Administrative Agent for the Lenders referred to below
520 Madison Avenue

New York, New York, 10022

Attention: Account Manager – Overseas Shipholding GroupInternational Seaways,
Inc. (OIN)

Facsimile No.: (212) 284-3444

Electronic Mail: JFIN.Admin@Jefferies.com

 

Jefferies Finance LLC,

     as Issuing Bank
520 Madison Avenue

New York, New York, 10022

Attention: Account Manager – Overseas Shipholding GroupInternational Seaways,
Inc. (OIN)

Facsimile No.: (212) 284-3444

Electronic Mail: JFIN.Admin@Jefferies.com

 

Re: OSG Bulk Ships, Inc.

 

Ladies and Gentlemen:

 

The undersigned, International Seaways, Inc. (f/k/a OSG International, Inc.), a
Marshall Islands corporation (the “Administrative Borrower”), hereby makes
reference to that certain Credit Agreement, dated as of August 5, 2014 (as the
same now exists or may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Credit Agreement”), among Overseas Shipholding Group, Inc., a
Delaware corporation, the Administrative Borrower, OIN Delaware LLC, a Delaware
limited liability company (the “Co-Borrower” and, together with the
Administrative Borrower, the “Borrowers”), the Subsidiary Guarantors from time
to time party thereto, the Lenders from time to time party thereto, Jefferies
Finance LLC, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, Jefferies Finance LLC, as collateral agent and mortgage
trustee for the Secured Parties, Jefferies Finance LLC, as Swingline Lender,
Jefferies Finance LLC, as an Issuing Bank, and the other Agents party thereto.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. The
Administrative Borrower (on behalf of the Borrowers) hereby gives notice,
pursuant to Section 2.18(b) of the Credit Agreement, that the Administrative
Borrower (on behalf of the Borrowers) hereby requests the issuance of a Letter
of Credit under the Credit Agreement, and in connection therewith, sets forth
below the information relating to such issuance (the “Proposed Issuance”):

 

(i)The requested date of the Proposed Issuance:                              
(which shall be a Business Day)

 

(ii)         The face amount and currency (which must be Dollars or an
Alternative Currency) of the proposed Letter of Credit:                   

 

(iii)The requested expiration date of such Letter of Credit:   ______

 

 F-1 

 

 

(iv)The Proposed Issuance is requested for the account of [the Administrative
Borrower] [the Co-Borrower] [Wholly Owned Restricted Subsidiary of the
Administrative Borrower] (provided that each Borrower shall remain jointly and
severally liable as co-applicant)].

 

(v)The name and address of the beneficiary of such requested Letter of Credit
is:

 

                 

 

(vi)Any documents to be presented by such beneficiary in connection with any
drawing under the requested Letter of Credit, including any certificate(s),
application or form of such requested Letter of Credit, are attached hereto as
Attachment 1 or described therein.

 

In connection with a request for an amendment, renewal or extension of any
outstanding Letter of Credit, the Administrative Borrower sets forth the
information below relating to such proposed amendment, renewal or extension:

 

(i)A copy of the outstanding Letter of Credit requested to be amended, renewed
or extended is attached hereto as Attachment 2.

 

(ii)The proposed date of amendment, renewal or extension
thereof:                    
(which shall be a Business Day)

 

(iii)The nature of the proposed amendment, renewal or extension:

 

                 

 

(iv)The expiration date of such Letter of Credit (as amended, renewed or
extended): _____

 

The undersigned hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the date of the
Proposed Issuance or on the date that any amendment, renewal or extension of an
outstanding Letter of Credit becomes effective hereunder:

 

(A)         each of the conditions set forth in Section 4.02 of the Credit
Agreement in respect of such Proposed Issuance or amendment, renewal or
extension of an outstanding Letter of Credit are satisfied; and

 

(B)         the Dollar Amount of the LC Exposure does not exceed the LC
Commitment and the Total Revolving Exposure does not exceed the Total
Availability.

 

 F-2 

 

 

  Very truly yours,       OSG INTERNATIONAL SEAWAYS, INC.,   as Administrative
Borrower         By:       Name:     Title:

 

 F-3 

 

 

ATTACHMENT 1

 

TO

 

LC REQUEST

 

[Documents to be Presented in Connection with any Drawing under the Requested
Letter of Credit]

 

 F-4 

 

 

ATTACHMENT 2

 

TO

 

LC REQUEST

 

[Outstanding Letter of Credit]

 

 F-5 

 

 

EXHIBIT G

 

FORM OF
AUCTION PROCEDURES

 

This outline is intended to summarize certain basic terms of the Auction
Procedures pursuant to and in accordance with the terms and conditions of
Section 2.22 of the Credit Agreement, dated as of August 5, 2014 (as amended,
amended and restated, modified, supplemented, extended, renewed, restated or
otherwise modified from time to time, the “Credit Agreement”), among OVERSEAS
SHIPHOLDING GROUPINTERNATIONAL SEAWAYS, INC., (f/k/a Delaware corporation, OSG
INTERNATIONAL, INC.), a Marshall Islands corporation (the “Administrative
Borrower”), OIN Delaware LLC, a Delaware limited liability company, (the
“Co-Borrower” and together with the Administrative Borrower, the “Borrowers”)
the Subsidiary Guarantors from time to time party thereto, the lenders from time
to time party thereto (the “Lenders”), Jefferies Finance LLC, as administrative
agent (in such capacity, including any successor thereto, the “Administrative
Agent”) for the Lenders, Jefferies Finance LLC, as collateral agent and mortgage
trustee for the Secured Parties, and the other Agents party thereto. This is not
intended to be a definitive list of all of the terms and conditions of an
Auction (as defined below) and all such terms and conditions shall be set forth
in the applicable Auction Procedures set for each Auction (the “Offer
Documents”). None of the Administrative Agent, the Auction Manager, any other
Agent or any of their respective Affiliates makes any recommendation pursuant to
the Offer Documents as to whether or not any Lender should sell its Term Loans
to the Borrowers pursuant to the Offer Documents (including, for the avoidance
of doubt, by participating in the Auction as a Lender) or the Borrowers should
purchase any Term Loans from the Lenders pursuant to any Auction. Each Lender
should make its own decision as to whether to sell any of its Term Loans and, if
so, the principal amount of and price to be sought for such Term Loans. In
addition, each Lender should consult its own attorney, business advisor or tax
advisor as to legal, business, tax and related matters concerning this Auction
and the Offer Documents. Capitalized terms not otherwise defined in this Exhibit
G have the meanings assigned to them in the Credit Agreement.

 

Summary. The Borrowers may make prepayments of Term Loans pursuant to and in
accordance with Section 2.22 of the Credit Agreement (“Discounted Prepayments”)
by conducting one or more auctions (each, an “Auction”) pursuant to the
procedures described herein.

 

Notice Procedures. In connection with each Auction, the Borrowers will provide
notification to the Auction Manager (for distribution to the Lenders) of the
Term Loans that will be the subject of the Auction by delivering to the Auction
Manager a written notice in form and substance reasonably satisfactory to the
Auction Manager (an “Auction Notice”). Each Auction Notice shall contain (i) the
maximum aggregate principal amount of Term Loans the Borrowers are willing to
purchase in the Auction (the “Auction Amount”), which shall be no less than
$10,000,000 (unless another amount is agreed to by the Administrative Agent);
(ii) the range of discounts to par (the “Discount Range”), expressed as a range
of prices per $1,000, at which the Borrowers would be willing to purchase Term
Loans in the Auction; and (iii) the date on which the Auction will conclude, on
which date Return Bids (as defined below) will be due at the time provided in
the Auction Notice (such time, the “Expiration Time”), as such date and time may
be extended for a period not exceeding three Business Days upon notice by the
Borrowers to the Auction Manager not less than 24 hours before the original
Expiration Time; provided, however, that only one extension per Discounted
Prepayment Offer shall be permitted. An Auction shall be regarded as a “failed
auction” in the event that either (x) the Borrowers withdraw such Auction in
accordance with the terms hereof or (y) the Expiration Time occurs with no
Qualifying Bids (as defined below) having been received. Notwithstanding
anything to the contrary contained herein, the Borrowers shall not initiate any
Auction by delivering an Auction Notice to the Auction Manager until after the
conclusion (whether successful or

 

 G-1 

 

 

failed) of the previous Auction (if any), whether such conclusion occurs by
withdrawal of such previous Auction or the occurrence of the Expiration Time of
such previous Auction.

 

Reply Procedures. In connection with any Auction, each Lender holding Term Loans
wishing to participate in such Auction shall, prior to the Expiration Time,
provide the Auction Manager with a notice of participation in form and substance
reasonably satisfactory to the Auction Manager (the “Return Bid”, to be included
in the Offer Documents) which shall specify (i) a discount to par that must be
expressed as a price per $1,000 of Term Loans (the “Reply Price”) within the
Discount Range and (ii) the principal amount of Term Loans, in an amount not
less than $1,000,000, that such Lender is willing to offer for sale at its Reply
Price (the “Reply Amount”); provided, that each Lender may submit a Reply Amount
that is less than the minimum amount and incremental amount requirements
described above only if the Reply Amount comprises the entire amount of the Term
Loans held by such Lender at such time. Each Lender may only submit one Return
Bid per Auction but each Return Bid may contain up to three component bids, each
of which may result in a separate Qualifying Bid and each of which shall not be
contingent on any other component bid submitted by such Lender resulting in a
Qualifying Bid. In addition to the Return Bid, the participating Lender must
execute and deliver, to be held by the Auction Manager, an assignment and
acceptance in the form included in the Offer Documents which shall be in form
and substance reasonably satisfactory to the Auction Manager and the
Administrative Borrower (on behalf of the Borrowers) (the “Borrower Assignment
and Acceptance”). The Borrowers will not purchase any Term Loans at a price that
is outside of the applicable Discount Range, nor will any Return Bids (including
any component bids specified therein) submitted at a price that is outside such
applicable Discount Range be considered in any calculation of the Applicable
Threshold Price (as defined below).

 

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the
Administrative Borrower (on behalf of the Borrowers), will calculate the lowest
purchase price (the “Applicable Threshold Price”) for the Auction within the
Discount Range for the Auction that will allow the Borrowers to complete the
Auction by purchasing the full Auction Amount (or such lesser amount of Term
Loans for which the Borrowers have received Qualifying Bids). The Borrowers
shall purchase Term Loans from each Lender whose Return Bid is within the
Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”). All principal amount of
Term Loans included in Qualifying Bids received at a Reply Price lower than the
Applicable Threshold Price will be purchased at a purchase price equal to the
applicable Reply Price and shall not be subject to proration. If a Lender has
submitted a Return Bid containing multiple component bids at different Reply
Prices, then all Term Loans of such Lender offered in any such component bid
that constitutes a Qualifying Bid with a Reply Price lower than the Applicable
Threshold Price shall also be purchased at a purchase price in cash equal to the
applicable Reply Price and shall not be subject to proration.

 

Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component bid thereof) constituting Qualifying Bids equal to the Applicable
Threshold Price will be purchased at a purchase price equal to the Applicable
Threshold Price; provided that if the aggregate principal amount of all Term
Loans for which Qualifying Bids have been submitted in any given Auction equal
to the Applicable Threshold Price would exceed the remaining portion of the
Auction Amount (after deducting all Term Loans purchased below the Applicable
Threshold Price), the Borrowers shall purchase the Term Loans for which the
Qualifying Bids submitted were at the Applicable Threshold Price ratably based
on the respective principal amounts offered and in an aggregate amount up to the
amount necessary to complete the purchase of the Auction Amount. For the
avoidance of doubt, no Return Bids (or any component thereof) will be accepted
above the Applicable Threshold Price.

 

Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price no later than the next Business Day after the date that the
Return Bids were due and shall thereafter notify the

 

 G-2 

 

 

Borrowers and respective Lenders thereof. The Auction Manager will insert the
amount of Term Loans to be assigned and the applicable settlement date
determined by the Auction Manager in consultation with the Administrative
Borrower (on behalf of the Borrowers) onto each applicable Borrower Assignment
and Acceptance received in connection with a Qualifying Bid. Upon written
request of the submitting Lender, the Auction Manager will promptly return the
Borrower Assignment and Acceptance received in connection with a Return Bid that
is not a Qualifying Bid.

  

Additional Procedures. Once initiated by an Auction Notice, the Borrowers may
withdraw an Auction by written notice to the Auction Manager no later than 24
hours before the original Expiration Time so long as no Qualifying Bids have
been received by the Auction Manager at or prior to the time the Auction Manager
receives such written notice from either Borrower. Any Return Bid (including any
component bid thereof) delivered to the Auction Manager may not be modified,
revoked, terminated or cancelled; provided that a Lender may modify a Return Bid
at any time prior to the Expiration Time solely to reduce the Reply Price
included in such Return Bid. However, an Auction shall become void if either of
the Borrowers fails to satisfy one or more of the conditions to the purchase of
Term Loans set forth in Section 2.22 of the Credit Agreement. The purchase price
for each Discounted Prepayment shall be paid in cash by the Borrowers directly
to the assigning Lenders on a settlement date as determined by agreement of the
Auction Manager and the Administrative Borrower (on behalf of the Borrowers)
(which shall be no later than 10 Business Days after the date Return Bids are
due). The Borrowers shall execute each applicable Borrower Assignment and
Acceptance received in connection with a Qualifying Bid.

 

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, in consultation with the Administrative Borrower (on behalf of the
Borrowers), and the Auction Manager’s determination will be final and binding so
long as such determination is not inconsistent with the provisions of Section
2.22 of the Credit Agreement or this Exhibit G. The Auction Manager’s
interpretation of the terms and conditions of the Offer Document, in
consultation with the Administrative Borrower (on behalf of the Borrowers), will
be final and binding so long as such determination is not inconsistent with the
provisions of Section 2.22 of the Credit Agreement or this Exhibit G.

 

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrowers, the other Loan
Parties, or any of their Affiliates contained in the Offer Documents or
otherwise or for any failure to disclose events that may have occurred and may
affect the significance or accuracy of such information.

 

Immediately upon the consummation of a Discounted Prepayment, the Term Loans
subject to such Discounted Prepayment and all rights and obligations as a Lender
related to such Term Loans shall for all purposes (including under the Credit
Agreement, the other Loan Documents and otherwise) be deemed to be irrevocably
prepaid, terminated, extinguished, cancelled and of no further force and effect
and the Borrowers shall neither obtain nor have any rights as a Lender under the
Credit Agreement or under the other Loan Documents by virtue of such Discounted
Prepayment.

 

This Exhibit G shall not require the Borrowers to initiate any Auction.

 

 G-3 

 

 

EXHIBIT H-1

 

[Form of]

TERM NOTE

 

$[____________] New York, New York   [____________]

 

FOR VALUE RECEIVED, the undersigned Borrowers (as defined in the Credit
Agreement referred to below), HEREBY JOINTLY AND SEVERALLY PROMISE TO PAY to the
order of _____________________________ (or its registered assigns) (the
“Lender”), on the Term Loan Maturity Date, at the offices of Jefferies Finance
LLC, as administrative agent (in such capacity, the “Administrative Agent”)
pursuant to the Credit Agreement (as hereinafter defined) for the financial
institutions party thereto as Lenders, at its address at 520 Madison Avenue, New
York, New York 10022, or at such other place as the Administrative Agent may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the principal amount of the lesser
of (a) ______________________________________ DOLLARS AND __ CENTS ($__________)
and (b) the aggregate unpaid principal amount of all Term Loans of the Lender
outstanding under the Credit Agreement referred to below. The Borrowers further
jointly and severally agree to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the rates, and on the dates,
specified in Section 2.06 of the Credit Agreement. Terms used herein which are
defined in the Credit Agreement shall have such defined meanings unless
otherwise defined herein.

 

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Term Loan of the Lender outstanding under the Credit
Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of the
Borrowers hereunder or under the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, dated as of
August 5, 2014 (as the same now exists or may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated or otherwise
modified from time to time, the “Credit Agreement”), among Overseas Shipholding
GroupInternational Seaways, Inc., (f/k/a Delaware corporation, OSG
International, Inc.), a Marshall Islands corporation (the “Administrative
Borrower”), OIN Delaware LLC, a Delaware limited liability company (the
“Co-Borrower” and, together with the Administrative Borrower, the “Borrowers”),
the Subsidiary Guarantors from time to time party thereto, the Lenders from time
to time party thereto, the Administrative Agent for the Lenders, Jefferies
Finance LLC, as collateral agent and mortgage trustee for the Secured Parties,
and the other Agents party thereto. This Note is subject to the provisions
thereof and is subject to optional and mandatory prepayment in whole or in part
as provided therein.

 

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

 H-1-1 

 

 

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK

 

  OSG INTERNATIONAL SEAWAYS, INC.,   as Administrative Borrower         By:    
  Name:     Title:       OIN Delaware LLC,   as Co-Borrower         By:      
Name:     Title:

 

 H-1-2 

 

 

EXHIBIT H-2

 

[Form of]

REVOLVING NOTE

 

$[____________] New York, New York   [____________]

 

FOR VALUE RECEIVED, the undersigned Borrowers (as defined in the Credit
Agreement referred to below), HEREBY JOINTLY AND SEVERALLY PROMISE TO PAY to
[the order of] _____________________________ [(or its registered assigns)] (the
“Lender”), on the Revolving Maturity Date, at the offices of Jefferies Finance
LLC, as administrative agent (in such capacity, the “Administrative Agent”)
pursuant to the Credit Agreement (as hereinafter defined) for the financial
institutions party thereto as Lenders, at its address at 520 Madison Avenue, New
York, New York 10022, or at such other place as the Administrative Agent may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the principal amount of the lesser
of (a) ______________________________________ DOLLARS AND __ CENTS ($__________)
and (b) the aggregate unpaid principal amount of all Revolving Loans of the
Lender outstanding under the Credit Agreement referred to below. The Borrowers
further jointly and severally agree to pay interest in like money at such office
on the unpaid principal amount hereof from time to time at the rates, and on the
dates, specified in Section 2.06 of the Credit Agreement. Terms used herein
which are defined in the Credit Agreement shall have such defined meanings
unless otherwise defined herein.

 

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Revolving Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of the
Borrowers hereunder or under the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, dated as of
August 5, 2014 (as the same now exists or may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated or otherwise
modified from time to time, the “Credit Agreement”), among Overseas Shipholding
GroupInternational Seaways, Inc., (f/k/a Delaware corporation, OSG
International, Inc.), a Marshall Islands corporation (the “Administrative
Borrower”), OIN Delaware LLC, a Delaware limited liability company (the
“Co-Borrower” and, together with the Administrative Borrower, the “Borrowers”),
the Subsidiary Guarantors from time to time party thereto, the Lenders from time
to time party thereto, the Administrative Agent for the Lenders, Jefferies
Finance LLC, as collateral agent and mortgage trustee for the Secured Parties,
Jefferies Finance LLC, as Swingline Lender, Jefferies Finance LLC, as an Issuing
Bank, and the other Agents party thereto. This Note is subject to the provisions
thereof and is subject to optional and mandatory prepayment in whole or in part
as provided therein.

 

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.

 

 H-2-1 

 

 

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK

 

  OSG INTERNATIONAL SEAWAYS, INC.,   as Administrative Borrower         By:    
  Name:     Title:       OIN DELAWARE LLC,   as Co-Borrower         By:      
Name:     Title:

 

 H-2-2 

 

 

EXHIBIT H-3

 

[Form of]

SWINGLINE NOTE

 

$10,000,000.00 New York, New York   [____________]

 

FOR VALUE RECEIVED, the undersigned Borrowers (as defined in the Credit
Agreement referred to below), HEREBY JOINTLY AND SEVERALLY PROMISE TO PAY to the
order of Jefferies Finance LLC (the “Swingline Lender”), on the Revolving
Maturity Date, at the offices of Jefferies Finance LLC, as administrative agent
(in such capacity, the “Administrative Agent”) pursuant to the Credit Agreement
(as hereinafter defined) for the financial institutions party thereto as
Lenders, at its address at 520 Madison Avenue, New York, New York 10022, or at
such other place as the Administrative Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the principal amount of the lesser of (a) TEN MILLION DOLLARS
AND ZERO CENTS ($10,000,000.00) and (b) the aggregate unpaid principal amount of
all Swingline Loans made by the Swingline Lender to the undersigned pursuant to
Section 2.17 of the Credit Agreement referred to below. The Borrowers further
jointly and severally agree to pay interest in like money at such office on the
unpaid principal amount hereof from time to time from the date hereof at the
rates and on the dates specified in Section 2.06 of the Credit Agreement. Terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein.

 

The holder of this Note may endorse and attach a schedule to reflect the date,
the amount of each Swingline Loan and the date and amount of each payment or
prepayment of principal thereof; provided that the failure of the Swingline
Lender to make such recordation (or any error in such recordation) shall not
affect the obligations of the Borrowers hereunder or under the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, dated as of
August 5, 2014 (as the same now exists or may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated, replaced or
otherwise modified from time to time, the “Credit Agreement”), among Overseas
Shipholding GroupInternational Seaways, Inc., (f/k/a Delaware corporation, OSG
International, Inc.), a Marshall Islands corporation (the “Administrative
Borrower”), OIN Delaware LLC, a Delaware limited liability company (the
“Co-Borrower” and, together with the Administrative Borrower, the “Borrowers”),
the Subsidiary Guarantors from time to time party thereto, the Lenders from time
to time party thereto, the Administrative Agent for the Lenders, Jefferies
Finance LLC, as collateral agent and mortgage trustee for the Secured Parties,
the Swingline Lender, Jefferies Finance LLC, as an Issuing Bank, and the other
Agents party thereto. This Note is subject to the provisions thereof and is
subject to optional and mandatory prepayment in whole or in part as provided
therein.

 

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.

 

 H-3-1 

 

 

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK

 

  OSG INTERNATIONAL SEAWAYS, INC.,   as Administrative Borrower         By:    
  Name:     Title:       OIN DELAWARE LLC,   as Co-Borrower         By:      
Name:     Title:

 

 H-3-2 

 

  

EXHIBIT I

 

[Form of]

PERFECTION CERTIFICATE

 

Reference is hereby made to (i) that certain Security Agreement, dated as of
August 5, 2014 (as the same now exists or may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated, replaced or
otherwise modified from time to time, the “Security Agreement”), among
International Seaways, Inc. (f/k/a OSG International, Inc.), a Marshall Islands
corporation (the “Administrative Borrower”), OIN Delaware LLC, a Delaware
limited liability company (the “Co-Borrower” and, together with the
Administrative Borrower, the “Borrowers”), the Subsidiary Guarantors (together
with the Borrowers, the “Pledgors”) from time to time party thereto and the
Collateral Agent (as hereinafter defined), (ii) that certain Holdings Pledge
Agreement dated as of August 5, 2014 (as the same now exists or may hereafter be
amended, amended and restated, modified, supplemented, extended, renewed,
restated, replaced or otherwise modified from time to time, the “Holdings Pledge
Agreement”) by and between Overseas Shipholding Group, Inc., a Delaware
corporation (“Holdings”) and the Collateral Agent (as hereinafter defined) and
(iii and (ii) that certain Credit Agreement, dated as of August 5, 2014 (as the
same now exists or may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated, replaced or otherwise modified from
time to time, the “Credit Agreement”), among Holdings, the Borrowers from time
to time party thereto, the Subsidiary Guarantors from time to time party
thereto, Jefferies Finance LLC, Barclays Bank PLC and UBS Securities LLC, as
joint lead arrangers and joint book running managers (in such capacity, the
“Joint Lead Arrangers”), Jefferies Finance LLC, as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties, Jefferies finance
LLC, as collateral agent and mortgage trustee for the Secured Parties (in such
capacity, the “Collateral Agent” or the “Mortgage Trustee” as the context
requires), Jefferies finance LLC, as Swingline Lender, and Jefferies finance
LLC, as Issuing Bank.

 

All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement. Any terms (whether
capitalized or lower case) used in this Perfection Certificate that are defined
in the UCC shall be construed and defined as set forth in the UCC unless
otherwise defined herein or in the Credit Agreement; provided, that, to the
extent that the UCC is used to define any term used herein and if such term is
defined differently in different Articles of the UCC, the definition of such
term contained in Article 9 of the UCC shall govern. As used herein, the term
“Loan Parties” shall mean the “Loan Parties” as that term is defined in the
Credit Agreement and “UCC” shall mean the “UCC” as that term is defined in the
Security Agreement or the Holdings Pledge Agreement, as applicable.

 

The undersigned hereby certify to the Administrative Agent and each of the
Secured Parties as follows:

 

1.          1.          Names. (a) The exact legal name of each Loan Party, as
such name appears in its respective certificate of incorporation, certificate of
formation or any other organizational document, is set forth in Schedule 1(a)
hereto. Each Loan Party is the type of entity disclosed next to its name in
Schedule 1(a) hereto. Also set forth in Schedule 1(a) hereto is the
organizational identification number, if any, of each Loan Party that is a
registered organization, the Federal Taxpayer Identification Number (if any) of
each Loan Party and the jurisdiction of organization of each Loan Party.

 

(b)          Schedule 1(b) hereto sets forth any other corporate or
organizational names each Loan Party has had or used in the past five years,
together with the date of any relevant change.

 

 I-1 

 

 

(c)          Schedule 1(c) hereto sets forth a list of each other business or
organization (if any) to which any Loan Party became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time during the past five years. Schedule 1(c)
hereto also sets forth the information required by Sections 1(a) and (b) hereto
for any other business or organization to which each Loan Party became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time during the past five
years and the date hereof. Except as set forth in Schedule 1(c) hereto, no Loan
Party has changed its jurisdiction of organization at any time during the past
four months.

 

2.          Current Locations. (a) The chief executive office of each Loan Party
is located at the address set forth in Schedule 2(a) hereto.

 

(b)          Schedule 2(b) hereto sets forth all locations where each Loan Party
maintains any books or records relating to any Collateral.

 

(c)          Schedule 2(c) hereto sets forth all the other places of business of
each Loan Party.

 

(d)          Schedule 2(d) hereto sets forth all locations not identified on
Schedule 2(c) hereto where each Pledgor maintains any of the Collateral
consisting of inventory or equipment (whether or not in the possession of any
Loan Party) except Commercial Motor Vehicles, Vessels and Equipment located on a
Vessel or to the extent that the Fair Market Value of inventory and equipment at
all locations not identified on Schedule 2(c) or Schedule 2(d) hereto does not
exceed $500,000 individually or $2,500,000 in the aggregate.

 

3.          Extraordinary Transactions. With respect to Collateral that was
originated or acquired during the past five years, such Collateral has been
originated by each Pledgor in the ordinary course of business or consists of
goods which have been acquired by such Pledgor in the ordinary course of
business from a person in the business of selling goods of that kind (except
for, in each case, those material purchases, mergers, acquisitions,
consolidations and other transactions described on Schedule 3 hereto).

 

4.          File Search Reports. Schedule 4 hereto is a true and accurate
summary of file search reports from the Uniform Commercial Code filing offices
(x) in each jurisdiction identified on Schedule 1(a) or Schedule 2(a) with
respect to each legal name set forth on Schedule 1(a) and any name change in the
last four months set forth on Schedule 1(b) and (y) in each jurisdiction
described in Schedule 1(c) hereto or Schedule 3, respectively, hereto relating
to any of the transactions described in Schedule 1(c) hereto or Schedule 3
hereto with respect to each legal name of the person or entity from which each
Loan Party purchased or otherwise acquired any of the Collateral in the last
four months. A true copy of each financing statement, including judgment and tax
liens, bankruptcy and pending lawsuits or other filing identified in such file
search reports has been delivered to the Collateral Agent.

 

5.          UCC Filings. Attached as Schedule 5 hereto are the financing
statements (authorized by each Loan Party constituting the debtor therein),
including the descriptions of the collateral, relating to the Security
Agreement, the Holdings Pledge Agreement or the applicable Mortgage, which are
in the appropriate forms for filing in the filing offices in the jurisdictions
identified in Schedule 6 hereto.

 

6.          Schedule of Filings. (i) Schedule 6 hereto sets forth the filing
offices for the financing statements to be filed against each Loan Party to
perfect the security interest in the Collateral covered thereby to the extent
that such security interest can be perfected by such filing and (ii) Schedule 13
hereto sets forth the filing offices for the Collateral

 

 I-2 

 



 

Vessel Mortgages to be filed in respect of each Collateral Vessel to perfect the
security interest in the Collateral covered thereby to the extent that such
security interest can be perfected by such filing.

 

7.          Real Property. Schedule 7 hereto sets forth all real property owned
or leased by each Pledgor (if any), including the Fair Market Value of any owned
real property.

 

8.          Termination Statements. Attached hereto as Schedule 8(a) are the
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8(b) hereto with respect to each
Lien described therein.

 

9.          Stock Ownership and Other Equity Interests. Schedule 9 hereto sets
forth all the issued and outstanding stock, partnership interests, limited
liability company membership interests or other Equity Interests of, or owned or
held by, each Loan Party that constitutes Collateral (and is not credited to a
Securities Account set forth on Schedule 12(b)) and the record and beneficial
owners of such stock, partnership interests, membership interests or other
Equity Interests.

 

10.         Instruments and Tangible Chattel Paper. Schedule 10 hereto sets
forth all promissory notes, instruments (other than checks to be deposited in
the ordinary course of business), tangible chattel paper and electronic chattel
paper held by each Loan Party as of the date hereof, including all intercompany
notes between or among any two or more Loan Parties or between a Loan Party and
a Company or any other Subsidiary of the Administrative Borrower, in each case,
that is not a Loan Party, except to the extent that the amount of the items not
identified on Schedule 10 hereto does not exceed $1,000,000 individually or
$5,000,000 in the aggregate.

 

11.         Intellectual Property. (a) Patents. Schedule 11(a) hereto sets forth
all of each Pledgor’s Patents issued from, and patent applications pending in,
the United States Patent and Trademark Office (“USPTO”), including the name of
the owner and the number of each such Patent, constituting Material IP
Collateral. For purposes of this Section 11(a), the term “Patent” shall have the
meaning given to it in the Security Agreement.

 

(b)          Trademarks. Schedule 11(b) hereto sets forth all of each Pledgor’s
Trademarks issued from, and trademark applications pending in, the USPTO,
including the name of the owner and the number of each such Trademark,
constituting Material IP Collateral. For purposes of this Section 11(b), the
term “Trademark” shall have the meaning given to it in the Security Agreement.

 

(c)          Copyrights. Schedule 11(c) hereto sets forth all of each Pledgor’s
Copyrights registered with, and Copyright applications pending in, the United
States Copyright Office (“USCO”), including the name of the owner and the number
of each such registered Copyright, constituting Material IP Collateral. For
purposes of this Section 11(c), the term “Copyright” shall have the meaning
given to it in the Security Agreement.

 

(d)          Domain Names. Schedule 11(d) hereto sets forth all of each
Pledgor’s Domain Names, including the name of the registrant of each such Domain
Name, in each case, constituting Material IP Collateral. For purposes of this
Section 11(d), the term “Domain Name” shall have the meaning given to it in the
Security Agreement.

 

12.         Deposit Accounts, Securities Accounts and Commodity Accounts.
Schedule 12(a) hereto sets forth all Deposit Accounts maintained by each
Pledgor, including the name of each institution where each such account is held,
the name of each such account, the name of each entity that holds each account

 

 I-3 

 

 

and whether such account constitutes a Specified Account, a Controlled Account
or a Non-Controlled Account. Schedule 12(b) hereto sets forth all Securities
Accounts and Commodity Accounts maintained by each Pledgor, including the name
of each institution where each such account is held, the name of each such
account, the name of each entity that holds each account and whether such
account constitutes a Specified Account, a Controlled Account or a
Non-Controlled Account. Schedule 12(c) hereto sets forth all Excluded Accounts
maintained by each Pledgor, including the name of each institution where each
such account is held, the name of each such account and the name of each entity
that holds each account.

 

13.         Vessels. Schedule 13 hereto sets forth the name of each Vessel owned
by any Pledgor, the official number of such Vessel, a description of such
Vessel, the name of the documented owner of such Vessel, whether such Vessel
constitutes a Collateral Vessel or an Excluded Vessel, and for each Collateral
Vessel, the appropriate filing office for the Collateral Vessel Mortgage in
respect of such Collateral Vessel.

 

14.         Commercial Tort Claims. Schedule 14 hereto sets forth all Commercial
Tort Claims (as defined in the Security Agreement) as to which a complaint has
been filed in a court (or comparable Governmental Authority) of any jurisdiction
held by each Pledgor, including a brief description thereof, which have a value
reasonably believed by the Loan Parties to be in excess of $2,500,000
individually.

 

Each Loan Party hereby authorizes the Collateral Agent to file financing or
continuation statements, and amendments thereto, in all jurisdictions and with
all filing offices as the Collateral Agent may determine, in its sole
discretion, are necessary or advisable to perfect the security interests granted
or to be granted to the Collateral Agent under the Security Agreement or the
Holdings Pledge Agreement, as applicable. Such financing statements may describe
the collateral in the same manner as described in the Security Agreement or the
Holdings Pledge Agreement, as applicable, or may contain an indication or
description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Collateral Agent, including, without limitation,
describing such property as “all assets” or “all personal property.”

 

[The remainder of this page has been intentionally left blank]

 

 I-4 

 

 

IN WITNESS WHEREOF, each of the undersigned executes this Perfection Certificate
as of [________].

 

  OVERSEAS SHIPHOLDING GROUP, INC.,   as Holdings         By:       Name:    
Title:       INTERNATIONAL SEAWAYS, INC. (f/k/a OSG INTERNATIONAL, INC.),   as
Administrative Borrower         By:       Name:     Title:       OIN DELAWARE
LLC,   as Co-Borrower         By:       Name:     Title:       [SUBSIDIARY
GUARANTORS]

 

 I-5 

 

 

Schedule 1(a)
to
Perfection Certificate

Legal Names, Etc.

 

Legal Name   Type of Entity   Organizational Number1   Federal Taxpayer
Identification Number2   State of Organization                                  
                                                       

 



 



1If none, so state.

 

2If none, so state.

 

 I-6 

 

 

Schedule 1(b)
to
Perfection Certificate

Other Organizational Names

 

Loan Party   Other Name   Date of Change                                        

 

 I-7 

 

 

Schedule 1(c)
to
Perfection Certificate

Changes in Corporate Identity

 

            Predecessor Entity Loan Party   Action   Date of
Action   Corporate Name   State of
Formation   Other Names
Used During
Past Five Years                                                                
                                                                               
         

 

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

 

 I-8 

 

 

Schedule 2(a)
to
Perfection Certificate

 

Chief Executive Offices

 

Loan Party   Address   County1   State2                                        
                                           

 



 



1 List for US entities

 

2 List for US entities

 

 I-9 

 

 

Schedule 2(b)
to
Perfection Certificate

 

Location of Books and Records

 

Loan Party   Address   County1   State2                                        
                                           

 



 



1 List for US entities

 

2 List for US entities

 

 I-10 

 

 

Schedule 2(c)
to
Perfection Certificate

 

Other Places of Business

 

Loan Party   Address   County1   State2                                        
               

 



 



1 List for US entities

 

2 List for US entities

 

 I-11 

 

 

Schedule 2(d)
to
Perfection Certificate

 

Additional Locations of Equipment and Inventory

 

Loan Party   Address   County1   State2                                        
               

 



 



1 List for US entities

 

2 List for US entities

 

 I-12 

 

 

Schedule 3
to
Perfection Certificate

 

Extraordinary Transactions



Loan Party   Description of Transaction
 Including Parties Thereto   Date of Transaction                    

 

 I-13 

 

 

Schedule 4
to
Perfection Certificate

 

File Search Reports

 

Loan Party   Search Report Dated   Prepared by   Jurisdiction                  
         

 

 I-14 

 

 

Schedule 5
to
Perfection Certificate

 

Copies of Financing Statements To Be Filed

 

 I-15 

 

 

Schedule 6
to
Perfection Certificate

 

Filings/Filing Offices

 

Loan Party   Type of Filings*   Applicable Security Document1   Jurisdictions  
                         

 



 



*UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

 

1Mortgage, Security Agreement, Holdings Pledge Agreement or other.

 

 I-16 

 

 

Schedule 7
to
Perfection Certificate

 

Real Property

 

Entity of
Record/Entity
Leasing   Location
Address   Owned
or
Leased   Fair
Market
Value (if
Owned)   Fixtures?
(Y/N)   Landlord/Owner
if Leased   Description
of Lease
Documents                                                                      
       

 

 I-17 

 

 

Schedule 8(a)
to
Perfection Certificate

 

Attached hereto is a true copy of each termination statement (if any).

 

 I-18 

 

 

Schedule 8(b)
to
Perfection Certificate

 

Termination Statement Filings

 

Loan Party   Jurisdiction   Secured Party   UCC-1 File Date   UCC-1 File Number
                                                                       

 

 I-19 

 

 

Schedule 9
to
Perfection Certificate

 

Stock Ownership and Other Equity Interests



Issuer   Record Owner   Certificate No.   No.
Shares/Interest   Percent Pledged                                              
                         

 

 I-20 

 

 

Schedule 10
to
Perfection Certificate

 

Instruments and Tangible Chattel Paper

 

1.Promissory Notes:

 

Entity   Principal Amount   Date of Issuance   Interest Rate   Maturity Date    
                                                                   

 

2.Chattel Paper:

 

 I-21 

 

 

Schedule 11(a)
to
Perfection Certificate

 


Patents

 

PATENTS:

 

OWNER   TITLE   PATENT NO./(APP. NO.)   COUNTRY                                
         

 

 I-22 

 

 

Schedule 11(b)
to
Perfection Certificate

 

Trademarks

 

TRADEMARKS:

 

Registrations:

 

OWNER   REG. NO./(APP. NO.)   TRADEMARK   COUNTRY                              
           

 

 I-23 

 

 

Schedule 11(c)
to
Perfection Certificate

 

Copyrights

 

COPYRIGHTS:



OWNER   TITLE   REG. NO.   COUNTRY                                          

 

 I-24 

 

 

Schedule 11(d)
to
Perfection Certificate

 

Domain Names

 

DOMAIN NAME   REGISTRANT                  

 

 I-25 

 

 

Schedule 12(a)
to
Perfection Certificate

 

Deposit Accounts



            SPECIFIED ACCOUNT         OWNER   BANK   ACCOUNT NUMBER   CONTROLLED
  NON-CONTROLLED   NON-SPECIFIED   EXCLUDED                                    
               

 

 I-26 

 

 

Schedule 12(b)
to
Perfection Certificate

 

Securities Accounts and Commodity Accounts



            SPECIFIED ACCOUNT         OWNER   BANK   ACCOUNT NUMBER   CONTROLLED
  NON-CONTROLLED   NON-SPECIFIED   EXCLUDED                                    
               

 

 I-27 

 

 

Schedule 12(c)
to
Perfection Certificate

 

Excluded Accounts



OWNER   BANK OR INTERMEDIARY   ACCOUNT NUMBER                                  
     

 

 I-28 

 

 

Schedule 13
to
Perfection Certificate

 

Vessels



Documented
Owner   Vessel
Name   Official
Number   Description   Collateral
Vessel   Excluded
Vessel   Filing
Office                                                                          
                                                       

 

 I-29 

 

 

Schedule 14
to
Perfection Certificate

 

Commercial Tort Claims

 

 I-30 

 

 

EXHIBIT J-1

 

[Form of]

 

SECURITY AGREEMENT

 

[attached]

 

 J-1-1 

 

 



 

EXHIBIT J-2

[Form of]

HOLDINGS PLEDGE AGREEMENT

 

[attached]EXHIBIT K-1

[Form of]

PORTFOLIO INTEREST CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of August 5,
2014 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated or otherwise modified from
time to time, the “Credit Agreement”), among Overseas Shipholding
GroupInternational Seaways, Inc., (f/k/a Delaware corporation, OSG
International, Inc.), a Marshall Islands corporation (the “Administrative
Borrower”), OIN Delaware LLC, a Delaware limited liability company (the
“Co-Borrower” and, together with the Administrative Borrower, the “Borrowers”),
the Subsidiary Guarantors from time to time party thereto, the Lenders from time
to time party thereto, Jefferies Finance LLC, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders, Jefferies Finance LLC, as
collateral agent and mortgage trustee for the Secured Parties, Jefferies Finance
LLC, as Swingline Lender, Jefferies Finance LLC, as an Issuing Bank, and the
other Agents party thereto. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of either Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to either Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN or
Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Administrative Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Administrative Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:       Name:       Title:    

Date: ________ __, 20[ ]

 

JK-2-11

 

 

EXHIBIT K-2

 

[Form of]

PORTFOLIO INTEREST CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of August 5,
2014 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated, replaced or otherwise
modified from time to time, the “Credit Agreement”), among Overseas Shipholding
GroupInternational Seaways, Inc., (f/k/a Delaware corporation, OSG
International, Inc.), a Marshall Islands corporation (the “Administrative
Borrower”), OIN Delaware LLC, a Delaware limited liability company (the
“Co-Borrower” and, together with the Administrative Borrower, the “Borrowers”),
the Subsidiary Guarantors from time to time party thereto, the Lenders from time
to time party thereto, Jefferies Finance LLC, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders, Jefferies Finance LLC, as
collateral agent and mortgage trustee for the Secured Parties, Jefferies Finance
LLC, as Swingline Lender, Jefferies Finance LLC, as an Issuing Bank, and the
other Agents party thereto. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of either Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to either Borrower as described in Section 881(c)(3)(C) of
the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:       Title:    

 

 

 



JK-2-12

 

  

Date: ________ __, 20[ ]

 

 

 

 

JK-2-13

 

  

EXHIBIT K-3

 

[Form of]

PORTFOLIO INTEREST CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of August 5,
2014 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated, replaced or otherwise
modified from time to time, the “Credit Agreement”), among Overseas Shipholding
GroupInternational Seaways, Inc., (f/k/a Delaware corporation, OSG
International, Inc.), a DelawareMarshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Jefferies Finance LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, Jefferies Finance LLC, as collateral agent and mortgage trustee for the
Secured Parties, Jefferies Finance LLC, as Swingline Lender, Jefferies Finance
LLC, as an Issuing Bank, and the other Agents party thereto. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of either
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:       Title:    

Date: ________ __, 20[ ]

 

JK-2-14

 

 

EXHIBIT K-4

 

[Form of]

PORTFOLIO INTEREST CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of August 5,
2014 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated, replaced or otherwise
modified from time to time, the “Credit Agreement”), among Overseas Shipholding
GroupInternational Seaways, Inc., (f/k/a Delaware corporation, OSG
International, Inc.), a DelawareMarshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Jefferies Finance LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, Jefferies Finance LLC, as collateral agent and mortgage trustee for the
Secured Parties, Jefferies Finance LLC, as Swingline Lender, Jefferies Finance
LLC, as an Issuing Bank, and the other Agents party thereto. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of either Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to either Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or Form W-8BEN-E, as applicable, or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or Form W-8BEN-E, as applicable, from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Administrative Borrower and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the
Administrative Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]  

 



JK-2-15

 

 



    By:       Name:       Title:    

 

Date: ________ __, 20[ ]

 

JK-2-16

 

 

EXHIBIT L

 

[Form of]

SOLVENCY CERTIFICATE

 

Reference is made to (i) that certain Credit Agreement, dated as of August 5,
2014 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated or otherwise modified from
time to time, the “Credit Agreement”),2014, among Overseas Shipholding Group,
Inc., a Delaware corporation (“Holdings”), International Seaways, Inc. (formerly
known as OSG International, Inc.), a Marshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Jefferies Finance LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, Jefferies Finance LLC, as collateral agent and mortgage trustee for the
Secured Parties, Jefferies Finance LLC, as Swingline Lender, Jefferies Finance
LLC, as an Issuing Bank, and the other Agents party thereto, as amended by (a)
the First Amendment to Credit Agreement and Security Agreement, dated as of June
3, 2015, among Holdings, the Borrowers, the other Loan Parties party thereto,
the Lenders party thereto and the Administrative Agent, (b) the Second Amendment
to Credit Agreement, dated as of July 18, 2016, among Holdings, the Borrowers,
the other Loan Parties party thereto, the Lenders party thereto and the
Administrative Agent and (c) the Third Amendment to Credit Agreement, dated as
of September 20, 2016, among Holdings, the Borrowers, the other Loan Parties
party thereto, the Lenders party thereto and the Administrative Agent (as so
amended or as further amended, amended and restated, modified, supplemented,
extended, renewed, restated or otherwise modified through the date hereof, the
“Credit Agreement” and, as amended by the Fourth Amendment (as defined below),
the “Amended Credit Agreement”) and (ii) the Fourth Amendment to Credit
Agreement, dated as of November 30, 2016 (the “Fourth Amendment”), among
Holdings, the Borrowers, the other Loan Parties party thereto and the
Administrative Agent. Capitalized terms used but not defined herein shall have
the meaning given to such terms in the Amended Credit Agreement or the Fourth
Amendment, as applicable.

 

I, [______________],Treasurer andJeff Pribor, chief financial officer of [the
Administrative Borrower][Holdings], solely in my capacity as Treasurer and chief
financial officer of [the Administrative Borrower][Holdings] and not in an
individual capacity, do hereby certify pursuant to Section 4.01II(g2) of the
Credit AgreementFourth Amendment as follows:

 

Immediately after the consummation of the Transactions to occur on the Closing
Date and immediately following the making of each Credit Extension and after
giving effect to the application of the proceeds of each Credit Extension on the
Closing Date:

 

(a)The fair value of the properties of [the Administrative Borrower and its
Restricted Subsidiaries][Holdings and the Restricted Parties] (on a consolidated
basis) will exceed its debts and liabilities, subordinated, contingent or
otherwise;

 

(b)The present fair saleable value of the property of [the Administrative
Borrower and its Restricted Subsidiaries] [Holdings and the Restricted Parties]
as a going concern (on a consolidated basis) will be greater than the amount
that will be required to pay the probable liability of their respective debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

(c)[The Administrative Borrower and its Restricted Subsidiaries] [Holdings and
the Restricted Parties] (on a consolidated basis) will be able to pay their
respective debts and

 

 L-1 

 

 

    liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured;



 

(d)[The Administrative Borrower and its Restricted Subsidiaries] [Holdings and
the Restricted Parties] (on a consolidated basis) will not have unreasonably
small capital with which to conduct their respective businesses in which they
are engaged as such business is now conducted and is proposed, contemplated or
about to be conducted following the ClosingFourth Amendment Effective Date;

 

(e)For purposes of this solvency certificate (this “Certificate”), the amount of
contingent liabilities has been computed as the amount that, in the light of all
the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured liability;

 

(f)The Administrative Agent has received the audited and unaudited financial
statements of Holdings and of the Administrative Borrower described in Sections
3.045.01(a), 3.04(b) and 4.01(e(b) of the Credit Agreement for the fiscal
periods of Holdings and the Administrative Borrower ended December 31, 2015,
March 31, 2016, June 30, 2016 and September 30, 2016 (the “Financial
Statements”), which the undersigned believes present fairly and accurately, the
financial condition and results of operations and cash flows of [the
Administrative Borrower and its Restricted Subsidiaries] [Holdings and its
Subsidiaries] as of the dates and for the periods to which they relate; and

 

(g)The undersigned is familiar with the business and financial position of
[Holdings, ]the Administrative Borrower and its Restricted Subsidiaries. In
reaching the conclusions set forth in this Certificate, the undersigned has made
such investigations and inquiries as the undersigned has deemed appropriate,
having taken into account the nature of the particular business anticipated to
be conducted by each of [the Administrative Borrower and its Restricted
Subsidiaries] [Holdings and the Restricted Parties] after consummation of the
TransactionsOIN Spinoff and the effectiveness of the Fourth Amendment.

 

[Signature Page Follows]

 

 L-2 

 

 

The undersigned understands that the Lenders are relying on the truth and
accuracy of contents of this Certificate in connection with each Credit
Extension made to the Borrowers pursuant to the Amended Credit Agreement.

 

  [OSG INTERNATIONAL SEAWAYS, INC.,
as the Administrative Borrower         By:       Name:     Title: Treasurer]    
    [OVERSEAS SHIPHOLDING GROUP, INC., as Holdings       By:
____________________________   Name:   Title: Treasurer]

 

 L-3 

 

 

EXHIBIT M

 

[Letterhead of Specified Bank Products Provider]

 

[Date]

 

Jefferies Finance LLC,

    as Administrative Agent for the Lenders referred to below

520 Madison Avenue

New York, New York, 10022

Attention: Account Manager – Overseas Shipholding GroupInternational Seaways,
Inc. (OIN)

Facsimile No.: (212) 284-3444

Electronic Mail: JFIN.Admin@Jefferies.com

 

Reference is hereby made to that certain Credit Agreement, dated as of August 5,
2014 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated or otherwise modified from
time to time, the “Credit Agreement”), among Overseas Shipholding
GroupInternational Seaways, Inc., (f/k/a Delaware corporation, OSG
International, Inc.), a Marshall Islands corporation (the “Administrative
Borrower”), OIN Delaware LLC, a Delaware limited liability company (the
“Co-Borrower” and, together with the Administrative Borrower, the “Borrowers”),
the Subsidiary Guarantors from time to time party thereto, the Lenders from time
to time party thereto, Jefferies Finance LLC, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders, Jefferies Finance LLC, as
collateral agent and mortgage trustee for the Secured Parties, Jefferies Finance
LLC, as Swingline Lender, Jefferies Finance LLC, as an Issuing Bank, and the
other Agents party thereto. Capitalized terms used herein but not specifically
defined herein shall have the meanings ascribed to them in the Credit Agreement.

 

Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the “Specified Bank Product Agreement [Agreements]”), dated as of
[___________], by and between [Agent, Lender or Affiliate of Agent or Lender]
(the “Specified Bank Products Provider”) and [identify the Loan Party].

 

1.          Appointment of the Administrative Agent and Collateral Agent. The
Specified Bank Products Provider hereby designates and appoints the
Administrative Agent and the Collateral Agent, and the Administrative Agent and
the Collateral Agent by its signature below hereby accepts such appointment, as
its agent under the Credit Agreement and the other Loan Documents as, and to the
extent, provided therein. The Specified Bank Products Provider hereby
acknowledges that it has reviewed Sections 10.01, 10.02, 10.03, 10.04, 10.05,
10.06, 10.07, 10.08, 10.09, 10.10, 10.12, 10.13, 10.14, and 11.18 of the Credit
Agreement (collectively such sections are referred to herein as the “Agency
Provisions”), including, as applicable, the defined terms referenced therein
(but only to the extent used therein), and agrees to be bound by the provisions
thereof. The Specified Bank Products Provider, the Administrative Agent and the
Collateral Agent each agree that the Agency Provisions which govern the
relationship, and certain representations, acknowledgements, appointments,
rights, restrictions, and agreements, between the Administrative Agent and the
Collateral Agent, on the one hand, and the Lenders or the Secured Parties, on
the other hand, shall, from and after the date of this letter agreement also
apply to and govern, mutatis mutandis, the relationship between the
Administrative Agent and the Collateral Agent, on the one hand, and the
Specified Bank Products Provider with respect to the Bank Products provided
pursuant to the Specified Bank Product Agreement[s], on the other hand.

 

 M-1 

 

 

2.          Acknowledgement of Certain Provisions of Credit Agreement. The
Specified Bank Products Provider also hereby acknowledges that it has reviewed
the provisions of Sections 9.01 and 11.02 of the Credit Agreement, including, as
applicable, the defined terms referenced therein, and agrees to be bound by the
provisions thereof. Without limiting the generality of any of the foregoing
referenced provisions, the Specified Bank Products Provider understands and
agrees that its rights and benefits under the Loan Documents consist solely of
it being a beneficiary of the Liens and security interests granted to the
Collateral Agent and the right to share in Collateral as set forth in the Credit
Agreement.

 

3.          Reporting Requirements. Neither the Administrative Agent nor the
Collateral Agent shall have any obligation to calculate the amount due and
payable with respect to any Bank Products. On a monthly basis (not later than
the 10th Business Day of each calendar month) or as more frequently as the
Administrative Agent shall request, the Specified Bank Products Provider agrees
to provide the Administrative Agent with a written report, in form and substance
reasonably satisfactory to the Administrative Agent, detailing Specified Bank
Products Provider’s reasonable determination of the credit exposure (and
mark-to-market exposure) of the Loan Parties in respect of the Bank Products
provided by the Specified Bank Products Provider pursuant to the Specified Bank
Product Agreement[s]. If the Administrative Agent does not receive such written
report within the time period provided above, the Administrative Agent shall be
entitled to assume that the reasonable determination of the credit exposure of
the Loan Parties with respect to the Bank Products provided pursuant to the
Specified Bank Product Agreement[s] is zero.

 

4.          [Reserved]

 

5.          Bank Product Obligations. From and after the delivery to the
Administrative Agent and the Collateral Agent of this letter agreement duly
executed by the Specified Bank Products Provider and the acknowledgement of this
letter agreement by the Administrative Agent, the Collateral Agent and the
Administrative Borrower, the obligations and liabilities of the Loan Parties to
the Specified Bank Products Provider in respect of Bank Products evidenced by
the Specified Bank Product Agreement[s] shall constitute Bank Product
Obligations (and which, in turn, shall constitute Secured Obligations), and the
Specified Bank Products Provider shall constitute a Bank Product Provider. The
Specified Bank Products Provider acknowledges that other Bank Products (which
may or may not be Bank Products provided pursuant to the Specified Bank Product
Agreement[s]) may exist at any time.

 

6.          Notices. All notices and other communications provided for hereunder
shall be given in the form and manner provided in Section 11.01 of the Credit
Agreement, and, if to the Administrative Agent or the Collateral Agent, shall be
mailed, sent, or delivered to the Administrative Agent or the Collateral Agent
in accordance with Section 11.01 of the Credit Agreement, and if to the
Borrowers, shall be mailed, sent, or delivered to the Administrative
BorrowerAgent or the Collateral Agent in accordance with Section 11.01 of the
Credit Agreement, and, if to the Borrowers, shall be mailed, sent, or delivered
to the Administrative Borrower in accordance with Section 11.01 of the Credit
Agreement, and, if to the Specified Bank Products Provider, shall be mailed,
sent or delivered to the address set forth below, or, in each case as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.

 

If to the Specified Bank     Products Provider:                 Attn:     Fax
No.    

 

 M-2 

 

 

7.          Miscellaneous. This letter agreement is for the benefit of the
Administrative Agent, the Collateral Agent, the Specified Bank Products
Provider, the Loan Parties and each of their respective successors and assigns
(including any successor Administrative Agent or Collateral Agent pursuant to
Section 10.06 of the Credit Agreement[, but excluding any successor or assignee
of a Specified Bank Products Provider that does not qualify as a Bank Product
Provider]). Unless the context of this letter agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” This letter agreement may be
executed in any number of counterparts and by different parties on separate
counterparts. Each of such counterparts shall be deemed to be an original, and
all of such counterparts, taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this letter by telefacsimile
or other means of electronic transmission shall be equally effective as delivery
of a manually executed counterpart.

 

8.          Governing Law. (a) THIS LETTER AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

 

(b)          THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE LOCATED IN THE
BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LEGAL REQUIREMENTS. NOTHING IN THIS LETTER AGREEMENT OR OTHERWISE
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
LETTER AGREEMENT AGAINST ANY SPECIFIED BANK PRODUCT PROVIDER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

 

(c)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT IN ANY COURT
REFERRED TO IN SECTION 8(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

 M-3 

 

 

(d)          EACH PARTY TO THIS LETTER AGREEMENT IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER
AGREEMENT OR ANY LOAN DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
FACSIMILE OR EMAIL) IN SECTION 6. NOTHING IN THIS LETTER AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS LETTER AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LEGAL REQUIREMENTS.

 

(e)          EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS LETTER AGREEMENT OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS LETTER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.

 

[Remainder of This Page Intentionally Left Blank]

 

 M-4 

 

 

  Sincerely,       [_________],   as Specified Bank Products Provider        
By:       Name:     Title:

 

Acknowledged and accepted as of the date first written above:

 

  OSG INTERNATIONAL SEAWAYS, INC.,   as Administrative Borrower         By:    
  Name:     Title:

 

Acknowledged, accepted, and agreed as of _____ __, 201420__:

 

  JEFFERIES FINANCE LLC,   as Administrative Agent and Collateral Agent        
By:       Name:     Title:

 

 M-5 

 

 

EXHIBIT N

[FORM OF]

JOINDER AGREEMENT

 

[Name of Joining Party]

[Address of Joining Party]

 

[Date]

 

               

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Credit Agreement, dated as of August 5,
2014 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated or otherwise modified from
time to time, the “Credit Agreement”), among Overseas Shipholding
GroupInternational Seaways, Inc., a Delaware corporation (“Holdings”), (f/k/a
OSG International, Inc.), a DelawareMarshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Jefferies Finance LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, Jefferies Finance LLC, as collateral agent and mortgage trustee (in
such capacity, the “Collateral Agent” or the “Mortgage Trustee” as the context
requires) for the Secured Parties, Jefferies Finance LLC, as Swingline Lender,
Jefferies Finance LLC, as an Issuing Bank, and the other Agents party thereto,
and (ii) that certain Security Agreement, dated as of August 5, 2014 (as the
same now exists or may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated, replaced or otherwise modified from
time to time, the “Security Agreement”; capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement or the Credit Agreement, as applicable), among Holdings, the
Administrative Borrower, the other Loan Parties from time to time party thereto
and the Collateral Agent.

 

This joinder agreement (this “Joinder Agreement”) supplements the Credit
Agreement and the Security Agreement and is delivered by the undersigned,
[________________] (the “Joining Party”), pursuant to (i) Section 5.10(b) of the
Credit Agreement and (ii) Section 3.5 of the Security Agreement.

 

The Joining Party hereby agrees on execution hereof to be bound as a Subsidiary
Guarantor and as a Pledgor by all of the terms, covenants, obligations,
liabilities and conditions set forth in the Credit Agreement, the Security
Agreement and the other Loan Documents to the same extent that it would have
been bound if it had been a signatory to the Credit Agreement, the Security
Agreement and the other Loan Documents on the execution date or dates of the
Credit Agreement, the Security Agreement and such other Loan Documents. Without
limiting the generality of the foregoing, and in furtherance thereof, (i) the
Joining Party absolutely, unconditionally and irrevocably, and jointly and
severally, guarantees the due and punctual payment and performance when due of
all Guaranteed Obligations (subject to the Credit Agreement and on the same
basis as the other Guarantors under the Guarantees) and (ii) the Joining Party
hereby grants and pledges to the Collateral Agent, for the benefit of the
Secured Parties, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity,

 

 N-1 

 

 

 

by acceleration or otherwise) of the Secured Obligations, a Lien on and security
interest in, all of its right, title and interest in, to and under the Pledged
Collateral and expressly assumes all obligations and liabilities of a Guarantor
under the Credit Agreement and the other Loan Documents and a Pledgor under the
Security Agreement and the other Loan Documents. The Joining Party hereby makes
each of the representations and warranties and agrees to each of the covenants
applicable to (i) the Pledgors contained in the Security Agreement and the other
Loan Documents and (ii) [the Borrowers,] the Guarantors and the Loan Parties
under the Credit Agreement and the other Loan Documents, in each case as of the
date hereof (except to the extent any such representation or warranty relates
solely to an earlier date, in which case such representation and warranty shall
be true and correct in all material respects as of such earlier date).

 

Annexed hereto are supplements to each of the Schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the Joining
Party and a Perfection Certificate with respect to the Joining Party. Such
supplements shall be deemed to be part of the Security Agreement or the Credit
Agreement, as applicable.

 

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Joinder Agreement by telecopy or other electronic means shall be effective
as delivery of a manually executed counterpart of this Joinder Agreement.

 

This Joinder Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns;
provided, however, that the Joining Party may not assign any of its rights,
obligations or interest hereunder or under any other Loan Document except as
permitted by the Loan Documents. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. In the event that any provision of this Joinder Agreement shall prove
to be invalid or unenforceable, such provision shall be deemed to be severable
from the other provisions of this Joinder Agreement which shall remain binding
on all parties hereto.

 

From and after the execution and delivery hereof by the parties hereto, this
Joinder Agreement shall constitute a “Loan Document” for all purposes of the
Credit Agreement, the Security Agreement and the other Loan Documents.

 

Each of the representations and warranties set forth in the Credit Agreement,
the Security Agreement and each other Loan Document and applicable to the
undersigned is true and correct in all material respects, both before and after
giving effect to this Joinder Agreement on the date hereof, except to the extent
that any such representation and warranty relates solely to any earlier date, in
which case such representation and warranty is true and correct in all material
respects as of such earlier date (it being understood that any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the date hereof or
as of such earlier date, as applicable).

 

[Remainder of this page intentionally left blank]

 

 N-2 

 

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

  [JOINING PARTY]         By:       Name:______________________________________
    Title:_______________________________________

 

AGREED TO AND ACCEPTED:       JEFFERIES FINANCE LLC,   as Administrative Agent
and Collateral Agent       By:       Name:__________________________________    
Title:___________________________________  

 

 N-3 

 

  

Exhibit C

 

Schedules to Credit Agreement

  



 

